Exhibit 10.1

 

 

 

INVESTOR RIGHTS AGREEMENT

by and between

AVANTOR, INC.

AND

NEW MOUNTAIN PARTNERS III, L.P.

 

 

Dated as of May 21, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     3  

Section 1.1

  Certain Definitions      3  

Section 1.2

  Terms Defined Elsewhere in this Agreement      4  

Section 1.3

  Interpretive Provisions      4  

ARTICLE II CORPORATE GOVERNANCE

     5  

Section 2.1

  Board of Directors      5  

ARTICLE III OTHER COVENANTS AND AGREEMENTS

     6  

Section 3.1

  Conflicting Organizational Document Provisions      6  

Section 3.2

  Competition and Corporate Opportunities      7  

ARTICLE IV GENERAL

     8  

Section 4.1

  Assignment      8  

Section 4.2

  Term and Effectiveness      8  

Section 4.3

  Severability      8  

Section 4.4

  Entire Agreement; Amendment      8  

Section 4.5

  Counterparts      9  

Section 4.6

  Governing Law      9  

Section 4.7

  Waiver of Jury Trial; Consent to Jurisdiction      9  

Section 4.8

  Specific Enforcement      9  

Section 4.9

  Notices      10  

Section 4.10

  Binding Effect; Third Party Beneficiaries      10  

Section 4.11

  Further Assurances      10  

Section 4.12

  Table of Contents, Headings and Captions      11  

Section 4.13

  No Recourse      11  

 

i



--------------------------------------------------------------------------------

Exhibits and Annexes

 

Exhibit I    –    Company Charter Exhibit II    –    Company Bylaws

 

ii



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT ( “Agreement”) is entered into as of May 21,
2019, by and between Avantor, Inc., a Delaware corporation (the “Company”) and
New Mountain Partners III, L.P., a Delaware limited partnership (“New
Mountain”).

In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Definitions. As used in this Agreement, the following
definitions shall apply:

“Affiliate” means, when used with reference to any Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person; provided
that, limited partners, non-managing members or other similar direct or indirect
investors in a Person (in their capacities as such) shall not be deemed to be
Affiliates of such Person; provided further, that, for the avoidance of doubt,
for purposes of Section 3.2, the definition of “Affiliate” shall include (a) in
respect of New Mountain, any principal, member, director, partner, officer,
employee or other representative of any of the foregoing (other than the Company
and any Person that is controlled by the Company) and (b) in respect of the
Company, any Person that, directly or indirectly is controlled by the Company.

“Aggregate New Mountain Ownership” means the total number of Shares owned, in
the aggregate and without duplication, by New Mountain as of the date of such
calculation.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City, New York are authorized or required by law to
close.

“Common Stock” means common stock, $0.01 par value per share, of the Company (or
any successor of the Company by combination of shares, recapitalization, merger,
consolidation or other reorganization) and any stock into which any such common
stock shall have been changed or any stock resulting from any reclassification
of any such common stock.

“Company Bylaws” means the Second Amended and Restated Bylaws of the Company, a
copy of which is attached hereto as Exhibit II.

“Company Charter” means the Second Amended and Restated Certificate of
Incorporation of the Company, a copy of which is attached hereto as Exhibit I.

“Director” means any of the individuals elected or appointed to serve on the
Board.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

“IPO” means the initial public offering of Common Stock.

“IPO Date” means the date on which the IPO is consummated.

“Organizational Documents” means the Company Bylaws and the Company Charter,
each as amended from time to time.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an incorporated or unincorporated association, a joint
venture, a joint stock company or any other entity or body.

“Shares” means shares of Common Stock, including shares of Common Stock issued
upon any conversion of warrants or convertible securities.

“Stock Exchange” means the New York Stock Exchange or other national securities
exchange or interdealer quotation system on which the Common Stock is at any
time listed or quoted.

“Stock Exchange Independent Director” means a Director who qualifies, as of the
date of such Director’s election or appointment to the Board (or any committee
thereof) and as of any other date on which the determination is being made, as
an “Independent Director” under the applicable rules of the Stock Exchange, as
determined by the Board.

Section 1.2     Terms Defined Elsewhere in this Agreement. Each of the following
terms is defined in the Section set forth opposite such term:

 

Term

   Section   Agreement      Preamble   Audit Committee      Section 2.1(b)  
Company      Preamble   Compensation Committee      Section 2.1(b)   First-Time
Director Nominee      Section 2.1(a)(iii)   Identified Persons     
Section 3.2(b)   New Mountain      Preamble   New Mountain Director     
Section 2.1(a)   Nominating Committee      Section 2.1(b)  

Section 1.3    Interpretive Provisions. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this

 

4



--------------------------------------------------------------------------------

Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder. References to any agreement or contract are to that agreement or
contract as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References in this Agreement to a number or
percentage of shares, units or other equity interests shall take into account
and give effect to any split, combination, dividend or recapitalization of such
shares, units or other equity interests, as applicable.

ARTICLE II

CORPORATE GOVERNANCE

Section 2.1    Board of Directors.

(a)    Nomination. On and after the IPO Date, New Mountain shall have the right
to nominate Directors to serve on the Board. Each Director so nominated by New
Mountain may be referred to as a “New Mountain Director.” Such nomination rights
shall be as follows:

(i)    So long as the Aggregate New Mountain Ownership continues to be (A) at
least 50% of the Shares New Mountain owned immediately following the
consummation of the IPO, New Mountain shall be entitled to nominate three
Directors, (B) less than 50% but at least 25% of the Shares New Mountain owned
immediately following the consummation of the IPO, New Mountain shall be
entitled to nominate two Directors and (C) less than 25% but at least 10% of the
Shares New Mountain owned immediately following the consummation of the IPO, New
Mountain shall be entitled to nominate one Director;

(ii)    The Company hereby agrees (A) to include the nominees of New Mountain
nominated pursuant to this Section 2.1(a) as the nominees to the Board on each
slate of nominees for election of the Board included in the Company’s annual
meeting proxy statement (or consent solicitation or similar document), (B) to
recommend the election of such nominees to the stockholders of the Company and
(C) without limiting the foregoing, to otherwise use its reasonable best efforts
to cause such nominees to be elected to the Board, including providing at least
as high a level of support for the election of such nominees as it provides to
any other individual standing for election as a director. For so long as the
Directors on the Board are divided into three classes, such New Mountain
Directors shall be apportioned among such classes so as to maintain the number
of New Mountain Directors in each class as nearly equal as possible; and

(iii)    With respect to any person that will be nominated or designated to be a
Director for the first time at an annual meeting (each person, a “First-Time
Director Nominee”) by New Mountain, New Mountain shall nominate its First-Time
Director

 

5



--------------------------------------------------------------------------------

Nominee by (A) delivering to the Company its written statement at least 90 days
prior to the one-year anniversary of the preceding annual meeting nominating
such First-Time Director Nominee and (B) setting forth such First-Time Director
Nominee’s business address, telephone number, facsimile number and e-mail
address; provided, that if New Mountain shall fail to deliver such written
notice, New Mountain shall be deemed to have nominated the Director(s)
previously nominated (or designated pursuant to this Section 2.1(a)(iii)) by New
Mountain who is/are currently serving on the Board.

(b)    Committees. The Company shall establish and maintain an audit and finance
committee of the Board (the “Audit Committee”), a compensation and human
resources committee of the Board (the “Compensation Committee”), a nominating
and governance committee of the Board (the “Nominating Committee”), and such
other Board committees as the Board deems appropriate from time to time or as
may be required by applicable law or the Stock Exchange rules. For so long as
the Company maintains a Compensation Committee or Nominating Committee, such
committees shall each include at least one New Mountain Director (but only if
New Mountain is then entitled to nominate at least one New Mountain Director
and, to the extent then required under the applicable rules of the Stock
Exchange, such Director is a Stock Exchange Independent Director).

(c)    Removal. Directors shall serve until their resignation or removal or
until their successors are nominated; provided, that if the number of Directors
that New Mountain is entitled to nominate pursuant to Section 2.1(a) is reduced
by one or more Directors, then New Mountain, shall, to the extent requested by
the Stock Exchange Independent Directors then serving on the Nominating
Committee, promptly cause such number of Directors equal to the number by which
the number of Directors has been so reduced as aforesaid to resign from service
on the Board (and all committees thereof). In addition, New Mountain shall cause
any Director nominated by it to promptly resign from service on any committee of
the Board if such Director is not a Stock Exchange Independent Director to the
extent then required under the applicable rules of the Stock Exchange.

(d)    Vacancies. If any Director previously nominated by New Mountain dies or
is unwilling or unable to serve as such or is otherwise removed or resigns from
office (other than pursuant to the proviso to the first sentence of
Section 2.1(c)), then New Mountain shall promptly nominate a successor to such
Director, in accordance with this Section 2.1; provided, that if New Mountain is
not entitled to fill such vacant Director position(s), then such vacant Director
position(s) shall be filled by the Board, upon the recommendation of the
Nominating Committee.

ARTICLE III

OTHER COVENANTS AND AGREEMENTS

Section 3.1    Conflicting Organizational Document Provisions. The Company
agrees to utilize its reasonable best efforts to ensure that neither ambiguity
nor conflicts arise between the terms of this Agreement and those of (i) its
Organizational Documents and (ii) the Stockholders Agreement of the Company,
dated as of November 21, 2017 (as the same was amended on March 15, 2018, and as
may be further amended, supplemented, restated or otherwise modified from time
to time), by and among the Company, certain affiliates of New Mountain, Broad
Street Principal Investments, L.L.C, NuSil, LLC, NuSil 2.0 LLC, Galvaude Private
Investments, Inc. and each of the other stockholders of the Company party
thereto.

 

6



--------------------------------------------------------------------------------

Section 3.2    Competition and Corporate Opportunities.

(a)    In recognition and anticipation that (i) certain directors, principals,
members, officers, associated funds, employees and/or other representatives of
New Mountain and its Affiliates may serve as Directors, officers or agents of
the Company and (ii) New Mountain and its Affiliates may now engage and may
continue to engage in the same or similar activities or related lines of
business as those in which the Company, directly or indirectly, may engage
and/or other business activities that overlap with or compete with those in
which the Company, directly or indirectly, may engage, the provisions of this
Article III are set forth to regulate and define the conduct of certain affairs
of the Company with respect to certain classes or categories of business
opportunities as they may involve any of New Mountain or its Affiliates and the
powers, rights, duties and liabilities of the Company and its Directors,
officers and stockholders in connection therewith, subject to the provisions set
out in this Agreement.

(b)    None of New Mountain or any of its Affiliates (collectively, the Persons
being referred to as “Identified Persons” and, individually, as an “Identified
Person”) shall, to the fullest extent permitted by law, have any duty to refrain
from directly or indirectly (i) engaging in the same or similar business
activities or lines of business in which the Company or any of its Affiliates
now engages or proposes to engage or (ii) otherwise competing with the Company
or any of its Affiliates, and, to the fullest extent permitted by law, no
Identified Person shall be liable to the Company or its stockholders or to any
Affiliate of the Company for breach of any fiduciary duty solely by reason of
the fact that such Identified Person engages in any such activities. To the
fullest extent permitted by law, the Company hereby renounces any interest or
expectancy in, or right to be offered an opportunity to participate in, any
business opportunity which may be a corporate opportunity for an Identified
Person and the Company or any of its Affiliates, except as provided in
Section 3.2(d). Subject to Section 3.2(d), in the event that any Identified
Person acquires knowledge of a potential transaction or other matter or business
opportunity which may be a corporate opportunity for itself, herself or himself
and the Company or any of its Affiliates, such Identified Person shall, to the
fullest extent permitted by law, have no fiduciary duty or other duty
(contractual or otherwise) to communicate, present or offer such transaction or
other business opportunity to the Company or any of its Affiliates and, to the
fullest extent permitted by law, shall not be liable to the Company or its
stockholders or to any Affiliate of the Company for breach of any fiduciary duty
or other duty (contractual or otherwise) as a stockholder, director or officer
of the Company solely by reason of the fact that such Identified Person pursues
or acquires such corporate opportunity for itself, herself or himself, offers or
directs such corporate opportunity to another Person, or does not present such
corporate opportunity to the Company or any of its Affiliates.

(c)    Subject to Section 3.2(d), the Company and its Affiliates (excluding the
Identified Persons) do not have any rights in and to the business ventures of
any Identified Person, or the income or profits derived therefrom, and the
Company agrees that each of the Identified Persons may do business with any
potential or actual customer or supplier of the Company or may employ or
otherwise engage any officer or employee of the Company.

 

7



--------------------------------------------------------------------------------

(d)    The Company does not renounce its interest in any corporate opportunity
offered to any New Mountain Director, and the provisions of Section 3.2(b) shall
not apply to any such corporate opportunity, to the extent that such opportunity
is expressly offered to such person solely in his or her capacity as a director
of the Company.

(e)    In addition to and notwithstanding the foregoing provisions of this
Section 3.2, a corporate opportunity shall not be deemed to be a potential
corporate opportunity for the Company if it is a business opportunity that
(i) the Company is neither financially or legally able, nor contractually
permitted to undertake, (ii) from its nature, is not in the line of the
Company’s business or is of no practical advantage to the Company or (iii) is
one in which the Company has no interest or reasonable expectancy.

ARTICLE IV

GENERAL

Section 4.1    Assignment. The rights and obligations hereunder shall not be
assignable without the prior written consent of the other parties hereto;
provided, however, New Mountain, without the consent of any other party, may
assign, in whole or in part, any of its rights hereunder to an Affiliate. Any
attempted assignment of rights or obligations in violation of this Section 4.1
shall be null and void.

Section 4.2    Term and Effectiveness.

(a)    This Agreement shall become effective on the IPO Date.

(b)    Notwithstanding anything contained herein to the contrary, this
Article IV shall survive any termination of any provisions of this Agreement.

(c)    The termination of any provision of this Agreement shall not relieve any
party from any liability for the breach of its obligations under this Agreement
prior to such termination.

Section 4.3    Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 4.4    Entire Agreement; Amendment.

(a)    This Agreement sets forth the entire understanding and agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement. This Agreement or any provision
thereof may only be amended or modified, in whole or in part, at any time by an
instrument in writing signed by all Parties.

 

8



--------------------------------------------------------------------------------

(b)    No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

(c)    No waiver of a right under this Agreement shall be effective unless such
waiver is expressly made in writing and executed and delivered by the party
against whom such waiver is claimed. The waiver of a right under this Agreement
in a specified instance or in specified circumstances shall not operate or be
construed as a waiver of such right in other instances or circumstances.

Section 4.5    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 4.6    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of law rules of such State that would result in the
application of the laws of a jurisdiction other than the State of Delaware.

Section 4.7    Waiver of Jury Trial; Consent to Jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
or federal courts located in the State of Delaware for the purpose of
adjudicating any dispute arising hereunder. Each party hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court any
objection to such jurisdiction, whether on the grounds of hardship, inconvenient
forum or otherwise. Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth in Section 4.9 shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section 4.7.

Section 4.8    Specific Enforcement. The parties hereto acknowledge that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond,

 

9



--------------------------------------------------------------------------------

and in addition to all other remedies that may be available, shall be entitled
to pursue equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.

Section 4.9    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received by non-automated response). All such notices, requests
and other communications shall be delivered in person or sent by facsimile,
e-mail or nationally recognized overnight courier and shall be deemed received
on the date of receipt by the recipient thereof if received prior to 5:00 p.m.
on a Business Day in the place of receipt. Otherwise, any such notice, request
or communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt. All such notices, requests and other
communications to any party hereunder shall be given to such party as follows:

If to New Mountain, addressed to it at:

New Mountain Capital L.L.C.

787 Seventh Avenue, #49 New York,

New York 10019

Attention: Matthew Holt; Andre Moura

Email: mholt@newmountaincapital.com; amoura@newmountaincapital.com

If to the Company, addressed to it at:

c/o Avantor, Inc.

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, PA 19087

Attention: General Counsel

Email: generalcounsel@avantorsciences.com

or to such other address or to such other Person as any party shall have last
designated by such notice to the other parties.

Section 4.10    Binding Effect; Third Party Beneficiaries. The provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns. Except as
provided in Section 4.13, no provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations or liabilities hereunder upon any
Person other than the parties hereto and their respective permitted successors
and assigns.

Section 4.11    Further Assurances. The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof.

 

10



--------------------------------------------------------------------------------

Section 4.12    Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

Section 4.13    No Recourse. This Agreement may only be enforced against, and
any claims or cause of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, controlling person,
fiduciary, agent, attorney or representative of any party hereto, or any past,
present or future Affiliate, director, officer, employee, incorporator, member,
manager, partner, stockholder, controlling person, fiduciary, agent, attorney or
representative of any of the foregoing shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Investor Rights
Agreement to be executed by its duly authorized officers as of the day and year
first above written.

 

AVANTOR, INC.

By:  

/s/ Justin Miller

Name:   Justin Miller Title:   Executive Vice President, General Counsel and
Secretary NEW MOUNTAIN PARTNERS III, L.P.

By: NEW MOUNTAIN INVESTMENTS III,

L.L.C., Its General Partner

By:  

/s/ Steven B. Klinsky

Name:   Steven B. Klinsky Title:   Founder and Chief Executive Officer

 

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

Exhibit I

Company Charter

Attached.



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

AVANTOR, INC.

* * * * *

The present name of the corporation is Avantor, Inc. (the “Corporation”). The
Corporation was incorporated under the name “Vail Holdco Corp” by the filing of
its original Certificate of Incorporation with the Secretary of State of the
State of Delaware on May 3, 2017, which was amended and restated on November 21,
2017 (as amended, the “First Amended and Restated Certificate of
Incorporation”). The First Amended and Restated Certificate of Incorporation was
amended on February 6, 2019 to change the name of the Corporation from “Vail
Holdco Corp” to “Avantor, Inc.” The First Amended and Restated Certificate of
Incorporation was amended on May 16, 2019 to effect a 5-for-one stock split of
the then-outstanding common stock, par value $0.01 per share, of the
Corporation. This Second Amended and Restated Certificate of Incorporation of
the Corporation, which restates and integrates and also further amends the
provisions of the First Amended and Restated Certificate of Incorporation, was
duly adopted in accordance with the provisions of Sections 242 and 245 of the
General Corporation Law of the State of Delaware (as the same exists or may
hereafter be amended from time to time, the “DGCL”) and by the written consent
of its stockholders in accordance with Section 228 of the DGCL.

The First Amended and Restated Certificate of Incorporation is hereby amended,
integrated and restated to read in its entirety as follows:

ARTICLE I

NAME

The name of the Corporation is Avantor, Inc.

ARTICLE II

REGISTERED OFFICE AND AGENT

The address of the registered office of the Corporation in the State of Delaware
is Corporation Service Company, 251 Little Falls Drive in the City of
Wilmington, County of New Castle, Delaware 19808. The name of the registered
agent of the Corporation in the State of Delaware at such address is Corporation
Service Company.



--------------------------------------------------------------------------------

ARTICLE III

PURPOSE

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under DGCL.

ARTICLE IV

CAPITAL STOCK

The total number of shares of all classes of stock that the Corporation shall
have authority to issue is 825,000,000, which shall be divided into two classes
as follows:

750,000,000 shares of common stock, par value $0.01 per share (“Common Stock”);
and

75,000,000 shares of preferred stock, par value $0.01 per share (“Preferred
Stock”).

 

I.

Capital Stock.

A. Common Stock and Preferred Stock may be issued from time to time by the
Corporation for such consideration as may be fixed by the Board of Directors of
the Corporation (the “Board of Directors”). The Board of Directors is hereby
expressly authorized, by resolution or resolutions, to provide, out of the
unissued shares of Preferred Stock, for one or more series of Preferred Stock
and, with respect to each such series, to fix, without further stockholder
approval, the designation of such series, the powers (including voting powers),
preferences and relative, participating, optional and other special rights, and
the qualifications, limitations or restrictions thereof, of such series of
Preferred Stock and the number of shares of such series, which number the Board
of Directors may, except where otherwise provided in the designation of such
series, increase (but not above the total number of authorized shares of
Preferred Stock) or decrease (but not below the number of shares of such series
then outstanding) and as may be permitted by the DGCL. The powers, preferences
and relative, participating, optional and other special rights of, and the
qualifications, limitations or restrictions thereof, of each series of Preferred
Stock, if any, may differ from those of any and all other series at any time
outstanding.

B. The Board of Directors has authorized the issuance of a series of Preferred
Stock, the Series A mandatory convertible preferred stock, par value $0.01 (the
“Mandatory Convertible Preferred Stock”), with the powers, preferences, rights,
qualifications, limitations and restrictions as set forth in the certificate of
designations for the Mandatory Convertible Preferred Stock attached hereto as
Annex A.

C. The Corporation has previously issued a series of Preferred Stock, the Series
A preferred stock, par value $0.01 per share (the “Senior Preferred Stock”),
with the powers, preferences, rights, qualifications, limitations and
restrictions as set forth in the certificate of designations for the Senior
Preferred Stock attached hereto as Annex B.

 

2



--------------------------------------------------------------------------------

D. The Corporation has previously issued a series of Preferred Stock, the junior
convertible preferred stock, par value $0.01 per share (the “Junior Convertible
Preferred Stock”), with the powers, preferences, rights, qualifications,
limitations and restrictions as set forth in the certificate of designations for
the Junior Convertible Preferred Stock attached hereto as Annex C.

E. Each holder of record of Common Stock, as such, shall have one vote for each
share of Common Stock which is outstanding in his, her or its name on the books
of the Corporation on all matters on which stockholders are entitled to vote
generally. Except as otherwise required by law, holders of Common Stock shall
not be entitled to vote on any amendment to this Second Amended and Restated
Certificate of Incorporation (including any certificate of designation relating
to any series of Preferred Stock) that relates solely to the terms of one or
more outstanding series of Preferred Stock if the holders of such affected
series are entitled, either separately or together with the holders of one or
more other such series, to vote thereon pursuant to this Second Amended and
Restated Certificate of Incorporation (including any certificate of designation
relating to any series of Preferred Stock) or pursuant to the DGCL.

F. Except as otherwise required by law, holders of any series of Preferred Stock
shall be entitled to only such voting rights, if any, as shall expressly be
granted thereto by this Second Amended and Restated Certificate of Incorporation
(or any certificate of designation relating to such series of Preferred Stock).

G. Subject to applicable law and the rights, if any, of the holders of any
outstanding series of Preferred Stock or any class or series of stock having a
preference over or the right to participate with the Common Stock with respect
to the payment of dividends, dividends may be declared and paid ratably on the
Common Stock out of the assets of the Corporation which are legally available
for this purpose at such times and in such amounts as the Board of Directors in
its discretion shall determine.

H. Upon the dissolution, liquidation or winding up of the Corporation, after
payment or provision for payment of the debts and other liabilities of the
Corporation and subject to the rights, if any, of the holders of any outstanding
series of Preferred Stock or any class or series of stock having a preference
over or the right to participate with the Common Stock with respect to the
distribution of assets of the Corporation upon such dissolution, liquidation or
winding up of the Corporation, the holders of Common Stock shall be entitled to
receive the remaining assets of the Corporation available for distribution to
its stockholders ratably in proportion to the number of shares held by them.

I. The number of authorized shares of Preferred Stock or Common Stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority in voting
power of the stock of the Corporation entitled to vote thereon irrespective of
the provisions of Section 242(b)(2) of the DGCL (or any successor provision
thereto), and no vote of the holders of any of the Common Stock or the Preferred
Stock voting separately as a class shall be required therefor, unless a vote of
any such holder is required pursuant to this Second Amended and Restated
Certificate of Incorporation (or any certificate of designation relating to any
series of Preferred Stock).

 

3



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENT OF THE CERTIFICATE OF INCORPORATION AND BYLAWS

A. Notwithstanding anything contained in this Second Amended and Restated
Certificate of Incorporation to the contrary, in addition to any vote required
by applicable law, the following provisions in this Second Amended and Restated
Certificate of Incorporation may be amended, altered, repealed or rescinded, in
whole or in part, or any provision inconsistent therewith or herewith may be
adopted, only by the affirmative vote of the holders of at least 662⁄3% in
voting power of all the then-outstanding shares of stock of the Corporation
entitled to vote thereon, voting together as a single class: this Article V,
Article VI, Article VII, Article VIII and Article IX. For the purposes of this
Second Amended and Restated Certificate of Incorporation, beneficial ownership
of shares shall be determined in accordance with Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

B. The Board of Directors is expressly authorized to make, repeal, alter, amend
and rescind, in whole or in part, the amended and restated bylaws of the
Corporation (as in effect from time to time, the “Bylaws”) without the assent or
vote of the stockholders in any manner not inconsistent with the laws of the
State of Delaware or this Second Amended and Restated Certificate of
Incorporation. Notwithstanding anything to the contrary contained in this Second
Amended and Restated Certificate of Incorporation or any provision of law which
might otherwise permit a lesser vote of the stockholders, in addition to any
vote of the holders of any class or series of capital stock of the Corporation
required herein (including any certificate of designation relating to any series
of Preferred Stock), by the Bylaws or applicable law, the affirmative vote of
the holders of at least 662⁄3% in voting power of all the then-outstanding
shares of stock of the Corporation entitled to vote thereon, voting together as
a single class, shall be required in order for the stockholders of the
Corporation to alter, amend, repeal or rescind, in whole or in part, any
provision of the Bylaws or to adopt any provision inconsistent therewith.

ARTICLE VI

BOARD OF DIRECTORS

A. Except as otherwise provided in this Second Amended and Restated Certificate
of Incorporation or the DGCL, the business and affairs of the Corporation shall
be managed by or under the direction of the Board of Directors. Except as
otherwise provided for or fixed pursuant to the provisions of Article IV
(including any certificate of designation with respect to any series of
Preferred Stock) and this Article VI relating to the rights of the holders of
any series of Preferred Stock to elect additional directors and except as set
forth in the terms of (i) the Stockholders Agreement of the Corporation, dated
as of November 21, 2017 (as the same was amended on March 15, 2018, and as may
be further amended, supplemented, restated or otherwise modified from time to
time, the “Stockholders Agreement”), by and among the Corporation, certain
affiliates of New Mountain Capital, LLC (together with its affiliates and
subsidiaries and its and their successors and assigns (other than the
Corporation and its subsidiaries), collectively, “NMC”), Broad Street Principal
Investments, L.L.C. (“BSPI”), NuSil, LLC, NuSil 2.0 LLC, Galvaude Private
Investments, Inc. and each of the other stockholders of the Corporation party
thereto and (ii) the Investor Rights Agreement, dated as of May 21, 2019 (as the
same may be amended, supplemented, restated or otherwise modified from time to
time, the “Investor Rights Agreement”), by and between the Corporation and New
Mountain Partners III,

 

4



--------------------------------------------------------------------------------

L.P., an affiliate of NMC, the total number of directors shall be determined
from time to time exclusively by resolution adopted by the Board of Directors.
The directors (other than those directors elected by the holders of any series
of Preferred Stock, voting separately as a series or together with one or more
other such series, as the case may be) shall initially be divided into three
classes designated Class I, Class II and Class III. Each class shall consist, as
nearly as possible, of one-third of the total number of such directors. Class I
directors shall initially serve for a term expiring at the first annual meeting
of stockholders following the date the Common Stock is first publicly traded
(the “IPO Date”), Class II directors shall initially serve for a term expiring
at the second annual meeting of stockholders following the IPO Date and
Class III directors shall initially serve for a term expiring at the third
annual meeting of stockholders following the IPO Date. At the first and second
annual meetings of stockholders following the IPO Date, successors to the class
of directors whose term expires at that annual meeting shall be elected for a
term expiring at the third annual meeting of stockholders following the IPO
Date. From and after the third annual meeting of stockholders following the IPO
Date, directors shall constitute one class and be elected for a term expiring at
the next annual meeting of stockholders. If the number of such directors is
changed, any increase or decrease shall be apportioned among the classes so as
to maintain the number of directors in each class as nearly equal as possible,
and any such additional director of any class elected to fill a newly created
directorship resulting from an increase in such class shall hold office for a
term that shall coincide with the remaining term of that class, but in no case
shall a decrease in the number of directors remove or shorten the term of any
incumbent director. Subject to the terms of the Stockholders Agreement and the
Investor Rights Agreement (including, without limitation, provisions thereof
relating to the rights of the parties thereto to nominate individuals for
election to the Board of Directors), any such director shall hold office until
the annual meeting at which his or her term expires and until his or her
successor shall be elected and qualified, or his or her death, resignation,
retirement, disqualification or removal from office. The Board of Directors is
authorized to assign members of the Board of Directors already in office prior
to the IPO Date to their respective class.

B. Any newly-created directorship on the Board of Directors that results from an
increase in the number of directors and any vacancy occurring in the Board of
Directors shall, unless otherwise required by law or by resolution of the Board
of Directors, be filled only by a majority of the directors then in office, even
if less than a quorum, or by a sole remaining director. Any director elected to
fill a vacancy or newly created directorship shall hold office until the next
election of the class for which such director shall have been chosen and until
his or her successor shall be elected and qualified, or until his or her earlier
death, resignation, retirement, disqualification or removal.

C. Subject to rights granted to BSPI under the Stockholders Agreement and rights
granted to NMC under the Investor Rights Agreement, any or all of the directors
(other than the directors elected by the holders of any series of Preferred
Stock of the Corporation, voting separately as a series or together with one or
more other such series, as the case may be) may be removed at any time either
with or without cause by the affirmative vote of at least 662⁄3% in voting power
of all the then-outstanding shares of stock of the Corporation entitled to vote
thereon, voting together as a single class.

D. Elections of directors need not be by written ballot unless the Bylaws shall
so provide.

 

5



--------------------------------------------------------------------------------

E. During any period when the holders of any series of Preferred Stock, voting
separately as a series or together with one or more series, have the right to
elect additional directors, then upon commencement and for the duration of the
period during which such right continues: (i) the then otherwise total
authorized number of directors of the Corporation shall automatically be
increased by such specified number of directors, and the holders of such
Preferred Stock shall be entitled to elect the additional directors so provided
for or fixed pursuant to said provisions, and (ii) each such additional director
shall serve until such director’s successor shall have been duly elected and
qualified, or until such director’s right to hold such office terminates
pursuant to said provisions, whichever occurs earlier, subject to his or her
earlier death, resignation, retirement, disqualification or removal. Except as
otherwise provided by the Board of Directors in the resolution or resolutions
establishing such series, whenever the holders of any series of Preferred Stock
having such right to elect additional directors are divested of such right
pursuant to the provisions of such stock, the terms of office of all such
additional directors elected by the holders of such stock, or elected to fill
any vacancies resulting from the death, resignation, disqualification or removal
of such additional directors, shall forthwith terminate and the total authorized
number of directors of the Corporation shall be reduced accordingly.

ARTICLE VII

LIMITATION OF DIRECTOR LIABILITY

A. To the fullest extent permitted by the DGCL as it now exists or may hereafter
be amended, a director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty owed to the Corporation or its stockholders.

B. Neither the amendment nor repeal of this Article VII, nor the adoption of any
provision of this Second Amended and Restated Certificate of Incorporation, nor,
to the fullest extent permitted by the DGCL, any modification of law shall
eliminate, reduce or otherwise adversely affect any right or protection of a
current or former director of the Corporation existing at the time of such
amendment, repeal, adoption or modification.

ARTICLE VIII

ANNUAL AND SPECIAL MEETINGS OF STOCKHOLDERS

A. Any action required or permitted to be taken by the stockholders of the
Corporation must be effected at a duly called annual or special meeting of such
holders and may not be effected by any consent in writing by such holders;
provided, however, that any action required or permitted to be taken by the
holders of Preferred Stock, voting separately as a series or separately as a
class with one or more other such series, may be taken without a meeting,
without prior notice and without a vote, to the extent expressly so provided by
the applicable certificate of designation relating to such series of Preferred
Stock.

B. Except as otherwise required by law and subject to the rights of the holders
of any series of Preferred Stock, special meetings of the stockholders of the
Corporation for any purpose or purposes may be called at any time only by or at
the direction of the Board of Directors or the Chairman of the Board of
Directors.

 

6



--------------------------------------------------------------------------------

C. An annual meeting of stockholders for the election of directors to succeed
those whose terms expire and for the transaction of such other business as may
properly come before the meeting, shall be held at such place, if any, on such
date, and at such time as shall be fixed exclusively by resolution of the Board
of Directors or a duly authorized committee thereof.

ARTICLE IX

DGCL SECTION 203 AND BUSINESS COMBINATIONS

A. The Corporation hereby expressly elects not to be governed by Section 203 of
the DGCL.

B. Notwithstanding the foregoing, the Corporation shall not engage in any
business combination (as defined below), at any point in time at which the
Corporation’s Common Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, with any interested stockholder (as defined below) for a period of
three (3) years following the time that such stockholder became an interested
stockholder, unless:

 

  1.

prior to such time, the Board of Directors approved either the business
combination or the transaction which resulted in the stockholder becoming an
interested stockholder, or

 

  2.

upon consummation of the transaction which resulted in the stockholder becoming
an interested stockholder, the interested stockholder owned at least 85% of the
voting stock (as defined below) of the Corporation outstanding at the time the
transaction commenced, excluding for purposes of determining the voting stock
outstanding (but not the outstanding voting stock owned by the interested
stockholder) those shares owned (i) by persons who are directors and also
officers and (ii) employee stock plans in which employee participants do not
have the right to determine confidentially whether shares held subject to the
plan will be tendered in a tender or exchange offer, or

 

  3.

at or subsequent to such time, the business combination is approved by the Board
of Directors and authorized at an annual or special meeting of stockholders, and
not by written consent, by the affirmative vote of at least 662⁄3% of the
outstanding voting stock of the Corporation which is not owned by the interested
stockholder.

C. The restrictions contained in this Article IX shall not apply if a
stockholder becomes an interested stockholder inadvertently and (i) as soon as
practicable divests itself of ownership of sufficient shares so that the
stockholder ceases to be an interested stockholder; and (ii) would not, at any
time within the three-year period immediately prior to a business combination
between the Corporation and such stockholder, have been an interested
stockholder but for the inadvertent acquisition of ownership.

D. For purposes of this Article IX, references to:

 

7



--------------------------------------------------------------------------------

  1.

“affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another person.

 

  2.

“associate,” when used to indicate a relationship with any person, means:
(i) any corporation, partnership, unincorporated association or other entity of
which such person is a director, officer or partner or is, directly or
indirectly, the owner of 20% or more of any class of voting stock; (ii) any
trust or other estate in which such person has at least a 20% beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity; and (iii) any relative or spouse of such person, or any relative of
such spouse, who has the same residence as such person.

 

  3.

“NMC/BSPI Direct Transferee” means any person that acquires (other than in a
registered public offering or through a broker’s transaction executed on any
securities exchange or other over-the-counter market) directly from any of NMC,
BSPI or any of their respective affiliates or successors or any “group,” or any
member of any such group, of which such persons are a party under Rule 13d-5 of
the Exchange Act beneficial ownership of 5% or more of the then-outstanding
voting stock of the Corporation.

 

  4.

“NMC/BSPI Indirect Transferee” means any person that acquires (other than in a
registered public offering or through a broker’s transaction executed on any
securities exchange or other over-the-counter market) directly from any NMC/BSPI
Direct Transferee or any other NMC/BSPI Indirect Transferee beneficial ownership
of 5% or more of the then-outstanding voting stock of the Corporation.

 

  5.

“business combination,” when used in reference to the Corporation and any
interested stockholder of the Corporation, means:

 

  (i)

any merger or consolidation of the Corporation or any direct or indirect
majority-owned subsidiary of the Corporation (a) with the interested
stockholder, or (b) with any other corporation, partnership, unincorporated
association or other entity if the merger or consolidation is caused by the
interested stockholder and as a result of such merger or consolidation Section
(B) of this Article IX is not applicable to the surviving entity;

 

  (ii)

any sale, lease, exchange, mortgage, pledge, transfer or other disposition (in
one transaction or a series of transactions), except proportionately as a
stockholder of the Corporation, to or with the interested stockholder, whether
as part of a dissolution or otherwise, of assets of the Corporation or of any
direct or indirect majority-owned subsidiary of the Corporation which assets
have an aggregate market value equal to 10% or more of either the aggregate
market value of all the assets of the Corporation determined on a consolidated
basis or the aggregate market value of all the outstanding stock of the
Corporation;

 

8



--------------------------------------------------------------------------------

  (iii)

any transaction which results in the issuance or transfer by the Corporation or
by any direct or indirect majority-owned subsidiary of the Corporation of any
stock of the Corporation or of such subsidiary to the interested stockholder,
except: (a) pursuant to the exercise, exchange or conversion of securities
exercisable for, exchangeable for or convertible into stock of the Corporation
or any such subsidiary which securities were outstanding prior to the time that
the interested stockholder became such; (b) pursuant to a merger under
Section 251(g) of the DGCL; (c) pursuant to a dividend or distribution paid or
made, or the exercise, exchange or conversion of securities exercisable for,
exchangeable for or convertible into stock of the Corporation or any such
subsidiary which security is distributed, pro rata to all holders of a class or
series of stock of the Corporation subsequent to the time the interested
stockholder became such; (d) pursuant to an exchange offer by the Corporation to
purchase stock made on the same terms to all holders of said stock; or (e) any
issuance or transfer of stock by the Corporation; provided, however, that in no
case under items (c)-(e) of this subsection (iii) shall there be an increase in
the interested stockholder’s proportionate share of the stock of any class or
series of the Corporation or of the voting stock of the Corporation (except as a
result of immaterial changes due to fractional share adjustments);

 

  (iv)

any transaction involving the Corporation or any direct or indirect
majority-owned subsidiary of the Corporation which has the effect, directly or
indirectly, of increasing the proportionate share of the stock of any class or
series, or securities convertible into the stock of any class or series, of the
Corporation or of any such subsidiary which is owned by the interested
stockholder, except as a result of immaterial changes due to fractional share
adjustments or as a result of any purchase or redemption of any shares of stock
not caused, directly or indirectly, by the interested stockholder; or

 

  (v)

any receipt by the interested stockholder of the benefit, directly or indirectly
(except proportionately as a stockholder of the Corporation), of any loans,
advances, guarantees, pledges, or other financial benefits (other than those
expressly permitted in subsections (i)-(iv) above) provided by or through the
Corporation or any direct or indirect majority-owned subsidiary.

 

  6.

“control,” including the terms “controlling,” “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting stock, by contract, or otherwise. A
person who is the owner of 20% or more of the outstanding

 

9



--------------------------------------------------------------------------------

voting stock of the Corporation, partnership, unincorporated association or
other entity shall be presumed to have control of such entity, in the absence of
proof by a preponderance of the evidence to the contrary. Notwithstanding the
foregoing, a presumption of control shall not apply where such person holds
voting stock, in good faith and not for the purpose of circumventing this
Article IX, as an agent, bank, broker, nominee, custodian or trustee for one or
more owners who do not individually or as a group have control of such entity.

 

  7.

“interested stockholder” means any person (other than the Corporation or any
direct or indirect majority-owned subsidiary of the Corporation) that (i) is the
owner of 15% or more of the outstanding voting stock of the Corporation, or
(ii) is an affiliate or associate of the Corporation and was the owner of 15% or
more of the outstanding voting stock of the Corporation at any time within the
three (3) year period immediately prior to the date on which it is sought to be
determined whether such person is an interested stockholder; and the affiliates
and associates of such person; but “interested stockholder” shall not include or
be deemed to include, in any case, (a) NMC, BSPI, any NMC/BSPI Direct
Transferee, any NMC/BSPI Indirect Transferee or any of their respective
affiliates or successors or any “group,” or any member of any such group, to
which such persons are a party under Rule 13d-5 of the Exchange Act, or (b) any
person whose ownership of shares in excess of the 15% limitation set forth
herein is the result of any action taken solely by the Corporation, provided
that in the case of this clause (b) such person shall be an interested
stockholder if thereafter such person acquires additional shares of voting stock
of the Corporation, except as a result of further corporate action not caused,
directly or indirectly, by such person. For the purpose of determining whether a
person is an interested stockholder, the voting stock of the Corporation deemed
to be outstanding shall include stock deemed to be owned by the person through
application of the definition of “owner” below but shall not include any other
unissued stock of the Corporation which may be issuable pursuant to any
agreement, arrangement or understanding, or upon exercise of conversion rights,
warrants or options, or otherwise.

 

  8.

“owner,” including the terms “own” and “owned,” when used with respect to any
stock, means a person that individually or with or through any of its affiliates
or associates:

 

  (i)

beneficially owns such stock, directly or indirectly; or

 

  (ii)

has (a) the right to acquire such stock (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, warrants or options, or otherwise; provided, however, that a
person shall not be deemed the owner of stock tendered pursuant to a tender or
exchange offer made by such person or any of such person’s affiliates or

 

10



--------------------------------------------------------------------------------

associates until such tendered stock is accepted for purchase or exchange; or
(b) the right to vote such stock pursuant to any agreement, arrangement or
understanding; provided, however, that a person shall not be deemed the owner of
any stock because of such person’s right to vote such stock if the agreement,
arrangement or understanding to vote such stock arises solely from a revocable
proxy or consent given in response to a proxy or consent solicitation made to
ten (10) or more persons; or

 

  (iii)

has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except voting pursuant to a revocable proxy or consent as
described in item (b) of subsection (ii) above), or disposing of such stock with
any other person that beneficially owns, or whose affiliates or associates
beneficially own, directly or indirectly, such stock.

 

  9.

“person” means any individual, corporation, partnership, unincorporated
association or other entity.

 

  10.

“stock” means, with respect to any corporation, capital stock and, with respect
to any other entity, any equity interest.

 

  11.

“voting stock” means stock of any class or series entitled to vote generally in
the election of directors.

ARTICLE X

MISCELLANEOUS

A. If any provision or provisions of this Second Amended and Restated
Certificate of Incorporation shall be held to be invalid, illegal or
unenforceable as applied to any circumstance for any reason whatsoever: (i) the
validity, legality and enforceability of such provisions in any other
circumstance and of the remaining provisions of this Second Amended and Restated
Certificate of Incorporation (including, without limitation, each portion of any
paragraph of this Second Amended and Restated Certificate of Incorporation
containing any such provision held to be invalid, illegal or unenforceable that
is not itself held to be invalid, illegal or unenforceable) shall not in any way
be affected or impaired thereby and (ii) to the fullest extent possible, the
provisions of this Second Amended and Restated Certificate of Incorporation
(including, without limitation, each such portion of any paragraph of this
Second Amended and Restated Certificate of Incorporation containing any such
provision held to be invalid, illegal or unenforceable) shall be construed so as
to permit the Corporation to protect its directors, officers, employees and
agents from personal liability in respect of their good faith service or for the
benefit of the Corporation to the fullest extent permitted by law.

B. Unless the Corporation consents in writing to the selection of an alternative
forum, the state or federal courts (as appropriate) located within the State of
Delaware shall, to the fullest extent permitted by law, be the sole and
exclusive forum for any (i) derivative action or proceeding brought on behalf of
the Corporation, (ii) action asserting a claim of breach of a fiduciary duty
owed by any director, officer or other employee or stockholder of the
Corporation

 

11



--------------------------------------------------------------------------------

to the Corporation or the Corporation’s stockholders, creditors or other
constituents, (iii) action against the Corporation or any director or officer of
the Corporation involving a claim or defense arising pursuant to any provision
of the DGCL or this Second Amended and Restated Certificate of Incorporation or
the Bylaws (as either may be amended and/or restated from time to time), (iv)
action against the Corporation or any director or officer of the Corporation
involving a claim or defense implicating the internal affairs doctrine, or
(v) action against the Corporation or any director or officer of the Corporation
involving a claim or defense arising pursuant to the Exchange Act or the
Securities Act of 1933, as amended. To the fullest extent permitted by law, any
person or entity purchasing or otherwise acquiring or holding any interest in
shares of capital stock of the Corporation shall be deemed to have notice of and
consented to the provisions of this Article X(B).

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Avantor, Inc. has caused this Second Amended and Restated
Certificate of Incorporation to be executed by its duly authorized officer on
this 20th day of May, 2019.

 

Avantor, Inc. By:  

/s/ Justin Miller

Name:   Justin Miller Title:   Executive Vice President, General Counsel and
Secretary

[Signature Page to Second Amended and Restated Certificate of Incorporation]



--------------------------------------------------------------------------------

Annex A

Certificate of Designations of Mandatory Convertible Preferred Stock

See attached



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS

OF

6.250% SERIES A MANDATORY CONVERTIBLE PREFERRED STOCK

OF

AVANTOR, INC.

Avantor, Inc., a Delaware corporation (the “Corporation”), hereby certifies
that, pursuant to the provisions of Sections 103, 141 and 151 of the General
Corporation Law of the State of Delaware, (a) on April 25, 2019, the board of
directors of the Corporation (the “Board of Directors”), pursuant to authority
conferred upon the Board of Directors by the Amended and Restated Certificate of
Incorporation of the Corporation (as such may be amended, modified or restated
from time to time, in each case to the extent not prohibited by Section 7(c) of
this Certificate of Designations, the “Charter”), delegated to the Pricing
Committee of the Board of Directors (the “Pricing Committee”), the power to
create, designate, authorize and provide for the issuance of shares of a new
series of the Corporation’s undesignated preferred stock and to establish the
number of shares to be included in such series, and to fix the powers,
preferences and rights of the shares of such series and the qualifications,
limitations and restrictions thereof; and (b) on May 16, 2019, the Pricing
Committee adopted the resolution set forth immediately below, which resolution
is now, and at all times since its date of adoption has been, in full force and
effect:

RESOLVED, that pursuant to the authority conferred upon the Board of Directors
by the Charter, which authorizes the issuance of up to 75,000,000 shares of
preferred stock, par value $0.01 per share, and delegated to the Pricing
Committee, a series of preferred stock be, and hereby is, created and designated
6.250% Series A Mandatory Convertible Preferred Stock, and that the designation
and number of shares of such series, and the voting powers, designations,
preferences and rights, and qualifications, limitations or restrictions thereof,
are as set forth in this certificate of designations, as it may be amended from
time to time (the “Certificate of Designations”) as follows:

Section 1. Designation and Number of Shares. Pursuant to the Charter, there is
hereby created out of the authorized and unissued shares of preferred stock of
the Corporation, par value $0.01 per share (“Preferred Stock”), a series of
Preferred Stock consisting of 25,000,000 shares of Preferred Stock designated as
the “6.250% Series A Mandatory Convertible Preferred Stock” (the “Mandatory
Convertible Preferred Stock”). Such number of shares may be increased or
decreased by resolution of the Board of Directors or any duly authorized
committee thereof, subject to the terms and conditions hereof and the
requirements of applicable law; provided that (i) no increase shall cause the
number of authorized shares of Mandatory Convertible Preferred Stock to exceed
the total number of authorized shares of Preferred Stock and (ii) no decrease
shall reduce the number of shares of Mandatory Convertible Preferred Stock to a
number less than the number of such shares then outstanding.

Section 2. General Matters; Ranking. Each share of Mandatory Convertible
Preferred Stock shall be identical in all respects to every other share of
Mandatory Convertible Preferred Stock. The Mandatory Convertible Preferred
Stock, with respect to dividend rights and/or distribution rights upon the
liquidation, winding-up or dissolution, as applicable, of the Corporation, shall
rank (i) senior to each class or series of Junior Stock, (ii) on parity with
each class or series of Parity Stock, (iii) junior to each class or series of
Senior Stock, (iv) junior to the Existing Senior Preferred Stock and the
Existing Junior Convertible Preferred Stock and (v) junior to the Corporation’s
existing and future indebtedness and other liabilities. In addition, with
respect to dividend rights and distribution rights upon the liquidation,
winding-up or dissolution of the Corporation, the Mandatory Convertible
Preferred Stock will be structurally subordinated to any existing and future
indebtedness and other liabilities of each of its Subsidiaries.

Section 3. Standard Definitions. As used herein with respect to Mandatory
Convertible Preferred Stock:

“Accumulated Dividend Amount” means, with respect to any Fundamental Change
Conversion, the aggregate amount of undeclared, accumulated and unpaid
dividends, if any, for Dividend Periods prior to the Fundamental Change
Effective Date for the relevant Fundamental Change, including for the partial
Dividend Period, if any, from, and including, the Dividend Payment Date
immediately preceding such Fundamental Change Effective Date to, but excluding,
such Fundamental Change Effective Date, subject to the proviso in Section 10(a).



--------------------------------------------------------------------------------

“ADRs” shall have the meaning set forth in Section 15.

“Agent Members” shall have the meaning set forth in Section 21(a).

“Applicable Market Value” means the Average VWAP per share of Common Stock over
the Settlement Period.

“Average Price” shall have the meaning set forth in Section 4(c)(iii).

“Average VWAP” per share over a certain period means the arithmetic average of
the VWAP per share for each Trading Day in the relevant period.

“Averaging Period” shall have the meaning set forth in Section 14(a)(v).

“Board of Directors” shall have the meaning set forth in the recitals.

“Business Day” means any day other than a Saturday or Sunday or any other day on
which commercial banks in New York City are authorized or required by law or
executive order to close.

“By-Laws” means the Amended and Restated By-Laws of the Corporation, as they may
be amended or restated from time to time.

“Certificate of Designations” shall have the meaning set forth in the recitals.

“Charter” shall have the meaning set forth in the recitals.

“Clause A Distribution” shall have the meaning set forth in Section 14(a)(iii).

“Clause B Distribution” shall have the meaning set forth in Section 14(a)(iii).

“Clause C Distribution” shall have the meaning set forth in Section 14(a)(iii).

“close of business” means 5:00 p.m., New York City time.

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation.

“Conversion and Dividend Disbursing Agent” means American Stock Transfer & Trust
Company, LLC, the Corporation’s duly appointed conversion and dividend
disbursing agent for Mandatory Convertible Preferred Stock, and any successor
appointed under Section 16.

“Conversion Date” shall mean the Mandatory Conversion Date, the Fundamental
Change Conversion Date or the Early Conversion Date, as applicable.

“Corporation” shall have the meaning set forth in the recitals.

“Depositary” means DTC or its nominee or any successor appointed by the
Corporation.

“Dividend Payment Date” means February 15, May 15, August 15 and November 15 of
each year to, and including, May 15, 2022, commencing on August 15, 2019.

“Dividend Period” means the period from, and including, a Dividend Payment Date
to, but excluding, the next Dividend Payment Date, except that the initial
Dividend Period shall commence on, and include, the Initial Issue Date and shall
end on, and exclude, the August 15, 2019 Dividend Payment Date.

“Dividend Rate” shall have the meaning set for in Section 4(a).

 

2



--------------------------------------------------------------------------------

“DTC” means The Depository Trust Company.

“Early Conversion” shall have the meaning set forth in Section 9(a).

“Early Conversion Additional Conversion Amount” shall have the meaning set forth
in Section 9(b)(i).

“Early Conversion Average Price” shall have the meaning set forth in
Section 9(b)(ii).

“Early Conversion Date” shall have the meaning set forth in Section 11(b).

“Early Conversion Settlement Period” shall have the meaning set forth in
Section 9(b)(ii).

“Effective Date” means the first date on which the shares of Common Stock trade
on the Relevant Stock Exchange, regular way, reflecting the relevant share split
or share combination, as applicable.

“Ex-Date” means the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question, from the
Corporation or, if applicable, from the seller of the Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exchange Property” shall have the meaning set forth in Section 15.

“Existing Junior Convertible Preferred Stock” means junior convertible preferred
stock, with a liquidation preference of $1,650 per share, of the Corporation.

“Existing Senior Preferred Stock” means series A senior preferred stock, with a
liquidation preference of $1,000 per share, of the Corporation.

“Expiration Date” shall have the meaning set forth in Section 14(a)(v).

“Fixed Conversion Rates” means the Maximum Conversion Rate and the Minimum
Conversion Rate.

“Floor Price” shall have the meaning set forth in Section 4(e)(ii).

A “Fundamental Change” shall be deemed to have occurred, at any time after the
Initial Issue Date of the Mandatory Convertible Preferred Stock, if any of the
following occurs:

 

  (i)

the consummation of (A) any recapitalization, reclassification or change of the
Common Stock (other than changes resulting from a subdivision or combination or
change in par value) as a result of which the Common Stock would be converted
into, or exchanged for, stock, other securities, other property or assets
(including cash or a combination thereof); (B) any consolidation, merger or
other combination of the Corporation or binding share exchange pursuant to which
the Common Stock will be converted into, or exchanged for, stock, other
securities or other property or assets (including cash or a combination
thereof); or (C) any sale, lease or other transfer or disposition in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Corporation and its Subsidiaries taken as a whole, to
any person other than one or more of its Wholly-Owned Subsidiaries;

 

  (ii)

any “person” or “group” (as such terms are used for purposes of Sections 13(d)
and 14(d) of the Exchange Act, whether or not applicable), other than the
Corporation, any of its Wholly-Owned Subsidiaries, a Permitted Holder or any of
the Corporation’s or its Wholly-Owned Subsidiaries’ employee benefit plans (or
any person or entity acting solely in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), filing a Schedule TO or any
schedule, form or report

 

3



--------------------------------------------------------------------------------

  under the Exchange Act disclosing that such person or group has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 50% of the total voting power in the aggregate of
all classes of capital stock then outstanding entitled to vote generally in
elections of the Corporation’s directors; or

 

  (iii)

the Common Stock (or other Exchange Property) ceases to be listed or quoted for
trading on any of NYSE, the NASDAQ Global Select Market or the NASDAQ Global
Market (or another U.S. national securities exchange or any of their respective
successors).

However, a transaction or transactions described in clause (i) or clause
(ii) above will not constitute a Fundamental Change if at least 90% of the
consideration received or to be received by holders of the Common Stock,
excluding cash payments for fractional shares or pursuant to statutory appraisal
rights, in connection with such transaction or transactions consists of shares
of common stock that are listed or quoted on any of NYSE, the NASDAQ Global
Select Market or the NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions and as a result of such
transaction or transactions such consideration (excluding cash payments for
fractional shares or pursuant to statutory appraisal rights) becomes the
Exchange Property.

“Fundamental Change Conversion” shall have the meaning set forth in
Section 10(a)(i).

“Fundamental Change Conversion Date” shall have the meaning set forth in
Section 11(c).

“Fundamental Change Conversion Period” means the period beginning on, and
including, the Fundamental Change Effective Date and ending at the close of
business on, and including, the date that is 20 calendar days after the
Fundamental Change Effective Date (but in no event later than May 15, 2022). If
we notify Holders of a Fundamental Change later than the second Business Day
following the Fundamental Change Effective Date, the Fundamental Change
Conversion Period will be extended by a number of days equal to the number of
days from, and including, such Fundamental Change Effective Date to, but
excluding, the date of the notice; provided, however, that the Fundamental
Change Conversion Period will not be extended beyond May 15, 2022.

“Fundamental Change Conversion Rate” means, for any Fundamental Change
Conversion, the conversion rate per share of the Mandatory Convertible Preferred
Stock set forth in the table below for the Fundamental Change Effective Date and
the Fundamental Change Stock Price applicable to such Fundamental Change:

 

     Fundamental Change Stock Price  

Fundamental
Change Effective
Date

   $5.00      $10.00      $12.50      $14.00      $15.25      $16.45      $18.00
     $20.00      $22.50      $25.00      $30.00      $40.00      $50.00  

May 21, 2019

     3.4644        3.1406        3.0266        2.9883        2.9696       
2.9599        2.9552        2.9568        2.9636        2.9711        2.9825  
     2.9916        2.9937  

May 15, 2020

     3.5234        3.2714        3.1207        3.0600        3.0268       
3.0069        2.9937        2.9891        2.9919        2.9968        3.0042  
     3.0086        3.0092  

May 15, 2021

     3.5534        3.4431        3.2674        3.1681        3.1060       
3.0658        3.0366        3.0225        3.0202        3.0218        3.0238  
     3.0244        3.0244  

May 15, 2022

     3.5714        3.5714        3.5714        3.5714        3.2787       
3.0395        3.0395        3.0395        3.0395        3.0395        3.0395  
     3.0395        3.0395  

The exact Fundamental Change Stock Price and Fundamental Change Effective Date
may not be set forth in the table, in which case:

 

  (i)

if the Fundamental Change Stock Price is between two Fundamental Change Stock
Price amounts in the table above or the Fundamental Change Effective Date is
between two Fundamental Change Effective Dates in the table above, the
Fundamental Change Conversion Rate shall be determined by a straight-line
interpolation between the Fundamental Change Conversion Rates set forth for the
higher and lower Fundamental Change Stock Price amounts and the earlier and
later Fundamental Change Effective Dates, as applicable, based on a 365 or
366-day year, as applicable;

 

  (ii)

if the Fundamental Change Stock Price is in excess of $50.00 per share (subject
to adjustment in the same manner as adjustments are made to the Fundamental
Change Stock Prices in the column headings of the table above), then the
Fundamental Change Conversion Rate shall be the Minimum Conversion Rate; and

 

4



--------------------------------------------------------------------------------

  (iii)

if the Fundamental Change Stock Price is less than $5.00 per share (subject to
adjustment in the same manner as adjustments are made to the Fundamental Change
Stock Prices in the column headings of the table above), then the Fundamental
Change Conversion Rate shall be the Maximum Conversion Rate.

The Fundamental Change Stock Prices in the column headings in the table above
are each subject to adjustment as of any date on which the Fixed Conversion
Rates are adjusted. The adjusted Fundamental Change Stock Prices shall equal
(x) the Fundamental Change Stock Prices applicable immediately prior to such
adjustment, multiplied by (y) a fraction, the numerator of which is the Minimum
Conversion Rate immediately prior to the adjustment giving rise to the
Fundamental Change Stock Price adjustment and the denominator of which is the
Minimum Conversion Rate as so adjusted. The Fundamental Change Conversion Rates
set forth in the table above will be each subject to adjustment in the same
manner and at the same time as each Fixed Conversion Rate as set forth in
Section 14.

“Fundamental Change Conversion Right” shall have the meaning set forth in
Section 10(a).

“Fundamental Change Dividend Make-Whole Amount” shall have the meaning set forth
in Section 10(a)(ii).

“Fundamental Change Effective Date” shall mean the effective date of the
relevant Fundamental Change.

“Fundamental Change Notice” shall have the meaning set forth in Section 10(b).

“Fundamental Change Stock Price” means, for any Fundamental Change, the price
paid (or deemed paid) per share of Common Stock in the Fundamental Change, which
shall equal (i) if all holders of Common Stock receive only cash in exchange for
their Common Stock in such Fundamental Change, the amount of cash paid per share
of Common Stock in such Fundamental Change, and (ii) in all other cases, the
Average VWAP per share of Common Stock over the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the
relevant Fundamental Change Effective Date.

“Global Preferred Certificate” shall have the meaning set forth in
Section 21(a).

“Global Preferred Share” shall have the meaning set forth in Section 21(a).

“Holder” means each Person in whose name shares of Mandatory Convertible
Preferred Stock are registered, who shall be treated by the Corporation and the
Registrar as the absolute owner of those shares of Mandatory Convertible
Preferred Stock for the purpose of making payment and settling conversions and
for all other purposes.

“Initial Issue Date” means May 21, 2019, the first original issue date of shares
of the Mandatory Convertible Preferred Stock.

“Initial Price” means $50.00, divided by the Maximum Conversion Rate, which
quotient is initially equal to $14.00.

“Junior Stock” means (i) the Common Stock and (ii) each other class or series of
capital stock of the Corporation established after the Initial Issue Date, the
terms of which do not expressly provide that such class or series ranks
(x) senior to the Mandatory Convertible Preferred Stock as to dividend rights or
distribution rights upon the Corporation’s liquidation, winding-up or
dissolution or (y) on parity with the Mandatory Convertible Preferred Stock as
to dividend rights or distribution rights upon the Corporation’s liquidation,
winding-up or dissolution; provided that for the avoidance of doubt, the Junior
Stock does not include the Existing Junior Convertible Preferred Stock.

 

5



--------------------------------------------------------------------------------

“Liquidation Dividend Amount” shall have the meaning set forth in Section 5(a).

“Liquidation Preference” means, as to Mandatory Convertible Preferred Stock,
$50.00 per share.

“Mandatory Conversion” shall have the meaning set forth in Section 8(a).

“Mandatory Conversion Additional Conversion Amount” shall have the meaning set
forth in Section 8(c)(i).

“Mandatory Conversion Date” means the second Business Day immediately following
the last Trading Day of the Settlement Period. The Mandatory Conversion Date is
expected to be May 15, 2022. If the Mandatory Conversion Date occurs after
May 15, 2022 (whether because a Scheduled Trading Day during the Settlement
Period is not a Trading Day due to the occurrence of a Market Disruption Event
or otherwise), no interest or other amounts will accrue as a result of such
postponement.

“Mandatory Conversion Rate” shall have the meaning set forth in Section 8(b).

“Mandatory Convertible Preferred Stock” shall have the meaning set forth in
Section 1 of this Certificate of Designations.

“Market Disruption Event” means (i) a failure by the Relevant Stock Exchange to
open for trading during its regular trading session; or (ii) the occurrence or
existence, prior to 1:00 p.m., New York City time, on any Scheduled Trading Day
for the Common Stock, for more than a one half-hour period in the aggregate
during regular trading hours of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the Relevant
Stock Exchange or otherwise) in the Common Stock.

“Maximum Conversion Rate” shall have the meaning set forth in Section 8(b)(iii).

“Minimum Conversion Rate” shall have the meaning set forth in Section 8(b)(i).

“Nonpayment” shall have the meaning set forth in Section 7(b)(i).

“Nonpayment Remedy” shall have the meaning set forth in Section 7(b)(iii).

“NYSE” means The New York Stock Exchange.

“Officer” means the Chief Executive Officer, the Chief Financial Officer, the
President, any Executive Vice President, any Senior Vice President, any Vice
President, any Assistant Vice President, the Treasurer, any Assistant Treasurer,
the Secretary or any Assistant Secretary of the Corporation.

“open of business” means 9:00 a.m., New York City time.

“Parity Stock” means any class or series of capital stock of the Corporation
established after the Initial Issue Date, the terms of which expressly provide
that such class or series shall rank on parity with the Mandatory Convertible
Preferred Stock as to dividend rights and distribution rights upon the
Corporation’s liquidation, winding-up or dissolution.

“Permitted Holder” means each of New Mountain Capital, LLC and its affiliates
(including the funds, partnerships or other co-investment vehicles managed,
advised or controlled thereby but other than, in each case, any portfolio
company); provided that no such investor shall constitute a Permitted Holder if
all such investors, collectively, have, directly or indirectly, beneficial
ownership of more than 662⁄3% of the total voting power in the aggregate of all
classes of capital stock then outstanding entitled to vote generally in
elections of directors of the Corporation.

 

6



--------------------------------------------------------------------------------

“Person” means any individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Preferred Stock” shall have the meaning set forth in Section 1 of this
Certificate of Designations.

“Preferred Stock Directors” shall have the meaning set forth in Section 7(b)(i).

“Pricing Committee” shall have the meaning set forth in the recitals.

“Prospectus” means the prospectus dated May 16, 2019, relating to the offering
and sale of the Mandatory Convertible Preferred Stock.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock (or other
applicable security) have the right to receive any cash, securities or other
property or in which the Common Stock (or such other security) is exchanged for
or converted into any combination of cash, securities or other property, the
date fixed for determination of holders of the Common Stock (or such other
security) entitled to receive such cash, securities or other property (whether
such date is fixed by the Board of Directors or a duly authorized committee
thereof, statute, contract or otherwise).

“Record Holder” means, with respect to any Dividend Payment Date, a Holder of
record of the Mandatory Convertible Preferred Stock as such Holder appears on
the stock register of the Corporation at the close of business on the related
Regular Record Date.

“Registrar” initially means American Stock Transfer & Trust Company, LLC, the
Corporation’s duly appointed registrar for Mandatory Convertible Preferred Stock
and any successor appointed under Section 16.

“Regular Record Date” means, with respect to any Dividend Payment Date, the
February 1, May 1, August 1 and November 1, as the case may be, immediately
preceding the relevant Dividend Payment Date. These Regular Record Dates shall
apply regardless of whether a particular Regular Record Date is a Business Day.

“Relevant Stock Exchange” means NYSE or, if the Common Stock is not then listed
on NYSE, on the principal other U.S. national or regional securities exchange on
which the Common Stock is then listed or, if the Common Stock is not then listed
on a U.S. national or regional securities exchange, on the principal other
market on which the Common Stock is then listed or admitted for trading.

“Reorganization Event” shall have the meaning set forth in Section 15.

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Senior Stock” means the Existing Senior Preferred Stock, the Existing Junior
Convertible Preferred Stock and each class or series of capital stock of the
Corporation established after the Initial Issue Date, the terms of which
expressly provide that such class or series shall rank senior to the Mandatory
Convertible Preferred Stock as to dividend rights or distribution rights upon
the Corporation’s liquidation, winding-up or dissolution.

“Settlement Period” means the 20 consecutive Trading Day period beginning on,
and including, the 21st Scheduled Trading Day immediately preceding May 15,
2022.

“Share Dilution Amount” means the increase in the number of diluted shares of
Common Stock outstanding (determined in accordance with accounting principles
generally accepted in the United States of America, and as measured from the
Initial Issue Date) resulting from the grant, vesting or exercise of
equity-based compensation to directors, employees and agents and equitably
adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.

 

7



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a shelf registration statement filed with
the Securities and Exchange Commission in connection with the issuance of, or
for resales of, shares of Common Stock issued as payment of a dividend on shares
of the Mandatory Convertible Preferred Stock, including dividends paid in
connection with a conversion.

“Spin-Off” means a payment of a dividend or other distribution on the Common
Stock of shares of capital stock of any class or series, or similar equity
interest, of or relating to a Subsidiary or other business unit of the
Corporation that are, or, when issued, will be, listed or admitted for trading
on a U.S. national securities exchange.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of capital stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

“Threshold Appreciation Price” means $50.00, divided by the Minimum Conversion
Rate, which quotient is initially equal to approximately $16.45.

“Trading Day” means a day on which (i) there is no Market Disruption Event and
(ii) trading in Common Stock generally occurs on the Relevant Stock Exchange;
provided that if the Common Stock is not listed or admitted for trading,
“Trading Day” means any Business Day.

“Transfer Agent” shall initially mean American Stock Transfer & Trust Company,
LLC, the Corporation’s duly appointed transfer agent for Mandatory Convertible
Preferred Stock and any successor appointed under Section 16.

“Trigger Event” shall have the meaning set forth in Section 14(a)(iii).

“Unit of Exchange Property” shall have the meaning set forth in Section 15.

“Valuation Period” shall have the meaning set forth in Section 14(a)(iii).

“Voting Preferred Stock” means any other class or series of Preferred Stock,
other than the Mandatory Convertible Preferred Stock, ranking equally with the
Mandatory Convertible Preferred Stock as to dividends and to the distribution of
assets upon liquidation, dissolution or winding-up and upon which like voting
powers for the election of directors have been conferred and are exercisable.

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed on Bloomberg page “AVTR<EQUITY>AQR”
(or its equivalent successor if such page is not available) in respect of the
period from the scheduled open of trading until the scheduled close of trading
of the primary trading session on such Trading Day (or if such volume-weighted
average price is not available, the market value per share of Common Stock on
such Trading Day as determined, using a volume-weighted average method, by a
nationally recognized independent investment banking firm retained by the
Corporation for this purpose).

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “Subsidiary” shall be deemed to be
replaced by a reference to “100%”.

Section 4. Dividends.

(a) Rate. Subject to the rights of holders of any class or series of Senior
Stock, Holders shall be entitled to receive, when, as and if declared by the
Board of Directors, or an authorized committee thereof, out of funds of the
Corporation legally available for payment, in the case of dividends paid in
cash, and shares of Common Stock legally permitted to be issued, in the case of
dividends paid in shares of Common Stock, cumulative dividends at the rate per
annum of 6.250% of the Liquidation Preference per share of the Mandatory
Convertible Preferred

 

8



--------------------------------------------------------------------------------

Stock (the “Dividend Rate”) (equivalent to $3.125 per annum per share), payable
in cash, by delivery of shares of Common Stock or through any combination of
cash and shares of Common Stock pursuant to Section 4(c), as determined by the
Corporation in its sole discretion (subject to the limitations set forth in
Section 4(e)).

If declared, dividends on the Mandatory Convertible Preferred Stock shall be
payable quarterly on each Dividend Payment Date at such annual rate, and
dividends shall accumulate from the most recent date as to which dividends shall
have been paid or, if no dividends have been paid, from the Initial Issue Date,
whether or not in any Dividend Period or Dividend Periods there have been funds
legally available or shares of Common Stock legally permitted for the payment of
such dividends.

If declared, dividends shall be payable on the relevant Dividend Payment Date to
Record Holders on the immediately preceding Regular Record Date, whether or not
such Record Holders early convert their shares of Mandatory Convertible
Preferred Stock, or such shares are automatically converted, after a Regular
Record Date and on or prior to the immediately succeeding Dividend Payment Date;
provided that the Regular Record Date for any such dividend shall not precede
the date on which such dividend was so declared. If a Dividend Payment Date is
not a Business Day, payment shall be made on the next succeeding Business Day,
without any interest or other payment in lieu of interest accruing with respect
to this delay.

The amount of dividends payable on each share of Mandatory Convertible Preferred
Stock for each full Dividend Period (subsequent to the initial Dividend Period)
shall be computed by dividing the Dividend Rate by four. Dividends payable on
Mandatory Convertible Preferred Stock for the initial Dividend Period and any
other partial Dividend Period shall be computed based upon the actual number of
days elapsed during such period over a 360-day year (consisting of twelve 30-day
months). Accumulated dividends on shares of the Mandatory Convertible Preferred
Stock shall not bear interest, nor shall additional dividends be payable
thereon, if they are paid subsequent to the applicable Dividend Payment Date.

No dividend shall be paid unless and until the Board of Directors, or an
authorized committee of the Board of Directors, declares a dividend payable with
respect to the Mandatory Convertible Preferred Stock. No dividend shall be
declared or paid upon, or any sum of cash or number of shares of Common Stock
set apart for the payment of dividends upon, any outstanding shares of Mandatory
Convertible Preferred Stock with respect to any Dividend Period unless all
dividends for all preceding Dividend Periods have been declared and paid upon,
or a sufficient sum of cash or number of shares of Common Stock has been set
apart for the payment of such dividends upon, all outstanding shares of
Mandatory Convertible Preferred Stock.

Holders shall not be entitled to any dividends on Mandatory Convertible
Preferred Stock, whether payable in cash, property or shares of Common Stock, in
excess of full cumulative dividends.

Except as described in this Section 4(a), dividends on shares of Mandatory
Convertible Preferred Stock converted to Common Stock shall cease to accumulate,
and all other rights of Holders will terminate, from and after the applicable
Conversion Date.

(b) Priority of Dividends. So long as any share of Mandatory Convertible
Preferred Stock remains outstanding, no dividend or distribution shall be
declared or paid on the Common Stock or any other class or series of Junior
Stock, and no Common Stock or any other class or series of Junior Stock shall be
purchased, redeemed or otherwise acquired for consideration by the Corporation
or any of its Subsidiaries unless, in each case, all accumulated and unpaid
dividends for all preceding Dividend Periods have been declared and paid in full
in cash, shares of the Common Stock or a combination thereof, or a sufficient
sum of cash or number of shares of the Common Stock has been set apart for the
payment of such dividends, on all outstanding shares of Mandatory Convertible
Preferred Stock. The foregoing limitation shall not apply to:

(i) any dividend or distribution payable in shares of Common Stock or other
Junior Stock, together with cash in lieu of any fractional share;

(ii) purchases, redemptions or other acquisitions of Common Stock or other
Junior Stock in connection with the administration of any benefit or other
incentive plan, including any employment contract, in the ordinary course of
business, including, without limitation, (x) purchases to offset the Share

 

9



--------------------------------------------------------------------------------

Dilution Amount pursuant to a publicly announced repurchase plan, provided that
any purchases to offset the Share Dilution Amount shall in no event exceed the
Share Dilution Amount, (y) the forfeiture of unvested shares of restricted stock
or share withholding or other acquisitions or surrender of shares to which the
holder may otherwise be entitled upon exercise, delivery or vesting of equity
awards (whether in payment of applicable taxes, the exercise price or
otherwise), and (z) the payment of cash in lieu of fractional shares;

(iii) purchases or deemed purchases or acquisitions of fractional interests in
shares of any of our Existing Junior Convertible Preferred Stock, Common Stock
or other Junior Stock pursuant to the conversion or exchange provisions of such
shares of Existing Junior Convertible Preferred Stock, other Junior Stock or any
securities exchangeable for or convertible into shares of Common Stock or other
Junior Stock;

(iv) any dividends or distributions of rights or Common Stock or other Junior
Stock in connection with a stockholders’ rights plan or any redemption or
repurchase of rights pursuant to any stockholders’ rights plan;

(v) purchases of Common Stock or other Junior Stock pursuant to a contractually
binding requirement to buy Common Stock or other Junior Stock, including under a
contractually binding stock repurchase plan, in each case, existing prior to the
date of the Prospectus;

(vi) the acquisition by the Corporation or any of its Subsidiaries of record
ownership in Common Stock or other Junior Stock or Parity Stock for the
beneficial ownership of any other persons (other than the Corporation or any of
its Subsidiaries), including as trustees or custodians, and the payment of cash
in lieu of fractional shares; and

(vii) the exchange or conversion of Junior Stock for or into other Junior Stock
or of Parity Stock for or into other Parity Stock (with the same or lesser
aggregate liquidation preference) or Junior Stock and, in each case, the payment
of cash in lieu of fractional shares.

When dividends on shares of the Mandatory Convertible Preferred Stock (i) have
not been declared and paid in full on any Dividend Payment Date, or (ii) have
been declared but a sum of cash or number of shares of Common Stock sufficient
for payment thereof has not been set aside for the benefit of the Holders
thereof on the applicable Regular Record Date, no dividends may be declared or
paid on any shares of Parity Stock unless dividends are declared on the shares
of Mandatory Convertible Preferred Stock such that the respective amounts of
such dividends declared on the shares of Mandatory Convertible Preferred Stock
and such shares of Parity Stock shall be allocated pro rata among the Holders of
the shares of the Mandatory Convertible Preferred Stock and the holders of any
shares of Parity Stock then outstanding. For purposes of calculating the pro
rata allocation of partial dividend payments, the Corporation shall allocate
those payments so that the respective amounts of those payments for the declared
dividend bear the same ratio to each other as all accumulated dividends and all
declared and unpaid dividends per share on the shares of Mandatory Convertible
Preferred Stock and such shares of Parity Stock bear to each other (subject to
their having been declared by the Board of Directors, or an authorized committee
thereof, out of legally available funds); provided that any unpaid dividends on
the Mandatory Convertible Preferred Stock will continue to accumulate, except as
described in Section 4(e), 8(c), 9(b) and 10(d)(iii). For purposes of this
calculation, with respect to non-cumulative Parity Stock, the Corporation shall
use the full amount of dividends that would be payable for the most recent
dividend period if dividends were declared in full on such non-cumulative Parity
Stock.

Subject to the foregoing, and not otherwise, such dividends as may be determined
by the Board of Directors, or an authorized committee thereof, may be declared
and paid (payable in cash, securities or other property) on any securities,
including Common Stock and other Junior Stock, from time to time out of any
funds legally available for such payment, and Holders shall not be entitled to
participate in any such dividends.

(c) Method of Payment of Dividends. (i) Subject to the limitations set forth in
Section 4(e), the Corporation may pay any declared dividend (or any portion of
any declared dividend) on the shares of Mandatory Convertible Preferred Stock
(whether or not for a current Dividend Period or any prior Dividend Period,
including in connection with the payment of declared and unpaid dividends
pursuant to Section 8 or Section 10), as determined in the Corporation’s sole
discretion:

 

10



--------------------------------------------------------------------------------

(A) in cash;

(B) by delivery of shares of Common Stock; or

(C) through any combination of cash and shares of Common Stock.

(ii) The Corporation shall make each payment of a declared dividend on the
shares of Mandatory Convertible Preferred Stock in cash, except to the extent
the Corporation elects to make all or any portion of such payment in shares of
Common Stock. The Corporation shall give notice to Holders of any such election,
and the portion of such payment that will be made in cash and the portion that
will be made in shares of Common Stock, no later than 10 Scheduled Trading Days
prior to the Dividend Payment Date for such dividend, provided that if the
Corporation does not provide timely notice of this election, the Corporation
will be deemed to have elected to pay the relevant dividend in cash.

(iii) All cash payments to which a Holder is entitled in connection with a
declared dividend on the shares of Mandatory Convertible Preferred Stock will be
computed to the nearest cent. If the Corporation elects to make any such payment
of a declared dividend, or any portion thereof, in shares of Common Stock, such
shares shall be valued for such purpose, in the case of any dividend payment or
portion thereof, at 97% of the Average VWAP per share of Common Stock over the
five consecutive Trading Day period beginning on, and including, the seventh
Scheduled Trading Day prior to the applicable Dividend Payment Date (such
average, the “Average Price”). If the five Trading Day period to determine the
Average Price ends on or after the relevant Dividend Payment Date (whether
because a Scheduled Trading Day is not a Trading Day due to the occurrence of a
Market Disruption Event or otherwise), then the Dividend Payment Date will be
postponed until the third Business Day after the final Trading Day of such five
Trading Day period, provided that no interest or other amounts will accrue as a
result of such postponement.

(d) No fractional shares of Common Stock shall be delivered to the Holders in
payment or partial payment of a dividend. The Corporation shall instead, to the
extent the Corporation is legally permitted to do so, pay a cash amount
(computed to the nearest cent) to each Holder that would otherwise be entitled
to receive a fraction of a share of Common Stock based on the Average Price with
respect to such dividend.

(e) Notwithstanding the foregoing, in no event shall the number of shares of
Common Stock delivered in connection with any declared dividend, including any
declared dividend payable in connection with a conversion, exceed a number equal
to:

(i) the declared dividend, divided by

(ii) $4.90, subject to adjustment in a manner inversely proportional to any
anti-dilution adjustment to each Fixed Conversion Rate as provided in Section 14
(such dollar amount, as adjusted, the “Floor Price”).

To the extent that the amount of any declared dividend exceeds the product of
(x) the number of shares of Common Stock delivered in connection with such
declared dividend as limited by Section 4(e) and (y) 97% of the Average Price,
the Corporation shall, if it is legally able to do so, and to the extent
permitted under the terms of the documents governing the Corporation’s
indebtedness, notwithstanding any notice by the Corporation to the contrary, pay
such excess amount in cash (computed to the nearest cent). Any such payment in
cash may not be permitted by the Corporation’s then existing debt instruments.
To the extent that the Corporation is not able to pay such excess amount in cash
under applicable law and in compliance with its indebtedness, the Corporation
shall not have any obligation to pay such amount in cash or deliver additional
shares of Common Stock in respect of such amount, and such amount will not form
a part of the cumulative dividends that may be deemed to accumulate on the
shares of Mandatory Convertible Preferred Stock.

 

11



--------------------------------------------------------------------------------

(f) To the extent that a Shelf Registration Statement is required in the
Corporation’s reasonable judgment in connection with the issuance of, or for
resales of, Common Stock issued as payment of a dividend on the shares of
Mandatory Convertible Preferred Stock, including dividends paid in connection
with a conversion, the Corporation shall, to the extent a registration statement
covering such shares is not currently filed and effective, use its commercially
reasonable efforts to file and maintain the effectiveness of such a Shelf
Registration Statement until the earlier of such time as all such shares of
Common Stock have been resold thereunder and such time as all such shares would
be freely tradable without registration by holders thereof that are not (and
were not at any time during the preceding three months) “affiliates” of the
Corporation for purposes of the Securities Act. To the extent applicable, the
Corporation shall also use its commercially reasonable efforts to have such
shares of the Common Stock approved for listing on NYSE (or if the Common Stock
is not listed on NYSE, on the principal other U.S. national or regional
securities exchange on which the Common Stock is then listed), and qualified or
registered under applicable state securities laws, if required; provided that
the Corporation will not be required to qualify as a foreign corporation or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it is not presently
subject to taxation as a foreign corporation and such qualification or action
would subject it to such taxation.

Section 5. Liquidation, Dissolution or Winding Up. (a) In the event of any
voluntary or involuntary liquidation, winding-up or dissolution of the
Corporation, each Holder shall be entitled to receive, per share of Mandatory
Convertible Preferred Stock, the Liquidation Preference of $50.00 per share of
the Mandatory Convertible Preferred Stock, plus an amount (the “Liquidation
Dividend Amount”) equal to accumulated and unpaid dividends on such share,
whether or not declared, to, but excluding, the date fixed for liquidation,
winding-up or dissolution to be paid out of the assets of the Corporation
legally available for distribution to its stockholders, after satisfaction of
debt and other liabilities owed to the Corporation’s creditors and holders of
shares of any Senior Stock and before any payment or distribution is made to
holders of any Junior Stock, including, without limitation, Common Stock.

(b) If, upon the voluntary or involuntary liquidation, winding-up or dissolution
of the Corporation, the amounts payable with respect to (1) the Liquidation
Preference plus the Liquidation Dividend Amount on the shares of the Mandatory
Convertible Preferred Stock and (2) the liquidation preference of, and the
amount of accumulated and unpaid dividends to, but excluding, the date fixed for
liquidation, dissolution or winding up, on all Parity Stock, if applicable, are
not paid in full, the Holders and all holders of any such Parity Stock shall
share equally and ratably in any distribution of the Corporation’s assets in
proportion to their respective liquidation preferences and amounts equal to the
accumulated and unpaid dividends to which they are entitled.

(c) After the payment to any Holder of the full amount of the Liquidation
Preference and the Liquidation Dividend Amount for such Holder’s shares of
Mandatory Convertible Preferred Stock, such Holder shall have no right or claim
to any of the remaining assets of the Corporation.

(d) Neither the sale, lease nor exchange of all or substantially all of
Corporation’s assets or business (other than in connection with the liquidation,
winding-up or dissolution of the Corporation), nor its merger or consolidation
into or with any other Person, shall be deemed to be the voluntary or
involuntary liquidation, winding-up or dissolution of the Corporation.

Section 6. No Redemption; No Sinking Fund.

The Mandatory Convertible Preferred Stock shall not be subject to any
redemption, sinking fund or other similar provisions. However, at the
Corporation’s option, it may purchase or exchange the Mandatory Convertible
Preferred Stock from time to time in the open market, by tender or exchange
offer or otherwise, without the consent of, or notice to, Holders.

Section 7. Voting Powers.

(a) General. Holders shall not have any voting rights or powers other than those
set forth in this Section 7, except as specifically required by Delaware law or
by the Charter from time to time.

 

12



--------------------------------------------------------------------------------

(b) Right to Elect Two Directors Upon Nonpayment. (i) Whenever dividends on any
shares of the Mandatory Convertible Preferred Stock have not been declared and
paid for the equivalent of six or more Dividend Periods, whether or not for
consecutive Dividend Periods (a “Nonpayment”), the authorized number of
directors on the Board of Directors shall, at the Corporation’s next annual
meeting of the stockholders or at a special meeting of stockholders as provided
below, automatically be increased by two and Holders, voting together as a
single class with holders of any and all other series of Voting Preferred Stock
then outstanding, shall be entitled, at the Corporation’s next annual meeting of
stockholders or at a special meeting of stockholders, if any, as provided below,
to vote for the election of a total of two additional members of the Board of
Directors (the “Preferred Stock Directors”); provided that the election of any
such Preferred Stock Directors will not cause the Corporation to violate the
corporate governance requirements of NYSE (or any other exchange or automated
quotation system on which the Corporation’s securities may be listed or quoted)
that requires listed or quoted companies to have a majority of independent
directors; and provided further that the Board of Directors shall, at no time,
include more than two Preferred Stock Directors.

(ii) In the event of a Nonpayment, the holders of record of at least 25% of the
shares of the Mandatory Convertible Preferred Stock and any other series of
Voting Preferred Stock may request that a special meeting of stockholders be
called to elect such Preferred Stock Directors (provided, however, that if the
next annual or a special meeting of stockholders is scheduled to be held within
90 days of the receipt of such request, the election of such Preferred Stock
Directors, to the extent otherwise permitted by the By-Laws, shall, instead, be
included in the agenda for, and shall be held at, such scheduled annual or
special meeting of stockholders). The Preferred Stock Directors shall stand for
reelection annually, at each subsequent annual meeting of the stockholders, so
long as the Holders continue to have such voting powers. At any meeting at which
the Holders are entitled to elect Preferred Stock Directors, the holders of
record of a majority in voting power of the then outstanding shares of Mandatory
Convertible Preferred Stock and all other series of Voting Preferred Stock,
present in person or represented by proxy, shall constitute a quorum and the
vote of the holders of a majority in voting power of such shares of Mandatory
Convertible Preferred Stock and other Voting Preferred Stock so present or
represented by proxy at any such meeting at which there shall be a quorum shall
be sufficient to elect the Preferred Stock Directors. Whether a plurality,
majority or other portion in voting power of Mandatory Convertible Preferred
Stock and any other Voting Preferred Stock have been voted in favor of any
matter shall be determined by reference to the respective liquidation preference
amounts of the Mandatory Convertible Preferred Stock and such other Voting
Preferred Stock voted.

(iii) If and when all accumulated and unpaid dividends on the Mandatory
Convertible Preferred Stock have been paid in full, or declared and a sum or
number of shares of the Common Stock sufficient for such payment shall have been
set aside for the benefit of the Holders thereof on the applicable Regular
Record Date (a “Nonpayment Remedy”), the Holders shall immediately and, without
any further action by the Corporation, be divested of the voting powers
described in this Section 7(b), subject to the revesting of such powers in the
event of each subsequent Nonpayment. If such voting powers for the Holders and
all other holders of Voting Preferred Stock shall have terminated, each
Preferred Stock Director then in office shall automatically be disqualified as a
director and shall no longer be a director and the term of office of each such
Preferred Stock Director so elected shall terminate at such time and the
authorized number of directors on the Board of Directors shall automatically
decrease by two.

(iv) Any Preferred Stock Director may be removed at any time, with or without
cause, by the holders of record of a majority in voting power of the outstanding
shares of the Mandatory Convertible Preferred Stock and any other series of
Voting Preferred Stock then outstanding (voting together as a single class),
when they have the voting powers described in this Section 7(b). In the event
that a Nonpayment shall have occurred and there shall not have been a Nonpayment
Remedy, any vacancy in the office of a Preferred Stock Director (other than
prior to the initial election of Preferred Stock Directors after a Nonpayment)
may be filled by the written consent of the Preferred Stock Director remaining
in office, except in the event that such vacancy is created as a result of such
Preferred Stock Director being removed, or if no Preferred Stock Director
remains in office, such vacancy may be filled by a vote of the holders of record
of a majority in voting power of the outstanding shares of the Mandatory
Convertible Preferred Stock and any other series of Voting Preferred Stock then
outstanding (voting together as a single class) when they have the voting powers
described in this Section 7(b); provided that the election of any such

 

13



--------------------------------------------------------------------------------

Preferred Stock Directors to fill such vacancy will not cause the Corporation to
violate the corporate governance requirements of NYSE (or any other exchange or
automated quotation system on which the Corporation’s securities may be listed
or quoted) that requires listed or quoted companies to have a majority of
independent directors. The Preferred Stock Directors shall each be entitled to
one vote per director on any matter that shall come before the Board of
Directors for a vote.

(c) Other Voting Powers. So long as any shares of the Mandatory Convertible
Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote or consent of the holders of record of at least two-thirds in
voting power of the outstanding shares of the Mandatory Convertible Preferred
Stock and all other series of Voting Preferred Stock at the time outstanding and
entitled to vote thereon (subject to the last paragraph of this Section 7(c)),
voting together as a single class, given in person or by proxy, either in
writing without a meeting or by vote at an annual or special meeting of such
stockholders:

(i) amend or alter the provisions of the Charter so as to authorize or create,
or increase the authorized number of, any class or series of Senior Stock;

(ii) amend, alter or repeal the provisions of the Charter or the Certificate of
Designations so as to adversely affect the special rights, preferences or voting
powers of the Mandatory Convertible Preferred Stock; or

(iii) consummate a binding share exchange or reclassification involving the
shares of the Mandatory Convertible Preferred Stock or a merger or consolidation
of the Corporation with another entity, unless in each case: (i) the shares of
the Mandatory Convertible Preferred Stock remain outstanding following the
consummation of such binding share exchange, reclassification, merger or
consolidation or, in the case of any such merger or consolidation with respect
to which the Corporation is not the surviving or resulting entity (or the
Mandatory Convertible Preferred Stock is otherwise exchanged or reclassified),
are converted or reclassified into or exchanged for preference securities of the
surviving or resulting entity or its ultimate parent or the right to receive
such securities; and (ii) the shares of the Mandatory Convertible Preferred
Stock that remain outstanding or such shares of preference securities, as the
case may be, have such rights, preferences and voting powers that, taken as a
whole, are not materially less favorable to the holders thereof than the rights,
preferences and voting powers, taken as a whole, of the Mandatory Convertible
Preferred Stock immediately prior to the consummation of such transaction;

provided, however, that in the event a transaction would trigger voting powers
under clauses (ii) and (iii) above, clause (iii) shall govern; provided,
further, however, that for all purposes of this Section 7(c):

 

  (1)

any increase in the number of the Corporation’s authorized but unissued shares
of Preferred Stock,

 

  (2)

any increase in the number of the authorized or issued shares of Mandatory
Convertible Preferred Stock, or

 

  (3)

the creation and issuance, or increase in the authorized or issued number, of
any class or series of Parity Stock or Junior Stock,

shall be deemed not to adversely affect (or to otherwise cause to be materially
less favorable) the rights, preferences or voting powers of the Mandatory
Convertible Preferred Stock and shall not require the affirmative vote or
consent of Holders.

If any amendment, alteration, repeal, share exchange, reclassification, merger
or consolidation specified in this Section 7(c) would adversely affect the
rights, preferences or voting powers of one or more but not all series of Voting
Preferred Stock (including the Mandatory Convertible Preferred Stock for this
purpose), then only the series of Voting Preferred Stock the rights, preferences
and voting powers of which are adversely affected and entitled to vote shall
vote as a class in lieu of all other series of Voting Preferred Stock.

(d) Without the consent of the Holders, so long as such action does not
adversely affect the special rights, preferences or voting powers of the
Mandatory Convertible Preferred Stock, and limitations and restrictions thereof,
the Corporation may amend, alter, supplement or repeal any terms of the
Mandatory Convertible Preferred Stock for the following purposes:

 

14



--------------------------------------------------------------------------------

  (i)

to cure any ambiguity, omission or mistake, or to correct or supplement any
provision contained in the Certificate of Designations that may be defective or
inconsistent with any other provision contained in the Certificate of
Designations;

 

  (ii)

to make any provision with respect to matters or questions relating to the
Mandatory Convertible Preferred Stock that is not inconsistent with the
provisions of the Charter or the Certificate of Designations; or

 

  (iii)

to make any other change that does not adversely affect the rights of any Holder
(other than any Holder that consents to such change).

In addition, without the consent of the Holders, the Corporation may amend,
alter, supplement or repeal any terms of the Mandatory Convertible Preferred
Stock in order to (x) conform the terms thereof to the description of the terms
of the Mandatory Convertible Preferred Stock set forth in the Prospectus or
(y) file a certificate of correction with respect to the Certificate of
Designations to the extent permitted by Section 103(f) of the Delaware General
Corporation Law.

(e) Prior to the close of business on the applicable Conversion Date, the shares
of Common Stock issuable upon conversion of any shares of the Mandatory
Convertible Preferred Stock shall not be deemed to be outstanding for any
purpose and Holders shall have no rights, powers or preferences with respect to
such shares of Common Stock, including voting powers (including the power to
vote on any amendment to the Charter that would adversely affect the rights,
powers or preferences of the Common Stock), rights to respond to tender offers
for the Common Stock and rights to receive any dividends or other distributions
on the Common Stock, by virtue of holding the Mandatory Convertible Preferred
Stock.

(f) The number of votes that each share of Mandatory Convertible Preferred Stock
and any Voting Preferred Stock participating in the votes set forth in this
Section 7 shall have and shall be in proportion to the liquidation preference of
such share.

(g) The rules and procedures for calling and conducting any meeting of the
Holders (including, without limitation, the fixing of a record date in
connection therewith), the solicitation and use of proxies at such a meeting,
the obtaining of written consents and any other procedural aspect or matter with
regard to such a meeting or such consents shall be governed by any rules the
Board of Directors, in its discretion, may adopt from time to time, which rules
and procedures shall conform to the requirements of the Charter, the By-Laws,
applicable law and the rules of any national securities exchange or other
trading facility on which the Mandatory Convertible Preferred Stock is listed or
traded at the time.

Section 8. Mandatory Conversion on the Mandatory Conversion Date. (a) Each
outstanding share of the Mandatory Convertible Preferred Stock shall
automatically convert (unless previously converted in accordance with Section 9
or Section 10) on the Mandatory Conversion Date (“Mandatory Conversion”), into a
number of shares of Common Stock equal to the Mandatory Conversion Rate.

(b) The “Mandatory Conversion Rate” shall, subject to adjustment in accordance
with Section 8(c), be as follows:

(i) if the Applicable Market Value is greater than the Threshold Appreciation
Price, then the Mandatory Conversion Rate shall be equal to 3.0395 shares of
Common Stock per share of the Mandatory Convertible Preferred Stock (the
“Minimum Conversion Rate”);

(ii) if the Applicable Market Value is less than or equal to the Threshold
Appreciation Price but equal to or greater than the Initial Price, then the
Mandatory Conversion Rate per share of the Mandatory Convertible Preferred Stock
shall be equal to $50.00 divided by the Applicable Market Value, rounded to the
nearest ten-thousandth of a share of Common Stock; or

 

15



--------------------------------------------------------------------------------

(iii) if the Applicable Market Value is less than the Initial Price, then the
Mandatory Conversion Rate shall be equal to 3.5714 shares of Common Stock per
share of the Mandatory Convertible Preferred Stock (the “Maximum Conversion
Rate”);

provided that the Fixed Conversion Rates are each subject to adjustment in
accordance with the provisions of Section 14.

(c) If the Corporation declares a dividend on the Mandatory Convertible
Preferred Stock for the Dividend Period ending on, but excluding, May 15, 2022,
the Corporation shall pay such dividend to the Record Holders as of the
immediately preceding Regular Record Date, in accordance with Section 4 and
subject to the limitations set forth therein. If on or prior to May 15, 2022,
the Corporation has not declared all or any portion of the accumulated and
unpaid dividends on the Mandatory Convertible Preferred Stock, the Mandatory
Conversion Rate shall be adjusted so that Holders receive an additional number
of shares of Common Stock equal to:

(i) the amount of such undeclared, accumulated and unpaid dividends per share of
the Mandatory Convertible Preferred Stock (the “Mandatory Conversion Additional
Conversion Amount”), divided by

(ii) the greater of (x) the Floor Price and (y) 97% of the Average Price
(calculated using May 15, 2022 as the applicable Dividend Payment Date).

To the extent that the Mandatory Conversion Additional Conversion Amount exceeds
the product of such number of additional shares and 97% of the Average Price,
the Corporation shall, if it is legally able to do so, and to the extent
permitted under the terms of the documents governing its indebtedness, declare
and pay such excess amount in cash (computed to the nearest cent) pro rata per
share to the Holders. Any such payment in cash may not be permitted by the
Corporation’s then existing debt instruments. To the extent that the Corporation
is not able to pay such excess amount in cash under applicable law and in
compliance with its indebtedness, the Corporation shall not have any obligation
to pay such amount in cash or deliver additional shares of Common Stock in
respect of such amount, and such amount will not form a part of the cumulative
dividends that may be deemed to accumulate on the shares of Mandatory
Convertible Preferred Stock.

Section 9. Early Conversion at the Option of the Holder. (a) Other than during a
Fundamental Change Conversion Period, subject to satisfaction of the conversion
procedures set forth in Section 11, the Holders shall have the option to convert
their Mandatory Convertible Preferred Stock, in whole or in part (but in no
event less than one share of the Mandatory Convertible Preferred Stock), at any
time prior to May 15, 2022 (an “Early Conversion”), into shares of Common Stock
at the Minimum Conversion Rate, subject to adjustment in accordance with
Section 9(b).

(b) If, as of any Early Conversion Date, the Corporation has not declared all or
any portion of the accumulated and unpaid dividends for all full Dividend
Periods ending on a Dividend Payment Date prior to such Early Conversion Date,
the Minimum Conversion Rate shall be adjusted, with respect to the relevant
Early Conversion, so that the Holders converting their Mandatory Convertible
Preferred Stock at such time receive an additional number of shares of Common
Stock equal to:

(i) such amount of undeclared, accumulated and unpaid dividends per share of
Mandatory Convertible Preferred Stock for such prior full Dividend Periods (the
“Early Conversion Additional Conversion Amount”), divided by

(ii) the greater of (x) the Floor Price and (y) the Average VWAP per share of
the Common Stock over the 20 consecutive Trading Day period (the “Early
Conversion Settlement Period”) commencing on, and including, the 21st Scheduled
Trading Day immediately preceding the Early Conversion Date (such average being
referred to as the “Early Conversion Average Price”).

 

16



--------------------------------------------------------------------------------

To the extent that the Early Conversion Additional Conversion Amount exceeds the
product of such number of additional shares and the Early Conversion Average
Price, the Corporation shall not have any obligation to pay the shortfall in
cash or deliver shares of Common Stock in respect of such shortfall.

Except as set forth in the first sentence of this Section 9(b), upon any Early
Conversion of any shares of Mandatory Convertible Preferred Stock, the
Corporation shall make no payment or allowance for unpaid dividends on such
shares of the Mandatory Convertible Preferred Stock, unless such Early
Conversion Date occurs after the Regular Record Date for a declared dividend and
on or prior to the immediately succeeding Dividend Payment Date, in which case
the Corporation shall pay such dividend on such Dividend Payment Date to the
Record Holder of the converted shares of the Mandatory Convertible Preferred
Stock as of such Regular Record Date, in accordance with Section 4.

Section 10. Fundamental Change Conversion. (a) If a Fundamental Change occurs on
or prior to May 15, 2022, the Holders shall have the right (the “Fundamental
Change Conversion Right”) during the Fundamental Change Conversion Period to:

(i) convert their shares of Mandatory Convertible Preferred Stock, in whole or
in part (but in no event less than one share of the Mandatory Convertible
Preferred Stock) (any such conversion pursuant to this Section 10(a) being a
“Fundamental Change Conversion”) into a number of shares of Common Stock (or
Units of Exchange Property in accordance with Section 15) equal to the
Fundamental Change Conversion Rate per share of Mandatory Convertible Preferred
Stock;

(ii) with respect to such converted shares of Mandatory Convertible Preferred
Stock, receive an amount equal to the present value, calculated using a discount
rate of 6.250% per annum, of all dividend payments on such shares (excluding any
Accumulated Dividend Amount) for (a) the partial Dividend Period, if any, from,
and including, the Fundamental Change Effective Date to, but excluding, the next
Dividend Payment Date and (b) all the remaining full Dividend Periods from, and
including, the Dividend Payment Date following the Fundamental Change Effective
Date to, but excluding, May 15, 2022 (the “Fundamental Change Dividend
Make-Whole Amount”), payable in cash or shares of Common Stock; and

(iii) with respect to such converted shares of Mandatory Convertible Preferred
Stock, receive the Accumulated Dividend Amount payable in cash or shares of
Common Stock,

subject in the case of clauses (ii) and (iii) to certain limitations with
respect to the number of shares of Common Stock the Corporation will be required
to deliver as set forth in Section 10(d); provided, that if the Regular Record
Date for a Divided Period for which the Corporation, as of the Fundamental
Change Effective Date, declared a dividend occurs before or during the related
Fundamental Change Conversion Period, then the Corporation shall pay such
dividend on the relevant Dividend Payment Date to the Record Holders as of such
Regular Record Date, in accordance with Section 4, and the Accumulated Dividend
Amount shall not include the amount of such dividend, and the Fundamental Change
Dividend Make-Whole Amount shall not include the present value of the payment of
such dividend.

(b) To exercise the Fundamental Change Conversion Right, Holders must submit
their shares of Mandatory Convertible Preferred Stock for conversion at any time
during the Fundamental Change Conversion Period. Holders who do not submit their
shares for conversion during the Fundamental Change Conversion Period shall not
be entitled to convert their Mandatory Convertible Preferred Stock at the
relevant Fundamental Change Conversion Rate or to receive the relevant
Fundamental Change Dividend Make-Whole Amount or the relevant Accumulated
Dividend Amount.

The Corporation shall provide written notice (the “Fundamental Change Notice”)
to Holders of the Fundamental Change Effective Date no later than the second
Business Day immediately following such Fundamental Change Effective Date.

The Fundamental Change Notice shall state:

(i) the event causing the Fundamental Change;

 

17



--------------------------------------------------------------------------------

(ii) the anticipated Fundamental Change Effective Date or actual Fundamental
Change Effective Date, as the case may be;

(iii) that Holders shall have the right to effect a Fundamental Change
Conversion in connection with such Fundamental Change during the Fundamental
Change Conversion Period;

(iv) the Fundamental Change Conversion Period; and

(v) the instructions a Holder must follow to effect a Fundamental Change
Conversion in connection with such Fundamental Change.

(c) Not later than the second Business Day following the Fundamental Change
Effective Date, the Corporation shall notify Holders of:

(i) the Fundamental Change Conversion Rate (if notice is provided to Holders
prior to the anticipated Fundamental Change Effective Date, specifying how the
Fundamental Change Conversion Rate will be determined);

(ii) the Fundamental Change Dividend Make-Whole Amount and whether the
Corporation will pay such amount in cash, shares of Common Stock (or to the
extent applicable, Units of Exchange Property) or a combination thereof,
specifying the combination, if applicable; and

(iii) the Accumulated Dividend Amount as of the Fundamental Change Effective
Date and whether the Corporation will pay such amount in cash, shares of Common
Stock (or to the extent applicable, Units of Exchange Property) or a combination
thereof, specifying the combination, if applicable.

(d) (i) For any shares of the Mandatory Convertible Preferred Stock that are
converted during the Fundamental Change Conversion Period, in addition to the
Common Stock issued upon conversion at the Fundamental Change Conversion Rate,
the Corporation shall at its option (subject to satisfaction of the requirements
of this Section):

(A) pay the Fundamental Change Dividend Make-Whole Amount in cash (computed to
the nearest cent), to the extent the Corporation is legally permitted to do so
and to the extent permitted under the terms of the documents governing its
indebtedness;

(B) increase the number of shares of Common Stock (or Units of Exchange
Property) to be issued upon conversion by a number equal to (x) the Fundamental
Change Dividend Make-Whole Amount, divided by (y) the greater of (i) the Floor
Price and (ii) 97% of the Fundamental Change Stock Price; or

(C) pay the Fundamental Change Dividend Make-Whole Amount through any
combination of cash and shares of Common Stock (or Units of Exchange Property)
in accordance with the provisions of clauses (A) and (B) above.

(ii) In addition, to the extent that the Accumulated Dividend Amount exists as
of the Fundamental Change Effective Date, the converting Holder shall be
entitled to receive such Accumulated Dividend Amount upon such Fundamental
Change Conversion. The Corporation shall, at its option, pay the Accumulated
Dividend Amount (subject to satisfaction of the requirements of this Section):

(A) in cash (computed to the nearest cent), to the extent the Corporation is
legally permitted to do so and to the extent permitted under the terms of the
documents governing its indebtedness;

 

18



--------------------------------------------------------------------------------

(B) in an additional number of shares of Common Stock (or Units of Exchange
Property) equal to (x) the Accumulated Dividend Amount, divided by (y) the
greater of (i) the Floor Price and (ii) 97% of the Fundamental Change Stock
Price; or

(C) through any combination of cash and shares of Common Stock (or Units of
Exchange Property) in accordance with the provisions of clauses (A) and
(B) above.

(iii) The Corporation shall pay the Fundamental Change Dividend Make-Whole
Amount and the Accumulated Dividend Amount in cash, except to the extent the
Corporation elects on or prior to the second Business Day following the relevant
Fundamental Change Effective Date to make all or any portion of such payments in
shares of Common Stock (or Units of Exchange Property). If the Corporation
elects to deliver Common Stock (or Units of Exchange Property) in respect of all
or any portion of the Fundamental Change Dividend Make-Whole Amount or the
Accumulated Dividend Amount, to the extent that the Fundamental Change Dividend
Make-Whole Amount or the Accumulated Dividend Amount or the dollar amount of any
portion thereof paid in Common Stock (or Units of Exchange Property) exceeds the
product of (x) the number of additional shares the Corporation delivers in
respect thereof and (y) 97% of the Fundamental Change Stock Price, the
Corporation shall, if it is legally able to do, and to the extent permitted
under the terms of the documents governing its indebtedness, pay such excess
amount in cash (computed to the nearest cent). Any such payment in cash may not
be permitted by the Corporation’s then existing debt instruments, including any
restricted payments covenants. To the extent that the Corporation is not able to
pay such excess amount in cash under applicable law and in compliance with its
indebtedness, the Corporation shall not have any obligation to pay such amount
in cash or deliver additional shares of Common Stock in respect of such amount.

(iv) No fractional shares of Common Stock (or, to the extent applicable, Units
of Exchange Property) shall be delivered by the Corporation to converting
Holders in respect of the Fundamental Change Dividend Make-Whole Amount or the
Accumulated Dividend Amount. The Corporation shall instead pay a cash amount
(computed to the nearest cent) to each a converting Holder that would otherwise
be entitled to receive a fraction of a share of Common Stock (or to the extent
applicable, Units of Exchange Property) based on the Average VWAP per share of
Common Stock (or to the extent applicable, Units of Exchange Property) over the
five consecutive Trading Day period beginning on, and including, the seventh
Scheduled Trading Day immediately preceding the relevant Fundamental Change
Conversion Date.

(v) If the Corporation is prohibited from paying or delivering, as the case may
be, the Fundamental Change Dividend Make-Whole Amount (whether in cash or in
shares of Common Stock), in whole or in part, due to limitations of applicable
Delaware law, the Fundamental Change Conversion Rate will instead be increased
by a number of shares of Common Stock equal to:

(A) the cash amount of the aggregate unpaid and undelivered Fundamental Change
Dividend Make-Whole Amount, divided by

(B) the greater of (i) the Floor Price and (ii) 97% of the Fundamental Change
Stock Price.

To the extent that the cash amount of the aggregate unpaid and undelivered
Fundamental Change Dividend Make-Whole Amount exceeds the product of such number
of additional shares and 97% of the Fundamental Change Stock Price, the
Corporation shall not have any obligation to pay the shortfall in cash or
deliver additional shares of Common Stock in respect of such amount.

Section 11. Conversion Procedures. (a) Pursuant to Section 8, on the Mandatory
Conversion Date, any outstanding shares of Mandatory Convertible Preferred Stock
shall mandatorily and automatically convert into shares of Common Stock.

Subject to any applicable rules and procedures of the Depositary, if more than
one share of the Mandatory Convertible Preferred Stock held by the same Holder
is automatically converted on the Mandatory Conversion Date, the number of full
shares of Common Stock issuable upon conversion thereof shall be computed on the
basis of the aggregate number of shares of Mandatory Convertible Preferred Stock
so converted.

 

19



--------------------------------------------------------------------------------

A Holder of shares of the Mandatory Convertible Preferred Stock that are
mandatorily converted shall not be required to pay any transfer or similar taxes
or duties relating to the issuance or delivery of the Common Stock, except that
such Holder shall be required to pay any tax or duty that may be payable
relating to any transfer involved in the issuance or delivery of the Common
Stock in a name other than the name of such Holder.

A certificate representing the shares of Common Stock issuable upon conversion
shall be issued and delivered to the converting Holder or, if the Mandatory
Convertible Preferred Stock being converted are in book-entry form, the shares
of Common Stock issuable upon conversion shall be delivered to the converting
Holder through book-entry transfer through the facilities of the Depositary, in
each case, together with delivery by the Corporation to the converting Holder of
any cash to which the converting Holder is entitled, only after all applicable
taxes and duties, if any, payable by such converting Holder have been paid in
full, and such shares and cash will be delivered on the later of (i) the
Mandatory Conversion Date and (ii) the Business Day after the Holder has paid in
full all applicable taxes and duties, if any.

The Person or Persons entitled to receive the shares of Common Stock issuable
upon Mandatory Conversion shall be treated for all purposes as the record
holder(s) of such shares of Common Stock as of the close of business on the
Mandatory Conversion Date. Except as provided under Section 14, prior to the
close of business on the Mandatory Conversion Date, the Common Stock issuable
upon conversion of Mandatory Convertible Preferred Stock shall not be deemed to
be outstanding for any purpose and Holders shall have no rights, powers or
preferences with respect to such Common Stock, including voting powers, rights
to respond to tender offers and rights to receive any dividends or other
distributions on the Common Stock, by virtue of holding the Mandatory
Convertible Preferred Stock.

(b) To effect an Early Conversion pursuant to Section 9, a Holder must:

(i) complete and manually sign the conversion notice on the back of the
Mandatory Convertible Preferred Stock certificate or a facsimile of such
conversion notice;

(ii) deliver the completed conversion notice and the certificated shares of
Mandatory Convertible Preferred Stock to be converted to the Conversion and
Dividend Disbursing Agent;

(iii) if required, furnish appropriate endorsements and transfer documents; and

(iv) if required, pay all transfer or similar taxes or duties, if any.

Notwithstanding the foregoing, to effect an Early Conversion pursuant to
Section 9 of shares of Mandatory Convertible Preferred Stock held in global
form, the Holder must, in lieu of the foregoing, comply with the applicable
procedures of DTC (or any other Depositary for the shares of Mandatory
Convertible Preferred Stock held in global form appointed by the Corporation).

The Early Conversion shall be effective on the date on which a Holder has
satisfied the foregoing requirements, to the extent applicable (“Early
Conversion Date”).

Subject to any applicable rules and procedures of the Depositary, if more than
one share of the Mandatory Convertible Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Mandatory Convertible Preferred Stock so
surrendered.

A Holder shall not be required to pay any transfer or similar taxes or duties
relating to the issuance or delivery of Common Stock upon conversion, but such
Holder shall be required to pay any tax or duty that may be payable relating to
any transfer involved in the issuance or delivery of Common Stock in a name
other than the name of such Holder.

 

20



--------------------------------------------------------------------------------

A certificate representing the shares of Common Stock issuable upon conversion
shall be issued and delivered to the converting Holder or, if the Mandatory
Convertible Preferred Stock being converted are in book-entry form, the shares
of Common Stock issuable upon conversion shall be delivered to the converting
Holder through book-entry transfer through the facilities of the Depositary, in
each case, together with delivery by the Corporation to the converting Holder of
any cash to which the converting Holder is entitled, only after all applicable
taxes and duties, if any, payable by such converting Holder have been paid in
full, and such shares and cash will be delivered on the latest of (i) the second
Business Day immediately succeeding the Early Conversion Date, (ii) if
applicable, the second Business Day immediately succeeding the last day of the
Early Conversion Settlement Period, and (iii) the Business Day after the Holder
has paid in full all applicable taxes and duties, if any.

The Person or Persons entitled to receive the shares of Common Stock issuable
upon Early Conversion shall be treated for all purposes as the record
holder(s) of such shares of Common Stock as of the close of business on the
applicable Early Conversion Date. Except as set forth in Section 14, prior to
the close of business on such applicable Early Conversion Date, the shares of
Common Stock issuable upon conversion of any shares of Mandatory Convertible
Preferred Stock shall not be deemed to be outstanding for any purpose, and
Holders shall have no rights, powers or preferences with respect to such shares
of Common Stock, including voting powers, rights to respond to tender offers for
the Common Stock and rights to receive any dividends or other distributions on
the Common Stock, by virtue of holding shares of Mandatory Convertible Preferred
Stock.

In the event that an Early Conversion is effected with respect to shares of
Mandatory Convertible Preferred Stock representing less than all the shares of
the Mandatory Convertible Preferred Stock held by a Holder, upon such Early
Conversion the Corporation shall execute and instruct the Transfer Agent and
Registrar to countersign and deliver to the Holder thereof, at the expense of
the Corporation, a certificate evidencing the shares of Mandatory Convertible
Preferred Stock as to which Early Conversion was not effected, or, if the
Mandatory Convertible Preferred Stock is held in book-entry form, the
Corporation shall cause the Transfer Agent and Registrar to reduce the number of
shares of the Mandatory Convertible Preferred Stock represented by the global
certificate by making a notation on Schedule I attached to the global
certificate or otherwise notate such reduction in the register maintained by
such Transfer Agent and Registrar.

(c) To effect a Fundamental Change Conversion pursuant to Section 10, a Holder
must:

(i) complete and manually sign the conversion notice on the back of the
Mandatory Convertible Preferred Stock certificate or a facsimile of such
conversion notice;

(ii) deliver the completed conversion notice and the certificated shares of
Mandatory Convertible Preferred Stock to be converted to the Conversion and
Dividend Disbursing Agent;

(iii) if required, furnish appropriate endorsements and transfer documents; and

(iv) if required, pay all transfer or similar taxes or duties, if any.

Notwithstanding the foregoing, to effect a Fundamental Change Conversion
pursuant to Section 10 of shares of Mandatory Convertible Preferred Stock held
in global form, the Holder must, in lieu of the foregoing, comply with the
applicable procedures of DTC (or any other Depositary for the shares of
Mandatory Convertible Preferred Stock held in global form appointed by the
Corporation).

The Fundamental Change Conversion shall be effective on the date on which a
Holder has satisfied the foregoing requirements, to the extent applicable (the
“Fundamental Change Conversion Date”).

Subject to any applicable rules and procedures of the Depositary, if more than
one share of the Mandatory Convertible Preferred Stock is surrendered for
conversion at one time by or for the same holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Mandatory Convertible Preferred Stock so
surrendered.

A Holder shall not be required to pay any transfer or similar taxes or duties
relating to the issuance or delivery of Common Stock upon conversion, but such
Holder shall be required to pay any tax or duty that may be payable relating to
any transfer involved in the issuance or delivery of Common Stock in a name
other than the name of such Holder.

 

 

21



--------------------------------------------------------------------------------

A certificate representing the shares of Common Stock issuable upon conversion
shall be issued and delivered to the converting Holder or, if the Mandatory
Convertible Preferred Stock being converted are in book-entry form, the shares
of Common Stock issuable upon conversion shall be delivered to the converting
Holder through book-entry transfer through the facilities of the Depositary, in
each case, together with delivery by the Corporation to the converting Holder of
any cash to which the converting Holder is entitled, only after all applicable
taxes and duties, if any, payable by such converting Holder have been paid in
full, on the later of (i) the second Business Day immediately succeeding the
Fundamental Change Conversion Date and (ii) the Business Day after the Holder
has paid in full all applicable taxes and duties, if any.

The Person or Persons entitled to receive the shares of Common Stock issuable
upon such Fundamental Change Conversion shall be treated for all purposes as the
record holder(s) of such shares of Common Stock as of the close of business on
the applicable Fundamental Change Conversion Date. Except as set forth in
Section 14, prior to the close of business on such applicable Fundamental Change
Conversion Date, the shares of Common Stock issuable upon conversion of any
shares of the Mandatory Convertible Preferred Stock shall not be outstanding for
any purpose, and Holders shall have no rights, powers or preferences with
respect to the Common Stock, including voting powers, rights to respond to
tender offers for the Common Stock and rights to receive any dividends or other
distributions on the Common Stock, by virtue of holding shares of Mandatory
Convertible Preferred Stock.

In the event that a Fundamental Change Conversion is effected with respect to
shares of Mandatory Convertible Preferred Stock representing less than all the
shares of Mandatory Convertible Preferred Stock held by a Holder, upon such
Fundamental Change Conversion the Corporation shall execute and instruct the
Transfer Agent and Registrar to countersign and deliver to the Holder thereof,
at the expense of the Corporation, a certificate evidencing the shares of
Mandatory Convertible Preferred Stock as to which Fundamental Change Conversion
was not effected, or, if Mandatory Convertible Preferred Stock is held in
book-entry form, the Corporation shall cause the Transfer Agent and Registrar to
reduce the number of shares of Mandatory Convertible Preferred Stock represented
by the global certificate by making a notation on Schedule I attached to the
global certificate or otherwise notate such reduction in the register maintained
by such Transfer Agent and Registrar.

(d) In the event that a Holder shall not by written notice designate the name in
which shares of Common Stock to be issued upon conversion of such Mandatory
Convertible Preferred Stock should be registered or, if applicable, the address
to which the certificate or certificates representing such shares of Common
Stock should be sent, the Corporation shall be entitled to register such shares,
and make such payment, in the name of the Holder as shown on the records of the
Corporation and, if applicable, to send the certificate or certificates
representing such shares of Common Stock to the address of such Holder shown on
the records of the Corporation.

(e) Shares of Mandatory Convertible Preferred Stock shall cease to be
outstanding on the applicable Conversion Date, subject to the right of Holders
of such shares to receive shares of Common Stock issuable upon conversion of
such shares of Mandatory Convertible Preferred Stock and other amounts and
shares of Common Stock, if any, to which they are entitled pursuant to Sections
8, 9 or 10, as applicable and, if the applicable Conversion Date occurs after
the Regular Record Date for a declared dividend and prior to the immediately
succeeding Dividend Payment Date, subject to the right of the Record Holders of
such shares of the Mandatory Convertible Preferred Stock on such Regular Record
Date to receive payment of the full amount of such declared dividend on such
Dividend Payment Date pursuant to Section 4.

Section 12. Reservation of Common Stock. (a) The Corporation shall at all times
reserve and keep available out of its authorized and unissued Common Stock,
solely for issuance upon the conversion of shares of Mandatory Convertible
Preferred Stock as herein provided, and free from any preemptive or other
similar rights, a number of shares of Common Stock equal to the maximum number
of shares of Common Stock deliverable upon conversion of all shares of Mandatory
Convertible Preferred Stock (which shall initially equal a number of shares of
Common Stock equal to the sum of (x) the product of (i) 20,700,000 shares of
Mandatory Convertible Preferred Stock, and (ii) the initial Maximum Conversion
Rate and (y) the product of (i) 20,700,000 shares of Mandatory Convertible
Preferred Stock, and (ii) the maximum number of shares of Common Stock that
would be added to the

 

22



--------------------------------------------------------------------------------

Mandatory Conversion Rate assuming (A) the Corporation paid no dividends on the
shares of Mandatory Convertible Preferred Stock prior to the Mandatory
Conversion Date and (B) the Floor Price is greater than 97% of the relevant
Average Price). For purposes of this Section 12(a), the number of shares of
Common Stock that shall be deliverable upon the conversion of all outstanding
shares of Mandatory Convertible Preferred Stock shall be computed as if at the
time of computation all such outstanding shares were held by a single Holder.

(b) Notwithstanding the foregoing, the Corporation shall be entitled to deliver
upon conversion of shares of Mandatory Convertible Preferred Stock or as payment
of any dividend on such shares of Mandatory Convertible Preferred Stock, as
herein provided, shares of Common Stock reacquired and held in the treasury of
the Corporation (in lieu of the issuance of authorized and unissued shares of
Common Stock), so long as any such treasury shares are free and clear of all
liens, charges, security interests or encumbrances (other than liens, charges,
security interests and other encumbrances created by the Holders).

(c) All shares of Common Stock delivered upon conversion of, or as payment of a
dividend on, the Mandatory Convertible Preferred Stock shall be duly authorized,
validly issued, fully paid and non-assessable, free and clear of all liens,
claims, security interests and other encumbrances (other than liens, charges,
security interests and other encumbrances created by the Holders) and free of
preemptive rights.

(d) Prior to the delivery of any securities that the Corporation shall be
obligated to deliver upon conversion of Mandatory Convertible Preferred Stock,
the Corporation shall use commercially reasonable efforts to comply with all
federal and state laws and regulations thereunder requiring the registration of
such securities with, or any approval of or consent to the delivery thereof by,
any governmental authority.

(e) The Corporation hereby covenants and agrees that, if at any time the Common
Stock shall be listed on NYSE or any other national securities exchange or
automated quotation system, the Corporation shall, if permitted by the rules of
such exchange or automated quotation system, list and use its commercially
reasonable efforts to keep listed, so long as the Common Stock shall be so
listed on such exchange or automated quotation system, all Common Stock issuable
upon conversion (including, for the avoidance of doubt, with respect to the
Mandatory Conversion Additional Conversion Amount or Early Conversion Additional
Conversion Amount) of, or issuable in respect of the payment of dividends, the
Accumulated Dividend Amount and the Fundamental Change Dividend Make-Whole
Amount on, the Mandatory Convertible Preferred Stock; provided, however, that if
the rules of such exchange or automated quotation system permit the Corporation
to defer the listing of such Common Stock until the earlier of (x) the first
conversion of Mandatory Convertible Preferred Stock into Common Stock in
accordance with the provisions hereof and (y) the first payment of any
dividends, any Accumulated Dividend Amount or any Fundamental Change Dividend
Make-Whole Amount on the Mandatory Convertible Preferred Stock, the Corporation
covenants to list such Common Stock issuable upon the earlier of (1) the first
conversion of the Mandatory Convertible Preferred Stock and (2) the first
payment of any dividends, any Accumulated Dividend Amount or any Fundamental
Change Dividend Make-Whole Amount on the Mandatory Convertible Preferred Stock
in accordance with the requirements of such exchange or automated quotation
system at such time.

Section 13. Fractional Shares. (a) No fractional shares of Common Stock shall be
issued to Holders as a result of any conversion of shares of Mandatory
Convertible Preferred Stock.

(b) In lieu of any fractional shares of Common Stock otherwise issuable in
respect of the aggregate number of shares of the Mandatory Convertible Preferred
Stock of any Holder that are converted on the Mandatory Conversion Date pursuant
to Section 8 or at the option of the Holder pursuant to Section 9 or Section 10,
such Holder shall be entitled to receive an amount in cash (computed to the
nearest cent) equal to the product of (i) that same fraction and (ii) the
Average VWAP of the Common Stock over the five consecutive Trading Day period
beginning on, and including, the seventh Scheduled Trading Day immediately
preceding the Mandatory Conversion Date, Early Conversion Date or Fundamental
Change Conversion Date, as applicable.

Section 14. Anti-Dilution Adjustments to the Fixed Conversion Rates. (a) Each
Fixed Conversion Rate shall be adjusted as set forth in this Section 14, except
that the Corporation shall not make any adjustments to the Fixed Conversion
Rates if Holders participate (other than in the case of a share split or share
combination), at the same time and upon the same terms as holders of Common
Stock and solely as a result of holding the Mandatory

 

23



--------------------------------------------------------------------------------

Convertible Preferred Stock, in any of the transactions set forth in Sections
14(a)(i)-(vi) without having to convert their Mandatory Convertible Preferred
Stock as if they held a number of shares of Common Stock equal to (i) the
Maximum Conversion Rate as of the Record Date for such transaction, multiplied
by (ii) the number of shares of Mandatory Convertible Preferred Stock held by
such Holder.

(i) If the Corporation exclusively issues shares of Common Stock as a dividend
or distribution on shares of Common Stock, or if the Corporation effects a share
split or share combination, each Fixed Conversion Rate shall be adjusted based
on the following formula:

 

LOGO [g752405dsp24a.jpg]

where,

 

CR0 =    such Fixed Conversion Rate in effect immediately prior to the close of
business on the Record Date of such dividend or distribution, or immediately
prior to the open of business on the Effective Date of such share split or share
combination, as applicable; CR1 =    such Fixed Conversion Rate in effect
immediately after the close of business on such Record Date or immediately after
the open of business on such Effective Date, as applicable; OS0 =    the number
of shares of Common Stock outstanding immediately prior to the close of business
on such Record Date or immediately prior to the open of business on such
Effective Date, as applicable, before giving effect to such dividend,
distribution, share split or share combination; and OS1 =    the number of
shares of Common Stock outstanding immediately after giving effect to such
dividend, distribution, share split or share combination.

Any adjustment made under this Section 14(a)(i) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as applicable. If any dividend or
distribution of the type set forth in this Section 14(a)(i) is declared but not
so paid or made, each Fixed Conversion Rate shall be immediately readjusted,
effective as of the date the Board of Directors or a committee thereof
determines not to pay such dividend or distribution, to such Fixed Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared. For the purposes of this Section 14(a)(i), the number of shares of
Common Stock outstanding immediately prior to the close of business on the
Record Date and the number of shares of Common Stock outstanding immediately
after giving effect to such dividend, distribution, share split or share
combination shall, in each case, not include shares that the Corporation holds
in treasury. The Corporation shall not pay any dividend or make any distribution
on shares of Common Stock that it holds in treasury.

(ii) If the Corporation issues to all or substantially all holders of Common
Stock any rights, options or warrants entitling them, for a period of not more
than 45 calendar days after the announcement date of such issuance, to subscribe
for or purchase shares of Common Stock at a price per share that is less than
the Average VWAP per share of Common Stock for the 10 consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the date
of announcement of such issuance, each Fixed Conversion Rate shall be increased
based on the following formula:

 

LOGO [g752405dsp24b.jpg]

where,

 

CR0 =    such Fixed Conversion Rate in effect immediately prior to the close of
business on the Record Date for such issuance;

 

24



--------------------------------------------------------------------------------

CR1 =    such Fixed Conversion Rate in effect immediately after the close of
business on such Record Date; OS0 =    the number of shares of Common Stock
outstanding immediately prior to the close of business on such Record Date; X =
   the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and Y =    the number of shares of Common Stock equal to
(i) the aggregate price payable to exercise such rights, options or warrants,
divided by (ii) the Average VWAP per share of Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of the issuance of such rights,
options or warrants.

Any increase made under this Section 14(a)(ii) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the close of business on the Record Date for such
issuance. To the extent that such rights, options or warrants are not exercised
prior to their expiration or shares of Common Stock are not delivered after the
exercise of such rights, options or warrants, each Fixed Conversion Rate shall
be decreased to such Fixed Conversion Rate that would then be in effect had the
increase with respect to the issuance of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered, if any. If such rights, options or warrants are not so
issued, each Fixed Conversion Rate shall be immediately readjusted, effective as
of the date the Board of Directors or a committee thereof determines not to pay
such dividend or distribution, to such Fixed Conversion Rate that would then be
in effect if such Record Date for such issuance had not occurred.

For the purpose of this Section 14(a)(ii), in determining whether any rights,
options or warrants entitle the holders of Common Stock to subscribe for or
purchase shares of Common Stock at less than such Average VWAP per share for the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Corporation for
such rights, options or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors or a committee thereof.

(iii) If the Corporation distributes shares of its capital stock, evidences of
the Corporation’s indebtedness, other assets or property of the Corporation or
rights, options or warrants to acquire its capital stock or other securities, to
all or substantially all holders of Common Stock, excluding:

(A) dividends, distributions or issuances as to which the provisions set forth
in Section 14(a)(i) or Section 14(a)(ii) shall apply;

(B) dividends or distributions paid exclusively in cash as to which the
provisions set forth in Section 14(a)(iv) shall apply;

(C) any dividends and distributions upon conversion of, or in exchange for,
shares of Common Stock in connection with a recapitalization, reclassification,
change, consolidation, merger or other combination, share exchange, or sale,
lease or other transfer or disposition resulting in the change in the conversion
consideration as set forth under Section 15;

(D) except as otherwise set forth in Section 14(a)(vii), rights issued pursuant
to a shareholder rights plan adopted by the Corporation; and

(E) Spin-Offs as to which the provisions set forth below in this
Section 14(a)(iii) shall apply;

then each Fixed Conversion Rate shall be increased based on the following
formula:

 

LOGO [g752405dsp25.jpg]

 

25



--------------------------------------------------------------------------------

where,

 

CR0 =    such Fixed Conversion Rate in effect immediately prior to the close of
business on the Record Date for such distribution; CR1 =    such Fixed
Conversion Rate in effect immediately after the close of business on such Record
Date; SP0 =    the Average VWAP per share of Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Date for such distribution; and FMV =    the fair
market value (as determined by the Board of Directors or a committee thereof in
good faith) of the shares of capital stock, evidences of indebtedness, assets,
property, rights, options or warrants so distributed, expressed as an amount per
share of Common Stock on the Ex-Date for such distribution.

Any increase made under the portion of this Section 14(a)(iii) will become
effective immediately after the close of business on the Record Date for such
distribution. If such distribution is not so paid or made, each Fixed Conversion
Rate shall be immediately readjusted, effective as of the date the Board of
Directors or a committee thereof determines not to pay such dividend or
distribution, to be such Fixed Conversion Rate that would then be in effect if
such distribution had not been declared.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), or if the difference is less than $1.00,
in lieu of the foregoing increase, each Holder shall receive, in respect of each
share of Mandatory Convertible Preferred Stock, at the same time and upon the
same terms as holders of Common Stock, the amount and kind of the Corporation’s
capital stock, evidences of the Corporation’s indebtedness, other assets or
property of the Corporation or rights, options or warrants to acquire its
capital stock or other securities that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Maximum Conversion
Rate in effect on the Record Date for the distribution.

With respect to an adjustment pursuant to this Section 14(a)(iii) where there
has been a Spin-Off, each Fixed Conversion Rate shall be increased based on the
following formula:

 

LOGO [g752405dsp26.jpg]

where,

 

CR0 =    such Fixed Conversion Rate in effect immediately prior to the close of
business on the last Trading Day of the 10 consecutive Trading Day period
commencing on, and including, the Ex-Date for the Spin-Off (the “Valuation
Period”); CR1 =    such Fixed Conversion Rate in effect immediately after the
close of business on the last Trading Day of the Valuation Period; FMV0 =    the
Average VWAP per share of the capital stock or similar equity interest
distributed to holders of Common Stock applicable to one share of Common Stock
over the Valuation Period; and MP0 =    the Average VWAP per share of Common
Stock over the Valuation Period.

The increase to each Fixed Conversion Rate under the preceding paragraph will
become effective at the close of business on the last Trading Day of the
Valuation Period. Notwithstanding the foregoing, if any date for determining the
number of shares of Common Stock issuable to a Holder occurs during the
Valuation Period, the reference to “10” in the preceding paragraph shall be
deemed replaced with such lesser number of Trading Days as have elapsed between
the beginning of the Valuation Period and such determination date for purposes
of determining such Fixed Conversion Rate. If such dividend or distribution is
not so paid, each Fixed Conversion Rate shall be decreased, effective as of the
date the Board of Directors or a committee thereof determines not to make or pay
such dividend or distribution, to be such Fixed Conversion Rate that would then
be in effect if such dividend or distribution had not been declared.

 

26



--------------------------------------------------------------------------------

For purposes of this Section 14(a)(iii) (and subject in all respects to
Section 14(a)(i) and Section 14(a)(ii)):

(A) rights, options or warrants distributed by the Corporation to all or
substantially all holders of the Common Stock entitling them to subscribe for or
purchase shares of the Corporation’s capital stock, including Common Stock
(either initially or under certain conditions), which rights, options or
warrants, until the occurrence of a specified event or events (“Trigger Event”):

(1) are deemed to be transferred with such shares of the Common Stock;

(2) are not exercisable; and

(3) are also issued in respect of future issuances of the Common Stock,

shall be deemed not to have been distributed for purposes of this
Section 14(a)(iii) (and no adjustment to the Fixed Conversion Rates under this
Section 14(a)(iii) shall be required) until the occurrence of the earliest
Trigger Event, whereupon such rights, options or warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Fixed Conversion Rates shall be made under this Section 14(a)(iii).

(B) If any such right, option or warrant, including any such existing rights,
options or warrants distributed prior to the Initial Issue Date, are subject to
events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and Record Date with respect to new
rights, options or warrants with such rights (in which case the existing rights,
options or warrants shall be deemed to terminate and expire on such date without
exercise by any of the holders thereof).

(C) In addition, in the event of any distribution (or deemed distribution) of
rights, options or warrants, or any Trigger Event or other event (of the type
described in the immediately preceding clause (B)) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Fixed Conversion Rates under this clause (iii) was made:

(1) in the case of any such rights, options or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, upon such final
redemption or repurchase (x) the Fixed Conversion Rates shall be readjusted as
if such rights, options or warrants had not been issued and (y) the Fixed
Conversion Rates shall then again be readjusted to give effect to such
distribution, deemed distribution or Trigger Event, as the case may be, as
though it were a cash distribution pursuant to Section 14(a)(iv), equal to the
per share redemption or repurchase price received by a holder or holders of
Common Stock with respect to such rights, options or warrants (assuming such
holder had retained such rights, options or warrants), made to all holders of
Common Stock as of the date of such redemption or repurchase; and

(2) in the case of such rights, options or warrants that shall have expired or
been terminated without exercise by any holders thereof, the Fixed Conversion
Rates shall be readjusted as if such rights, options and warrants had not been
issued;

provided that, in each case, such rights, options or warrants are deemed to be
transferred with such shares of the Common Stock and are also issued in respect
of future issuances of the Common Stock.

For purposes of Section 14(a)(i), Section 14(a)(ii) and this Section 14(a)(iii),
if any dividend or distribution to which this Section 14(a)(iii) is applicable
includes one or both of:

 

27



--------------------------------------------------------------------------------

(A) a dividend or distribution of shares of Common Stock to which
Section 14(a)(i) is applicable (the “Clause A Distribution”); or

(B) an issuance of rights, options or warrants to which Section 14(a)(ii) is
applicable (the “Clause B Distribution”),

then:

(1) such dividend or distribution, other than the Clause A Distribution and the
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 14(a)(iii) is applicable (the “Clause C Distribution”) and any
Fixed Conversion Rate adjustment required by this Section 14(a)(iii) with
respect to such Clause C Distribution shall then be made; and

(2) the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Fixed Conversion Rate
adjustment required by Section 14(a)(i) and Section 14(a)(ii) with respect
thereto shall then be made, except that, if determined by the Corporation
(I) the “Record Date” of the Clause A Distribution and the Clause B Distribution
shall be deemed to be the Record Date of the Clause C Distribution and (II) any
shares of Common Stock included in the Clause A Distribution or Clause B
Distribution shall be deemed not to be “outstanding immediately prior to the
close of business on such Record Date or immediately prior to the open of
business on such Effective Date” within the meaning of Section 14(a)(i) or
“outstanding immediately prior to close of business on such Record Date” within
the meaning of Section 14(a)(ii).

(iv) If any cash dividend or distribution is made to all or substantially all
holders of Common Stock, each Fixed Conversion Rate shall be adjusted based on
the following formula:

 

LOGO [g752405dsp28.jpg]

where,

 

CR0 =    such Fixed Conversion Rate in effect immediately prior to the close of
business on the Record Date for such dividend or distribution; CR1 =    such
Fixed Conversion Rate in effect immediately after the close of business on the
Record Date for such dividend or distribution; SP0 =    the Average VWAP per
share of Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Ex-Date for such
distribution; C =    the amount in cash per share the Corporation distributes to
all or substantially all holders of Common Stock.

Any increase made under this Section 14(a)(iv) shall become effective
immediately after the close of business on the Record Date for such dividend or
distribution. If such dividend or distribution is not so paid, each Fixed
Conversion Rate shall be decreased, effective as of the date the Board of
Directors or a committee thereof determines not to make or pay such dividend or
distribution, to be such Fixed Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), or if the difference is less than $1.00, in lieu
of the foregoing increase, each Holder shall receive, for each share of
Mandatory Convertible Preferred Stock, at the same time and upon the same terms
as holders of shares of Common Stock, the amount of cash that such Holder would
have received if such Holder owned a number of shares of Common Stock equal to
the Maximum Conversion Rate on the Record Date for such cash dividend or
distribution.

 

28



--------------------------------------------------------------------------------

(v) If the Corporation or any of its Subsidiaries make a payment in respect of a
tender or exchange offer for Common Stock, to the extent that the cash and value
of any other consideration included in the payment per share of Common Stock
exceeds the Average VWAP per share of Common Stock over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day next succeeding
the last date on which tenders or exchanges may be made pursuant to such tender
or exchange offer (the “Expiration Date”), each Fixed Conversion Rate shall be
increased based on the following formula:

 

LOGO [g752405dsp29.jpg]

where,

 

CR0 =    such Fixed Conversion Rate in effect immediately prior to the close of
business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the Expiration Date; CR1 =    such Fixed Conversion
Rate in effect immediately after the close of business on the 10th Trading Day
immediately following, and including, the Trading Day next succeeding the
Expiration Date; AC =    the aggregate value of all cash and any other
consideration (as determined by the Board of Directors or a committee thereof in
good faith) paid or payable for shares purchased in such tender or exchange
offer; OS0 =    the number of shares of Common Stock outstanding immediately
prior to the Expiration Date (prior to giving effect to the purchase of all
shares accepted for purchase or exchange in such tender or exchange offer); OS1
=    the number of shares of Common Stock outstanding immediately after the
Expiration Date (after giving effect to the purchase of all shares accepted for
purchase or exchange in such tender or exchange offer); and SP1 =    the Average
VWAP of Common Stock over the 10 consecutive Trading Day period commencing on,
and including, the Trading Day next succeeding the Expiration Date (the
“Averaging Period”).

The increase to each Fixed Conversion Rate under the preceding paragraph will
become effective at the close of business on the 10th Trading Day immediately
following, and including, the Trading Day next succeeding the Expiration Date.
Notwithstanding the foregoing, if any date for determining the number of shares
of Common Stock issuable to a Holder occurs within the 10 Trading Days
immediately following, and including, the Trading Day next succeeding the
Expiration Date of any tender or exchange offer, the reference to “10” in the
preceding paragraph shall be deemed replaced with such lesser number of Trading
Days as have elapsed between the Expiration Date of such tender or exchange
offer and such determination date for purposes of determining such Fixed
Conversion Rate. For the avoidance of doubt, no adjustment under this
Section 14(a)(v) will be made if such adjustment would result in a decrease in
any Fixed Conversion Rate, except as set forth in the immediately succeeding
sentence.

In the event that the Corporation or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Corporation or such Subsidiary is permanently prevented by
applicable law from effecting any such purchases, or all such purchases are
rescinded, then each Fixed Conversion Rate shall again be adjusted to be such
Fixed Conversion Rate that would then be in effect if such tender offer or
exchange offer had not been made.

(vi) If:

(A) the record date for a dividend or distribution on shares of the Common Stock
occurs after the end of the 20 consecutive Trading Day period used for
calculating the Applicable Market Value and before the Mandatory Conversion
Date; and

 

29



--------------------------------------------------------------------------------

(B) such dividend or distribution would have resulted in an adjustment of the
number of shares of Common Stock issuable to the Holders had such record date
occurred on or before the last Trading Day of such 20-Trading Day period,

then the Corporation shall deem the Holders to be holders of record, for each
share of their Mandatory Convertible Preferred Stock, of a number of shares of
Common Stock equal to the Mandatory Conversion Rate for purposes of that
dividend or distribution, and in such a case, the Holders would receive the
dividend or distribution on Common Stock together with the number of shares of
Common Stock issuable upon mandatory conversion of Mandatory Convertible
Preferred Stock.

(vii) If the Corporation has a rights plan in effect upon conversion of the
Mandatory Convertible Preferred Stock into Common Stock, the Holders shall
receive, in addition to any shares of Common Stock received in connection with
such conversion, the rights under the rights plan. However, if, prior to any
conversion, the rights have separated from the shares of Common Stock in
accordance with the provisions of the applicable rights plan, each Fixed
Conversion Rate will be adjusted at the time of separation as if the Corporation
distributed to all or substantially all holders of Common Stock, shares of its
capital stock, evidences of indebtedness, assets, property, rights, options or
warrants as set forth in Section 14(a)(iii), subject to readjustment in the
event of the expiration, termination or redemption of such rights.

(viii) The Corporation may (but is not required to), to the extent permitted by
law and the rules of NYSE or any other securities exchange on which the shares
of Common Stock or the Mandatory Convertible Preferred Stock is then listed,
increase each Fixed Conversion Rate by any amount for a period of at least 20
Business Days if such increase is irrevocable during such 20 Business Days and
the Board of Directors, or a committee thereof, determines that such increase
would be in the best interest of the Corporation. The Corporation may also (but
is not required to) make such increases in each Fixed Conversion Rate as it
deems advisable in order to avoid or diminish any income tax to holders of
Common Stock resulting from any dividend or distribution of shares of Common
Stock (or issuance of rights or warrants to acquire shares of Common Stock) or
from any event treated as such for income tax purposes or for any other reason.
However, in either case, the Corporation may only make such discretionary
adjustments if it makes the same proportionate adjustment to each Fixed
Conversion Rate.

(ix) The Corporation shall not adjust the Fixed Conversion Rates:

(A) upon the issuance of shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Corporation and the investment of additional optional amounts
in Common Stock under any plan;

(B) upon the issuance of any shares of Common Stock or rights or warrants to
purchase such shares of Common Stock pursuant to any present or future benefit
or other incentive plan or program of or assumed by the Corporation or any of
its Subsidiaries;

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in (B) of this Section 14(a)(ix) and outstanding as of the Initial
Issue Date;

(D) for a change in par value of the Common Stock;

(E) for stock repurchases that are not tender offers referred to in
Section 14(a)(v), including structured or derivative transactions or pursuant to
a stock repurchase program approved by the Board of Directors;

(F) for accumulated dividends on the Mandatory Convertible Preferred Stock,
except as described in Sections 8, 9 and 10; or

 

30



--------------------------------------------------------------------------------

(G) for any other issuance of shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock or the right to
purchase shares of Common Stock or such convertible or exchangeable securities,
except as otherwise stated herein.

(x) Adjustments to each Fixed Conversion Rate will be calculated to the nearest
1/10,000th of a share of Common Stock. No adjustment to any Fixed Conversion
Rate will be required unless the adjustment would require an increase or
decrease of at least 1% of the Fixed Conversion Rate; provided, however, that if
an adjustment is not made because the adjustment does not change the Fixed
Conversion Rates by at least 1%, then such adjustment will be carried forward
and taken into account in any future adjustment. Notwithstanding the foregoing,
on each date for determining the number of shares of Common Stock issuable to a
Holder upon any conversion of the Mandatory Convertible Preferred Stock, the
Corporation shall give effect to all adjustments that otherwise had been
deferred pursuant to this clause (x), and those adjustments will no longer be
carried forward and taken into account in any future adjustment. Except as
otherwise provided above, the Corporation will be responsible for making all
calculations called for under the Mandatory Convertible Preferred Stock. These
calculations include, but are not limited to, determinations of the Fundamental
Change Stock Price, the VWAPs, the Average VWAPs and the Fixed Conversion Rates
of the Mandatory Convertible Preferred Stock and shall be made in good faith.

(xi) For the avoidance of doubt, if an adjustment is made to the Fixed
Conversion Rates, no separate inversely proportional adjustment will be made to
the Initial Price or the Threshold Appreciation Price because the Initial Price
is equal to $50.00 divided by the Maximum Conversion Rate (as adjusted in the
manner described herein) and the Threshold Appreciation Price is equal to $50.00
divided by the Minimum Conversion Rate (as adjusted in the manner described
herein).

(xii) Whenever any provision of the Certificate of Designations requires the
Corporation to calculate the VWAP per share of Common Stock over a span of
multiple days, the Board of Directors, or any authorized committee thereof,
shall make appropriate adjustments in good faith (including, without limitation,
to the Applicable Market Value, the Early Conversion Average Price, the
Fundamental Change Stock Price and the Average Price, as the case may be) to
account for any adjustments to the Fixed Conversion Rates (as the case may be)
that become effective, or any event that would require such an adjustment if the
Ex-Date, Effective Date, Record Date or Expiration Date, as the case may be, of
such event occurs during the relevant period used to calculate such prices or
values, as the case may be.

(b) Whenever the Fixed Conversion Rates are to be adjusted, the Corporation
shall:

(i) compute such adjusted Fixed Conversion Rates;

(ii) within 10 Business Days after the Fixed Conversion Rates are to be
adjusted, provide or cause to be provided, a written notice to the Holders of
the occurrence of such event; and

(iii) within 10 Business Days after the Fixed Conversion Rates are to be
adjusted, provide or cause to be provided, to the Holders, a statement setting
forth in reasonable detail the method by which the adjustments to the Fixed
Conversion Rates were determined and setting forth such adjusted Fixed
Conversion Rates.

Section 15. Recapitalizations, Reclassifications and Changes of Common Stock. In
the event of:

(i) any consolidation or merger of the Corporation with or into another Person
(other than a merger or consolidation in which the Corporation is the surviving
corporation and in which the Common Stock outstanding immediately prior to the
merger or consolidation is not exchanged for cash, securities or other property
of the Corporation or another Person);

(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Corporation;

 

31



--------------------------------------------------------------------------------

(iii) any reclassification of Common Stock into securities including securities
other than Common Stock; or

(iv) any statutory exchange of securities of the Corporation with another Person
(other than in connection with a merger or acquisition),

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities or other property or assets (including
cash or any combination thereof) (each, a “Reorganization Event”), each share of
the Mandatory Convertible Preferred Stock outstanding immediately prior to such
Reorganization Event shall, without the consent of the Holders, become
convertible into the kind of stock, other securities or other property or assets
(including cash or any combination thereof) that such Holder would have been
entitled to receive if such Holder had converted its Mandatory Convertible
Preferred Stock into Common Stock immediately prior to such Reorganization Event
(such stock, other securities or other property or assets (including cash or any
combination thereof), the “Exchange Property,” with each “Unit of Exchange
Property” meaning the kind and amount of such Exchange Property that a holder of
one share of Common Stock is entitled to receive).

If the transaction causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), the Exchange Property into
which the Mandatory Convertible Preferred Stock shall be convertible shall be
deemed to be:

(i) the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election; and

(ii) if no holders of Common Stock affirmatively make such an election, the
types and amounts of consideration actually received by the holders of the
Common Stock.

The Corporation shall notify Holders of the weighted average referred to in
clause (i) in the preceding sentence as soon as practicable after such
determination is made.

The number of Units of Exchange Property the Corporation shall deliver for each
share of Mandatory Convertible Preferred Stock converted following the effective
date of such Reorganization Event shall be determined as if references in
Section 8, Section 9 and Section 10 to shares of Common Stock were to Units of
Exchange Property (without interest thereon and without any right to dividends
or distributions thereon which have a Record Date that is prior to the date such
shares of Mandatory Convertible Preferred stock are actually converted). For the
purpose of determining which of clauses (i), (ii) and (iii) of
Section 8(b) shall apply upon Mandatory Conversion, and for the purpose of
calculating the Mandatory Conversion Rate if clause (ii) of Section 8(b) is
applicable, the value of a Unit of Exchange Property shall be determined in good
faith by the Board of Directors or an authorized committee thereof (which
determination will be final), except that if a Unit of Exchange Property
includes common stock or American Depositary Receipts (“ADRs”) that are traded
on a U.S. national securities exchange, the value of such common stock or ADRs
shall be the average over the 20 consecutive Trading Day period used for
calculating the Applicable Market Value of the volume weighted Average Prices
for such common stock or ADRs, as displayed on the applicable Bloomberg screen
(as determined in good faith by the Board of Directors or an authorized
committee thereof (which determination will be final)); or, if such price is not
available, the average market value per share of such common stock or ADRs over
such period as determined, using a volume-weighted average method, by a
nationally recognized independent investment banking firm retained by the
Corporation for this purpose.

The above provisions of this Section 15 shall similarly apply to successive
Reorganization Events, and the provisions of Section 14 shall apply to any
shares of capital stock or ADRs of the Corporation (or any successor thereto)
received by the holders of Common Stock in any such Reorganization Event.

The Corporation (or any successor thereto) shall, as soon as reasonably
practicable (but in any event within 20 calendar days) after the occurrence of
any Reorganization Event, provide written notice to the Holders of such
occurrence and of the kind and amount of cash, securities or other property that
constitute the Exchange Property. Failure to deliver such notice shall not
affect the operation of this Section 15.

 

32



--------------------------------------------------------------------------------

Section 16. Transfer Agent, Registrar, and Conversion and Dividend Disbursing
Agent. The duly appointed Transfer Agent, Registrar and Conversion and Dividend
Disbursing Agent for Mandatory Convertible Preferred Stock shall be American
Stock Transfer & Trust Company, LLC. The Corporation may, in its sole
discretion, remove the Transfer Agent, Registrar or Conversion and Dividend
Disbursing Agent in accordance with the agreement between the Corporation and
the Transfer Agent, Registrar or Conversion and Dividend Disbursing Agent, as
the case may be; provided that if the Corporation removes American Stock
Transfer & Trust Company, LLC, the Corporation shall appoint a successor
transfer agent, registrar or conversion and dividend disbursing agent, as the
case may be, who shall accept such appointment prior to the effectiveness of
such removal. Upon any such removal or appointment, the Corporation shall give
notice thereof to the Holders.

Section 17. Record Holders. To the fullest extent permitted by applicable law,
the Corporation and the Transfer Agent may deem and treat the Holder of any
shares of Mandatory Convertible Preferred Stock as the true and lawful owner
thereof for all purposes.

Section 18. Notices. All notices or communications in respect of Mandatory
Convertible Preferred Stock shall be sufficiently given if given in writing and
delivered by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Charter or the
By-Laws and by applicable law. Notwithstanding the foregoing, if the shares of
Mandatory Convertible Preferred Stock are represented by a Global Preferred
Certificate, such notices may also be given to the Holders in any manner
permitted by DTC or any similar facility used for the settlement of transactions
in Mandatory Convertible Preferred Stock.

Section 19. No Preemptive Rights. The Holders shall have no preemptive or
preferential rights to purchase or subscribe for any stock, obligations,
warrants or other securities of the Corporation of any class.

Section 20. Other Rights. The shares of Mandatory Convertible Preferred Stock
shall not have any rights, preferences, privileges or voting powers or relative,
participating, optional or other special rights, or qualifications, limitations
or restrictions thereof, other than as set forth herein or in the Charter or as
provided by applicable law.

Section 21. Book-Entry Form. (a) The Mandatory Convertible Preferred Stock shall
be issued in the form of one or more permanent global shares of Mandatory
Convertible Preferred Stock in definitive, fully registered form eligible for
book-entry settlement with the global legend as set forth on the form of
Mandatory Convertible Preferred Stock certificate attached hereto as Exhibit A
(each, a “Global Preferred Certificate” and the shares of Mandatory Convertible
Preferred Stock represented by such Global Preferred Certificate, the “Global
Preferred Shares”), which is hereby incorporated in and expressly made part of
this Certificate of Designations. The Global Preferred Certificates may have
notations, legends or endorsements required by law, stock exchange rules,
agreements to which the Corporation is subject, if any, or usage (provided that
any such notation, legend or endorsement is in a form acceptable to the
Corporation). The Global Preferred Certificates shall be deposited on behalf of
the Holders represented thereby with the Registrar, at its New York office as
custodian for the Depositary, and registered in the name of the Depositary, duly
executed by the Corporation and countersigned and registered by the Registrar as
hereinafter provided. The aggregate number of shares represented by each Global
Preferred Certificate may from time to time be increased or decreased by
adjustments made on the records of the Registrar and the Depositary or its
nominee as hereinafter provided.

This Section 21(a) shall apply only to a Global Preferred Certificate deposited
with or on behalf of the Depositary. The Corporation shall execute and the
Registrar shall, in accordance with this Section 21(a), countersign and deliver
any Global Preferred Certificate that (i) shall be registered in the name of
Cede & Co. or other nominee of the Depositary and (ii) shall be delivered by the
Registrar to Cede & Co. or pursuant to instructions received from Cede & Co. or
held by the Registrar as custodian for the Depositary pursuant to an agreement
between the Depositary and the Registrar. Members of, or participants in, the
Depositary (“Agent Members”) shall have no rights under this Certificate of
Designations with respect to any Global Preferred Share held on their behalf by
the Depositary or by the Registrar as the custodian of the Depositary, or under
such Global Preferred Share, and the Depositary may be treated by the
Corporation, the Registrar and any agent of the Corporation or the Registrar as
the absolute owner of such Global Preferred Share for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Corporation, the
Registrar or any agent of the Corporation or the Registrar from giving

 

33



--------------------------------------------------------------------------------

effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices of the Depositary governing the exercise of the
rights of a holder of a beneficial interest in any Global Preferred Share. The
Holder of the Global Preferred Shares may grant proxies or otherwise authorize
any Person to take any action that a Holder is entitled to take pursuant to the
Global Preferred Shares, this Certificate of Designations or the Charter.

Owners of beneficial interests in Global Preferred Shares shall not be entitled
to receive physical delivery of certificated shares of Mandatory Convertible
Preferred Stock, unless (x) the Depositary notifies the Corporation that it is
unwilling or unable to continue as Depositary for the Global Preferred Shares
and the Corporation does not appoint a qualified replacement for the Depositary
within 90 days or (y) the Depositary ceases to be a “clearing agency” registered
under the Exchange Act and the Corporation does not appoint a qualified
replacement for the Depositary within 90 days. In any such case, the Global
Preferred Certificates shall be exchanged in whole for definitive stock
certificates that are not issued in global form, with the same terms and of an
equal aggregate Liquidation Preference, and such definitive stock certificates
shall be registered in the name or names of the Person or Persons specified by
the Depositary in a written instrument to the Registrar.

(b) Signature. Any two authorized Officers shall sign each Global Preferred
Certificate for the Corporation, in accordance with the Corporation’s By-Laws
and applicable Delaware law, by manual or facsimile signature. If an Officer
whose signature is on a Global Preferred Certificate no longer holds that office
at the time the Registrar countersigned such Global Preferred Certificate, such
Global Preferred Certificate shall be valid nevertheless. A Global Preferred
Certificate shall not be valid until an authorized signatory of the Registrar
manually countersigns such Global Preferred Certificate. Each Global Preferred
Certificate shall be dated the date of its countersignature. The foregoing
paragraph shall likewise apply to any certificate representing shares of
Mandatory Convertible Preferred Stock.

Section 22. Listing. The Corporation hereby covenants and agrees that, if its
listing application for the Mandatory Convertible Preferred Stock is approved by
NYSE, upon such listing, the Corporation shall use its commercially reasonable
efforts to keep the Mandatory Convertible Preferred Stock listed on NYSE.

If the Global Preferred Share or Global Preferred Shares, as the case may be,
shall be listed on NYSE or any other stock exchange, the Depositary may, with
the written approval of the Corporation, appoint a registrar (acceptable to the
Corporation) for registration of such Global Preferred Share or Global Preferred
Shares, as the case may be, in accordance with the requirements of such
exchange. Such registrar (which may be the Registrar if so permitted by the
requirements of such exchange) may be removed and a substitute registrar
appointed by the Registrar upon the request or with the written approval of the
Corporation. If the Global Preferred Share or Global Preferred Shares, as the
case may be, are listed on one or more other stock exchanges, the Registrar
will, at the request and expense of the Corporation, arrange such facilities for
the delivery, transfer, surrender and exchange of such Global Preferred Share or
Global Preferred Shares, as the case may be, and the Global Preferred
Certificate or Global Preferred Certificates representing such shares as may be
required by law or applicable stock exchange regulations.

Section 23. Stock Certificates. (a) Shares of Mandatory Convertible Preferred
Stock may be represented by stock certificates substantially in the form set
forth as Exhibit A hereto.

 

34



--------------------------------------------------------------------------------

(b) Stock certificates representing shares of the Mandatory Convertible
Preferred Stock shall be signed by any two authorized Officers of the
Corporation, in accordance with the By-Laws and applicable Delaware law, by
manual or facsimile signature.

(c) A stock certificate representing shares of the Mandatory Convertible
Preferred Stock shall not be valid until manually countersigned by an authorized
signatory of the Transfer Agent and Registrar. Each stock certificate
representing shares of the Mandatory Convertible Preferred Stock shall be dated
the date of its countersignature.

(d) If any Officer of the Corporation who has signed a stock certificate no
longer holds that office at the time the Transfer Agent and Registrar
countersigns the stock certificate, the stock certificate shall be valid
nonetheless.

Section 24. Replacement Certificates. If any Mandatory Convertible Preferred
Stock certificate shall be mutilated, lost, stolen or destroyed, the Corporation
shall, at the expense of the Holder, issue, in exchange and in substitution for
and upon cancellation of the mutilated Mandatory Convertible Preferred Stock
certificate, or in lieu of and substitution for the Mandatory Convertible
Preferred Stock certificate lost, stolen or destroyed, a new Mandatory
Convertible Preferred Stock certificate of like tenor and representing an
equivalent Liquidation Preference of shares of Mandatory Convertible Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Mandatory Convertible Preferred Stock certificate and indemnity, if
requested, reasonably satisfactory to the Corporation and the Transfer Agent.

[Signature page follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be signed by [                    ], its [                    ], this
[                    ] day of [                    ], 2019.

 

AVANTOR, INC. By:  

 

  Name:     Title:  

 

36



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF 6.250% SERIES A MANDATORY CONVERTIBLE PREFERRED STOCK

CERTIFICATE]

[INCLUDE FOR GLOBAL PREFERRED SHARES]

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CORPORATION OR
THE TRANSFER AGENT NAMED ON THE FACE OF THIS CERTIFICATE, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO. HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE STATEMENT
WITH RESPECT TO SHARES. IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER
TO THE TRANSFER AGENT NAMED ON THE FACE OF THIS CERTIFICATE SUCH CERTIFICATES
AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM
THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.



--------------------------------------------------------------------------------

Certificate Number [    ] [Initial] Number of Shares of Mandatory

Convertible Preferred Stock [    ]

CUSIP 05352A 209

ISIN US05352A2096

AVANTOR, INC.

6.250% Series A Mandatory Convertible Preferred Stock

(par value $0.01 per share)

(Liquidation Preference as specified below)

Avantor, Inc., a Delaware corporation (the “Corporation”), hereby certifies that
[             ] (the “Holder”), is the registered owner of [ ] [the number shown
on Schedule I hereto of] fully paid and non-assessable shares of the
Corporation’s designated 6.250% Series A Mandatory Convertible Preferred Stock,
with a par value of $0.01 per share and a Liquidation Preference of $50.00 per
share (the “Mandatory Convertible Preferred Stock”). The shares of Mandatory
Convertible Preferred Stock are transferable on the books and records of the
Registrar, in person or by a duly authorized attorney, upon surrender of this
certificate duly endorsed and in proper form for transfer. The designations,
rights, restrictions, preferences and other terms and provisions of Mandatory
Convertible Preferred Stock represented hereby are and shall in all respects be
subject to the provisions of the Certificate of Designations of 6.250% Series A
Mandatory Convertible Preferred Stock of Avantor, Inc. dated May 20, 2019 as the
same may be amended from time to time (the “Certificate of Designations”).
Capitalized terms used herein but not defined shall have the meaning given them
in the Certificate of Designations. The Corporation will provide a copy of the
Certificate of Designations to the Holder without charge upon written request to
the Corporation at its principal place of business. In the case of any conflict
between this Certificate and the Certificate of Designations, the provisions of
the Certificate of Designations shall control and govern.

Reference is hereby made to the provisions of Mandatory Convertible Preferred
Stock set forth on the reverse hereof and in the Certificate of Designations,
which provisions shall for all purposes have the same effect as if set forth at
this place.

Upon receipt of this executed certificate, the Holder is bound by the
Certificate of Designations and is entitled to the benefits thereunder.

Unless the Transfer Agent and Registrar have properly countersigned, these
shares of Mandatory Convertible Preferred Stock shall not be entitled to any
benefit under the Certificate of Designations or be valid or obligatory for any
purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this certificate has been executed on behalf of the
Corporation by the below authorized Officers of the Corporation this [    ] of
[    ] [    ].

 

AVANTOR, INC. By:  

 

  Name:   Title:

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

COUNTERSIGNATURE

These are shares of Mandatory Convertible Preferred Stock referred to in the
within-mentioned Certificate of Designations.

Dated: [    ], [    ]

 

American Stock Transfer & Trust Company, LLC as Registrar and Transfer Agent By:
 

 

  Name:   Title:



--------------------------------------------------------------------------------

[FORM OF REVERSE OF CERTIFICATE FOR 6.250% SERIES A MANDATORY CONVERTIBLE
PREFERRED STOCK]

Cumulative dividends on each share of Mandatory Convertible Preferred Stock
shall be payable at the applicable rate provided in the Certificate of
Designations when, as and if declared by the Board of Directors.

The shares of Mandatory Convertible Preferred Stock shall be convertible in the
manner and accordance with the terms set forth in the Certificate of
Designations.

The Corporation shall furnish without charge to each Holder who so requests the
powers, designations, limitations, preferences and relative, participating,
optional or other special rights of each class or series of stock of the
Corporation and the qualifications, limitations or restrictions of such
preferences and/or rights.



--------------------------------------------------------------------------------

NOTICE OF CONVERSION

(To be Executed by the Holder

in order to Convert 6.250% Series A Mandatory Convertible Preferred Stock)

The undersigned hereby irrevocably elects to convert (the “Conversion”) 6.250%
Series A Mandatory Convertible Preferred Stock (the “Mandatory Convertible
Preferred Stock”), of Avantor, Inc. (hereinafter called the “Corporation”),
represented by stock certificate No(s). [ ] (the “Mandatory Convertible
Preferred Stock Certificates”), into common stock, par value $0.01 per share, of
the Corporation (the “Common Stock”) according to the conditions of the
Certificate of Designations of Mandatory Convertible Preferred Stock (the
“Certificate of Designations”), as of the date written below.

If Common Stock is to be issued in the name of a Person other than the
undersigned, the undersigned shall pay all transfer taxes payable with respect
thereto, if any. Each Mandatory Convertible Preferred Stock Certificate (or
evidence of loss, theft or destruction thereof) is attached hereto.

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designations.

 

Date of Conversion:  

 

   Applicable Conversion Rate:  

 

  

Shares of Mandatory Convertible Preferred Stock

to be Converted:                                          
                                         
                                                               

Shares of Common Stock to be Issued:*  

 

  

Signature:  

 

   Name:  

 

   Address:**  

 

   Fax No.:  

 

  

 

*

The Corporation is not required to issue Common Stock until the original
Mandatory Convertible Preferred Stock Certificate(s) (or evidence of loss, theft
or destruction thereof) to be converted are received by the Corporation or the
Conversion and Dividend Disbursing Agent.

**

Address where Common Stock and any other payments or certificates shall be sent
by the Corporation.



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of 6.250%
Series A Mandatory Convertible Preferred Stock evidenced hereby to:

(Insert assignee’s social security or taxpayer identification number, if any)

(Insert address and zip code of assignee)

and irrevocably appoints:

as agent to transfer the shares of 6.250% Series A Mandatory Convertible
Preferred Stock evidenced hereby on the books of the Transfer Agent. The agent
may substitute another to act for him or her.

 

Date:   Signature:  

 

 

(Sign exactly as your name appears on the other side of this Certificate)  

 

Signature Guarantee:  

 

(Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Transfer
Agent in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.)



--------------------------------------------------------------------------------

SCHEDULE I

Avantor, Inc.

Global Preferred Certificate

6.250% Series A Mandatory Convertible Preferred Stock

Certificate Number:

The number of shares of Mandatory Convertible Preferred Stock initially
represented by this Global Preferred Certificate shall be [    ]. Thereafter the
Transfer Agent and Registrar shall note changes in the number of shares of
Mandatory Convertible Preferred Stock evidenced by this Global Preferred
Certificate in the table set forth below:

 

Amount of Decrease
in Number of Shares
Represented by  this
Global Preferred Certificate

 

Amount of Increase in
Number of Shares
Represented by this
Global Preferred  Certificate

 

Number of Shares
Represented by this
Global Preferred
Certificate following
Decrease or  Increase

  

Signature of
Authorized Officer of
Transfer Agent and
Registrar

 

(I)

Attach Schedule I only to Global Preferred Certificate.



--------------------------------------------------------------------------------

Annex B

Certificate of Designations of Senior Preferred Stock

See attached



--------------------------------------------------------------------------------

Execution Version

CERTIFICATE OF DESIGNATIONS

OF

SERIES A PREFERRED STOCK

OF

VAIL HOLDCO CORP

 

 

Pursuant to Section 151 of the General Corporation Law of the State of Delaware

 

 

Pursuant to Section 151 of the General Corporation Law of the State of Delaware
(the “DGCL”), Vail Holdco Corp, a corporation duly organized and validly
existing under the DGCL (the “Company”), in accordance with the provisions of
Section 103 thereof, does hereby submit the following:

WHEREAS, the Certificate of Incorporation of the Company (as amended, restated,
supplemented or otherwise modified from time to time, in each case, to the
extent not prohibited by Sections 15 and 18 of this Certificate of Designations,
the “Certificate of Incorporation”) authorizes the issuance of up to 45,000,000
shares of preferred stock, par value $0.01 per share, of the Company (“Preferred
Stock”) in one or more series, and expressly authorizes the Board of Directors
of the Company (the “Board of Directors”), subject to limitations prescribed by
Law and the Series A Investors Rights Agreement, to provide, out of the unissued
shares of Preferred Stock, for series of Preferred Stock, and, with respect to
each such series, to establish and fix the powers, designations, preferences and
relative participating, optional or other special rights, and qualifications,
limitations or restrictions thereof; and

WHEREAS, it is the desire of the Board of Directors to establish and fix the
number of shares to be included in a new series of Preferred Stock and the
powers, designations, preferences and relative participating, optional or other
special rights, and qualifications, limitations or restrictions thereof.

NOW, THEREFORE, BE IT RESOLVED that the Board of Directors does hereby provide
authority for the Company to issue a series of Preferred Stock and does hereby
in this Certificate of Designations (this “Certificate of Designations”)
establish and fix and herein state and express the powers, designations,
preferences and relative participating, optional or other special rights, and
qualifications, limitations or restrictions thereof as follows:

1.    Definitions; Interpretation.

(a)    As used in this Certificate of Designations, the following capitalized
terms shall have the following meanings:

“Advisers Act” has the meaning given to such term in Section 14(c).

“Advisory Agreement” means the Amended and Restated Advisory Agreement, as
amended by Amendment No. 1 thereto dated as of the Closing Date, by and between
the Company, New Mountain Capital, L.L.C., Avantor Holdings Sub, L.P., Avantor,
Inc., Avantor Performance Materials Holdings S.à r.l. and the Company, as in
effect as of the Closing Date.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is controlled by or
is under common Control with the Person specified. “Affiliated” has a meaning
correlative thereto. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “controlling” and “controlled” have meanings correlative thereto;
provided, however that notwithstanding the foregoing, with respect to any Person
that is an investment fund, an Affiliate shall also include any investment fund,
vehicle or holding company of which such Person or an Affiliate of such Person
serves as the general partner, managing member or discretionary manager or
advisor or sub-advisor. For the avoidance of doubt and notwithstanding anything
in the foregoing to the contrary, for purposes of the Series A Preferred Stock
Documents, each of Broad Street Principal Investments, L.L.C., any affiliated
investment entity or any other Affiliate of Goldman Sachs & Co. LLC and any
fund, investor, entity or account that is or may become managed, sponsored or
advised by Goldman Sachs & Co. LLC or any of its Affiliates shall, in each case,
be deemed not to be an Affiliate of the Sponsor (or any Portfolio Company of the
Sponsor) or the Company or any of its Subsidiaries.

“Aggregate Liquidation Preference” means, as of any date of determination, the
sum of the Liquidation Preference of each outstanding share of the Series A
Preferred Stock as of such date of determination.

“Alternative Exit Transaction” has the meaning given to such term in the Series
A Investors Rights Agreement.

“Applicable Issuance” has the meaning given to such term in the definition of
“Qualified IPO”.

“Applicable Treasury Rate” means, as of the relevant date, the yield to maturity
at the time of computation of U.S. Treasury securities with a constant maturity
(as compiled and published in the most recent Federal Reserve Statistical
Release H.15 (519) which has become publicly available at least two Business
Days (but not more than five Business Days) prior to such date (or, if such
statistical release is not so published or available, any publicly available
source of similar market data selected by the Company in good faith)) most
nearly equal to the period from such date to the First Call Date; provided that,
if the period from such date to the First Call Date is not equal to the constant
maturity of a U.S. Treasury security for which a weekly average yield is given,
then the Applicable Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest 1/12th of a year) from the weekly average yields of
U.S. Treasury securities for which such yields are given; provided, further,
that, if the period from such date to the First Call Date is less than one year,
then the weekly average yield on actually traded U.S. Treasury securities
adjusted to a constant maturity of one year shall be used.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Avantor” means Avantor, Inc., a Delaware corporation, and any successor
thereto.

“Beneficially Own” means to possess beneficial ownership as determined pursuant
to Rule 13d-3 and Rule 13d-5 of the Exchange Act as in effect on the Closing
Date.

“Board of Directors” has the meaning given to such term in the recitals hereof.

“Borrower” means Avantor.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Certificate of Designations” has the meaning given to such term in the recitals
hereof.

“Certificate of Incorporation” has the meaning given to such term in the
recitals hereof.

“Change of Control” shall be deemed to occur if:

(a)    at any time prior to a Qualified IPO, any combination of Permitted
Holders shall fail to Beneficially Own, directly or indirectly, in the
aggregate, Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company;

(b)    at any time after a Qualified IPO, any “person” or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), but excluding (x) any employee benefit plan of such person and
its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan and (y) any
combination of Permitted Holders, shall have, directly or indirectly, acquired
Beneficial Ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of the Company and the Permitted Holders shall own, directly or
indirectly, less than such “person” or “group” of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Company unless
the Permitted Holders have, at such time, the right or the ability by voting
power, contract, or otherwise to elect or designate for election at least a
majority of the Board of Directors;

(c)    the Company shall cease to own, directly or indirectly, 100% of the
Equity Interests of Holdings or the Borrower; or

(d)    a “change of control” or similar event shall occur under the Credit
Agreement, the Senior Secured Notes, the Senior Unsecured Notes, the Junior
Convertible Preferred Stock or in any other document pertaining to any
Indebtedness or Preferred Stock of the Company or any of its Subsidiaries the
aggregate outstanding principal amount of which (or the aggregate liquidation
preference of which) is in excess of the Threshold Amount.

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), solely for purposes of determining whether a
Change of Control has been deemed to occur, (i) a Person or group shall not be
deemed to Beneficially Own securities subject to an equity or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) until the consummation of the transactions
contemplated by such agreement, (ii) if any group includes one or more Permitted
Holders, the issued and outstanding voting Equity Interests of the Company
Beneficially Owned, directly or indirectly, by any Permitted Holders that are
part of such group shall not be treated as being Beneficially Owned by any other
member of such group for purposes of determining whether a Change of Control has
occurred and (iii) a Person or group shall not be deemed to Beneficially Own the
Equity Interests of another Person as a result of its ownership of the Equity
Interests or other securities of such other Person’s parent entity (or related
contractual rights) unless it owns 50% or

 

3



--------------------------------------------------------------------------------

more of the total voting power of the Equity Interests entitled to vote for the
election of directors of such parent entity having a majority of the aggregate
votes on the board of directors (or similar body) of such parent entity.

For the avoidance of doubt, the term “Borrower” as used in this definition
includes any successor that assumes the obligations of the Borrower under any
Senior Indebtedness.

“Change of Control Transaction” means any transaction that results in a Change
of Control.

“Class B Stock” has the meaning given to such term in the Certificate of
Incorporation.

“Clearstream” means Clearstream Banking, société anonyme, or any successor
securities clearing agency.

“Closing Date” means November 21, 2017.

“Code” has the meaning given to such term in Section 14(c).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any common equity securities of the Company issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Company” has the meaning given to such term in the introductory paragraph
hereof.

“Company Consolidated EBITDA” means, with respect to the Company and its
Subsidiaries, for any period, the Company Consolidated Net Income of the Company
for such period, plus

(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Company Consolidated Net Income, the sum of the
following amounts for such period:

(1)    Fixed Charges of the Company for such period and, to the extent not
reflected in Fixed Charges, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations or such
derivative instruments, and bank and letter of credit fees and costs of surety
bonds in connection with financing activities, plus items excluded from the
definition of “Company Consolidated Interest Expense” pursuant to clauses (1)(a)
through (f) thereof, plus,

(2)    provision for taxes based on income, profits, revenue or capital,
including, federal, foreign and state income, franchise, excise, value added and
similar taxes based on income, profits, revenue or capital and foreign
withholding taxes of such Person paid or accrued during such period (including
in respect of repatriated funds, including any penalties and interest relating
to such taxes or arising from any tax examinations), plus,

(3)    the total amount of depreciation and amortization expense (including
amortization of deferred financing fees or costs, internal labor costs, debt
issuance costs,

 

4



--------------------------------------------------------------------------------

commissions, fees and expenses, capitalized expenditures (including capitalized
expenditures in respect of software), customer acquisition costs and incentive
payments, conversion costs and contract acquisition costs) of the Company and
its Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP, plus,

(4)    any other non-cash charges (other than any accrual in respect of
bonuses), including any write offs, write downs, expenses, losses or items
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for potential cash items in any future period, (A) the Company may elect
not to add back such non-cash charges in the current period and (B) to the
extent the Company elects to add back such non-cash charges in the current
period, the cash payment in respect thereof in such future period shall be
subtracted from Company Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period), plus,

(5)    the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Company Consolidated Net Income, excluding cash distributions in respect
thereof, plus,

(6)    (i) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Sponsor (including any termination fees payable in connection with the
early termination of management and monitoring agreements), (ii) the amount of
payments made to option, phantom equity or profits interests holders of the
Company or any of its parent entities in connection with, or as a result of, any
distribution being made to shareholders of the Company or its parent entities,
which payments are being made to compensate such option, phantom equity or
profits interests holders as though they were shareholders at the time of, and
entitled to share in, such distribution, including any cash consideration for
any repurchase of equity, in each case to the extent permitted under this
Certificate of Designations (including expenses relating to distributions made
to equity holders of the Company any of its parent entities resulting from the
application of FASB Accounting Standards Codification Topic
718—Compensation—Stock Compensation) and (iii) the amount of fees, expenses and
indemnities paid to directors of any parent entity of the Company, plus,

(7)    losses or discounts on sales of receivables and related assets in
connection with any Qualified Securitization Facility, plus,

(8)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Company Consolidated Net Income
in any period to the extent non-cash gains relating to such income were deducted
in the calculation of Company Consolidated EBITDA pursuant to paragraph
(c) below for any previous period and not added back, plus,

(9)    any costs or expenses incurred by such Person or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or phantom equity or
any other management or employee benefit plan or agreement, any severance
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of such Person or Net Proceeds of an issuance of
Equity Interests of such Person (other than Disqualified Equity Interests),
plus,

 

5



--------------------------------------------------------------------------------

(10)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus,

(11)    with respect to any joint venture that is not a Subsidiary, an amount
equal to the proportion of those items described in clauses (2) and (3) above
relating to such joint venture corresponding to such Person and its
Subsidiaries’ proportionate share of such joint venture’s consolidated net
income (determined as if such joint venture were a Subsidiary), plus

(b)    without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Event (as defined below) projected by such Person in good faith to be
realized as a result of actions that have been taken or initiated or are
expected to be taken (in the good faith determination of such Person), including
any cost savings, expenses and charges (including restructuring and integration
charges) in connection with, or incurred by or on behalf of, any joint venture
of the Company or any of its Subsidiaries (whether accounted for on the
financial statements of any such joint venture or such Person) (x) with respect
to the Transactions, on or prior to the date that is 36 months after the Closing
Date (including actions initiated prior to the Closing Date) and (y) with
respect to any investment, sale, transfer or other disposition of assets,
incurrence or repayment of Indebtedness, restricted payment, Subsidiary
designation, restructuring, cost saving initiative or other initiative
(collectively, a “Specified Event”), whether initiated, before, on or after the
Closing Date, within 18 months after such Specified Event (which cost savings
shall be added to Company Consolidated EBITDA until fully realized and
calculated on a pro forma basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (i) such cost savings are reasonably
quantifiable and factually supportable, (ii) no cost savings, operating expense
reductions or synergies shall be added pursuant to this clause (y) to the extent
duplicative of any expenses or charges relating to such cost savings, operating
expense reductions or synergies that are included in clause (x) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (iii) no cost savings, operating
expense reductions or synergies relating to any Specified Event shall be added
pursuant to this clause (b) except to the extent the cost savings, operating
expense reductions and synergies relating to the Transactions as described in
the Confidential Information Memorandum have been achieved or are no longer
available or permitted to be added pursuant to this clause (b), in which case an
amount up to such amounts that have been achieved or are no longer available or
permitted shall be added to Company Consolidated EBITDA to the extent otherwise
allowed pursuant to this clause (b); provided, further, that the aggregate
amount of any adjustments made pursuant to clauses (x) and (y) for any
transactions following the Closing Date shall not exceed in the aggregate 20% of
Company Consolidated EBITDA for such period (before giving effect to any such
adjustments); provided, further, that addbacks (x) made otherwise in accordance
with Regulation S-X under the Securities Act or (y) reflected in the
Confidential Information Memorandum and relating to the twelve month period
ended June 30, 2017 shall not be included in the foregoing cap of 20% of Company
Consolidated EBITDA, less

(c)    without duplication and to the extent included in arriving at such
Company Consolidated Net Income, the sum of the following amounts for such
period:

 

6



--------------------------------------------------------------------------------

(1)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Company Consolidated Net Income or Company Consolidated EBITDA in any prior
period), and

(2)    the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any non-Wholly
Owned subsidiary added (and not deducted) in such period from Company
Consolidated Net Income,

in each case, as determined on a consolidated basis for such Person and its
Subsidiaries in accordance with GAAP.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Company Consolidated EBITDA under the Series A Preferred Stock
Documents for any period that includes any of the fiscal quarters ended
September 30, 2016, December 31, 2016, March 31, 2017 and June 30, 2017, Company
Consolidated EBITDA for such fiscal quarters shall be $268.5 million,
$256.8 million, $242.0 million and $270.3 million, respectively, in each case as
may be subject to addbacks and adjustments (without duplication) pursuant to
clause (b) above and sections relating to pro forma adjustments for the
applicable Company Test Period. For the avoidance of doubt, Company Consolidated
EBITDA shall be calculated, including pro forma adjustments.

“Company Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(1)    consolidated interest expense of the Company and its Subsidiaries for
such period, to the extent such expense was deducted (and not added back) in
computing Company Consolidated Net Income (including (a) amortization of OID
resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Swap Obligations or other derivative instruments pursuant to GAAP),
(d) the interest component of Capitalized Leases, and (e) net payments, if any
made (less net payments, if any, received), pursuant to interest rate Swap
Obligations with respect to Indebtedness, and excluding (o) annual agency fees
paid to the administrative agents and collateral agents under the Credit
Agreement or other credit facilities, (p) any additional interest with respect
to failure to comply with any registration rights agreement owing with respect
to the Senior Notes or other securities, (q) costs associated with obtaining
Swap Obligations, (r) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting in connection with the Transactions or
any acquisition, (s) penalties and interest relating to taxes, (t) any
“additional interest” or “liquidated damages” with respect to other securities
for failure to timely comply with registration rights obligations,
(u) amortization or expensing of deferred financing fees, amendment and consent
fees, debt issuance costs, commissions, fees, expenses and discounted
liabilities and any other amounts of non-cash interest, (v) any expensing of
bridge, commitment and other financing fees and any other fees related to the
Transactions or any acquisitions after the Closing Date, (w) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Qualified Securitization Facility, (x) any accretion of accrued
interest on discounted liabilities and any prepayment premium or penalty,
(y) interest expense attributable to a parent entity resulting from push-down
accounting, and (z) any lease, rental or other expense in connection with a
non-Capitalized Lease); plus

(2)    consolidated capitalized interest of the Company and its Subsidiaries for
such period, whether paid or accrued; less

(3)    interest income of the Company and its Subsidiaries for such period.

 

7



--------------------------------------------------------------------------------

For purposes of this definition, interest on a Capitalized Lease shall be deemed
to accrue at an interest rate reasonably determined by the Company to be the
rate of interest implicit in such Capitalized Lease in accordance with GAAP (or,
if not implicit, as otherwise determined in accordance with GAAP).

“Company Consolidated Net Income” means, for any period, the net income (loss)
of the Company and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, however, that, without duplication:

(a)    any after-tax effect of extraordinary, unusual or non-recurring items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded,

(b)    the cumulative effect of a change in accounting principles during such
period to the extent included in net income (loss) of the Company and its
Subsidiaries shall be excluded,

(c)    accruals and reserves that are established or adjusted within 12 months
after the closing of any acquisition constituting an Investment that are so
required to be established or adjusted as a result of such acquisition in
accordance with GAAP or changes as a result of adoption or modification of
accounting policies in accordance with GAAP shall be excluded,

(d)    any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Company, shall be excluded,

(e)    the net income (loss) for such period of any Person that is not a
Subsidiary of the Company, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Company Consolidated Net Income of
the Company shall be increased by the amount of dividends or distributions that
are actually paid in cash or cash equivalents (or to the extent subsequently
converted into cash or cash equivalents) to the Company or a Subsidiary thereof
in respect of such period,

(f)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g)    any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Company or any of its direct or indirect parents in connection
with the Transactions or a Qualified IPO, shall be excluded,

(h)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Certificate of Designations, to the extent actually
reimbursed, or, so long as the Company has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount (i) is not denied by the applicable carrier or
indemnitor in writing within 180 days of the

 

8



--------------------------------------------------------------------------------

occurrence of such event and (ii) is in fact indemnified or reimbursed within
365 days of such determination (with a deduction in the applicable future period
for any amount so added back to the extent not so indemnified or reimbursed
within such 365-day period), shall be excluded,

(i)    to the extent covered by insurance and actually reimbursed, or, so long
as the Company has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount (i) is not denied by the applicable carrier or
indemnitor in writing within 180 days of the occurrence of such event and
(ii) is in fact reimbursed within 365 days of the date of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so reimbursed within such 365 days), expenses, charges or
losses with respect to liability or casualty events or business interruption
shall be excluded,

(j)    the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Subsidiaries or such Person’s assets are acquired by the Company or
any of its Subsidiaries shall be excluded (except to the extent required for any
calculation of Company Consolidated EBITDA on a Company Pro Forma Basis),

(k)    [Reserved],

(l)    the purchase accounting effects of adjustments in component amounts
required or permitted by GAAP (including in the inventory, property and
equipment, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Company and its Subsidiaries), as a result of the Transactions or any
acquisition constituting an Investment permitted under this Certificate of
Designations consummated prior to or after the Closing Date, or the amortization
or write-off of any amounts thereof shall be excluded,

(m)    changes to accrual of revenue so long as consistent with past practices
of the Company and its Subsidiaries (regardless of treatment under GAAP) shall
be excluded,

(n)    (i) any non-cash profits interest or non-cash compensation expense
realized from employee benefit plans or other post-employment benefit plans or
recorded from grants of stock appreciation or similar rights, phantom equity,
stock options, restricted stock or other rights to officers, directors, managers
or employees and management compensation plans or equity incentive programs or
the treatment of such options under variable plan accounting and (ii) non-cash
income (loss) attributable to deferred compensation plans or trusts, shall be
excluded, and

(o)    any amounts paid that are used to fund payments to any equity holder to
pay taxes related to such equity holder’s ownership of the Company and that, if
paid by the Company would have reduced Company Consolidated Net Income, shall be
included to reduce Company Consolidated Net Income.

For the avoidance of doubt, Company Consolidated Net Income shall be calculated
on a Company Pro Forma Basis.

“Company Liquidation Material Event” has the meaning given to such term in
Section 7(b)(i).

 

9



--------------------------------------------------------------------------------

“Company Pro Forma Basis” and “Company Pro Forma Effect” mean, with respect to
compliance with the Consolidated Total Obligations Ratio, the determination or
calculation of such ratio (including in connection with Company Specified
Transactions) in accordance with Section 1(d) hereof.

“Company Specified Transaction” means any Investment that results in a Person
becoming a Subsidiary of the Company, any Permitted Acquisition, any sale,
transfer or other Disposition of assets or property, or a sale of a business
unit, line of business or division of all or substantially all of the assets of
or customer lists of the Company or a Subsidiary, any incurrence, prepayment,
redemption, repurchase, defeasance, acquisition, extinguishment, retirement or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
existing revolving credit facility or line of credit), any revolving credit
commitment increase, any new revolving credit commitments, any incurrence of any
incremental revolving credit loans, any incurrence of incremental term loans,
any creation of extended term loans or extended revolving credit commitments,
any issuance of Preferred Stock or any other event that by the terms of this
Certificate of Designations requires a test or covenant to be calculated on a
“Company Pro Forma Basis” or after giving “Company Pro Forma Effect.”

“Company Test Period” means, as of any date of determination, the four
consecutive fiscal quarters of the Company most recently ended as of such date
of determination for which financial statements have been delivered or were
required to be delivered pursuant to Section 1.1 of the Series A Investors
Rights Agreement or, prior to the initial date upon which the financial
statements and certificates required by Section 1.1(a)(i) or (ii) of the Series
A Investors Rights Agreement, as the case may be, and Section 1.1(b)(ii) of the
Series A Investors Rights Agreement, are required to be delivered, the four
consecutive fiscal quarters of the Company ending September 30, 2017.

“Company Total Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Company delivered pursuant to Section 1.1(a)(i)
or (ii) of the Series A Investors Rights Agreement or, for the period prior to
the time any such statements are so delivered pursuant to Section 1.1(a)(i) or
(ii) of the Series A Investors Rights Agreement, the Pro Forma Balance Sheet.

“Compounded Dividends” has the meaning given to such term in Section 5.

“Compounded Dividends Reduction” has the meaning given to such term in
Section 5.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower, dated as of September 5, 2017.

“Consolidated Total Obligations” means, as of any date of determination, the sum
of (a) the aggregate principal amount of Indebtedness of the Company and its
Subsidiaries outstanding as of such date of determination, determined on a
consolidated basis in accordance with GAAP, and (b) the aggregate liquidation
preference of all outstanding Preferred Equity Interests issued by the Company
or any of its Subsidiaries (excluding the aggregate liquidation preference of
any outstanding shares of the Junior Convertible Preferred Stock, but, for the
avoidance of doubt, including the Aggregate Liquidation Preference).

“Consolidated Total Obligations Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Obligations as of such date of determination
to (b) Company Consolidated EBITDA for the applicable Company Test Period.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Agreement” means the Credit Agreement, dated as of the Closing Date, by
and among Holdings, the Borrower, the guarantors party thereto, Goldman Sachs
Bank USA, as administrative agent, and the lenders and other parties thereto,
and as in effect on and as of the Closing Date (and, for the avoidance of doubt,
without giving effect to any amendment, extension, modification, refinancing,
renewal, replacement, restatement, restructuring, supplement or waiver thereof).
The Credit Agreement is attached to the Series A Investors Rights Agreement as
Exhibit C.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.

“Definitive Series A Preferred Stock Certificate” means one or more certificates
representing Series A Preferred Stock registered in the name of the Holder
thereof and issued in accordance with Section 14(n), except that any such
Definitive Series A Preferred Stock Certificate shall not bear the Global
Certificate Legend and shall not have a schedule of increases or decreases.

“Delayed Material Event Redemption Date” has the meaning given to such term in
Section 7(c)(v).

“DGCL” has the meaning given to such term in the introductory paragraph hereof.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction and any sale or issuance
of Equity Interests (other than directors’ qualifying shares or other shares
required by applicable Law)) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dividend Payment Date” means February 21, May 21, August 21 and November 21 of
each year, commencing on February 21, 2018; provided that, if any Dividend
Payment Date is not a Business Day, the Dividend Payment Date shall be the
immediately preceding Business Day.

“Dividend Period” means the period commencing on and including a Dividend
Payment Date and shall end on, but not include, the next Dividend Payment Date;
provided that the initial Dividend Period shall commence on and include the
Closing Date and shall end on, but not include, February 21, 2018.

“Dividend Rate” means 12.50% per annum; provided that the Dividend Rate from and
after November 21, 2022 (the “Rate Reset Date”) means the sum of (x) the
Five-Year Treasury Yield on and as of the Rate Reset Date plus (y) 11.00% per
annum; provided that if the Five-Year Treasury Yield on and as of the Rate Reset
Date is less than 1.50% per annum, then the Five-Year Treasury Yield on and as
of the Rate Reset Date shall be deemed to be 1.50% per annum; provided, further,
that the then-current Dividend Rate shall automatically increase by an
additional 1.00% per annum on each of the following dates:

 

11



--------------------------------------------------------------------------------

November 21, 2024, November 21, 2025, November 21, 2026, November 21, 2027,
November 21, 2028, November 21, 2029 and November 21, 2030; provided, further,
that if any Event of Default occurs and is continuing, then the then-current
Dividend Rate shall automatically increase by an additional 2.00% per annum. For
the avoidance of doubt, (a) in no event shall there be a decrease to the
then-current Dividend Rate and (b) nothing in this definition shall limit any
increase to the then-current Dividend Rate as a result of an Event of Default.

“Dividends” has the meaning given to such term in Section 5.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the Laws of the United States, any state thereof or the District of
Columbia.

“DTC” or “Depositary” means The Depository Trust Company or any successor
depositary.

“Equity Interests” means, with respect to any Person, any and all of the shares,
interests, rights, participations or other equivalents of or interest in
(however designated) equity of such Person (including any common stock,
preferred stock, any limited or general partnership interest and any limited
liability company membership interest) and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

“ERISA” has the meaning given to such term in Section 14(c).

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Company or any Subsidiary or is treated as a
single employer within the meaning of Section 414(b) or (c) of the Code or
Section 4001 of ERISA (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company, any Subsidiary or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company,
any Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered”, “critical” or “critical and declining” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA); (d) a
determination that any Pension Plan is in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (e) the filing of a notice
of intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for, and that could reasonably be expected to result in,
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Sections 412 or 430 of the Code or
Sections 302 or 303 of ERISA, whether or not waived, or the filing, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for the
waiver of the minimum funding standard with respect to any Pension Plan; (h) a
failure by the Company, any Subsidiary or any ERISA Affiliate to make a required
contribution to a Multiemployer Plan; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to the Company or any Subsidiary; (j) the imposition of any liability under
Title IV of ERISA, other than

 

12



--------------------------------------------------------------------------------

for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company, any Subsidiary or any ERISA Affiliate; or (k) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to Section 303(k) of ERISA
with respect to any Pension Plan.

“Euroclear” means the Euroclear Clearance System or any successor securities
clearing agency.

“Event of Default” means any of the following:

(a)    the Company fails to (i) declare any Dividends that have accumulated
during any Dividend Period on or prior to the record date set forth in Section 5
for such Dividend Period and such failure continues for five (5) Business Days,
(ii) pay or make any Dividends with respect to any Dividend Period on the
Dividend Payment Date with respect to such Dividend Period unless such failure
is due to a Significant Restriction and, within five (5) Business Days of such
Dividend Payment Date, (x) the Company directs the Transfer Agent to record on
its books and records the automatic increase to the Liquidation Preference of
each share of the Series A Preferred Stock that occurred in the form of
Compounded Dividends on such Dividend Payment Date, (y) the Company has taken
action in order for such Compounded Dividends to accrue to the benefit of each
Beneficial Owner of shares of Series A Preferred Stock through the procedures of
DTC and (z) to the extent required, the CUSIP numbers and each other security
identifier associated with each share of Series A Preferred Stock reflect any
such Compounded Dividends or (iii) pay or make when due any payment (including
in respect of any redemption) or distribution on, or in respect of, any
Preferred Stock (including the Series A Preferred Stock) (any of (i), (ii) or
(iii), a “Preferred Stock Payment Event of Default”);

(b)    (i) the Company or any of its Subsidiaries fails to perform or observe
any covenant or agreement contained in (x) Section 9 of this Certificate of
Designations or (y) solely with respect to the Company, any Holding Company or
the Borrower, Section 1.8(i) of the Series A Investors Rights Agreement,
(ii) the Company or any of its Subsidiaries fails to perform or observe any
covenant or agreement contained in Section 10 of this Certificate of
Designations and such failure continues for at least 60 days after the earlier
of (A) receipt by the Company of written notice thereof from the Required
Holders and (B) any failure to give notice as required under Section 1.1(c)(i)
of the Series A Investors Rights Agreement or (iii) the Company or the Board of
Directors fails to (x) comply with the Marketing Process and Exit Transaction
requirements within the time frames provided for in Section 1.2(h) and
Section 1.2(i) of the Series A Investors Rights Agreement or (y) consummate the
Selected Exit Transaction (or an Alternative Exit Transaction) within 12 months
of the Exit Demand as specified in Section 1.2(h) of the Series A Investors
Rights Agreement;

(c)    the Company or any of its Subsidiaries fails to perform or observe any
other covenant or agreement (not specified in clause (a), (b) or (d) of this
definition) contained in this Certificate of Designations or any other Series A
Preferred Stock Document and such failure continues for at least 60 days after
the earlier of (i) receipt by the Company of written notice thereof from the
Required Holders and (ii) any failure to give notice as required under
Section 1.1(c)(i) of the Series A Investors Rights Agreement;

(d)    any representation, warranty, certification or statement of fact made or
deemed made by the Company or any of its Subsidiaries in the Series A Securities
Purchase Agreement or in any other Series A Preferred Stock Document or in any
document required to be delivered in connection with any Series A Preferred
Stock Document shall be incorrect in any material respect (or, in the case of
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language, shall be incorrect in any respect) when
made or deemed made;

 

13



--------------------------------------------------------------------------------

(e)    the Company or any of its Subsidiaries (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise), in respect of any Indebtedness having an aggregate outstanding
principal amount of not less than the Threshold Amount, and such failure
continues after the applicable grace period, if any (a “Material Indebtedness
Payment Event of Default”), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts and not as a result of any default thereunder by the Company or any of
its Subsidiaries), the effect of which default or other event is (1) to cause
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise) or an offer to repurchase, prepay, defease
or redeem such Indebtedness to be made, prior to its stated maturity (a
“Material Indebtedness Acceleration”), or (2) to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause (after delivery of any notice if required
and after giving effect to any waiver, amendment, cure or grace period), with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (B) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted under the Series A Preferred Stock Documents, (ii) any
Indebtedness if the sole remedy or option of the holder thereof in the event of
the non-payment of such Indebtedness or the non-payment or non-performance of
obligations related thereto is to elect to convert such Indebtedness into
Qualified Equity Interests and cash in lieu of fractional shares and (iii) in
the case of Indebtedness which the holder thereof may elect to convert into
Qualified Equity Interests, such Indebtedness from and after the date, if any,
on which such conversion has been effected; provided, further, that such failure
is unremedied or has not been waived by the holders of such Indebtedness at such
time;

(f)    except with respect to any dissolution otherwise permitted under the
Series A Preferred Stock Documents, the Company, any Holding Company, the
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes a general assignment for
the benefit of creditors or becomes unable, admits in writing its inability or
fails generally to pay its debts as they become due; or applies for or consents
to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or substantially all of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60
consecutive calendar days, or an order for relief is entered in any such
proceeding (any such event, an “Insolvency Proceeding”);

(g)    there is entered against the Company or any of its Subsidiaries a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by either (i) independent
third-party insurance as to which the insurer does not deny coverage or
(ii) another creditworthy (as reasonably determined by the Required Holders)
indemnitor); and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of 60 consecutive
days;

(h)    any material provision of this Certificate of Designations or any other
Series A Preferred Stock Document, at any time after its execution and delivery,
and for any reason other than as expressly permitted hereunder or thereunder or
as a result of the redemption in full in cash of all outstanding shares of the
Series A Preferred Stock, ceases to be in full force and effect; or the Company
or any of its

 

14



--------------------------------------------------------------------------------

Subsidiaries contests in writing the validity or enforceability of any provision
of this Certificate of Designations or any Series A Preferred Stock Document; or
the Company or any of its Subsidiaries denies in writing that it has any or
further liability or obligation under this Certificate of Designations or any
other Series A Preferred Stock Document (other than as a result of the
redemption in full in cash of all outstanding shares of the Series A Preferred
Stock), or purports in writing to revoke or rescind this Certificate of
Designations or any other Series A Preferred Stock Document (except to the
extent all outstanding shares of the Series A Preferred Stock have been redeemed
in full in cash); or

(i)    (i) an ERISA Event occurs which has resulted or would reasonably be
expected to result in liability of the Company or any of its Subsidiaries which
would reasonably be expected to result in a Material Adverse Effect, or (ii) the
Company or any of its Subsidiaries or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan and a Material Adverse Effect would reasonably be expected to
result.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Receivables Facility” means the receivables facility under that
certain Amended and Restated Receivables Purchase Agreement, dated as of the
Closing Date, by and among VWR Receivables Funding, LLC, as seller, VWR
International, LLC, as servicer, PNC Bank, National Association, as
administrator and as issuer of letters of credit, and the other parties from
time to time party thereto, as amended, restated, supplemented, waived, renewed
or otherwise modified from time to time.

“Exit Demand” has the meaning given to such term in the Series A Investors
Rights Agreement.

“Exit Transaction” has the meaning given to such term in the Series A Investors
Rights Agreement.

“Fiduciary Rule” has the meaning given to such term in Section 14(c).

“First Call Date” means November 21, 2020, or, if a Qualified IPO has been
consummated prior to November 21, 2020, November 21, 2019. References in this
Certificate of Designations to the “First Call Date” refer to the First Call
Date as then in effect.

“Five-Year Treasury Yield” means, as of the relevant date, the yield (rounded
upwards if necessary to the nearest 1/100th of 1%) on actively traded
U.S. Treasury securities adjusted to a constant maturity of five years, as
determined by reference to the 5-Year Constant Maturity Treasury Rate for such
date published by the U.S. Department of the Treasury (currently located under
the caption “Daily Treasury Yield Curve Rates” at
https://www.treasury.gov/resource-center/data-chart-center/interest-rates/Pages/TextView.aspx?
data=yield), or, if such information is no longer published by the
U.S. Department of the Treasury, by reference to comparable information
contained in any other publicly available source of similar market data as
reasonably determined in good faith by the Board of Directors.

“Fixed Charges” means, with respect to the Company and its Subsidiaries for any
period, the sum of (without duplication):

(a) Company Consolidated Interest Expense of the Company and its Subsidiaries
for such period;

 

15



--------------------------------------------------------------------------------

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
notifies the Holders that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof (including through conforming changes made consistent
with IFRS) on the operation of such provision (or if the Required Holders notify
the Company that the Required Holders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Global Certificate” means one or more global certificates representing shares
of the Series A Preferred Stock registered in the name of the Holder thereof
that bears the Global Certificate Legend.

“Global Certificate Legend” means the global certificate legends set forth in
Exhibit B hereto, which legends are required to be placed on all Global
Certificates issued under this Certificate of Designations.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Holder” means the Person in whose name a Series A Preferred Stock Certificate
is registered on the Transfer Agent’s books and records.

 

16



--------------------------------------------------------------------------------

“Holding Company” means any Person that is a Subsidiary of the Company but that
is not the Borrower or a Subsidiary of the Borrower (including, for the
avoidance of doubt, Holdings).

“Holdings” means Vail Holdco Sub LLC, a Delaware limited liability company and a
direct Wholly Owned Subsidiary of the Company.

“IAI Global Certificate” has the meaning given to such term in Section 14(g).

“IAI Shares” has the meaning given to such term in Section 14(g).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services;

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)    all Attributable Indebtedness;

(g)    all obligations of such Person in respect of Disqualified Equity
Interests if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP; provided that Indebtedness of any direct
or indirect parent of the Borrower appearing on the balance sheet of the
Borrower solely by reason of push-down accounting under GAAP shall be excluded;
and

(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of Indebtedness described in clauses (a) through (g) in respect of
any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited, (B) in the case of Holdings and its
Restricted Subsidiaries, exclude all intercompany liabilities having a term not
exceeding 364 days (inclusive of any roll-over or extensions of

 

17



--------------------------------------------------------------------------------

terms) and made in the ordinary course of business (other than, with respect to
Indebtedness of Holdings and its Restricted Subsidiaries, intercompany
Indebtedness owing by Holdings or any Restricted Subsidiary to any Unrestricted
Subsidiary) and (C) exclude (i) trade accounts and accrued expenses payable in
the ordinary course of business, (ii) any earn-out obligation, deferred purchase
price obligations, contingent post-closing purchase price adjustments or
indemnification payments in connection with any Permitted Acquisition or
permitted Investment, any acquisition or Investment consummated prior to the
Closing Date or any permitted Disposition, unless such obligation is not paid
after becoming due and payable, (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business, (iv) obligations under any
Securitization Facility and (v) purchase price holdbacks in respect of a portion
of the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) above shall be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value of
the property encumbered thereby as determined by such Person in good faith.

“Independent Fiduciary” has the meaning given to such term in Section 14(c).

“Initial Date” has the meaning given to such term in Section 6(c).

“Insolvency Proceeding” has the meaning given to such term in the definition of
“Event of Default”.

“Institutional Accredited Investors” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3), (7) or (8) under the
Securities Act, who is not also a Qualified Institutional Buyer.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings, the
Borrower and its Restricted Subsidiaries, intercompany loans, advances or
Indebtedness (in each case owing to Holdings, the Borrower or a Restricted
Subsidiary) having a term not exceeding 364 days (inclusive of any roll over or
extension of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of (i) all or substantially all of the assets of any Person or any business
unit, line of business or division thereof or (ii) all or substantially all of
the customer lists of any Person or any business unit, line of business or
division thereof (including, for the avoidance of doubt, “tuck in”
acquisitions). For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investor Representative” has the meaning given to such term in the Series A
Investors Rights Agreement.

“Investors” has the meaning given to such term in the Series A Investors Rights
Agreement.

“IP Rights” means the right to use trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, technology, software,
know-how, database rights, design rights and other intellectual property rights,
whether owned or licensed.

 

18



--------------------------------------------------------------------------------

“Junior Convertible Preferred Stock” means the Junior Convertible Preferred
Stock, par value $0.01 per share, of the Company.

“Junior Stock” means Common Stock, Preferred Stock (including the Junior
Convertible Preferred Stock), the Warrants, the Class B Stock and any other
Equity Interests of the Company; provided that the Series A Preferred Stock does
not constitute Junior Stock.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, legally binding guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
legally binding interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, legally
binding requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“Liquidation Preference” means, as of any date of determination and with respect
to each outstanding share of the Series A Preferred Stock, the sum of (a) $1,000
(adjusted as appropriate in the event of any stock dividend, stock split, stock
distribution, recapitalization or combination with respect to the Series A
Preferred Stock) and (b) the aggregate Compounded Dividends with respect to such
outstanding share of the Series A Preferred Stock as of such date of
determination.

“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Loan Party.

“Make-Whole Amount” means, with respect to any share of the Series A Preferred
Stock as of any Redemption Date occurring prior to the First Call Date, (I) the
present value as of such Redemption Date of the Series A Preference Amount as of
the First Call Date of the share being redeemed (i.e., 102% if the First Call
Date is November 21, 2020 or 104% if the First Call Date is November 21, 2019,
as applicable, multiplied by the Liquidation Preference as of the First Call
Date of such share being redeemed), assuming (a) that such share were to remain
outstanding through the First Call Date and then be redeemed on the First Call
Date and (b) for purposes of determining the Liquidation Preference as of the
First Call Date of such share that all the Dividends that would accumulate on
such share (based on the Dividend Rate as in effect on and as of such Redemption
Date) from such Redemption Date through the First Call Date would compound and
increase the Liquidation Preference of such share on each Dividend Payment Date
that would occur during the period from such Redemption Date through the First
Call Date (instead of being paid in additional shares of the Series A Preferred
Stock), with such Dividends in each case accumulating on the Liquidation
Preference of such share as it so increased, with such present value being
computed using an annual discount rate (applied quarterly) equal to the
Applicable Treasury Rate as of such Redemption Date plus 50 basis points minus
(II) the Liquidation Preference of the share being redeemed as of such
Redemption Date.

“Management Investors” means the officers, directors, employees and other
members of the management of the Company and its Subsidiaries who are investors
in the Common Stock as of the Closing Date.

“Material Adverse Effect” means a circumstance or condition that would or could
reasonably be expected to materially and adversely affect (i) the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, (ii) the ability of the Company and its Subsidiaries (taken as
a whole) to perform their payment obligations under this Certificate of
Designations and the other Series A Preferred Stock Documents or (iii) the
material rights and remedies of the Holders or Investors under this Certificate
of Designations and the other Series A Preferred Stock Documents, taken as a
whole, including the legality, validity, binding effect or enforceability of the
Series A Preferred Stock Documents.

 

19



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means, at any date of determination, (a) each
Domestic Subsidiary of the Company that is a direct or indirect parent of the
Borrower and (b) each of the Company’s other Domestic Subsidiaries (i) whose
total assets, together with its Subsidiaries, at the last day of the most recent
Company Test Period were equal to or greater than 2.5% of Company Total Assets
at such date or (ii) whose gross revenues, together with its Subsidiaries, for
such Company Test Period were equal to or greater than 2.5% of the consolidated
gross revenues of the Company and its Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries not meeting the thresholds
set forth in clauses (i) or (ii) comprise in the aggregate (together with all
other Subsidiaries that are not Material Subsidiaries) more than 7.5% of Company
Total Assets as of the end of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered pursuant to
Section 1.1(a)(i) or (ii) of the Series A Investors Rights Agreement or more
than (together with all other Subsidiaries that are not Material Subsidiaries)
7.5% of the consolidated gross revenues of the Company and its Subsidiaries for
such Company Test Period, then the Company shall, not later than 45 days after
the date by which financial statements for such quarter are required to be
delivered pursuant to Section 1.1(a)(i) or (ii) of the Series A Investors Rights
Agreement (or such longer period as the Required Holders may agree), designate
in writing to the Holders one or more of such Domestic Subsidiaries as “Material
Domestic Subsidiaries” to the extent required such that the foregoing condition
ceases to be true.

“Material Event” has the meaning given to such term in Section 7(a).

“Material Event Exercise Date” has the meaning given to such term in
Section 7(c)(i)(D)(6).

“Material Event Offer” has the meaning given to such term in Section 7(a).

“Material Event Offer Period” has the meaning given to such term in
Section 7(c)(i)(B).

“Material Event Redemption” has the meaning given to such term in Section 7(a).

“Material Event Redemption Date” has the meaning given to such term in
Section 7(a).

“Material Event Redemption Notice” has the meaning given to such term in
Section 7(c)(i)(D).

“Material Foreign Subsidiary” means, at any date of determination, each of the
Company’s Foreign Subsidiaries (i) whose total assets, together with its
Subsidiaries, at the last day of the most recent Company Test Period were equal
to or greater than 2.5% of Company Total Assets at such date or (ii) whose gross
revenues, together with its Subsidiaries, for such Company Test Period were
equal to or greater than 2.5% of the consolidated gross revenues of the Company
and its Subsidiaries for such period, in each case determined in accordance with
GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses
(i) or (ii) comprise in the aggregate (together with all other Subsidiaries that
are not Material Subsidiaries) more than 5.0% of Company Total Assets as of the
end of the most recently ended fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 1.1(a)(i) or (ii) of the
Series A Investors Rights Agreement or more than (together with all other
Subsidiaries that are not Material Subsidiaries) 5.0% of the consolidated gross
revenues of the Company and its Subsidiaries for such Company Test Period, then
the Company shall, not later than 45 days after the date by which financial
statements for such quarter are

 

20



--------------------------------------------------------------------------------

required to be delivered pursuant to Section 1.1(a)(i) or (ii) of the Series A
Investors Rights Agreement (or such longer period as the Required Holders may
agree), designate in writing to the Holders one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true.

“Material Indebtedness” means (a) any Senior Indebtedness and (b) any
Indebtedness (other than Senior Indebtedness) of the Company or any of its
Subsidiaries in an aggregate principal amount in excess of the Threshold Amount.

“Material Indebtedness Acceleration” has the meaning given to such term in the
definition of “Event of Default”.

“Material Indebtedness Payment Event of Default” has the meaning given to such
term in the definition of “Event of Default”.

“Material Subsidiary” means, at any date of determination, each Material
Domestic Subsidiary and each Material Foreign Subsidiary.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions or has any other
liability, or during the preceding six plan years, has made or been obligated to
make contributions.

“Number of Significant Investor Groups” has the meaning given to such term in
the Series A Investors Rights Agreement.

“OID” means original issue discount.

“OpCo Pro Forma Basis” and “OpCo Pro Forma Effect” means, with respect to
compliance with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio (including in
connection with Specified Transactions) in accordance with Section 1.09 of the
Credit Agreement.

“Optional Redemption” has the meaning given to such term in Section 6(a).

“Optional Redemption Date” has the meaning given to such term in Section 6(a).

“Optional Redemption Notice” has the meaning given to such term in
Section 6(c)(i)(A).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company, any
Subsidiary or any ERISA Affiliate or to which the Company, any Subsidiary or any
ERISA Affiliate contributes or has an obligation to contribute or any other
liability, or in the case of a plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” has the meaning given to such term in Section 10(a)(ix).

 

21



--------------------------------------------------------------------------------

“Permitted Holders” means each of (i) the Sponsor; (ii) the Management
Investors; and (iii) any Permitted Transferee of the Management Investors;
provided that the Management Investors and their Permitted Transferees shall not
comprise more than 50% of the aggregate voting power represented by the issued
and outstanding Equity Interests held by all the “Permitted Holders” at any
time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person permitted at the time of incurrence pursuant to
Sections 9(a)(xiii) and 10(b); provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
restructured, refunded, renewed, replaced or extended except by an amount equal
to unpaid accrued interest, fees and premium thereon plus (i) other amounts
owing or paid related to such Indebtedness, and fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal,
restructuring, replacement or extension and (ii) an amount equal to any existing
commitments unutilized thereunder and (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 10(b)(v),
at the time thereof, no Event of Default or event of default under the Credit
Agreement or under any other Senior Indebtedness shall have occurred and be
continuing; provided, further that any Permitted Refinancing of Indebtedness
that refinances, refunds or replaces Indebtedness incurred pursuant to
Section 10(b) that is subject to a cap shall continue to constitute utilization
of such cap.

“Permitted Transferee” means, in the case of any Management Investor, (a) his or
her or its executor, administrator, testamentary trustee, legatee or
beneficiaries, (b) his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children and step children) and/or direct
lineal descendants or (c) a trust, the beneficiaries of which, or a corporation
or partnership, the equity holders or partners of which, include only such
Management Investor and his or her spouse, parents, siblings, members of his or
her immediate family (including adopted children) and/or direct lineal
descendants.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Portfolio Company” means, with respect to any Person, a “portfolio company” (as
such term is customarily used among institutional investors), or any entity
controlled by any “portfolio company”, of such Person or one of its Affiliates.

“Preferred Equity Interest” in any Person, means any and all preferred or
preference stock or other Equity Interests of any class or classes or series
thereof (however designated) which is preferred as to the payment of dividends
or distributions, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over stock or other
Equity Interests of any other class or series in such Person.

“Preferred Stock” has the meaning given to such term in the recitals hereof.

“Preferred Stock Payment Event of Default” has the meaning given to such term in
the definition of “Event of Default”.

“Qualified IPO” means the issuance by the Company (or any direct or indirect
parent company of the Company or any Subsidiary) of its common equity in an
underwritten public offering (whether in a primary offering of new shares or a
secondary offering of issued and outstanding shares) (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (any such issuance, an “Applicable Issuance”) that results in,
when taken together with each prior Applicable Issuance by any such Person,
gross proceeds of at least $400.0 million.

 

22



--------------------------------------------------------------------------------

“Qualified Institutional Buyer” has the meaning given to such term in
Section 14(a)(ii).

“Redemption Date” means an Optional Redemption Date or a Material Event
Redemption Date, as applicable.

“Redemption Percentage” means, as of the relevant date, the percentage
applicable to such date under the heading “Redemption Percentage” set forth in
Table 1 below or, if a Qualified IPO has been consummated prior to November 21,
2020, Table 2 below:

Table 1

 

Period In Which Such Date Occurs

   Redemption Percentage  

If such date occurs during the period from and including the First Call Date to,
but not including, November 21, 2021

     102 % 

If such date occurs during the period from and including November 21, 2021 to,
but not including, November 21, 2022

     101 % 

If such date occurs on or after November 21, 2022

     100 % 

Table 2

 

Period In Which Such Date Occurs

   Redemption Percentage  

If such date occurs during the period from and including the First Call Date to,
but not including, November 21, 2020

     104 % 

If such date occurs during the period from and including November 21, 2020 to,
but not including, November 21, 2021

     102 % 

If such date occurs during the period from and including November 21, 2021 to,
but not including, November 21, 2022

     101 % 

If such date occurs on or after November 21, 2022

     100 % 

“Redemption Price” has the meaning given to such term in Section 6(b).

“Refinancing Indebtedness” means any Indebtedness that is incurred to refund,
refinance, replace, exchange, renew, repay, extend, prepay, redeem or retire any
Indebtedness.

“Registration Rights Agreement” has the meaning given to such term in the Series
A Investors Rights Agreement.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Global Certificate” has the meaning given to such term in
Section 14(f).

 

23



--------------------------------------------------------------------------------

“Regulation S Shares” has the meaning given to such term in Section 14(f).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Required Holders” means, as of any date of determination, the Holders holding
shares of the Series A Preferred Stock with at least a majority of the voting
power of all shares of the Series A Preferred Stock outstanding as of such date
of determination. For the avoidance of doubt, pursuant to Section 4(b), no
shares of Series A Preferred Stock Beneficially Owned or held, directly or
indirectly, by the Sponsor (including the Company, any of its Subsidiaries and,
notwithstanding anything to the contrary in the definition of “Sponsor”, any
Portfolio Companies of the Sponsor) shall have any voting power or be included
in the calculation of voting power for purposes of this definition and the
Liquidation Preference of such shares shall be disregarded for the purposes of
calculating voting power under this definition.

“Resale Restriction Termination Date” has the meaning given to such term in
Section 14(k).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, general
counsel, deputy general counsel, secretary or assistant secretary, treasurer or
assistant treasurer, controller or other similar officer of a Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

“Restricted Definitive Series A Preferred Stock Certificate” means a Definitive
Series A Preferred Stock Certificate bearing the applicable legend set forth in
Exhibit A.

“Restricted Global Certificate” means a Global Certificate bearing the
applicable legend set forth in Exhibit A.

“Restricted Period” means the period beginning on the Closing Date and
ending 40 days after such date.

“Restricted Subsidiary” means any Subsidiary (including the Borrower) of
Holdings other than an Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Rule 144A” has the meaning given to such term in Section 14(a)(ii).

“Rule 144A Global Certificate” has the meaning given to such term in
Section 14(e).

“Rule 144A Shares” has the meaning given to such term in Section 14(e).

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended.

 

24



--------------------------------------------------------------------------------

“Selected Exit Transaction” has the meaning given to such term in the Series A
Investors Rights Agreement.

“Senior Indebtedness” means (a) any Indebtedness incurred under the Credit
Agreement, (b) the Senior Secured Notes, (c) the Senior Unsecured Notes and
(d) any Refinancing Indebtedness in respect of the Indebtedness described under
the foregoing clauses (a), (b) or (c).

“Senior Notes” means the Senior Secured Notes and the Senior Unsecured Notes.

“Senior Notes Documents” means the Senior Secured Notes Documents and the Senior
Unsecured Notes Documents.

“Senior Secured Notes” means $1,500.0 million in aggregate principal amount of
the Borrower’s 6.000% senior first lien notes due 2024 and €500.0 million in
aggregate principal amount of the Borrower’s 4.750% senior first lien notes due
2024, in each case issued pursuant to the Senior Secured Notes Indenture on the
Closing Date.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
the other transaction documents referred to therein (including the related
guarantee, the notes and the notes purchase agreement).

“Senior Secured Notes Indenture” means the indenture among the Borrower, as
issuer, the guarantors listed therein and the trustee referred to therein
pursuant to which the Senior Secured Notes are issued, as such indenture may be
amended or supplemented from time to time.

“Senior Unsecured Notes” means $2,000.0 million in aggregate principal amount of
the Borrower’s 9.000% senior notes due 2025 issued pursuant to the Senior
Unsecured Notes Indenture on the Closing Date.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and the other transaction documents referred to therein (including the related
guarantee, the notes and the notes purchase agreement).

“Senior Unsecured Notes Indenture” means the indenture among the Borrower, as
issuer, the guarantors listed therein and the trustee referred to therein
pursuant to which the Senior Unsecured Notes are issued, as such indenture may
be amended or supplemented from time to time.

“Series A Director” has the meaning given to such term in Section 12(a)(i).

“Series A Investors Rights Agreement” means the Series A Investors Rights
Agreement, dated as of the Closing Date, by and among the Company and the
Investors from time to time party thereto.

“Series A Preference Amount” means, as of any date, an amount per share of the
Series A Preferred Stock equal to the product of (a) the Redemption Percentage
applicable as of such date and (b) the Liquidation Preference of such share as
of such date.

“Series A Preferred Stock” has the meaning given to such term in Section 2.

“Series A Preferred Stock Certificate” means one or more certificates evidencing
ownership of a share or shares of the Series A Preferred Stock, which shall
exclusively be in the form of one or more Global Certificates as of the Closing
Date and may be represented by a Definitive Series A Preferred Stock Certificate
as provided in Section 14(n).

 

25



--------------------------------------------------------------------------------

“Series A Preferred Stock Documents” means this Certificate of Designations, the
Certificate of Incorporation, the bylaws of the Company, the Series A Investors
Rights Agreement, the Series A Securities Purchase Agreement, each Series A
Preferred Stock Certificate and any other agreement or instrument relating to
the Series A Preferred Stock or delivered in connection with the foregoing.

“Series A Securities Purchase Agreement” means the Series A Securities Purchase
Agreement, dated as of the Closing Date, by and among the Company and the
Investors party thereto.

“Significant Restriction” means, with respect to any Dividends required to be
paid on any Dividend Payment Date, that (i) the payment of such Dividends on
such Dividend Payment Date would not be permitted by Law or (ii) the payment of
such Dividends on such Dividend Payment Date would, or would cause any Dividend
made (or deemed made) during the two-year period beginning on the Closing Date
to, in the reasonable good faith determination of the Company, constitute an
Extraordinary Dividend.

“Similar Law” has the meaning given to such term in Section 14(c).

“Sponsor” means New Mountain Partners III Cayman (AIV-B), L.P. and any of its
Affiliates, and funds or partnerships managed or advised by any of them or any
of their respective Affiliates but not including, however, any Portfolio Company
of any of the foregoing.

“Stockholders Agreement” has the meaning given to such term in the Series A
Investors Rights Agreement.

“Subsequent Optional Redemption Notice” has the meaning given to such term in
Section 6(c).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the voting power of securities or other interests having ordinary voting power
for the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency
that has not yet happened) are at the time Beneficially Owned by such Person,
(ii) more than half of the issued share capital is at the time Beneficially
Owned by such Person or (iii) the management of which is otherwise controlled,
directly or indirectly, through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
For the avoidance of doubt, any entity that is owned at a 50.0% or less level
(as described above) shall not be a “Subsidiary” for any purpose under this
Certificate of Designations, regardless of whether such entity is consolidated
on the Company’s or any of its Subsidiaries’ financial statements.

“Subsidiary Loan Party” means each Subsidiary of the Company that is the issuer,
borrower or guarantor of any Senior Indebtedness.

“Supermajority Holders” means, as of any date of determination, the Holders
holding shares of the Series A Preferred Stock with at least 90% of the voting
power of all shares of the Series A Preferred Stock outstanding as of such date
of determination. For the avoidance of doubt, pursuant to Section 4(b), no
shares of Series A Preferred Stock Beneficially Owned or held, directly or
indirectly, by the Sponsor (including the Company, any of its Subsidiaries and,
notwithstanding anything to the contrary in the definition of “Sponsor”, any
Portfolio Companies of the Sponsor) shall have any voting power or be included
in the calculation of voting power for purposes of this definition and the
Liquidation Preference of such shares shall be disregarded for purposes of
calculating voting power under this definition.

 

26



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Threshold Amount” means $200.0 million.

“Transactions” has the meaning given to such term in the Series A Securities
Purchase Agreement.

“Transfer Agent” means the transfer agent with respect to the Series A Preferred
Stock, which, on and as of Closing Date, shall be American Stock Transfer &
Trust Company, LLC, and any successor transfer agent appointed by the Company
and notified to the Holders.

“Two-Thirds Majority Holders” means, as of any date of determination, the
Holders holding shares of the Series A Preferred Stock with at least 66 2/3% of
the voting power of all shares of the Series A Preferred Stock outstanding as of
such date of determination. For the avoidance of doubt, pursuant to
Section 4(b), no shares of Series A Preferred Stock Beneficially Owned or held,
directly or indirectly, by the Sponsor (including the Company, any of its
Subsidiaries and, notwithstanding anything to the contrary in the definition of
“Sponsor”, any Portfolio Companies of the Sponsor) shall have any voting power
or be included in the calculation of voting power for purposes of this
definition and the Liquidation Preference of such shares shall be disregarded
for the purposes of calculating voting power under this definition.

“Unrestricted Definitive Series A Preferred Stock Certificate” means a
Definitive Series A Preferred Stock Certificate that is not a Restricted
Definitive Series A Stock Certificate.

“Unrestricted Global Certificate” means a Global Certificate that is not a
Restricted Global Certificate.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 of the Credit Agreement (or, to the extent the Credit Agreement is
amended, modified, refinanced or replaced after the Closing Date, in accordance
with the corresponding successor provisions thereunder, so long as such
successor provisions shall not be materially less favorable to the Holders than
the provisions of Section 6.14 of the Credit Agreement) subsequent to the
Closing Date.

“U.S.” means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Warrants” has the meaning given to such term in the Series A Securities
Purchase Agreement.

“Wholly Owned Subsidiary” means a Subsidiary all of the Equity Interests in
which are owned, directly or indirectly, by the Company.

 

27



--------------------------------------------------------------------------------

(b)    As used in this Certificate of Designations, the following capitalized
terms shall have the meanings given to such terms in the Credit Agreement:

 

Available Excluded Contribution Amount

   Net Proceeds

Cash Equivalents

   Obligations

Cash Management Obligations

   Permitted Liens

Casualty Events

   Pro Forma Balance Sheet

Consolidated EBITDA

   Qualified Equity Interests

Consolidated Interest Coverage Ratio

   Qualified Securitization Facilities

Consolidated Total Net Leverage Ratio

   Revolving Credit Commitments

Cumulative Credit

   Securitization Assets

Cure Amount

   Securitization Facility

Disqualified Equity Interest

   Securitization Subsidiary

L/C Issuer

   Specified Transaction

Lien

   Swap Contracts

Loan

   Swap Termination Value

Loan Documents

   Test Period

(c)    Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference. The
headings are for convenience only and shall not be given effect in interpreting
this Certificate of Designations. References herein to any Section or Exhibit
shall be to a Section or Exhibit hereof or hereto unless otherwise specifically
provided. References herein to any Law means such Law, including all rules and
regulations promulgated under or implementing such Law, as amended from time to
time and any successor Law unless otherwise specifically provided. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Certificate of Designations, refer to this Certificate
of Designations as a whole and not to any particular provision of this
Certificate of Designations. All references to “$”, currency, monetary values
and dollars set forth herein shall mean U.S. dollars unless otherwise specified.
All payments of cash provided for in this Certificate of Designations shall mean
payments in U.S. dollars. The use of the masculine, feminine or neuter gender or
the singular or plural form of words shall not limit any provisions of this
Certificate of Designations. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope

 

28



--------------------------------------------------------------------------------

of such general statement, term or matter. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”. The terms lease and license shall
include sub-lease and sub-license, as applicable. When the terms of this
Certificate of Designations refer to a specific agreement or other document or a
decision by any body or Person that determines the meaning or operation of a
provision hereof, the secretary of the Company shall maintain a copy of such
agreement, document or decision at the principal executive offices of the
Company and a copy thereof shall be provided free of charge to any stockholder
who makes a request therefor. Without limiting any requirement to pay
accumulated Dividends in cash on any Redemption Date or Delayed Material
Redemption Date pursuant to Section 6 or 7, Dividends required to be paid with
respect to any share of the Series A Preferred Stock on any Dividend Payment
Date pursuant to Section 5 shall be considered “paid” on such Dividend Payment
Date only when the Company issues additional shares of the Series A Preferred
Stock on such Dividend Payment Date to the Holder of such share of Series A
Preferred Stock as Dividends in accordance with the terms of and in the amounts
required by Section 5. All references to “Redemption Price” herein shall, for
the avoidance of doubt and notwithstanding any references to separate payment
amounts of Dividends in respect of any Optional Redemption or Material Event
Redemption, include the accumulated and unpaid Dividends on the applicable share
to, but not including, the applicable Redemption Date. All references to Equity
Interests that “rank junior” to the Series A Preferred Stock shall expressly be
deemed not to include any, prior to their exchange or conversion into equity
interests, convertible debt securities. Unless expressly provided herein or the
context otherwise requires, any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein).

(d)    

(i)    Notwithstanding anything to the contrary herein, the Consolidated Total
Obligations Ratio (including measurements of Consolidated Total Obligations or
Company Consolidated EBITDA) shall be calculated in the manner prescribed by
this Section 1(d).

(ii)    For purposes of calculating the Consolidated Total Obligations Ratio,
Company Specified Transactions that have been made (x) during the applicable
Company Test Period and (y) subsequent to such Company Test Period and prior to
or simultaneously with the event for which the calculation of the Consolidated
Total Obligations Ratio is made shall be calculated on a Company Pro Forma Basis
assuming that all such Company Specified Transactions (and any increase or
decrease in Company Consolidated EBITDA and the component financial definitions
used therein attributable to any Company Specified Transaction) had occurred on
the first day of the applicable Company Test Period. If since the beginning of
any applicable Company Test Period any Person that subsequently became a
Subsidiary or was merged, amalgamated or consolidated with or into the Company
or any of its Subsidiaries since the beginning of such Company Test Period shall
have made any Company Specified Transaction that would have required adjustment
pursuant to this Section 1(d), then the Consolidated Total Obligations Ratio
shall be calculated to give Company Pro Forma Effect thereto in accordance with
this Section 1(d).

(iii)    Whenever Company Pro Forma Effect is to be given to a Company Specified
Transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company and include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions, other operating improvements and

 

29



--------------------------------------------------------------------------------

synergies projected by the Company in good faith to be realized as a result of
specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions, operating improvements and synergies had been realized on the first
day of such period and as if such cost savings, operating expense reductions,
operating improvements and synergies were realized during the entirety of such
period) and “run-rate” means the full recurring benefit for a period that is
associated with any action taken, committed to be taken or expected to be taken
(including any savings expected to result from the elimination of a public
target’s compliance costs with public company requirements) net of the amount of
actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of the
Consolidated Total Obligations Ratio and during any subsequent Company Test
Period in which the effects thereof are expected to be realized relating to such
Company Specified Transaction; provided that (A) such amounts are factually
supportable, reasonably identifiable and based on assumptions believed by the
Company in good faith to be reasonable at the time made, (B) such actions are
reasonably anticipated to be realized in the good faith judgment of the Company
no later than 18 months after the date of such Company Specified Transaction,
(C) no amounts shall be added pursuant to this Section 1(d)(iii) to the extent
duplicative of any amounts that are otherwise added back in computing Company
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period and (D) any amount added back in computing Company
Consolidated EBITDA pursuant to this Section 1(d)(iii) shall be subject to the
caps, baskets and thresholds set forth in the definition of Company Consolidated
EBITDA.

2.    Designations. A total of 25,000,000 shares of Preferred Stock shall be
designated as a series known as Series A Preferred Stock, with 2,000,000 shares
issued as of the Closing Date, with each such share having an initial
Liquidation Preference of $1,000 per share (the “Series A Preferred Stock”). The
Series A Preferred Stock shall be perpetual, subject to the provisions hereof.

3.    Ranking. With respect to (a) any payment of dividends, (b) any
distribution of assets or redemption upon, or in connection with, any Material
Event, and (c) any other redemption, liquidation, winding up, dissolution,
dividend and/or distribution rights, the Series A Preferred Stock shall rank
senior to all Junior Stock.

4.    Voting. (a) The Holders shall have no voting rights with respect to the
Series A Preferred Stock except as explicitly set forth in the Certificate of
Incorporation, this Certificate of Designations, the Series A Investors Rights
Agreement or as otherwise required by Law.

(b)    At any time that any separate vote or consent of the Holders is required
under this Certificate of Designations or pursuant to the DGCL, the voting power
of each share of the Series A Preferred Stock, as a percentage of the aggregate
voting power of all shares of the Series A Preferred Stock, shall be the product
of (i) the quotient of (x) the Liquidation Preference of such share as of such
time, divided by (y) the Aggregate Liquidation Preference of all shares of the
Series A Preferred Stock as of such time, multiplied by (ii) 100; provided that
in determining whether the Holders of the requisite voting power of the Series A
Preferred Stock have given any request, demand, authorization, direction,
notice, consent or waiver or made any vote pursuant to the Certificate of
Incorporation (including this Certificate of Designations) or pursuant to the
DGCL, any shares of the Series A Preferred Stock Beneficially Owned or held,
directly or indirectly, by the Sponsor (including the Company, any of its
Subsidiaries and, notwithstanding anything to the contrary in the definition of
“Sponsor”, any Portfolio Companies of the Sponsor) shall not have voting power
and shall be disregarded and excluded from voting on any such matter and the
Liquidation Preference of the shares of the Series A Preferred Stock
Beneficially Owned or held, directly or indirectly, by the Sponsor (including
the Company, any of its Subsidiaries and, notwithstanding anything to the
contrary in the definition of “Sponsor”, any Portfolio Companies of the Sponsor)
shall not be included in the calculation of the voting power of each share of
the Series A Preferred Stock. For the avoidance of doubt, none of the Closing
Date Investors constitute the Sponsor, as of the Closing Date.

 

30



--------------------------------------------------------------------------------

5.    Dividends.

(a)    The Holders of outstanding shares of the Series A Preferred Stock shall
be entitled to receive to the fullest extent permitted by Law, with respect to
each Dividend Period, paid-in-kind preferential cumulative dividends by the
issuance of additional shares of the Series A Preferred Stock on each Dividend
Payment Date. Notwithstanding anything to the contrary herein, from and after
the date of issuance of each share of the Series A Preferred Stock, paid-in-kind
preferential cumulative dividends shall accumulate on a daily basis in arrears
during each Dividend Period at the Dividend Rate in effect from time to time on
the then-current Liquidation Preference of each such share, whether or not such
dividends are earned or are declared by the Board of Directors or the Company is
permitted by Law to pay dividends (“Dividends”), and, if declared, shall be due
and payable in the form of additional shares of Series A Preferred Stock on the
Dividend Payment Date with respect to such Dividend Period in accordance with
this Section 5. On each Dividend Payment Date, each Holder of outstanding shares
of the Series A Preferred Stock shall receive a number of additional shares of
the Series A Preferred Stock with an aggregate Liquidation Preference equal to
the aggregate amount of Dividends accumulated on the shares of such Holder for
the applicable Dividend Period and the Company shall be required to declare such
Dividends and pay such Dividends in kind on such Dividend Payment Date; provided
that each such share of the Series A Preferred Stock issued as a Dividend shall
have a Liquidation Preference equal to the then-current Liquidation Preference
of each existing share of the Series A Preferred Stock. Notwithstanding anything
to the contrary herein, the Company may not declare or pay any Dividend or make
any other payment to the extent such Dividend or other payment is not permitted
by Law. Notwithstanding anything to the contrary herein, if any Dividends with
respect to any shares of the Series A Preferred Stock with respect to any
Dividend Period are not declared or are declared but not paid because such
declaration or payment would not be permitted by Law, or if such Dividends are
not declared (or are declared but not paid) for any other reason, then, such
Dividends shall (whether or not earned or declared) compound on the applicable
Dividend Payment Date with respect to such Dividend Period and shall
automatically be added (and be deemed to be added) to the Liquidation Preference
of each such share of the Series A Preferred Stock as of such Dividend Payment
Date (“Compounded Dividends”). In any event, the Company shall take all actions
necessary to ensure that any Compounded Dividends are accurately reflected and
recorded on the books and records of each of the Transfer Agent and DTC and
otherwise accrue to the benefit of each Beneficial Owner of shares of the Series
A Preferred Stock, including (i) directing the Transfer Agent to record the
applicable increase in the Liquidation Preference of each share of Series A
Preferred Stock on its books and records and (ii) ensuring that the CUSIP
numbers and each other security identifier associated with each share of Series
A Preferred Stock reflect any Compounded Dividends, which action shall include,
to the extent necessary, procuring additional or replacement CUSIP numbers or
other security identifiers.

Solely on any Dividend Payment Date when the Liquidation Preference of any
then-outstanding shares of the Series A Preferred Stock includes any Compounded
Dividends, the Company shall, immediately prior to issuing the shares issuable
in respect of the accumulated and unpaid Dividends as of such Dividend Payment
Date, issue to each Holder with respect to each share of the Series A Preferred
Stock of such Holder additional shares of the Series A Preferred Stock with an
aggregate Liquidation Preference in an amount equal to the aggregate amount of
Compounded Dividends on all such shares of the Series A Preferred Stock (if such
issuance is permitted by Law and would not cause an Extraordinary Dividend as
described in Section 5(b)); provided that each such share of the Series A
Preferred Stock issued for the purpose of reducing Compounded Dividends shall
have a Liquidation Preference equal to the Liquidation Preference that each
share of the Series A Preferred Stock would have immediately after giving effect
to such issuance of shares of the Series A Preferred Stock reducing Compounded
Dividends

 

31



--------------------------------------------------------------------------------

on each share of the Series A Preferred Stock to zero; provided, further that
the Company shall issue such shares in respect of the Compounded Dividends only
on any Dividend Payment Date and only if such issuance of shares shall reduce
the amount of aggregate Compounded Dividends on all shares of the Series A
Preferred Stock to zero. The issuance of shares to reduce Compounded Dividends
described in the immediately preceding sentence is referred to in this
Certificate of Designations as a “Compounded Dividends Reduction.” Upon a
Compounded Dividends Reduction, the then-current Liquidation Preference of all
applicable shares shall be reduced by the amount of the corresponding Compounded
Dividends with respect to which additional shares of the Series A Preferred
Stock have been issued pursuant to such Compounded Dividends Reduction. For the
avoidance of doubt, the aggregate amount of accumulated Dividends required to be
paid on a Dividend Payment Date on which a Compounded Dividends Reduction occurs
shall not be affected by such Compounded Dividends Reduction; provided that each
share of Series A Preferred Stock issued on such Dividend Payment Date in
respect of such accumulated Dividends shall have a Liquidation Preference equal
to the Liquidation Preference of each share of the Series A Preferred Stock
immediately following such Compounded Dividends Reduction.

Dividends shall be calculated on the basis of actual days elapsed over a year of
360 days. The Company shall not issue any fractional shares of the Series A
Preferred Stock as part of the Dividends, but shall instead issue a number of
shares of the Series A Preferred Stock that is rounded up to the nearest whole
number of shares from the number of shares that would otherwise be issuable. All
accumulated Dividends shall be prior and in preference to any dividend on any
Junior Stock and shall be fully declared and paid before any dividends are
declared and paid, or any other distributions or redemptions are made, on any
Junior Stock (provided that nothing in this sentence shall restrict (x) the
declaration, making or payment of any dividend or other distribution that is
made, and expressly permitted to be made, by the proviso to Section 9(a)(i) or
(y) the purchase, repurchase, redemption, retirement or acquisition of any
shares of Equity Interest that rank junior to the Series A Preferred Stock or
any payment on account thereof, in each case to the extent made, and expressly
permitted to be made, by the proviso to Section 9(a)(ii)). Except as set forth
in Section 7(b), Dividends shall be payable to the Holders as they appear on the
stock record of the Company on the record date for such Dividends, which shall
be the date that is 15 days prior to the applicable Dividend Payment Date, and
which record date and Dividend Payment Date shall be declared by the Board of
Directors during each Dividend Period on the date that is at least 20 days prior
to the Dividend Payment Date and five days prior to the record date. If, as and
when any such additional shares are issued hereunder, the Company shall take all
action necessary to ensure such shares shall be duly authorized, validly issued
and outstanding, fully paid and nonassessable, free and clear of all taxes,
liens, charges and encumbrances with respect to the issuance thereof.

(b)    Subject to Section 5(c), the Company shall not declare or pay any
Dividend (which, for the avoidance of doubt, shall not include any deemed
dividend under Section 305 of the Code) if such Dividend would, or would cause
any Dividend made (or deemed made) during the two-year period beginning on the
Closing Date to, in the reasonable good faith determination of the Company,
constitute an “extraordinary dividend” to any Investor under Section 1059 of the
Code (an “Extraordinary Dividend”); provided that any such undeclared or unpaid
Dividends shall compound and be added to the then-current Liquidation Preference
of each share of the Series A Preferred Stock on the applicable Dividend Payment
Date as Compounded Dividends.

(c)    Notwithstanding anything to the contrary contained in this Certificate of
Designations or in any other Series A Preferred Stock Document, Section 5(b)
shall not prohibit or restrict (and shall not be construed to prohibit or
restrict) (x) any Optional Redemption or any payment made or declared in respect
of any shares of the Series A Preferred Stock in connection with any Optional
Redemption (including any payment or declaration of accumulated and unpaid
Dividends in connection with any Optional Redemption) or (y) any Material Event
Offer or Material Event Redemption or any payment made or declared in respect of
any shares of the Series A Preferred Stock in connection with any Material Event
Offer or Material Event Redemption (including any payment or declaration of
accumulated and unpaid Dividends in connection with any Material Event
Redemption).

 

32



--------------------------------------------------------------------------------

6.    Redemption Generally.

(a)    Optional Redemption. At any time and from time to time, from and after
the Closing Date, to the extent permitted by Law, the Company may elect to
redeem any or all of the outstanding shares of the Series A Preferred Stock for
an amount per share equal to the Redemption Price paid in cash on the terms and
subject to the conditions set forth in this Section 6 (such redemption, an
“Optional Redemption”); provided that the shares of the Series A Preferred Stock
to be redeemed shall have an aggregate Liquidation Preference of at least
$50.0 million (unless the aggregate Liquidation Preference of all of the
outstanding shares of the Series A Preferred Stock is less than $50.0 million,
in which case the Company shall be required to redeem all such remaining
shares). Any election by the Company pursuant to this Section 6(a) shall be made
by delivery to the Holders of written notice in accordance with Section 6(c).
Any redemption that is effected pursuant to this Section 6 shall be made on a
pro rata basis among the Holders in proportion to the Liquidation Preference of
the shares of the Series A Preferred Stock then held by the Holders.
Notwithstanding the foregoing, if any shares of the Series A Preferred Stock are
held in book-entry form through DTC, the shares of the Series A Preferred Stock
to be redeemed shall be selected in accordance with the procedures of DTC and
any notice of redemption may be given to the Holders at any time and in any
manner permitted by DTC. For the avoidance of doubt, the Series A Preferred
Stock is not redeemable at the Company’s election except pursuant to this
Section 6(a).

(b)    Redemption Price Generally. The total amounts owed for each share of the
Series A Preferred Stock redeemed pursuant to Section 6(a) or Section 7 shall
include (i) with respect to any Redemption Date occurring prior to the First
Call Date, (A) the amount of accumulated and unpaid Dividends on such share to,
but not including, the applicable Redemption Date and (B) the sum of (x) 100% of
the Liquidation Preference of such share as of such Redemption Date plus (y) the
Make-Whole Amount as of such Redemption Date and (ii) with respect to any
Redemption Date occurring on or after the First Call Date, (A) the amount of
accumulated and unpaid Dividends on such share to, but not including, the
applicable Redemption Date and (B) the Series A Preference Amount as of such
Redemption Date (such aggregate price per share of the amounts described in
clauses (i)(A) and (i)(B), on the one hand, and clauses (ii)(A) and (ii)(B), on
the other hand, each, a “Redemption Price”). The aggregate Redemption Price
shall be due and payable, and paid in cash in immediately available funds, to
the Holders on the applicable Redemption Date.

(c)    Optional Redemption Mechanics.

(i)    In the event that the Company elects to redeem the Series A Preferred
Stock pursuant to Section 6(a), the Company shall follow the procedures set
forth in this Section 6(c) as follows:

(A)    At least 10 Business Days prior to the elected redemption date (each such
date, an “Optional Redemption Date”), the Company shall send a notice (the
“Optional Redemption Notice”) to each of the Holders, which (to the extent
consistent with this Certificate of Designations) shall govern the terms of any
Optional Redemption and shall state:

(1)    (w) the number of shares being redeemed, the Optional Redemption Date and
the manner of and place designated for surrender (as set forth in Section 6(f))
of certificates, if any, representing the shares of the Series A Preferred Stock
to be redeemed, (x) the amount of the accumulated and unpaid

 

33



--------------------------------------------------------------------------------

Dividends described in Section 6(b)(i)(A) or Section 6(b)(ii)(A), as applicable,
to be paid and the record date for such Dividends as determined in accordance
with Section 5 and (z) the date and time for payment of accumulated but unpaid
Dividends, which shall occur on the Optional Redemption Date but prior to
redemption of the applicable shares of the Series A Preferred Stock;

(2)    (w) the Redemption Price (including, for the avoidance of doubt, the
separate payment amount for the accumulated but unpaid Dividends), if the
aggregate Redemption Price will be deposited with DTC or, if the Series A
Preferred Stock is in certificated form, the bank or trust company having an
office in the City of New York, New York, with which the aggregate Redemption
Price shall be deposited on or prior to the Optional Redemption Date;

(3)    that Dividends shall continue to accumulate on any shares of the Series A
Preferred Stock not redeemed;

(4)    that Dividends with respect to each share of the Series A Preferred Stock
to be redeemed shall cease to accumulate as of the Optional Redemption Date
unless the Company fails to pay the Redemption Price for such share (or the
Redemption Price for such share is not irrevocably deposited) on or prior to the
Optional Redemption Date;

(5)    that shares of the Series A Preferred Stock called for redemption must be
surrendered, by book-entry transfer (including in accordance with the applicable
procedures of DTC if applicable) or physical delivery of certificates
representing the Series A Preferred Stock, to the Transfer Agent to collect the
Redemption Price;

(6)    if fewer than all outstanding shares of the Series A Preferred Stock are
to be redeemed by the Company, the number of shares to be redeemed;

(7)    the CUSIP number, if any, of the Series A Preferred Stock;

(8)    any conditions to such Optional Redemption, if applicable; and

(9)    any other information the Company wishes to present.

If shares of the Series A Preferred Stock are held in book-entry form through
DTC, any Optional Redemption Notice may be given to Holders at such time and in
any manner permitted by DTC and Holders may surrender their shares in accordance
with the applicable procedures of DTC. Any Optional Redemption may be made
subject, if so provided in the applicable Optional Redemption Notice, to the
satisfaction of one or more conditions precedent, including the receipt of
sufficient funds. In addition, if such Optional Redemption is subject to
satisfaction of one or more conditions precedent, such notice shall describe
each such condition, and if applicable, shall state that such Optional
Redemption may not occur and such notice may be rescinded in the event that any
or all such conditions shall not have been satisfied or waived by the Optional
Redemption Date or such notice may be rescinded at any time in the Company’s
discretion if in the good faith judgment of the Company any or all of such
conditions will not be satisfied or waived. If any Optional Redemption is
subject to the satisfaction or waiver of one or more conditions precedent and

 

34



--------------------------------------------------------------------------------

such conditions precedent are not or will not be satisfied or waived as of the
date designated as the “Optional Redemption Date” in the Optional Redemption
Notice in respect of such Optional Redemption (the “Initial Date”), the Company
may, in its discretion, delay the Optional Redemption until such time as any or
all such conditions shall be satisfied or waived by delivery to the Holders in
the manner provided above of a subsequent Optional Redemption Notice (a
“Subsequent Optional Redemption Notice”) setting forth a newly designated
Optional Redemption Date in respect of such Optional Redemption (which may not
be prior to the Initial Date but, for the avoidance of doubt, may be less than
ten (10) Business Days following the delivery of such Subsequent Optional
Redemption Notice). For the avoidance of doubt, in the event the Company delays
an Optional Redemption by delivering a Subsequent Optional Redemption Notice
pursuant to the immediately preceding sentence, the Optional Redemption Date in
respect of such Optional Redemption, for purposes of this Certificate of
Designations, shall be the date specified as the “Optional Redemption Date” in
such Subsequent Optional Redemption Notice delivered pursuant to the immediately
preceding sentence and not the date set forth in the prior Optional Redemption
Notice.

(ii)    Dividends with respect to each share of the Series A Preferred Stock to
be redeemed (notwithstanding that the certificate or certificates evidencing
such redeemed shares shall not have been surrendered) shall cease to accumulate
on and as of the Optional Redemption Date unless the Company fails to pay the
Redemption Price for such share (or the Redemption Price for such share is not
irrevocably deposited) on or prior to the Optional Redemption Date.

(iii)    On or before any Optional Redemption Date, the Company shall deposit
the amount of the applicable aggregate Redemption Price with DTC or, if the
Series A Preferred Stock is in certificated form, a bank or trust company having
an office in the City of New York, New York, designated in the Optional
Redemption Notice, irrevocably in trust for the benefit of the Holders of such
shares and thereafter each such share shall be deemed to have been redeemed on
the Optional Redemption Date so specified, whether or not the certificate for
such share of the Series A Preferred Stock shall be surrendered for redemption
and canceled.

(iv)    Payment of the Redemption Price for any share of the Series A Preferred
Stock is conditioned upon book-entry transfer (including in accordance with the
applicable procedures of DTC if applicable) or physical delivery of certificates
representing such share of the Series A Preferred Stock, as applicable, together
with any necessary endorsements, to the Transfer Agent or to the Transfer
Agent’s account at DTC.

(v)    From and after the close of business on the Optional Redemption Date, all
rights of Holders of shares of the Series A Preferred Stock being so redeemed
shall cease with respect to such shares on such Optional Redemption Date
(excluding, for the avoidance of doubt, any rights that expressly survive such
redemption and subject, in all cases, to Sections 6(c)(ii) and 6(e)) and such
shares shall not thereafter be transferred on the books of the Company or be
deemed to be outstanding for any purpose whatsoever.

(d)    Partial Redemption. In the case of any redemption of only part of the
shares of the Series A Preferred Stock, the shares of the Series A Preferred
Stock to be redeemed shall be selected by the Company on a pro rata basis among
the Holders in proportion to the Liquidation Preference of the Series A
Preferred Stock then held by the Holders. Notwithstanding the foregoing, if the
shares of the Series A Preferred Stock are held in book-entry form through DTC,
the shares of the Series A Preferred Stock to be redeemed shall be selected in
accordance with the procedures of DTC.

(e)    Rights After a Redemption Date. If any shares of the Series A Preferred
Stock are not redeemed on the applicable Redemption Date, for any reason, all
such unredeemed shares shall remain outstanding and entitled to all of the
powers, designations, preferences and relative participating, optional

 

35



--------------------------------------------------------------------------------

or other special rights, qualifications, limitations or restrictions of the
shares of the Series A Preferred Stock set forth in this Certificate of
Designations, including the right to accumulate and receive any Dividends
thereon as provided in Section 5 until the date on which the Company actually
redeems and pays in full the Redemption Price for each such share.

(f)    Surrender of Certificates. In the event that Definitive Series A
Preferred Stock Certificates have been issued pursuant to Section 14(n), the
Holders to be redeemed pursuant to this Section 6 shall surrender the Definitive
Series A Preferred Stock Certificates representing such shares to the Transfer
Agent, duly assigned or endorsed for transfer to the Company (or accompanied by
duly executed stock powers relating thereto), or, in the event the Definitive
Series A Preferred Stock Certificates are lost, stolen, missing, destroyed or
mutilated, shall deliver an affidavit of loss, together with any bond reasonably
required by the Company or the Transfer Agent, at the principal executive office
of the Transfer Agent or such other place as the Company may from time to time
designate by notice to the Holders, and each surrendered Definitive Series A
Preferred Stock Certificate shall be canceled and retired and the Company shall
thereafter make payment of the Redemption Price, as applicable, by certified
check or wire transfer of immediately available funds; provided that, to the
extent such Definitive Series A Preferred Stock Certificates represent a greater
number of shares than the shares actually redeemed, the Holders shall, in
addition to receiving the payment of the Redemption Price for each redeemed
share, receive a new Definitive Series A Preferred Stock Certificate for those
shares of the Series A Preferred Stock not so redeemed. Any shares of the Series
A Preferred Stock redeemed in accordance with this Section 6 shall not be
reissuable by the Company, and the Company shall take all steps necessary to
retire and cancel such shares.

(g)    Redemption Preference. Any redemption under this Section 6 or Section 7
shall be in preference to and in priority over any dividend or other
distribution upon any Junior Stock.

7.    Material Event.

(a)    Material Event Offer. Upon any (i) bankruptcy, liquidation, dissolution
or winding up of the Company, whether voluntary or involuntary, or any Event of
Default with respect to the Company under clause (f) of the definition thereof,
(ii) bankruptcy, liquidation, dissolution or winding up of any Holding Company,
the Borrower or any Material Subsidiary, whether voluntary or involuntary, or
any Event of Default with respect to any Holding Company, the Borrower or any
Material Subsidiary of the Company under clause (f) of the definition thereof,
(iii) Change of Control, (iv) Qualified IPO, (v) Preferred Stock Payment Event
of Default, (vi) Material Indebtedness Payment Event of Default or
(vii) Material Indebtedness Acceleration (any event in any case of (i)-(vii), a
“Material Event”), the Company shall make an irrevocable and unconditional offer
(the “Material Event Offer”) to each Holder to redeem, to the extent permitted
by Law, all of such Holder’s shares of the Series A Preferred Stock (such
redemption, a “Material Event Redemption”) on the applicable redemption date
determined pursuant to Section 7(c)(i)(C) (the “Material Event Redemption
Date”), for cash to the extent permitted by Law, at a price per share equal to
the applicable Redemption Price and each such Holder shall have the right to
accept such offer with respect to all or any portion of the shares of the Series
A Preferred Stock held by such Holder. If, on the Material Event Redemption
Date, the Company is not so permitted by Law to redeem all of the outstanding
shares of the Series A Preferred Stock held by Holders that have elected to have
their shares redeemed, then, the Company shall redeem such shares to the fullest
extent so permitted on a pro rata basis among the Holders in proportion to the
Liquidation Preference of the shares of the Series A Preferred Stock then held
by the Holders or, if the shares of the Series A Preferred Stock are held in
book-entry form through DTC, in accordance with the procedures of DTC. Any
shares of the Series A Preferred Stock that are not redeemed pursuant to the
immediately preceding sentence shall remain outstanding and entitled to all of
the powers, designations, preferences and relative participating, optional or
other special rights, and qualifications, limitations or restrictions of the
shares of the Series A Preferred Stock set forth herein, including the right

 

36



--------------------------------------------------------------------------------

to continue to accumulate and receive Dividends as set forth in Section 5 and,
under such circumstances, the redemption requirements provided hereby shall be
continuous, so that at any time thereafter when the Company is permitted by Law
to redeem such shares, the Company shall immediately redeem such shares at a
price per share equal to the Redemption Price on and as of such Material Event
Redemption Date, together with payment of any additional accumulated and unpaid
Dividends from such Material Event Redemption Date up to, but not including,
such Delayed Material Event Redemption Date.

(b)    Company Liquidation Material Event. Notwithstanding anything to the
contrary in this Section 7:

(i)    Upon any Material Event under clause (i) of the definition of “Material
Event” (any such event, a “Company Liquidation Material Event”), (A) the
Material Event Offer for all of the then-outstanding shares of the Series A
Preferred Stock shall be deemed made by the Company prior to the occurrence of
such Company Liquidation Material Event without any notice or other action on
the part of the Company, (B) each Holder shall be deemed to have elected to
accept such Material Event Offer with respect to all of such Holder’s shares
immediately after such Material Event Offer is made pursuant to
Section 7(b)(i)(A) and prior to the occurrence of such Company Liquidation
Material Event without any action on the part of any Holder and (C) each such
share shall be redeemed, to the extent permitted by law, on the date such
Company Liquidation Material Event occurs immediately prior to the occurrence
thereof without any action on the part of the Company or the Holders thereof
and, with respect to such redemption for purposes of this Certificate of
Designations, such date shall be the Material Event Redemption Date.

(ii)    A redemption under Section 7(b)(i) shall be (A) for cash, to the extent
permitted by Law, (B) in preference to and in priority over any dividend or
other distribution upon any Junior Stock and (C) effected at a price per share
equal to the Redemption Price. The Company shall pay or cause to be paid in full
the aggregate Redemption Price as promptly as practicable and in any event,
before any payment, dividend or other distribution shall be made to the holders
of Junior Stock by reason of their ownership thereof. Any such redemption shall
occur without the requirement of notice as set forth in Section 7(d) or
adherence to the procedures set forth Section 7(c)(i), Section 7(c)(iii) or
Section 7(c)(iv). If upon any such Company Liquidation Material Event the assets
of the Company available for distribution to its stockholders shall be
insufficient to pay the Holders the full amount of the Redemption Price, the
Holders shall share in any distribution of the assets available for distribution
on a pro rata basis among the Holders based on the proportion of the Aggregate
Liquidation Preference of the shares of the Series A Preferred Stock then held
by each Holder or, if the shares of the Series A Preferred Stock are held in
book-entry form through DTC, in accordance with the procedures of DTC. Any
shares of the Series A Preferred Stock that are not redeemed pursuant to the
immediately preceding sentence shall remain outstanding and entitled to all of
the powers, designations, preferences and relative participating, optional or
other special rights, and qualifications, limitations or restrictions of the
shares of the Series A Preferred Stock set forth herein, including the right to
continue to accumulate and receive Dividends as set forth in Section 5 and,
under such circumstances, the redemption requirements provided hereby shall be
continuous, so that at any time thereafter when the Company is permitted or able
to redeem such shares, the Company shall immediately redeem such shares at a
price per share equal to the Redemption Price as of such Material Event
Redemption Date, together with payment of any additional accumulated and unpaid
Dividends from such Material Event Redemption Date up to, but not including,
such Delayed Material Event Redemption Date.

 

37



--------------------------------------------------------------------------------

(c)    Material Event Offer Mechanics.

(i)    In the event that, pursuant to Section 7(a), the Company is required to
make a Material Event Offer, the Company shall follow the procedures set forth
in this Section 7(c) as follows:

(A)    the Material Event Offer shall be commenced within five Business Days
following the Material Event;

(B)    the Material Event Offer shall remain open for twenty Business Days
following its commencement and no longer, except to the extent that a longer
period is required by Law (the “Material Event Offer Period”);

(C)    on the fifth Business Day following the expiration of the Material Event
Offer Period, the Company shall redeem all of the shares of the Series A
Preferred Stock held by the Holders that have elected prior to such expiration
to have their shares redeemed at a price per share equal to the Redemption Price
and, if the Company is not permitted by Law to redeem all of the shares held by
such electing Holders, then the Company shall redeem on a pro rata basis among
such Holders based on the proportion of the Aggregate Liquidation Preference of
the outstanding shares of the Series A Preferred Stock then held by such Holders
or, if the shares of the Series A Preferred Stock are held in book-entry form
through DTC, in accordance with the procedures of DTC;

(D)    on or before the commencement of any Material Event Offer, the Company
shall send a notice (the “Material Event Redemption Notice”) to each of the
Holders, which (to the extent consistent with this Certificate of Designations)
shall govern the terms of any Material Event Offer and shall state:

(1)    that the Material Event Offer is being made pursuant to this Section 7
and that all shares of the Series A Preferred Stock held by the Holders that
have elected to have their shares redeemed shall be accepted for redemption;

(2)    (w) the Redemption Price (including, for the avoidance of doubt, the
separate payment amount for the accumulated but unpaid Dividends), (x) if the
aggregate Redemption Price will be deposited with DTC or, if the Series A
Preferred Stock is in certificated form, the bank or trust company having an
office in the City of New York, New York, with which the aggregate Redemption
Price shall be deposited on or prior to the Material Event Redemption Date,
(y) the date of the applicable Material Event and (z) the Material Event
Redemption Date;

(3)    that Dividends shall continue to accumulate on any shares of the Series A
Preferred Stock not redeemed;

(4)    that Dividends with respect to each share of the Series A Preferred Stock
to be redeemed shall cease to accumulate as of the Material Event Redemption
Date unless the Company fails to pay the Redemption Price for such share (or the
Redemption Price for such share is not irrevocably deposited) on or prior to the
Material Event Redemption Date;

 

38



--------------------------------------------------------------------------------

(5)    that the Holders may elect to accept the Material Event Offer by
delivering a notice of acceptance to the Company pursuant to Section 20, which
notice shall provide the name of such Holder, the number of shares of the Series
A Preferred Stock such Holder is electing to have redeemed and a statement that
such Holder is electing to have such shares redeemed or, if the shares of the
Series A Preferred Stock are held in book-entry form through DTC, that the
Holders may elect to accept the Material Event Offer in accordance with the
applicable procedures of DTC;

(6)    that the Holders electing to have shares of the Series A Preferred Stock
redeemed pursuant to the Material Event Offer shall be required to surrender, by
book-entry transfer (including in accordance with the applicable procedures of
DTC if applicable) or physical delivery of the certificates evidencing such
shares to the Company at the address specified in the Material Event Redemption
Notice prior to the close of business on the Business Day immediately prior to
the Material Event Redemption Date (the “Material Event Exercise Date”);

(7)    that the Holders shall be entitled to withdraw their election, in whole
or in part, if any such Holder delivers notice of such withdrawal to the Company
prior to the close of business on the Material Event Exercise Date setting forth
the name of such Holder, the number of shares of the Series A Preferred Stock
such Holder is withdrawing and a statement that such Holder is withdrawing its
election to have such shares redeemed;

(8)    the CUSIP number, if any, of the Series A Preferred Stock; and

(9)    a reasonably detailed description of the Material Event.

If shares of the Series A Preferred Stock are held in book-entry form through
DTC, any Material Event Redemption Notice may be given to Holders at such time
and in any manner permitted by DTC and any surrender of shares in connection
with a Material Event Offer may take place through the applicable procedures of
DTC.

(ii)    Dividends with respect to each share of the Series A Preferred Stock to
be redeemed (notwithstanding that the certificate or certificates evidencing
such redeemed shares shall not have been surrendered) shall cease to accumulate
on and as of the Material Event Redemption Date unless the Company fails to pay
the Redemption Price for such share (or the Redemption Price for such share is
not irrevocably deposited) on or prior to the Material Event Redemption Date.

(iii)    On or before any Material Event Redemption Date, the Company shall
(a) in the case of a redemption pursuant to Section 7(a), accept for redemption
shares of the Series A Preferred Stock held by the Holders that have properly
elected to have such shares redeemed pursuant to the Material Event Offer and
have not withdrawn such election prior to the close of business on the Material
Event Exercise Date and (b) deposit the amount of the applicable aggregate
Redemption Price with DTC or, if the Series A Preferred Stock is in certificated
form, a bank or trust company having an office in the City of New York, New
York, designated in the applicable Material Event Redemption Notice, irrevocably
in trust for the benefit of the Holders of such shares and thereafter each such
share shall be deemed to have been redeemed on the Material Event Redemption
Date so specified, whether or not the certificate for such share of the Series A
Preferred Stock shall be surrendered for redemption and canceled.

 

39



--------------------------------------------------------------------------------

(iv)    Payment of the Redemption Price for shares of the Series A Preferred
Stock is conditioned upon book-entry transfer (including in accordance with the
applicable procedures of DTC if applicable) of shares or physical delivery of
certificates representing the Series A Preferred Stock, together with any
necessary endorsements, to the Transfer Agent or to the Transfer Agent’s account
at DTC, at any time after delivery of the Material Event Offer.

(v)    From and after the close of business on the Material Event Redemption
Date under Section 7(a) or, if the Company does not redeem all shares of the
Series A Preferred Stock required to be redeemed on such date, the date on which
such shares of the Series A Preferred Stock are redeemed following the Material
Event Redemption Date, as contemplated in Section 7(a), which shares shall be
deemed to be redeemed on the date on which the Company sends payment in full
therefor, in cash, as provided in Section 7(a), to the Holders of shares being
so redeemed (each a “Delayed Material Event Redemption Date”), all rights of
Holders of shares of the Series A Preferred Stock being so redeemed shall cease
solely with respect to such shares on such Material Event Redemption Date or
Delayed Material Event Redemption Date, as applicable, and such shares shall not
thereafter be transferred on the books of the Company or be deemed to be
outstanding for any purpose whatsoever.

(vi)    In case fewer than all the shares of the Series A Preferred Stock
represented by any certificate are redeemed in accordance with this Section 7, a
new certificate or certificates shall be issued representing the unredeemed
shares without cost to the Holders thereof.

(vii)    Any shares of the Series A Preferred Stock redeemed in accordance with
this Section 7 shall not be reissuable by the Company, and the Company shall
take all steps necessary to cancel and retire such shares.

(viii)    The Company shall comply, to the extent applicable, with the
requirements of Section 14 of the Exchange Act and any other securities Laws (or
rules of any exchange on which the shares of the Series A Preferred Stock are
then listed) in connection with a redemption under this Section 7. To the extent
there is any conflict between the notice or other timing requirements of this
Section 7(c) and the applicable requirements of Section 14 of the Exchange Act,
Section 14 of the Exchange Act shall govern.

(d)    Notice. In connection with any potential Material Event, in addition to
any obligation to deliver a Material Event Redemption Notice, the Company shall,
(i) by the later of (A) 10 days prior to the date the Board of Directors or the
board of directors or other governing body of any Holding Company, the Borrower
or any Material Subsidiary, as applicable, approves such potential Material
Event and (B) the date on which the Board of Directors or the board of directors
or other governing body of any Holding Company, the Borrower or any Material
Subsidiary, as applicable, receives notice of the meeting (if any) at which such
potential Material Event may be approved, (ii) by the later of (A) 20 days prior
to the date of any stockholders’ or other equityholders’ meeting called to
approve such potential Material Event and (B) the date on which any stockholders
or other equityholders receive notice of such meeting, (iii) within two Business
Days after the Company receives written notice of the commencement of any
Insolvency Event, (iv) within one Business Day after the Company receives
written notice of any breach of the definitive agreements for any Material
Indebtedness and (v) within one Business Day after any Material Indebtedness
Acceleration, give each Holder written notice of such potential Material Event.
Such written notice shall describe the material terms and conditions of such
potential Material Event, including a general description of the events or
circumstances giving rise to such Material Event. If any material change in the
facts set forth in such initial notice shall occur, the Company shall promptly
(but in any event within one Business Day after such material change) give
written notice to each Holder of such material change. Notwithstanding anything
to the contrary in Section 6 or Section 7, if any shares of the Series A
Preferred Stock are held in book-entry form through DTC, any notice of
redemption or any other notices pursuant to this Section 7 may be given to the
Holders at any time and in any manner permitted by DTC.

 

40



--------------------------------------------------------------------------------

8.    Company Efforts. The Company shall take all actions as are necessary or
appropriate to give effect to the provisions of Section 5, Section 6 and
Section 7, including (x) taking any action necessary or appropriate to provide
for the payment of Dividends in the form of additional shares of the Series A
Preferred Stock and (y) in the event that the Company is not permitted by Law to
redeem or is otherwise unable to redeem the shares of the Series A Preferred
Stock in connection with any Material Event Redemption on the applicable
Material Event Redemption Date, taking any action necessary or appropriate to
remove promptly (or refraining from taking any action that would give rise to)
any impediments to its ability to redeem the shares of the Series A Preferred
Stock required to be so redeemed, including (i) to the extent permitted by Law,
reducing the stated capital of the Company or revaluing the assets of the
Company to their fair market values under Section 154 of the DGCL if such
revaluation would create surplus sufficient to make all or any portion of such
Material Event Redemption and (ii) if the Company has sufficient surplus but
insufficient cash to effect such Material Event Redemption, borrowing the cash
necessary to make such Material Event Redemption to the extent it would not
cause a breach, with or without notice, lapse of time or both, under the
definitive documentation with respect to any outstanding Material Indebtedness
or Preferred Stock. In the event of any Change of Control Transaction in which
the Company is not the continuing or surviving corporation or entity, proper
provision shall be made so that such continuing or surviving corporation or
entity shall agree to carry out and observe the obligations of the Company
hereunder and under the other Series A Preferred Stock Documents with respect to
the Series A Preferred Stock.

9.    Protective Voting Provisions.

(a)    The Company shall not, and shall cause its Subsidiaries not to, in any
case either directly or indirectly (including by merger, consolidation,
operation of Law, reorganization or otherwise), without the prior approval of
the Two-Thirds Majority Holders:

(i)    declare, make or pay any dividend or make any other payment or
distribution on account of Junior Stock or declare, make or pay any dividend or
make any other payment or distribution on account of any other Equity Interests
(other than the Series A Preferred Stock) of the Company or any of its
Subsidiaries; provided that nothing in this Section 9(a)(i) shall restrict
(x) any declaration, dividend, payment or other distribution on account of any
Equity Interests that rank junior to the Series A Preferred Stock to the extent
made solely in shares or units of such Equity Interest or as an increase to the
stated value of such Equity Interest, in each case not involving any
declaration, dividend, payment or other distribution in cash or other property,
(y) the exchange or conversion of any shares of Junior Convertible Preferred
Stock issued on the Closing Date for or into Common Stock or any issuance of
Common Stock issuable upon the exercise of any Warrants issued on the Closing
Date or (z) the declaration, making or payment of any dividend or other
distribution by a Wholly Owned Subsidiary to the Company or another Wholly Owned
Subsidiary;

(ii)    purchase, repurchase, redeem, retire or acquire, or make any payment on
account of the purchase, repurchase, redemption, retirement, acquisition,
cancellation or termination of, any shares of Junior Stock or any other Equity
Interests (other than the Series A Preferred Stock) of the Company or any of the
Company’s Subsidiaries; provided that nothing in this Section 9(a)(ii) shall
restrict (x) purchases or repurchases of Common Stock held by any future,
present or former employees, officers, directors, managers or consultants (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) of the Company or any of its
Subsidiaries pursuant to an equity plan, equity option plan,

 

41



--------------------------------------------------------------------------------

stock appreciation rights plan, benefit plan or similar agreement in an
aggregate amount not to exceed $50.0 million (or $100.0 million following a
Qualified IPO) in any calendar year, with unused amounts in any calendar year
being carried over to the succeeding calendar year (provided that in no event
shall the aggregate amount paid in any calendar year pursuant to this clause
(x) after giving effect to any carry over exceed $100.0 million (or
$200.0 million following a Qualified IPO)), (y) any purchase, repurchase,
redemption, retirement or acquisition by the Company or a Wholly Owned
Subsidiary of any Equity Interests in a Wholly Owned Subsidiary held by the
Company or a Wholly Owned Subsidiary or (z) the exchange or conversion of any
Equity Interests that rank junior to the Series A Preferred Stock for or into
other Equity Interests that rank junior to the Series A Preferred Stock or any
issuance of Equity Interests that rank junior to the Series A Preferred Stock
issuable upon the exercise of any other Equity Interests that rank junior to the
Series A Preferred Stock;

(iii)    issue any new, reclassify any existing Equity Interests into, or issue
or transfer to any Person (x) Equity Interests of any Subsidiary of the Company
or (y) Equity Interests, Indebtedness or debt securities in each case
convertible into Equity Interests of any Subsidiary of the Company; provided
that nothing in this Section 9(a)(iii) shall restrict (A) any Wholly Owned
Subsidiary from issuing its Equity Interests to the Company or any other Wholly
Owned Subsidiary or (B) the transfer by the Company or any Wholly Owned
Subsidiary of Equity Interests in any Wholly Owned Subsidiary to the Company or
any other Wholly Owned Subsidiary;

(iv)    issue any new, reclassify any existing Equity Interests into, or issue
any Equity Interests or Indebtedness or debt securities in each case convertible
into, shares of Series A Preferred Stock or Equity Interests that are senior or
pari passu to the Series A Preferred Stock; provided that nothing in this
Section 9(a)(iv) shall restrict the Company from issuing new shares of Series A
Preferred Stock as Dividends or from increasing the Liquidation Preference of
any share of Series A Preferred Stock with respect to any Compounded Dividends,
in each case in accordance with Section 5 hereof;

(v)    take any action, including forming a Subsidiary, or effect any
recapitalization or reorganization, that results in any Person (other than a
Wholly Owned Subsidiary) being between the Company and Holdings;

(vi)    enter into any transaction, agreement or arrangement with any Affiliate
of the Company or any of its Subsidiaries or any holder of at least 1.0% of the
outstanding Common Stock of the Company, other than any such transaction,
agreement or arrangement that is on terms that are either on an arm’s-length
basis or more favorable to the Company or such Subsidiary than it would receive
in an arm’s-length transaction; provided that nothing in this Section 9(a)(vi)
shall restrict:

(A) the Transactions and the payment of fees and expenses as part of or in
connection with the Transactions;

(B) transactions in connection with a Qualified Securitization Facility;

(C) any payment made, and expressly permitted to be made, pursuant to, and in
accordance with, the proviso to clause (x) or the proviso to clause (y) of the
immediately following paragraph;

(D) any declaration or payment of any dividend or other distribution that is
made, and expressly permitted to be made, pursuant to the proviso to
Section 9(a)(i) or any

 

42



--------------------------------------------------------------------------------

purchase, redemption, retirement or acquisition of any Equity Interests that
rank junior to the Series A Preferred Stock or any payment on account thereof
that is made, and expressly permitted to be made, in each case, pursuant to the
proviso to Section 9(a)(ii);

(E) employment and severance arrangements between the Company and its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business;

(F) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Company and its Subsidiaries in the ordinary course of
business (including indemnification or reimbursement of directors of the Company
as provided for in the Certificate of Incorporation);

(G) accelerations of earn-out payments owed to members of management or
employees of the Company or any of its Subsidiaries to the extent such member of
management or employee uses the net proceeds of such payments to make an
Investment in the form of Common Stock;

(H) the issuance or transfer of Equity Interests of the Company that rank junior
to the Series A Preferred Stock to any Permitted Holder or to any former,
current or future director, manager, officer, employee or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or Affiliate of any of the foregoing) of the Company or any of its
Subsidiaries;

(I) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of the Series A Preferred Stock Documents that are
fair to the Company and its Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the Company, or are on terms at
least as favorable (as reasonably determined by the Company) as might reasonably
have been obtained at such time from an unaffiliated party;

(J) transactions with joint venture partners or joint ventures, in each case in
the ordinary course of business and otherwise in compliance with the terms of
the Series A Preferred Stock Documents that are approved by the majority of the
disinterested members of the Board of Directors in good faith;

(K) (x) any issuance of Equity Interests of the Company that rank junior to the
Series A Preferred Stock pursuant to stock options, stock ownership plans
(including restricted stock plans), stock grants, directed share programs and
other equity based incentive plans and (y) the execution, delivery and
performance of any registration rights agreement to the extent that the terms of
such agreement, when taken as a whole, are not otherwise materially more
disadvantageous to the Holders of Series A Preferred Stock than the Registration
Rights Agreement as in effect on the Closing Date, as determined in good faith
by the Company;

(L) any transactions solely between or among the Company and/or its Wholly Owned
Subsidiaries or solely between or among Wholly Owned Subsidiaries of the
Company;

 

43



--------------------------------------------------------------------------------

(M) the existence of, or the performance by the Company of any of its
obligations under the terms of, (x) the Series A Preferred Stock Documents
(including the payment of Dividends pursuant to and in accordance with Section 5
and any redemption pursuant to and in accordance with Section 6 or Section 7) or
(y) the Warrants, the certificate of designations relating to the Junior
Convertible Preferred Stock, the Stockholders Agreement and the Registration
Rights Agreement, in each case of clause (y) as in effect on the Closing Date
and, in each case of clause (y), any amendments thereto; provided, however that
the existence of, or the performance by the Company of its obligations under,
any future amendment to the agreements set forth in clause (y) shall only be
permitted by this Section 9(a)(vi)(M) to the extent that the terms of such
existing agreement, together with all amendments thereto, taken as a whole, are
not otherwise materially more disadvantageous to the Holders of Series A
Preferred Stock than the original agreement as in effect on the Closing Date, as
determined in good faith by the Company;

(N) (w) payment of interest, premium or principal on the Senior Secured Notes
pursuant to and in accordance with the Senior Secured Notes Documents as in
effect on the Closing Date, (x) payment of interest, premium or principal on the
Senior Unsecured Notes pursuant to and in accordance with the Senior Unsecured
Notes Documents as in effect on the Closing Date, (y) payment of interest,
premium or principal on the term loans borrowed by the Borrower on the Closing
Date under the Credit Agreement pursuant to and in accordance with the
provisions of the Credit Agreement as in effect on the Closing Date and
(z) payment of principal and interest on loans borrowed under the revolving
commitments established on the Closing Date pursuant to and in accordance with
the Credit Agreement as in effect on the Closing Date; and

(O) other than with the Sponsor (and, notwithstanding anything to the contrary
in the definition of “Sponsor”, any Portfolio Companies of the Sponsor), the
entry into and/or the performance of any obligations of the Company or any of
its Subsidiaries with respect to any financial advisory, financing commitment,
financing, underwriting or placement services or in respect of other investment
banking activities, in each case which are entered into within the ordinary
course of business or consistent with past practice.

Notwithstanding anything in this Section 9(a)(vi) or otherwise in this
Certificate of Designations or any other Series A Preferred Stock Document to
the contrary, the Company shall not, and shall cause its Subsidiaries not to,
(x) pay or accrue any management, advisory, consulting, monitoring or similar
fees (any such fees, “Management Fees”) to the Sponsor (and, notwithstanding
anything to the contrary in the definition of “Sponsor”, any Portfolio Companies
of the Sponsor) after the Closing Date; provided that so long as no Event of
Default or event of default under the Credit Agreement or under any other Senior
Indebtedness has occurred and is continuing, this clause (x) shall not restrict
(I) the payment of Management Fees pursuant to the Advisory Agreement that do
not exceed in the aggregate in any calendar year $1.0 million or
(II) indemnifications and the reimbursement of expenses, in each case pursuant
to the Advisory Agreement; provided, further that, upon the occurrence and
during the continuance of an Event of Default or event of default under the
Credit Agreement or other Senior Indebtedness, such amounts described in
subclauses (I) or (II) may accrue, but not be payable in cash during such
period, but all such accrued amounts may be payable in cash upon the cure or
waiver of all such Events of Default and events of default, (y) pay or accrue
any transaction fee, termination fee or other fee (other than a Management Fee,
any payment or accrual of which is subject to clause (x) above) to the Sponsor
(and, notwithstanding anything to the contrary in the definition of “Sponsor”,
any portfolio companies of the Sponsor) after the Closing Date; provided that
this clause (y) shall not restrict the payment of a transaction fee pursuant to
the Advisory Agreement in connection with a

 

44



--------------------------------------------------------------------------------

Change of Control Transaction, to the extent payable under the Advisory
Agreement, that is payable solely in the form of shares of Common Stock upon or
immediately prior to the consummation of such Change of Control Transaction, or
(z) make any loans or advances to, or otherwise provide any form of debt
financing to, any direct or indirect holder of Common Stock or any of their
respective Affiliates (other than any such loans or advances to any such holders
that are directors or officers to the extent such loans or advances are in the
ordinary course of business and otherwise permitted under the Series A Preferred
Stock Documents and under the Senior Indebtedness).

(vii)    merge, amalgamate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of related transactions) all or
substantially all of its assets or those of its Subsidiaries to or in favor of
any Person; provided that nothing in this Section 9(a)(vii) shall restrict:

(A) any merger, amalgamation or consolidation of a Wholly Owned Subsidiary with
another Wholly Owned Subsidiary;

(B) any change in legal form of any Subsidiary of the Borrower if the Company
determines in good faith that such action is in the best interest of the Company
and its Subsidiaries and is not materially disadvantageous to the Holders;

(C) any Disposition by any Subsidiary of the Borrower of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to a Wholly Owned Subsidiary of the Borrower;

(D) so long as no Event of Default or event of default under the Credit
Agreement or under any other Senior Indebtedness has occurred and is continuing
or would result therefrom, the merger or consolidation of the Borrower with any
other Person (other than the Company or any of its Subsidiaries); provided
(x) that Avantor, Inc. shall be the continuing or surviving corporation and
shall continue to be a Wholly Owned Subsidiary of the Company or (y) if the
Person formed by or surviving any such merger or consolidation is not Avantor,
Inc., such successor company (I) shall be an entity organized or existing under
the Laws of the United States, any state thereof or the District of Columbia,
(II) shall be a Wholly Owned Subsidiary of the Company and (III) shall expressly
assume all the obligations of the Borrower under any Senior Indebtedness of the
Borrower;

(E) so long as no Event of Default or event of default under the Credit
Agreement or under any other Senior Indebtedness has occurred and is continuing
or would result therefrom, any merger or consolidation of any Restricted
Subsidiary of the Borrower with any other Person (other than the Company or any
of its Subsidiaries) in order to effect an Investment permitted pursuant to
Section 10(a); provided that the continuing or surviving Person shall be a
Wholly Owned Subsidiary that is a Restricted Subsidiary of the Borrower;

(F) so long as no Event of Default or event of default under the Credit
Agreement or under any other Senior Indebtedness has occurred and is continuing
or would result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition of any Restricted Subsidiary of the Borrower to any other Person
(other than the Company or any of its Subsidiaries), the purpose of which is to
effect a Disposition permitted by Section 10(c); and

 

45



--------------------------------------------------------------------------------

(G) (x) the authorization and entry into by the Company of any agreement
providing for the merger, amalgamation or consolidation of the Company with
another Person so long as such agreement shall require the Company to redeem all
of the outstanding shares of the Series A Preferred Stock in full in cash
pursuant to Section 6(a) at or prior to the consummation of any such merger,
amalgamation or consolidation or (y) the consummation of any merger,
amalgamation or consolidation of the Company with another Person so long as the
Company actually redeems all of the outstanding shares of the Series A Preferred
Stock in full in cash pursuant to Section 6(a) at or prior to the consummation
of any such merger, amalgamation or consolidation.    

(viii)    (x) with respect to the Company and any Holding Company (other than
Holdings), (A) create, incur, assume, guarantee or suffer to exist, in each case
directly or indirectly, (I) any Indebtedness or (II) any other obligation or
liability whatsoever other than, with respect to the Company in the case of
clause (II), any obligations or liabilities under the Series A Preferred Stock
Documents or the documentation governing any Equity Interests issued by the
Company that rank junior to the Series A Preferred Stock and activities
reasonably incidental thereto, (B) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired, leased or licensed by it, or
(C) engage in any business or activity or own any assets other than holding 100%
of the Equity Interests of any Holding Company or the Borrower and, with respect
to the Company, performing its obligations and activities incidental thereto
under the Series A Preferred Stock Documents or the documentation governing any
Equity Interests issued by the Company that rank junior to the Series A
Preferred Stock and activities reasonably incidental thereto and (y) with
respect to Holdings, engage in any activity not permitted under Section 7.14 of
the Credit Agreement;

(ix)    effect any voluntary, or approve or fail to contest within 30 days
following the commencement thereof any involuntary bankruptcy, liquidation,
dissolution or winding up of the Company, any Holding Company, the Borrower or
any Material Subsidiary;

(x)    effect or permit the effectiveness of the occurrence of any Insolvency
Proceeding with respect to the Company, any Holding Company, the Borrower or any
Material Subsidiary;

(xi)    settle or consent to any judgment or award in any litigation,
arbitration or other proceeding if such settlement, judgment or award involves a
guilty plea or any acknowledgement of criminal wrongdoing on the part of the
Company or any of its Subsidiaries that would have a Material Adverse Effect;

(xii)    take any action that would cause the Company to cease to be treated as
a domestic C corporation for U.S. federal income tax purposes;

(xiii)    notwithstanding the provisions of Section 10(b) hereof, directly or
indirectly, create, incur, assume, guarantee or suffer to exist any Indebtedness
or issue any shares of Preferred Equity Interests on any date unless the
Consolidated Total Obligations Ratio, determined on a Company Pro Forma Basis,
would have been less than or equal to 10.50:1.00; provided that nothing in this
Section 9(a)(xiii) shall prohibit (A) the incurrence of Indebtedness (x) under
revolving loan commitments in an aggregate amount not to exceed $250.0 million
at any one time outstanding, (y) under the Existing Receivables Facility in an
amount not to exceed $250.0 million at any one time outstanding or (z) the
incurrence of Indebtedness (other than, for the avoidance of doubt, with respect
to revolving loan commitments and the Existing Receivables Facility under
clauses (x) and (y), respectively) in an amount not to exceed $550.0 million or
(B)

 

46



--------------------------------------------------------------------------------

the Company from issuing new shares of Series A Preferred Stock as Dividends or
from increasing the Liquidation Preference of any share of Series A Preferred
Stock with respect to any Compounded Dividends, in each case in accordance with
Section 5 hereof;

(xiv)    make any change in the Company or its Subsidiaries’ accounting
practices or reporting practices, except as required by GAAP, or that would not
reasonably be expected to result in a Material Adverse Effect;

(xv)    make any amendment, restatement, supplement, waiver or other
modification to the Advisory Agreement in any manner that is adverse to the
Holders of Series A Preferred Stock; or

(xvi)    authorize, enter into any agreement to do or consent to any of the
foregoing.

(b)    For the avoidance of doubt, any of the actions prohibited by this
Section 9 shall be ultra vires, null and void ab initio and of no force or
effect. Further, the Company and its Subsidiaries shall not, by amendment,
alteration or repeal of this Certificate of Designations (whether by merger,
consolidation, operation of Law, reorganization or otherwise) or through any
Material Event, any Change of Control Transaction or any other reorganization,
recapitalization, transfer of assets, amalgamation, consolidation, merger,
dissolution, Disposition, issue or sale of securities, agreement or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Certificate of Designations by
the Company or any of its Subsidiaries.

10.    Covenants With Respect to Certain of the Company’s Subsidiaries.

(a)    Investments. The Company shall not permit the Borrower or any of its
Restricted Subsidiaries to, directly or indirectly, make or hold any Investments
without first obtaining the approval of the Two-Thirds Majority Holders;
provided that nothing in this Section 10(a) shall prohibit:

(i)    Investments by the Borrower or any of its Restricted Subsidiaries in cash
or Cash Equivalents or assets that were Cash Equivalents when such Investment
was made;

(ii)    loans or advances to officers, directors and employees of the Borrower
(or any direct or indirect parent thereof) or any of its Subsidiaries (A) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (B) in connection with such Person’s
purchase of Equity Interests of the Borrower or any direct or indirect parent
thereof or to permit the payment of taxes with respect thereto; provided that,
to the extent such loans or advances are made in cash, the amount of such loans
and advances used to acquire such Equity Interests shall be contributed to the
Borrower in cash as common equity and (C) for any other purposes not described
in the foregoing clauses (A) and (B); provided that the aggregate principal
amount outstanding at any time under this Section 10(a)(ii)(C) shall not exceed
$50.0 million.

(iii)    Investments by the Borrower or any Restricted Subsidiary in the
Borrower or any Restricted Subsidiary;

(iv)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

47



--------------------------------------------------------------------------------

(v)    [Reserved];

(vi)    Investments (A) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date
and, with respect to each such Investment in an amount in excess of
$50.0 million, in each case set forth on Schedule 10(a)(vi) of the Series A
Investors Rights Agreement and any modification, replacement, renewal,
reinvestment or extension thereof that does not increase the value thereof and
(B) existing on the Closing Date by Holdings or any Restricted Subsidiary in
Holdings or any other Restricted Subsidiary and any modification, renewal or
extension thereof that does not increase the value thereof;

(vii)    Investments in Swap Contracts permitted under Section 10(b)(vi);

(viii)    promissory notes, securities and other non-cash consideration received
in connection with Dispositions permitted by Section 10(c);

(ix)    (x) any acquisition of (A) the Equity Interests of any Person that
becomes a Restricted Subsidiary, (B) all or substantially all the assets of a
Person or any business unit, division or line of business thereof or (C) all or
substantially all of the customer lists of any Person or any business unit,
division or line of business thereof (including, for the avoidance of doubt,
“tuck in” acquisitions) or (y) any subsequent Investment made in a Person,
business unit, division, line of business or assets previously acquired in a
Permitted Acquisition, in each case of clause (x) or (y), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (A) no Event of Default under clause (a) or (f) of the
definition thereof, no event of default under Sections 8.01(a) or (f) of the
Credit Agreement and no corresponding event of default under any other Senior
Indebtedness exists at the time of the signing of a definitive acquisition
agreement with respect thereto and (B) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
otherwise permitted by Section 10(b) (any such acquisition under this
Section 10(a)(ix), a “Permitted Acquisition”);

(x)    Investments constituting a part of the Transactions;

(xi)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

(xii)    Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers
or in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(xiii)    loans and advances to the Company or any Holding Company;

(xiv)    Investments (including Permitted Acquisitions) in an aggregate amount
pursuant to this Section 10(a)(xiv) (valued at the time of the making thereof,
and without giving effect to any write downs or write offs thereof) at any time
not to exceed the greater of $300.0 million and 30.0% of Consolidated EBITDA for
the most recently completed Test Period for which financial statements have been
delivered (determined on an OpCo Pro Forma Basis) (in each case, increased
(without duplication) by (A) any Returns in respect thereof and (B) the gain in
any fair market value of the Investments made under this Section 10(a)(xiv) in
any Unrestricted Subsidiary

 

48



--------------------------------------------------------------------------------

at the time of redesignation as a Restricted Subsidiary in accordance with
Section 6.14 of the Credit Agreement that does not increase the Cumulative
Credit, in each case not in excess of the amount otherwise permitted under this
Section 10(a)(xiv));

(xv)    Investments made in respect of joint ventures or other similar
agreements or partnerships in an aggregate amount (valued at the time of the
making thereof, and without giving effect to any write downs or write offs
thereof) at any time not to exceed the greater of $300.0 million and 30.0% of
Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on an OpCo Pro Forma Basis)
(plus the amount of any Returns in respect thereof) that does not increase the
Cumulative Credit, in each case not in excess of the amount otherwise permitted
under this Section 10(a)(xv);

(xvi)    advances of payroll payments to employees in the ordinary course of
business;

(xvii)    (A) Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors and suppliers in the ordinary course of business and
(B) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings or Equity Interests of Holdings or
any direct or indirect parent of Holdings;

(xviii)    Investments of a Restricted Subsidiary acquired after the Closing
Date or of a Person merged or amalgamated or consolidated into the Borrower or
Restricted Subsidiary in accordance with Section 9(a)(vii) after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;

(xix)    [Reserved];

(xx)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or any of its Restricted Subsidiaries;

(xxi)    Investments constituting any part of a reorganization and other
activities related to tax planning; provided that no Event of Default hereunder
or event of default under the Credit Agreement or under any other Senior
Indebtedness shall have occurred and be continuing;

(xxii)    Investments using (A) the Cumulative Credit at such time, so long as
(1) no Event of Default hereunder or event of default under the Credit Agreement
or under any other Senior Indebtedness exists or would result from the making of
such Investment and (2) in respect of Investments using clause (b) of the
Cumulative Credit, the Consolidated Total Net Leverage Ratio on an OpCo Pro
Forma Basis would be less than or equal to 6.90:1.00 and (B) the portion, if
any, of the Available Excluded Contribution Amount on such date that the
Borrower elects to apply to this Section 10(a)(xxii)(B) to the extent such
Investment is made within 12 months of the date of designation of such Available
Excluded Contribution Amount;

(xxiii)    Investments in or relating to a Securitization Subsidiary that, in
the good faith determination of the Borrower are necessary or advisable to
effect any Qualified Securitization Facility (including any contribution of
replacement or substitute assets to such subsidiary) or any repurchase
obligation in connection therewith; and

 

49



--------------------------------------------------------------------------------

(xxiv)    so long as no Event of Default under clause (a) or (f) of the
definition thereof, no event of default under Sections 8.01(a) or (f) of the
Credit Agreement and no corresponding event of default under any other Senior
Indebtedness shall have occurred and be continuing or would otherwise result
therefrom, other Investments such that the Consolidated Total Net Leverage Ratio
on an OpCo Pro Forma Basis would be less than or equal to 5.00:1.00.

(b)    Indebtedness. The Company shall not permit the Borrower or any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume,
guarantee or suffer to exist any Indebtedness without first obtaining the
approval of the Two-Thirds Majority Holders; provided that nothing in this
Section 10(b) shall prohibit:

(i)    Indebtedness of any Loan Party under (x) the Loan Documents (including
any Indebtedness incurred pursuant to Section 2.14 or 2.15 of the Credit
Agreement) in an aggregate principal amount under this clause (x) at any time
outstanding, including the issuance and creation of letters of credit thereunder
(with letters of credit being deemed to have a principal amount equal to the
face amount thereof), not to exceed $4,000.0 million and any Permitted
Refinancing thereof, (y) the Senior Secured Notes Documents in an aggregate
principal amount under this clause (y) at any time outstanding not to exceed
$1,500.0 million in respect of the Dollar-denominated Senior Secured Notes and
€500.0 million in respect of the euro-denominated Senior Secured Notes and any
Permitted Refinancing thereof and (z) the Senior Unsecured Notes Documents in an
aggregate principal amount under this clause (z) at any time outstanding not to
exceed $2,000.0 million and any Permitted Refinancing thereof;

(ii)    Indebtedness outstanding on the Closing Date and listed on
Schedule 10(b)(ii) of the Series A Investors Rights Agreement and any Permitted
Refinancing thereof and (y) intercompany Indebtedness outstanding on the Closing
Date and any Permitted Refinancing thereof;

(iii)    Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder;

(iv)    Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary;

(v)    (1) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease or improvements of the applicable asset
in an aggregate amount not to exceed the greater of $150.0 million and 15.0% of
Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on an OpCo Pro Forma
Basis), in each case determined at the time of incurrence, at any time
outstanding and any Permitted Refinancings thereof and (2) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by
Section 7.05(m) of the Credit Agreement and any Permitted Refinancing of such
Attributable Indebtedness;

(vi)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof; provided that
any such Guarantees by Loan Parties of such Indebtedness of Restricted
Subsidiaries that are not Loan Parties shall only be permitted to the extent
constituting an Investment permitted by Section 10(a)(iii);

 

50



--------------------------------------------------------------------------------

(vii)    Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition or other Investment not prohibited
hereunder; provided that (1) such Indebtedness is not incurred in contemplation
of such Permitted Acquisition or other Investment or any Permitted Refinancing
thereof and (2) after giving OpCo Pro Forma Effect to such Permitted Acquisition
and the incurrence of such Indebtedness, as applicable, the aggregate amount of
such Indebtedness at any time outstanding does not exceed the sum of (x)
$150.0 million plus (y) additional indebtedness so long as the Consolidated
Total Net Leverage Ratio is not greater than 6.90:1.00, in each case determined
at the time of such assumption, on an OpCo Pro Forma Basis; provided that no
Event of Default shall have occurred and be continuing hereunder and no event of
default under any Senior Indebtedness shall have occurred and be continuing, and
(I) subject to Section 1.08 of the Credit Agreement, no Event of Default (as
defined therein) shall exist or result therefrom and (II) the aggregate
principal amount at any time outstanding of such Indebtedness of Restricted
Subsidiaries that are non-Loan Parties incurred pursuant to this
Section 10(b)(vii), together with the aggregate amount of Indebtedness incurred
by non-Loan Parties and outstanding under Section 10(b)(xix), shall not exceed
the greater of (x) $150.0 million and (y) 15.0% of Consolidated EBITDA for the
most recently completed Test Period for which financial statements have been
delivered (determined on an OpCo Pro Forma Basis), in each case determined at
the time of such incurrence;

(viii)    Indebtedness representing deferred compensation to employees of the
Borrower, any of its Restricted Subsidiaries or any direct or indirect parent of
the Borrower incurred in the ordinary course of business;

(ix)    Indebtedness consisting of promissory notes issued by the Borrower or
any of its Restricted Subsidiaries to future, current or former officers,
managers, consultants, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower
permitted by Section 9(a)(ii);

(x)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment permitted
hereunder or any merger or any Disposition permitted hereunder, in each case,
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

(xi)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment permitted hereunder;

(xii)    Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof or the honoring by
a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, so long as
such Indebtedness is extinguished within 10 Business Days of its incurrence;

(xiii)    Indebtedness in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence thereof, would not exceed the greater of
$250.0 million and 25.0% of Consolidated EBITDA for the most recently completed
Test Period for which financial statements have been delivered (determined on an
OpCo Pro Forma Basis);

 

51



--------------------------------------------------------------------------------

(xiv)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xv)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(xvi)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(xvii)    letters of credit issued in currencies not available under the Credit
Agreement in an aggregate amount at any time outstanding not to exceed
$50.0 million;

(xviii)    Indebtedness supported by a letter of credit issued under the Credit
Agreement, in a principal amount not to exceed the face amount of such letter of
credit;

(xix)    Indebtedness incurred by a Restricted Subsidiary that is a non-Loan
Party which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this Section 10(b)(xix) and then outstanding for all such
Persons taken together does not, together with the aggregate amount of
Indebtedness incurred by non-Loan Parties and outstanding under
Section 10(b)(vii), exceed the greater of $150.0 million and 15.0% of
Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on an OpCo Pro Forma
Basis), in each case determined at the time of incurrence;

(xx)    [Reserved];

(xxi)    [Reserved];

(xxii)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
that is a Loan Party, subject to Section 1.08 of the Credit Agreement, so long
as no Event of Default hereunder or event of default under the Credit Agreement
or under any other Senior Indebtedness is continuing or would result from the
incurrence of such Indebtedness; provided that the aggregate principal amount of
such Indebtedness shall not exceed an amount on and as of the date of such
incurrence such that either (I) the Consolidated Total Net Leverage Ratio
(determined on an OpCo Pro Forma Basis) does not exceed 6.90:1.00, (II) in the
case of such Indebtedness incurred to consummate any Investment permitted under
Section 10(a), the Consolidated Total Net Leverage Ratio (determined on an OpCo
Pro Forma Basis) does not exceed the Consolidated Total Net Leverage Ratio prior
to giving effect to such Investment or (III) the Consolidated Interest Coverage
Ratio is no less than 2.00 to 1.00.

 

52



--------------------------------------------------------------------------------

For purposes of the calculations in this Section 10(b)(xxii), (1) with respect
to any Revolving Credit Commitments and any commitments under any revolving
credit facility previously or simultaneously established under this
Section 10(b)(xxii), a borrowing of the maximum amount of loans available
thereunder shall be assumed and (2) to the extent the proceeds of any
Indebtedness incurred under this Section 10(b)(xxii) are used to repay
Indebtedness, OpCo Pro Forma Effect shall be given to such repayment of
Indebtedness; provided that the calculations in this Section 10(b)(xxii) shall
exclude cash proceeds of any borrowing of such Indebtedness incurred under this
Section 10(b)(xxii) not applied promptly for the specified transaction in
connection with the incurrence upon receipt thereof.

(xxiii)    any Permitted Refinancings of Indebtedness incurred pursuant to
Section 10(b)(xxii);

(xxiv)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in Sections 10(b)(i) through 10(b)(xxiii);

(xxv)    Indebtedness and Disqualified Equity Interests of the Borrower or any
Restricted Subsidiary in an aggregate principal amount up to 100% of the net
cash proceeds received by the Borrower since immediately after the Closing Date
from the issue or sale of Equity Interests of the Borrower or cash contributed
to the capital of the Borrower (in each case, other than the Cure Amount, any
Available Excluded Contribution Amount, or sales of Equity Interests to the
Borrower or any of its Subsidiaries) as determined in accordance with
clauses (c) and (d) of the definition of Cumulative Credit to the extent such
net cash proceeds or cash have not been applied pursuant to such clauses after
the closing date and prior to the time of such incurrence to make Investments
pursuant to Section 10(a)(xxii);

(xxvi)    [Reserved];

(xxvii)    Indebtedness of Securitization Subsidiaries in respect of Qualified
Securitization Facilities (other than the Existing Receivables Facility) and
(ii) Indebtedness in respect of the Existing Receivables Facility in an
aggregate principal amount under this clause (ii) not to exceed $250.0 million
and any Permitted Refinancing thereof;

(xxviii)    [Reserved]; and

(xxix)    to the extent the L/C Issuer has resigned (and there is no additional
or replacement L/C Issuer under the Credit Agreement), additional Indebtedness
in an aggregate principal amount or face amount equal to the amount of Letters
of Credit no longer available to the Borrower as a result of such resignation,
and in any event, at any time outstanding not to exceed $100.0 million in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
and similar instruments issued for general corporate purposes minus the amount
of outstanding Letters of Credit under the Credit Agreement.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the

 

53



--------------------------------------------------------------------------------

relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID) incurred in connection with such refinancing.

For purposes of determining compliance with this Section 10(b), in the event
that any item of Indebtedness (or any portion thereof) meets the criteria of
more than one of the categories of Indebtedness specified herein, the Company
may, in its sole discretion, divide and classify (and may later re-divide,
classify and reclassify) such Indebtedness (or any portion thereof) and shall
only be required to include the amount and type of such Indebtedness in one or
more of the above categories; provided that (i) all Indebtedness outstanding on
the Closing Date under the Loan Documents shall at all times be deemed to have
been incurred pursuant to clause (i)(x) of this Section 10(b) and may not be
reclassified, (ii) all Indebtedness outstanding on the Closing Date under the
Senior Secured Notes shall at all times be deemed to have been incurred pursuant
to clause (i)(y) of this Section 10(b) and may not be reclassified and (iii) all
Indebtedness outstanding on the Closing Date under the Senior Unsecured Notes
shall at all times be deemed to have been incurred pursuant to clause (i)(z) of
this Section 10(b) and may not be reclassified.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 10(b). The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

(c)    Dispositions. The Company shall not permit the Borrower or any of its
Restricted Subsidiaries to make any Disposition without first obtaining the
approval of the Two-Thirds Majority Holders, provided that nothing in this
Section 10(c) shall restrict:

(i)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired and Dispositions of property no longer used or
useful in the conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

(ii)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (other than the lapse or abandonment of IP
Rights, which is governed by Section 10(c)(xviii)) and termination of leases and
licenses in the ordinary course of business, including but not limited to a
voluntary or mandatory recall of any product;

(iii)    Dispositions of property to the extent that (A) such property is
exchanged for credit against the purchase price of similar replacement property
or (B) the proceeds of such Disposition are promptly applied to the purchase
price of similar replacement property;

(iv)    Dispositions of property to the Borrower or any Restricted Subsidiary;

(v)    [Reserved]

(vi)    [Reserved];

(vii)    Dispositions of cash and Cash Equivalents;

 

54



--------------------------------------------------------------------------------

(viii)    (A) leases, subleases, non-exclusive licenses or sublicenses
(including the provision of software under an open source license or the
licensing of other IP Rights) and terminations thereof, in each case in the
ordinary course of business and which do not, in the reasonable business
judgment of the Borrower, materially interfere with the business of the Borrower
and its Restricted Subsidiaries (taken as a whole) and (B) Dispositions of IP
Rights, and inbound and outbound licenses to IP Rights, in each case in the
ordinary course of business and that, in the reasonable business judgment of the
Borrower, do not interfere in any material respect with the business of the
Borrower and its Restricted Subsidiaries (taken as a whole);

(ix)    transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(x)    Dispositions of property (including sale-leaseback transactions);
provided that (i) at the time of such Disposition or, if earlier, as of the date
of a definitive agreement with respect to such Disposition, no Event of Default
under clause (a) or (f) of the definition thereof, no event of default under
Sections 8.01(a) or (f) of the Credit Agreement and no corresponding event of
default under any corresponding provision of any Senior Indebtedness shall have
occurred and been continuing or would result from such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no such Event of Default or event of default exists); (ii) with
respect to any Disposition pursuant to this Section 10(c)(x) for a purchase
price in an aggregate amount in excess of the greater of $50.0 million and 5.0%
of Consolidated EBITDA individually (and the greater of $100.0 million and 10.0%
of Consolidated EBITDA in the aggregate for any fiscal year when taken with any
Dispositions that were excluded in such fiscal year) for the most recently
completed Test Period for which financial statements have been delivered
(determined on an OpCo Pro Forma Basis), the Borrower or any of its Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than Permitted Liens); provided, however, that for the
purposes of this clause (ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the obligations under the Senior Indebtedness, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by the Borrower or the applicable Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (C) aggregate non-cash consideration received by the Borrower or the
applicable Restricted Subsidiary having a fair market value (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed the greater of $200.0 million and 20.0% of
Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on an OpCo Pro Forma Basis)
at any time; and (iii) such Disposition is for fair market value as reasonably
determined by the Borrower in good faith; provided, further that any proceeds of
Dispositions from this Section 10(c)(x) shall be reinvested in accordance with
the definition of “Net Proceeds” in the Credit Agreement or otherwise applied to
prepay Loans in accordance with Section 2.05(b)(ii) of the Credit Agreement (or,
to the extent the Credit Agreement is amended, modified, refinanced or replaced
after the Closing Date, in each case in accordance with the corresponding
successor provisions thereunder);

(xi)    Dispositions of non-core assets in connection with Permitted
Acquisitions or other Investments, which assets have a fair market value of no
greater than 25% of the

 

55



--------------------------------------------------------------------------------

Consolidated EBITDA of the acquired Restricted Subsidiary for the previous four
fiscal quarters; provided that any proceeds of Dispositions from this
Section 10(c)(xi) shall be reinvested in accordance with the definition of “Net
Proceeds” in the Credit Agreement or otherwise applied to prepay Loans in
accordance with Section 2.05(b)(ii) of the Credit Agreement (or, to the extent
the Credit Agreement is amended, modified, refinanced or replaced after the
Closing Date, in each case in accordance with the corresponding successor
provisions thereunder);

(xii)    (i) Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business and (ii) receivables and related assets, or any disposition of the
Equity Interests in a Subsidiary, all or substantially all of the assets of
which are receivables and related assets, pursuant to any Qualified
Securitization Facility;

(xiii)    Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds the greater of $50.0 million and
5.0% of Consolidated EBITDA for the most recently completed Test Period for
which financial statements have been delivered (determined on an OpCo Pro Forma
Basis), such excess shall be reinvested in accordance with the definition of
“Net Proceeds” in the Credit Agreement or otherwise applied to prepay Loans in
accordance with Section 2.05(b)(ii) of the Credit Agreement (or, to the extent
the Credit Agreement is amended, modified, refinanced or replaced after the
Closing Date, in each case in accordance with the corresponding successor
provisions thereunder);

(xiv)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;

(xv)    [Reserved];

(xvi)    Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

(xvii)    the unwinding or settling of any Swap Contract;

(xviii)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any IP Rights (i) in the
ordinary course of business and that, in the reasonable business judgment of the
Borrower, do not interfere in any material respect with the business of the
Borrower and its Restricted Subsidiaries (taken as a whole) or (ii) expiration
of patents or copyrights in accordance with applicable statutory terms for which
extension or renewal is not possible; and

(xix)    other Dispositions in an aggregate amount of not more than the greater
of $75.0 million and 7.5% of Consolidated EBITDA for the most recently completed
Test Period for which financial statements have been delivered (determined on an
OpCo Pro Forma Basis);

provided that any Disposition of any property pursuant to this Section 10(c)
(except pursuant to Sections 10(c)(i), (iv), (viii)(B), (ix), (xii), (xvi),
(xvii) and (xviii)) shall be for no less than the fair market value of such
property at the time of such Disposition as determined by the Company or the
Borrower in good faith.

 

56



--------------------------------------------------------------------------------

(d)    Change in Lines of Business. The Company shall not, without first
obtaining the approval of the Two-Thirds Majority Holders, permit the Borrower
or any of its Restricted Subsidiaries to engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date or any business not
reasonably related, complementary, corollary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof).

(e)    Burdensome Agreements. The Company shall not, without first obtaining the
approval of the Two-Thirds Majority Holders, permit the Borrower or any of its
Restricted Subsidiaries to enter into or permit to exist any Contractual
Obligation (other than the Loan Documents) that limits the ability of any
Restricted Subsidiary of the Borrower to:

(i)    pay dividends or make any other distributions to the Borrower on its
capital stock or with respect to any other interest or participation in, or
measured by, its profits, or pay any Indebtedness owed to the Borrower;

(ii)    make loans or advances to the Borrower; or

(iii)    sell, lease or transfer any of its properties or assets to the
Borrower; provided that the foregoing Sections 10(e)(i)-(iii) shall not apply to
Contractual Obligations which:

(A)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 10(e)) are listed on Schedule 10(e)(iii)(A) of the Series A
Investors Rights Agreement and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing (taken as a
whole) does not materially expand the scope of such Contractual Obligation (as
reasonably determined by the Borrower);

(B)    contractual encumbrances in effect on the Closing Date pursuant to the
Credit Agreement and the Senior Notes;

(C)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower and do not extend past
such Restricted Subsidiary and its Subsidiaries; provided, further, that this
clause (B) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.14 of the
Credit Agreement;

(D)    represent Indebtedness of a Restricted Subsidiary of the Borrower which
is not a Loan Party which is permitted by Section 10(b) and which does not apply
to any Loan Party;

(E)    are customary restrictions (as reasonably determined by the Borrower)
that arise in connection with (x) any Lien permitted by Sections 7.01(a), (b),
(e), (f), (i), (j), (k), (l), (o), (p), (s), (u), (v), (w), (z), (aa), (dd),
(ff) and (hh) of the Credit Agreement and relate to the property subject to such
Lien or (y) arise in connection with any Disposition permitted by Section 7.04
of the Credit Agreement and Section 10(c) and relate solely to the assets or
Person subject to such Disposition;

 

57



--------------------------------------------------------------------------------

(F)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10(a) and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;

(G)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10(b) but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds, accessions and products thereof or (ii) the property secured by such
Indebtedness and the proceeds, accessions and products thereof;

(H)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(I)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 10(b)(i), (ii), (v), (vii), (xiv)(i)
and (xxii) and to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or, in the case of Section 10(b)(vii), to
the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;

(J)    are customary provisions restricting subletting, transfer or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

(K)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;

(L)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(M)    arise in connection with cash or other deposits permitted under
Sections 7.01 of the Credit Agreement and Section 10(a) and limited to such cash
or deposit;

(N)    comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 10(b) that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in the Credit Agreement), so
long as the Borrower shall have determined in good faith that such restrictions
shall not affect its obligation or ability to make any payments required
hereunder;

(O)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(P)    are restrictions regarding non-exclusive licensing or sublicensing by the
Borrower and its Restricted Subsidiaries of IP Rights in the ordinary course of
business;

 

58



--------------------------------------------------------------------------------

(Q)    are restrictions created in connection with any Qualified Securitization
Facility that in the good faith determination of the Borrower are necessary or
advisable to effect such Qualified Securitization Facility and relate solely to
the Securitization Assets subject thereto;

(R)    are customary restrictions contained in any Loan Documents or Senior
Notes Documents or any Permitted Refinancing thereof; and

(S)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

11.    Affirmative Covenants. The Company shall, and shall cause its
Subsidiaries to, comply with the provisions set forth in Section 1.1 and
Sections 1.7 to 1.20 of the Series A Investors Rights Agreement and with each
other term, covenant and other provision contained in the Series A Investors
Rights Agreement.

12.    Right to Board Representation.

(a)    Rights upon Certain Events of Default.

(i)    Event of Default. If an Event of Default occurs and is continuing,
(A) the number of directors constituting the entire Board of Directors shall
automatically be increased by the Number of Significant Investor Groups as
provided for pursuant to Article 6(C) of the Certificate of Incorporation,
(B) the Holders shall have the right to nominate and elect each director as
provided for in clause (A) and in the Certificate of Incorporation to each such
newly created directorship (any individual director nominated and elected by the
Holders of the Series A Preferred Stock other than any Exit Demand Director, a
“Series A Director”) and (C) the Company shall take all corporate action
necessary to cause each Series A Director to be nominated and reelected by
written consent or at any annual or special meeting of the Company’s
stockholders and in accordance with the Series A Investors Rights Agreement;
provided that in no event shall the Board of Directors be increased by more than
three (3) directors pursuant to this Section 12(a)(i) and Article 6(C) of the
Certificate of Incorporation; provided, further that the Company shall not
increase the size of the Board of Directors in anticipation or contemplation of
any Event of Default (other than for the purpose of nominating and electing the
Series A Directors) or at any time for the purpose of diluting the percentage of
representation of any Series A Director on the Board of Directors or to
establish or employ committees with the purpose or effect of directly or
indirectly circumventing the rights of the Holders established under this
Section 12. If any Significant Investor Group that has caused the election of a
Series A Director pursuant to this Section 12(a)(i) and Section 1.3(b) of the
Series A Investors Rights Agreement thereafter ceases to constitute a
Significant Investor Group at any time prior to the cessation or withdrawal of
such Event of Default, the Series A Director nominated and elected by such
Significant Investor Group pursuant to the Series A Investors Rights Agreement
shall immediately cease to be qualified as a director and shall cease to be in
office as a director and the total authorized number of directors constituting
the entire Board of Directors shall automatically be reduced by one director,
unless and until a subsequent Significant Investor Group nominates a Series A
Director, which Series A Director may be the same Series A Director appointed by
the previous Significant Investor Group. Upon the cessation or waiver of such
Event of Default and provided that no other Event of Default shall have occurred
and be continuing, each Series A Director nominated and elected in connection
with such Event of Default shall immediately cease to be qualified as a director
and shall no longer be a director, the Holders of the Series A Preferred Stock
shall no longer be entitled to nominate and elect any Series A Directors in
respect of such Event of Default and the total authorized number of directors

 

59



--------------------------------------------------------------------------------

constituting the entire Board of Directors shall automatically be reduced by the
number of directors equal to the Number of Significant Investor Groups
immediately prior to the cessation or waiver of such Event of Default; provided
that upon any subsequent Event of Default, the number of directors constituting
the entire Board of Directors shall be increased as set forth in this
Section 12(a)(i) and the Holders shall have full rights to nominate and elect
Series A Directors pursuant to this Section 12(a)(i).

(ii)    Exit Demand Event of Default. Upon the occurrence of any Event of
Default under this Certificate of Designations as set forth in clause (b)(ii) of
the definition thereof, the Certificate of Incorporation shall provide that the
members of any sale committee formed pursuant thereto shall be constituted
solely of the Series A Directors.

(b)    Approval of Certain Exit Transactions. From and after the failure to
approve any Exit Transaction by the Board of Directors within the time frames
set forth in Section 1.2(i) of the Series A Investors Rights Agreement or the
failure by the Company or the Board of Directors to comply with the Marketing
Process or Exit Transaction requirements set forth in Section 1.2(h) of the
Series A Investors Rights Agreement until the redemption in full of the shares
of the Series A Preferred Stock, the then-authorized total number of directors
constituting the entire Board of Directors shall be increased by one (1) and the
Investor Representative, by written notice to the Company, shall have the right
to nominate and elect such additional director to such newly created
directorship (any such director elected pursuant to this Section 12(b), an “Exit
Demand Director”), and solely with respect to any act relating to the
consummation of an Exit Transaction, the Exit Demand Director shall constitute a
quorum for such purpose at any meeting of the Board of Directors and any such
act of the Board of Directors or any committees thereof shall require the
affirmative vote solely of the Exit Demand Director at a meeting at which a
quorum is present.

(c)    Series A Directors and Exit Demand Directors Generally. To the extent
permitted by Law and subject to Section 1.15 of the Series A Investors Rights
Agreement and Section 12(a)(i) of this Certificate of Designations, any Series A
Director and any Exit Demand Director may be removed at any time as a director
on the Board of Directors (without cause) upon, and only upon, the affirmative
vote or consent of the Supermajority Holders. In the event that a vacancy is
created on the Board of Directors at any time due to the death, resignation,
removal or otherwise of any Series A Director or any Exit Demand Director, then
the Holders shall have the right to designate an individual to fill such vacant
directorship in accordance with Section 1.3(b) of the Series A Investors Rights
Agreement. In the event that the Holders fail to designate a representative to
fill such vacant directorship, such vacant directorship shall continue until
such time as an individual is designated to fill such vacant directorship in
accordance with this Section 12 and the Series A Investors Rights Agreement.

(d)    Reimbursement; Indemnification. The Company shall (i) reimburse each
Series A Director and Exit Demand Director for all reasonable travel and other
reasonable and documented out-of-pocket expenses related to such Series A
Director’s or Exit Demand Director’s, as applicable, role or the performance of
its duties as a director, (ii) enter into customary indemnification agreements
on the same or substantially similar terms as the indemnification agreements
entered into between the Company and the other members of the Board of Directors
and (iii) immediately include each Series A Director and Exit Demand Director in
all directors and officers liability insurance policies and endorsements.

(e)    Limits on Directors. The rights to representation on the Board of
Directors set forth in this Section 12 shall be subject to the limitations set
forth in Section 1.3 of the Series A Investors Rights Agreement.

 

60



--------------------------------------------------------------------------------

13.    Form of Series A Preferred Stock;

The Series A Preferred Stock shall be initially issued in the form of one or
more permanent Global Certificates in definitive, fully registered form with the
Global Certificate Legend set forth in Exhibit B hereto. The Series A Preferred
Stock Certificates shall be in the form set forth in Exhibit C hereto, which is
incorporated in and expressly made a part of this Certificate of Designations.

The Global Certificates may have notations, legends or endorsements as set forth
herein or as required by law, stock exchange rules, agreements to which the
Company is subject, if any, or usage (provided that any such notation, legend or
endorsement is in a form acceptable to the Company). The Global Certificates
shall be deposited on behalf of the Holders represented thereby with the
Transfer Agent, at its New York office, as custodian for DTC, and registered in
the name of DTC or a nominee of DTC, duly executed by a Responsible Officer of
the Company for the Company, in accordance with the Company’s bylaws and
applicable law, by manual or facsimile signature. If a Responsible Officer whose
signature is on a Series A Preferred Stock Certificate no longer holds that
office at the time the Transfer Agent countersigned the Series A Preferred Stock
Certificate, the Series A Preferred Stock Certificate shall be valid
nevertheless. A Series A Preferred Stock Certificate shall not be valid until an
authorized signatory of the Transfer Agent countersigns such Series A Preferred
Stock Certificate. The Transfer Agent will, upon receipt of a written order of
the Company signed by a Responsible Officer of the Company (an “Authentication
Order”), countersign a Series A Preferred Stock Certificate for original issue.
Each Series A Preferred Stock Certificate shall be dated the date of its
countersignature.

The aggregate number of shares represented by each Global Certificate may from
time to time be increased or decreased by adjustments made on the records of the
Transfer Agent and DTC or its nominee as hereinafter provided. At such time as
all interests in a Global Preferred Share have been canceled, repurchased or
transferred, such Global Certificate shall be, upon receipt thereof, canceled by
the Company in accordance with standing procedures and existing instructions
between DTC and the Company.

This Section 13 shall apply only to a Global Certificate deposited with or on
behalf of DTC. The Company shall execute and deliver initially one or more
Global Certificates that (i) shall be registered in the name of Cede & Co. or
other nominee of DTC and (ii) shall be delivered by the Company to Cede & Co. or
pursuant to instructions received from Cede & Co. or held by the Transfer Agent
as custodian for DTC. Members of, or participants in, DTC (“Agent Members”)
shall have no rights under this Certificate of Designations, with respect to any
Global Certificate held on their behalf by DTC or by the Transfer Agent as the
custodian of DTC, or under such Global Certificate, and DTC or its nominee may
be treated by the Company, the Transfer Agent and any agent of the Company or
the Transfer Agent as the absolute owner of such Global Certificate for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Transfer Agent or any agent of the Company or the Transfer
Agent from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices of DTC governing the exercise of the rights
of a holder of a beneficial interest in any Global Certificate.

14.    Transfer Restrictions; Global Certificates for Stock;

(a)    (1) In the case of Rule 144A Shares and IAI Shares, prior to the date
which is one year after the later of the Closing Date and the last date on which
the Company or any Affiliate of the Company was the owner of such shares or a
beneficial interest in a Series A Preferred Stock Certificate representing such
shares and (2) in the case of Regulation S Shares, prior to the date which is
40 days after the Closing Date, no Holder or Beneficial Owner of the Series A
Preferred Stock may transfer any shares of the Series A Preferred Stock owned by
it except:

(i)    pursuant to an effective registration statement under the Securities Act;

 

61



--------------------------------------------------------------------------------

(ii)    for so long as the shares are eligible for resale pursuant to Rule 144A
under the Securities Act (“Rule 144A”), to a Person it reasonably believes is a
“qualified institutional buyer” as defined in Rule 144A (a “Qualified
Institutional Buyer”) that is purchasing for its own account or for the account
of another Qualified Institutional Buyer in a transaction meeting the
requirements of Rule 144A;

(iii)    pursuant to an offer, sale or other transfer to non-U.S. Persons in an
offshore transaction in accordance with Rule 903 or 904 of Regulation S under
the Securities Act;

(iv)    to an Institutional Accredited Investor that has furnished the Transfer
Agent or its agent a certificate substantially in the form set forth in Exhibit
E in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in clauses (ii) or (iii);

(v)    pursuant to another available exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act; or

(vi)    to the Company or any of its Affiliates,

subject to the Company’s and the Transfer Agent’s right prior to any offer, sale
or other transfer pursuant to clause (ii) through (v) to require the delivery of
certification and/or other information satisfactory to each of them and, in the
case of any offer, sale or other transfer pursuant to clause (iv), an opinion of
counsel.

(b)    

(i)    Series A Preferred Stock Certificates representing Rule 144A Shares and
IAI Shares shall bear the applicable restrictive legend set forth in Exhibit A
hereto until such legend is removed by the Company in accordance with the
procedures set forth in Section 14(k) or 14(l), as applicable.

(ii)    Series A Preferred Stock Certificates representing Regulation S Shares
shall bear the applicable restrictive legend set forth in Exhibit A hereto until
the end of the Restricted Period, at which time all Regulation S Shares shall be
freely tradeable by non-Affiliates in accordance with Section 14(m).

(c)    Each transferee of shares of the Series A Preferred Stock shall be deemed
to have represented and agreed that either (i) the transferee is not acquiring
or holding such shares of the Series A Preferred Stock or interest therein with
the assets of (A) an “employee benefit plan” as defined in Section 3(3) of the
U.S. Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is subject to Part 4 of Subtitle B of Title I of ERISA, (B) a “plan” as defined
in and subject to Section 4975 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), (C) any entity whose underlying assets are deemed under
ERISA to include “plan assets” of any of the foregoing by reason of an employee
benefit plan’s or plan’s investment in such entity (each such employee benefit
plan and plan described in clauses (A) through (C) referred to herein as an
“ERISA Plan”), (D) any plan, account or other arrangement subject to provisions
under any other federal, state, local, non-U.S. or other laws or regulations
that are similar to the fiduciary responsibility or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code (“Similar Law”) that
could cause the underlying assets of the Company to be treated as assets of such
plan, account or arrangement, or (E) a governmental plan (as defined in
Section 3(32) of ERISA), a church plan (as defined in Section 3(33) of ERISA);
or (ii) the acquisition, holding and disposition of such shares of the Series A
Preferred Stock or interest therein by the purchaser shall not constitute or
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of any Similar Laws.

 

62



--------------------------------------------------------------------------------

Additionally, if any transferee of shares of the Series A Preferred Stock is
using assets of any ERISA Plan to acquire or hold Series A Preferred Stock, such
transferee will be deemed to have represented and agreed that (i) none of the
Company or any of the Company’s Affiliates has acted as the ERISA Plan’s
fiduciary, or has been relied upon for any advice, with respect to the
transferee’s decision to acquire, hold, sell, exchange, vote or provide any
consent with respect to Series A Preferred Stock and none of the Company or any
of the Company’s Affiliates shall at any time be relied upon as the ERISA Plan’s
fiduciary with respect to any decision to acquire, continue to hold, sell,
exchange, vote or provide any consent with respect to Series A Preferred Stock
and (ii) the decision to invest in Series A Preferred Stock has been made at the
recommendation or direction of an “independent fiduciary” (“Independent
Fiduciary”) within the meaning of U.S. Code of Federal Regulations 29 C.F.R.
Section 2510.3-21(c), as amended from time to time (the “Fiduciary Rule”), who
(a) is independent of the Company; (b) is capable of evaluating investment risks
independently, both in general and with respect to particular transactions and
investment strategies (within the meaning of the Fiduciary Rule); (c) is a
fiduciary (under ERISA and/or Section 4975 of the Code) with respect to the
transferee’s investment in Series A Preferred Stock and is responsible for
exercising independent judgment in evaluating the investment in Series A
Preferred Stock; (d) is either (A) a bank as defined in Section 202 of the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), or similar
institution that is regulated and supervised and subject to periodic examination
by a state or federal agency of the United States; (B) an insurance carrier
which is qualified under the laws of more than one state of the United States to
perform the services of managing, acquiring or disposing of assets of such an
ERISA Plan; (C) under the Advisers Act by reason of paragraph (1) of
Section 203A of the Advisers Act, is registered as an investment adviser under
the laws of the state (referred to in such paragraph (1)) in which it maintains
its principal office and place of business; (D) a broker dealer registered under
the Exchange Act; and/or (E) an Independent Fiduciary (not described in clauses
(A) through (D) above) that holds or has under management or control total
assets of at least $50.0 million, and will at all times that such transferee
holds Series A Preferred Stock hold or have under management or control total
assets of at least $50.0 million; and (e) is aware of and acknowledges that
(I) none of the Company and any of the Company’s Affiliates is undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transferee’s investment in Series A Preferred Stock, and
(II) the Company, and the Company’s Affiliates have a financial interest in the
transferee’s investment in Series A Preferred Stock on account of the fees and
other remuneration the Company or they expect to receive in connection with
transactions contemplated hereunder. Notwithstanding the foregoing, any ERISA
Plan which is an individual retirement account that is not represented by an
Independent Fiduciary shall not be deemed to have made the representation in
clause (ii)(d) above.

(d)    The shares of the Series A Preferred Stock are freely transferable
subject to Sections 14(a), (b) and (c) and Section 3.13 of the Series A
Investors Rights Agreement.

(e)    Shares of the Series A Preferred Stock initially sold on the Closing Date
to Qualified Institutional Buyers (the “Rule 144A Shares”) (if any) shall be
issued in the form of one or more permanent Global Certificates as set forth on
the form of the Series A Preferred Stock certificate attached hereto as Exhibit
C, including the legend set forth in Exhibit B hereto (the “Rule 144A Global
Certificate”). The Rule 144A Global Certificate shall be deposited upon issuance
with, or on behalf of, the Transfer Agent as custodian for DTC and registered in
the name of Cede & Co., as nominee for DTC, for credit to the respective
accounts of the Beneficial Owners of the Series A Preferred Stock represented
thereby (or to such other accounts as they may direct). The number of shares of
the Series A Preferred Stock represented by the Rule 144A Global Certificate may
from time to time be increased or decreased by adjustments made on the records
of the Transfer Agent, as custodian for DTC or its nominee, as hereinafter
provided.

 

63



--------------------------------------------------------------------------------

(f)    Shares of the Series A Preferred Stock initially sold on the Closing Date
in reliance on Regulation S (the “Regulation S Shares”) shall be issued in the
form of one or more permanent Global Certificates as set forth on the form of
the Series A Preferred Stock certificate attached hereto as Exhibit C, including
the legend set forth in Exhibit B hereto (the “Regulation S Global
Certificate”). The Regulation S Global Certificate shall be deposited upon
issuance with, or on behalf of, the Transfer Agent as custodian for DTC and
registered in the name of Cede & Co., as nominee for DTC, for credit to the
respective accounts of the Beneficial Owners of the Series A Preferred Stock
represented thereby (or to such other accounts as they may direct). The number
of shares of the Series A Preferred Stock represented by the Regulation S Global
Certificate may from time to time be increased or decreased by adjustments made
on the records of the Transfer Agent, as custodian for DTC or its nominee, as
hereinafter provided.

(g)    Shares of the Series A Preferred Stock initially sold on the Closing Date
in reliance on an exemption from registration under the Securities Act (other
than Rule 144A or Regulation S) to Institutional Accredited Investors (the “IAI
Shares”) shall be issued in the form of one or more permanent Global
Certificates as set forth on the form of the Series A Preferred Stock
certificate attached hereto as Exhibit C, including the legend set forth in
Exhibit B hereto (the “IAI Global Certificate”). The IAI Global Certificate
shall be deposited upon issuance with, or on behalf of, the Transfer Agent as
custodian for DTC and registered in the name of Cede & Co., as nominee for DTC,
for credit to the respective accounts of the Beneficial Owners of the Series A
Preferred Stock represented thereby (or to such other accounts as they may
direct). The number of shares of the Series A Preferred Stock represented by the
IAI Global Certificate may from time to time be increased or decreased by
adjustments made on the records of the Transfer Agent, as custodian for DTC or
its nominee, as hereinafter provided.

(h)    A Holder may transfer shares of the Series A Preferred Stock to another
Person or exchange a Series A Preferred Stock Certificate for another Series A
Preferred Stock Certificate by presenting to the Transfer Agent a written
request therefor stating the name of the proposed transferee or requesting such
an exchange, accompanied by any certification, opinion or other document
required by the Transfer Agent, except that any transfers or exchanges between
the Rule 144A Global Certificate and the Regulation S Global Certificate, or
vice versa, shall be made as set forth in Section 14(j) or Section 14(m), as
applicable. The Transfer Agent shall promptly register any transfer or exchange
that meets the applicable requirements by noting the same in the register
maintained by the Transfer Agent for the purpose, and no transfer or exchange
shall be effective until it is registered in such register. The transfer or
exchange of any Series A Preferred Stock Certificate (or a beneficial interest
therein) may only be made in accordance with applicable law and this Certificate
of Designations, as applicable, and, in the case of a Global Certificate (or a
beneficial interest therein), the applicable rules and procedures of DTC,
Euroclear and Clearstream. The Transfer Agent shall refuse to register any
requested transfer or exchange that does not comply with this Certificate of
Designations. A Global Certificate may not be transferred as a whole except by
DTC to a nominee of DTC or by a nominee of DTC to DTC or another nominee of DTC
or by DTC or any such nominee to a successor Depositary or a nominee of such
successor Depositary.

(i)    The transfer and exchange of beneficial interests in Global Certificates
shall be effected through DTC, in accordance with this Certificate of
Designations (including restrictions on transfer set forth in this Section 14,
as applicable) and the procedures of DTC therefor.

(j)    A registration of transfer or exchange of beneficial interests in a
Regulation S Global Certificate for beneficial interests in a Rule 144A Global
Certificate or an IAI Global Certificate prior to the Resale Restriction
Termination Date shall be made upon the receipt by the Transfer Agent or its
agent of a certificate substantially in the form set forth in Exhibit D hereto
from the proposed transferee or otherwise in accordance with the procedures of
DTC.

 

64



--------------------------------------------------------------------------------

(k)    Following the one year anniversary of the later of the Closing Date and
the last date on which the Company or any Affiliate of the Company was the owner
of such shares or a beneficial interest in a Series A Preferred Stock
Certificate representing such shares, the Company may, in its sole discretion,
(i) if Rule 144A Shares (if any) are represented by one or more Rule 144A Global
Certificates, comply with any applicable DTC procedures for delegending or
otherwise exchanging any such Restricted Global Certificate for an Unrestricted
Global Certificate and changing the restricted CUSIP number for an unrestricted
CUSIP number (including DTC’s mandatory exchange process, if applicable), and
(ii) if Rule 144A Shares (if any) are represented by Restricted Definitive
Series A Preferred Stock Certificates, (1) instruct the Transfer Agent to cancel
any such Restricted Definitive Series A Preferred Stock Certificates and
(2) issue to the Holder thereof (or its transferee) a new Unrestricted
Definitive Series A Preferred Stock Certificate representing the same number of
shares of the Series A Preferred Stock, registered in the name of the Holder
thereof (or its transferee), if, in the case of both clauses (i) and (ii), the
Company determines in its sole discretion (upon the advice of counsel and such
other certifications and evidence as the Company may reasonably require) that
Rule 144A Shares are eligible for resale by non-Affiliates of the Company
pursuant to Rule 144 under the Securities Act (or a successor provision) without
the need to satisfy certain conditions to ensure that transfers thereof are
effected in compliance with the Securities Act (the date on which the Company
makes such a determination in the affirmative, the “Resale Restriction
Termination Date”).

(l)    Following the one year anniversary of the later of the Closing Date and
the last date on which the Company or any Affiliate of the Company was the owner
of such shares or a beneficial interest in a Series A Preferred Stock
Certificate representing such shares, the Company may, in its sole discretion,
(i) if IAI Shares (if any) are represented by one or more IAI Global
Certificates, comply with any applicable DTC procedures for delegending or
otherwise exchanging any such Restricted Global Certificate for an Unrestricted
Global Certificate and changing the restricted CUSIP number for an unrestricted
CUSIP number (including DTC’s mandatory exchange process, if applicable), and
(ii) if IAI Shares (if any) are represented by Restricted Definitive Series A
Preferred Stock Certificates, (1) instruct the Transfer Agent to cancel any such
Restricted Definitive Series A Preferred Stock Certificates and (2) issue to the
Holder thereof (or its transferee) a new Unrestricted Definitive Series A
Preferred Stock Certificate representing the same number of shares of the Series
A Preferred Stock, registered in the name of the Holder thereof (or its
transferee), if, in the case of both clauses (i) and (ii), the Company
determines in its sole discretion (upon the advice of counsel and such other
certifications and evidence as the Company may reasonably require) that IAI
Shares are eligible for resale by non-Affiliates of the Company pursuant to Rule
144 under the Securities Act (or a successor provision) without the need to
satisfy certain conditions to ensure that transfers thereof are effected in
compliance with the Securities Act.

(m)    During the Restricted Period, beneficial ownership of interests in the
Regulation S Global Certificate may only be sold, pledged or otherwise
transferred in accordance with the applicable rules and procedures of DTC,
Euroclear and Clearstream, to the extent applicable to such transaction and as
in effect from time to time, or otherwise in accordance with law to the effect
that such transfer is being made to a person whom the transferor reasonably
believes is a Qualified Institutional Buyer in a transaction meeting the
requirements of Rule 144A. Transfers by an owner of a beneficial interest in the
Rule 144A Global Certificate to a transferee who takes delivery of such interest
through the Regulation S Global Certificate before the Resale Restriction
Termination Date, shall be made only upon receipt by the Transfer Agent of a
certification in the form provided in Exhibit D hereto or otherwise in
accordance with the procedures of DTC, and such interest transferred shall be
held immediately thereafter through Euroclear or Clearstream. Regulation S
Shares shall be freely tradable by non-Affiliates of the Company after the
Restricted Period ends. Following the Resale Restriction Termination Date, if
the Regulation S Shares are represented by one or more Regulation S Global
Certificates, the Company may follow applicable DTC procedures to change the
CUSIP number for the Regulation S Shares to the unrestricted CUSIP number
applicable to the Rule 144A Shares and the IAI Shares at that time, if such DTC
procedures exist at such time.

 

65



--------------------------------------------------------------------------------

(n)    

(i)    Except as provided below, owners of beneficial interests in Global
Certificates shall not be entitled to receive Definitive Series A Preferred
Stock Certificates. If required to do so pursuant to any applicable law or
regulation, Beneficial Owners may obtain Definitive Series A Preferred Stock
Certificates in exchange for their beneficial interests in a Global Certificate
upon written request in accordance with DTC’s and the Transfer Agent’s
procedures. In addition, Definitive Series A Preferred Stock Certificates shall
be transferred to all Beneficial Owners in exchange for their beneficial
interests in a Global Certificate if (A) DTC notifies the Company that it is
unwilling or unable to continue as depositary for such Global Certificate or DTC
ceases to be a clearing agency registered under the Exchange Act, at a time when
DTC is required to be so registered in order to act as depositary, and in each
case a successor depositary is not appointed by the Company within 90 days of
such notice or (B) subject to Section 1.19 of the Series A Investors Rights
Agreement, the Company in its sole discretion executes and delivers to the
Transfer Agent an officer’s certificate stating that such Global Certificate
shall be so exchangeable. In the event of the occurrence of any of the events
specified in the preceding two sentences, the Company shall promptly make
available to the Transfer Agent a reasonable supply of Definitive Series A
Preferred Stock Certificates.

(ii)    Any Definitive Series A Preferred Stock Certificate delivered in
exchange for an interest in a Global Certificate pursuant to this Section 14(n)
shall (A) bear the appropriate legend set forth in Exhibit A, (1) in the case of
Rule 144A Shares and IAI Shares, if a Definitive Series A Preferred Stock
Certificate shall be issued before the Resale Restriction Termination Date and
(2) in the case of Regulation S Shares, if a Definitive Series A Preferred Stock
Certificate shall be issued before the last date of the Restricted Period, and
(B) be registered in the name of the Holder of the Definitive Series A Preferred
Stock Certificate.

(iii)    If a Definitive Series A Preferred Stock Certificate is transferred or
exchanged for a beneficial interest in a Global Certificate, the Transfer Agent
shall (x) cancel such Definitive Series A Preferred Stock Certificate,
(y) record an increase in the number of shares of the Series A Preferred Stock
represented by such Global Certificate equal to the number of shares of the
Series A Preferred Stock of such transfer or exchange and (z) in the event that
such transfer or exchange involves less than the entire number of shares
represented by the canceled Definitive Series A Preferred Stock Certificate, the
Company shall execute and make available for delivery to the transferring Holder
a new Definitive Series A Preferred Stock Certificate representing the shares of
the Series A Preferred Stock not so transferred.

(iv)    If a Definitive Series A Preferred Stock Certificate is transferred or
exchanged for another Definitive Series A Preferred Stock Certificate, (x) the
Transfer Agent shall cancel the Definitive Series A Preferred Stock Certificate
being transferred or exchanged, (y) the Company shall execute and make available
for delivery one or more new Definitive Series A Preferred Stock Certificates
representing the number of shares of the Series A Preferred Stock of such
transfer or exchange to the transferee (in the case of a transfer) or the Holder
of the canceled Definitive Series A Preferred Stock Certificate (in the case of
an exchange), registered in the name of such transferee or Holder, as
applicable, and (z) if such transfer or exchange involves less than the entire
number of shares represented by the canceled Definitive Series A Preferred Stock
Certificate, the Company shall execute and make available for delivery to the
Holder thereof one or more Definitive Series A Preferred Stock Certificates
representing the number of shares of the

 

66



--------------------------------------------------------------------------------

Series A Preferred Stock equal to the untransferred or unexchanged shares of the
Series A Preferred Stock represented by the canceled Definitive Series A
Preferred Stock Certificates, registered in the name of the Holder thereof.

(v)    Prior to the Resale Restriction Termination Date, a registration of
transfer or exchange of beneficial interests in Definitive Series A Preferred
Stock Certificates representing Rule 144A Shares or IAI Shares to a Qualified
Institutional Buyer shall be made upon the representation of the transferee in
the form as set forth on the applicable Series A Preferred Stock Certificate
that it is purchasing for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account is a
Qualified Institutional Buyer and is aware that the sale to it is being made in
reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as it has requested pursuant to Rule 144A or has
determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A.

15.    Amendments and Waivers. No amendment, modification, restatement,
supplement, termination, repeal or waiver of, or consent to any departure by the
Company or any of its Subsidiaries from, (I) any of the powers, designations,
preferences and relative participating, optional or other special rights, and
qualifications, limitations or restrictions of the shares of the Series A
Preferred Stock, (II) any provision of the Certificate of Incorporation or the
bylaws of the Company (but only if such amendment, modification, restatement,
supplement, termination, repeal, waiver or consent to the Certificate of
Incorporation or bylaws of the Company alters or changes any of the powers,
designations, preferences and relative participating, optional or other special
rights, and qualifications, limitations or restrictions of the shares of the
Series A Preferred Stock so as to affect them adversely) or (III) this
Certificate of Designations (in each case of clauses (I), (II) and (III),
whether by merger, consolidation, operation of Law, reorganization or otherwise)
shall be effective without being in writing and without the Company first having
provided written notice of such proposed action to each Holder and having
obtained the affirmative vote or written consent of the Required Holders;
provided that the following actions (whether effected by merger, consolidation,
operation of Law, reorganization or otherwise) shall not be effective without
being in writing and without the Company first having provided written notice of
such proposed action to each Holder and having obtained the affirmative vote or
written consent of the Supermajority Holders (or, in the case of clauses (v) and
(vi) below, the Two-Thirds Majority Holders): (i) any amendment, modification,
restatement, supplement, termination, repeal, waiver of or consent to any
departure from the definition of “Dividend Rate,” “Liquidation Preference,”
“Compounded Dividends” or “Extraordinary Dividends” or any Holder’s right to
payment of any Dividends in the amounts, in the manner and at the times
specified in Sections 5, 6 and 7, (ii) any amendment, modification, restatement,
supplement, termination, repeal, waiver of or consent to any departure from any
provision with respect to the amount of, or a Holder’s right to receive, the
Redemption Price, (iii) any amendment, modification, restatement, supplement,
termination, repeal, waiver of or consent to departure from this Section 15 or
any voting percentages in this Certificate of Designations (including the
percentages in the definitions of “Required Holders,” “Two-Thirds Majority
Holders” and “Supermajority Holders”) or any provisions of Section 4 hereof,
(iv) any amendment, modification, restatement, supplement, termination, repeal,
waiver of or consent to departure from Section 3 or any other provision
affecting the ranking of the Series A Preferred Stock (including the creation or
authorization of additional classes or shares of Preferred Stock senior to or
pari passu with the Series A Preferred Stock (including additional shares of the
Series A Preferred Stock)), (v) any amendment, modification, restatement,
supplement, termination, repeal, waiver of or consent to departure from
Section 9, 10, or 11 or (vi) any consummation of a binding share exchange or
reclassification involving the Series A Preferred Stock or a merger,
consolidation, amalgamation or other similar transaction involving the Company
and one or more other Persons; provided, further that no amendment,
modification, restatement, supplement, termination, repeal or waiver of, or
consent to any departure by the Company or

 

67



--------------------------------------------------------------------------------

any of its Subsidiaries from, this Certificate of Designations that treats any
Holder, by its terms (as opposed to its effect), disparately and in a materially
adverse manner relative to the other Holders may be effected without the consent
of each such disparately and materially adversely affected Holder. No waiver of
any Default or Event of Default or any other provision, condition or requirement
of this Certificate of Designations or other failure to comply with any
provision, condition or requirement of this Certificate of Designations shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
Default or Event of Default or failure or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission to exercise any
right hereunder in any manner impair the exercise of any such right.

16.    Transfer Agent and Registrar. The duly appointed Transfer Agent and
Registrar (the “Registrar”) for the Series A Preferred Stock shall be American
Stock Transfer & Trust Company, LLC. The Company may, in its sole discretion,
remove the Transfer Agent in accordance with the agreement between the Company
and the Transfer Agent; provided that the Company shall appoint a successor
transfer agent who shall accept such appointment prior to the effectiveness of
such removal.

17.    Meetings of Holders. Notwithstanding anything to the contrary herein or
in any other Series A Preferred Stock Document, if any shares of the Series A
Preferred Shares are Beneficially Owned or held, directly or indirectly, by the
Sponsor (including the Company, any of its Subsidiaries and, notwithstanding
anything to the contrary in the definition of “Sponsor”, any Portfolio Companies
of the Sponsor), the Sponsor (including the Company, any of its Subsidiaries
and, notwithstanding anything to the contrary in the definition of “Sponsor”,
any Portfolio Companies of the Sponsor) shall not be permitted to attend any
meeting of the Holders of the Series A Preferred Stock or participate in any
discussion among the Holders of the Series A Preferred Stock and shall not
receive any report or other document produced expressly by or on behalf of the
Holders of the Series A Preferred Stock.

18.    No Reissuance of the Series A Preferred Stock. No share or shares of the
Series A Preferred Stock acquired by the Company by reason of redemption,
purchase or otherwise shall be reissued or held in treasury for reissuance, and
the Company shall take all action to cause all such shares to be canceled,
retired and eliminated from the shares of the Series A Preferred Stock and the
class of Preferred Stock which the Company shall be authorized to issue.

19.    Rights and Remedies of Holders.

(a)    The various provisions set forth herein are for the benefit of the
Holders of the Series A Preferred Stock and shall be enforceable by them,
including by one or more actions for specific performance. The Company
acknowledges that the subject matter of this Certificate of Designations is
unique and that the Holders would be damaged irreparably in the event that any
of the provisions of this Certificate of Designations are not performed in
accordance with their specific terms or otherwise are breached, and that
remedies at law would not be adequate to compensate such other parties not in
default or in breach. Accordingly, the Company agrees that the Holders shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Certificate of Designations and to enforce specifically the terms and
provisions of this Certificate of Designations in addition to any other remedy
to which they may be entitled, at law or in equity. The Company waives any
defense that a remedy at law is adequate and any requirement to post bond or
provide similar security in connection with actions instituted for injunctive
relief or specific performance of this Certificate of Designations.

(b)    Except as expressly set forth herein, all remedies available under this
Certificate of Designations, at law, in equity or otherwise, shall be deemed
cumulative and not alternative or exclusive of other remedies. The exercise by
any Holder of the Series A Preferred Stock of a particular remedy shall not
preclude the exercise of any other remedy.

 

68



--------------------------------------------------------------------------------

20.    Notices.

(a)    Any notice or other communication required or permitted to be delivered
under this Certificate of Designations shall be in writing and delivered by
(i) email or (ii) overnight delivery via a national courier service, with
respect to any Holder, at the email address or physical address on file with the
Company or through the applicable procedures of DTC and, with respect to the
Company, to the following email address or physical address, as applicable:

Vail Holdco Corp

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, Pennsylvania 19087

Attention:          General Counsel

Email:                generalcounsel@avantorinc.com

with copies (which shall not constitute notice) to:

New Mountain Capital, L.L.C.

787 Seventh Avenue, #49

New York, New York 10019

Attention:          Matthew Holt

Email:                mholt@newmountaincapital.com

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:          Alan Klein

    Elizabeth Cooper

    Ben Schaye

    Ryan Bekkerus

Email:               aklein@stblaw.com

    ecooper@stblaw.com

    ben.schaye@stblaw.com

    rbekkerus@stblaw.com

(b)    Except as otherwise required by Law, notice or other communication
pursuant to Section 20(a) shall be deemed given or received when delivered,
except that any notice or communication received by email transmission on a
non-Business Day or on any Business Day after 5:00 p.m. addressee’s local time
or by overnight delivery on a non-Business Day shall be deemed to have been
given and received at 9:00 a.m. addressee’s local time on the next Business Day.

21.    Independence of Provisions. Each covenant and protective voting provision
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant and protective voting provision
contained herein and each covenant contained in the Series A Investors Rights
Agreement, so that compliance with any one covenant or protective voting
provision shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant or protective voting provision.

 

69



--------------------------------------------------------------------------------

22.    Renunciation under DGCL Section 122(17). Pursuant to Section 122(17) of
the DGCL, the Company renounces any interest or expectancy of the Company in, or
being offered an opportunity to participate in, business opportunities as set
forth in Section 3.19 of the Series A Investors Rights Agreement.

23.    No Conversion Rights. The Holders have no rights to convert the shares of
the Series A Preferred Stock into any other Equity Interests of the Company.

24.    Severability. Whenever possible, each provision hereof shall be
interpreted in a manner as to be effective and valid under applicable Law, but
if any provision hereof is held to be prohibited by or invalid under applicable
Law, then such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions hereof, which shall remain in full force and effect,
and no provision herein set forth shall be deemed dependent upon any such other
provision unless so expressed herein.

25.    Governing Law. This Certificate of Designations and all questions
relating to the interpretation or enforcement of this Certificate of
Designations shall be governed by and construed in accordance with the Laws of
the State of Delaware without regard to the Laws of the State of Delaware or any
other jurisdiction that would call for the application of the substantive Laws
of any jurisdiction other than Delaware.

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed by its duly authorized officer on this 21st day of November,
2017.

 

VAIL HOLDCO CORP By:  

         

Name:     

Title:     

[SIGNATURE PAGE TO CERTIFICATE OF DESIGNATIONS]



--------------------------------------------------------------------------------

EXHIBIT A

Restrictive Legend to the Series A Preferred Stock Certificate

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION.
NEITHER THIS SECURITY NOR ANY BENEFICIAL INTERESTS HEREIN MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE
HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND
ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE THAT IS [IN
THE CASE OF RULE 144A CERTIFICATE OR IAI CERTIFICATE: ONE YEAR AFTER THE LATER
OF THE DATE OF ORIGINAL ISSUE AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF SUCH SECURITY OR THE RELEVANT
BENEFICIAL INTEREST THEREIN (OR ANY PREDECESSOR THERETO)], [IN THE CASE OF
REGULATION S CERTIFICATE: 40 DAYS AFTER THE DATE OF ORIGINAL ISSUE], ONLY
(A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
(B) FOR SO LONG AS THE SHARES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO
AN OFFER, SALE OR OTHER TRANSFER TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE
UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT,
(D) TO AN INSTITUTIONAL ACCREDITED INVESTOR IN RELIANCE ON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OTHER THAN THOSE LISTED IN
CLAUSES (B) AND (C), (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
OR (F) TO THE COMPANY OR ANY OF ITS AFFILIATES, SUBJECT TO THE COMPANY’S AND THE
TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR OTHER TRANSFER PURSUANT
TO CLAUSE (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE POWERS,
DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER SPECIAL
RIGHTS, AND QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS SET FORTH IN THE
CERTIFICATE OF DESIGNATIONS FOR THE SERIES A PREFERRED STOCK FILED WITH THE
SECRETARY OF STATE FOR THE STATE OF DELAWARE PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW (THE “CERTIFICATE OF DESIGNATIONS”) AND THE
RIGHTS, TERMS AND CONDITIONS SET FORTH IN THE SERIES A INVESTORS RIGHTS
AGREEMENT BY AND AMONG VAIL HOLDCO CORP (THE “COMPANY”) AND CERTAIN HOLDERS OF
COMPANY SECURITIES PARTY THERETO (THE “INVESTORS RIGHTS AGREEMENT”). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF THE CERTIFICATE OF DESIGNATIONS AND THE INVESTORS RIGHTS
AGREEMENT. A COPY OF THE CERTIFICATE OF DESIGNATIONS AND THE INVESTORS RIGHTS
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER UPON
REQUEST.

 

72



--------------------------------------------------------------------------------

IN ADDITION, THE HOLDER OF THIS SECURITY UNDERSTANDS THAT THE COMPANY MAY
RECEIVE A LIST OF PARTICIPANTS HOLDING POSITIONS IN THIS SECURITY. EACH
PURCHASER OF THIS SECURITY OR ANY BENEFICIAL INTERESTS HEREIN WILL BE DEEMED TO
REPRESENT THAT IT AGREES TO COMPLY WITH THE TRANSFER RESTRICTIONS SET FORTH
HEREIN AND IN THE CERTIFICATE OF DESIGNATIONS, AND WILL NOT TRANSFER THIS
SECURITY TOR ANY BENEFICIAL INTERESTS HEREIN EXCEPT TO AN ELIGIBLE PURCHASER WHO
CAN MAKE THE SAME ACKNOWLEDGMENTS, REPRESENTATIONS, WARRANTIES AND AGREEMENTS ON
BEHALF OF ITSELF AND EACH ACCOUNT FOR WHICH IT IS PURCHASING.

 

73



--------------------------------------------------------------------------------

EXHIBIT B

Global Certificate Legend

THIS GLOBAL CERTIFICATE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE CERTIFICATE
OF DESIGNATIONS FOR THE SERIES A PREFERRED STOCK FILED WITH THE SECRETARY OF
STATE FOR THE STATE OF DELAWARE PURSUANT TO SECTION 151 OF THE DELAWARE GENERAL
CORPORATION LAW (THE “CERTIFICATE OF DESIGNATIONS”)) OR ITS NOMINEE IN CUSTODY
FOR THE BENEFIT OF THE BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY
PERSON UNDER ANY CIRCUMSTANCES EXCEPT THAT (I) THE TRANSFER AGENT MAY MAKE SUCH
NOTATIONS HEREON AS MAY BE REQUIRED PURSUANT TO SECTION 14 OF THE CERTIFICATE OF
DESIGNATIONS, (II) THIS GLOBAL CERTIFICATE MAY BE EXCHANGED IN WHOLE BUT NOT IN
PART PURSUANT TO SECTION 14 OF THE CERTIFICATE OF DESIGNATIONS, (III) THIS
GLOBAL CERTIFICATE MAY BE DELIVERED TO THE TRANSFER AGENT FOR CANCELLATION
PURSUANT TO SECTION 13 OF THE CERTIFICATE OF DESIGNATIONS AND (IV) THIS GLOBAL
CERTIFICATE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS A BENEFICIAL INTEREST HEREIN.

 

74



--------------------------------------------------------------------------------

EXHIBIT C

FACE OF SECURITY

[Insert the applicable legend(s), if any, pursuant to Section 14(a), 14(e) 14(f)
and 14(g) of the Certificate of Designations]     

 

    Certificate Number: [●]

  

[●] Shares

[144A/REG S/IAI] CUSIP No.: [●]

ISIN No.: [●]

Series A Preferred Stock (par value $0.01 per share)

(Initial Liquidation Preference $1,000.00 per share)

of

VAIL HOLDCO CORP

Vail Holdco Corp, a corporation duly organized and existing under the General
Corporation Law of the State of Delaware (the “Company”), hereby certifies that
                     (the “Holder”) is the registered owner of
                     (                    ) fully paid and non-assessable
preferred securities of the Company designated the Series A Preferred Stock (par
value $0.01) (initial Liquidation Preference $1,000.00 per share) (the “Series A
Preferred Stock”). The dividend rate of the Series A Preferred Stock is set
forth in the Certificate of Designations.

The Series A Preferred Stock is transferable on the books and records of
                    , as Transfer Agent, in person or by a duly authorized
attorney, upon surrender of this certificate duly endorsed and in proper form
for transfer.

The designation, rights, privileges, restrictions, preferences and other terms
and provisions of the Series A Preferred Stock represented hereby are issued and
shall in all respects be subject to the provisions of the Certificate of
Designations of the Series A Preferred Stock adopted on November 21, 2017, as
the same may be amended, supplemented, waived or otherwise modified from time to
time (the “Certificate of Designations”). Capitalized terms used but not defined
herein shall have the meanings given them in the Certificate of Designations.
The Company shall provide a copy of the Certificate of Designations to a Holder
without charge upon written request to the Company at its principal place of
business. In the event of any conflict or inconsistency between this Certificate
and the Certificate of Designations, the Certificate of Designations shall
control and govern.

Reference is hereby made to select provisions of the Series A Preferred Stock
set forth on the reverse hereof, and to the Certificate of Designations, which
select provisions and the Certificate of Designations shall for all purposes
have the same effect as if set forth at this place.

Upon receipt of this certificate, each Holder (and each Beneficial Owner
thereof) shall be deemed, by its acceptance hereof, to have agreed to the terms
of the Series A Preferred Stock and the Series A Preferred Stock Documents and
the provisions of the Series A Preferred Stock Documents shall inure to the
benefit of and, solely to the extent applicable, be binding upon, each holder of
the Series A Preferred Stock.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this certificate this      day of
November, 2017.

 

VAIL HOLDCO CORP By:  

 

  Name:   Title:

 

76



--------------------------------------------------------------------------------

Countersigned by:

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

as Transfer Agent

 

By:  

 

Name: Title:

 

Date:                                           

 

77



--------------------------------------------------------------------------------

REVERSE OF SECURITY

Dividends on the Series A Preferred Stock shall be payable as provided in the
Certificate of Designations.

The Liquidation Preference on the Series A Preferred Stock shall be adjusted as
provided in the Certificate of Designations.

The Series A Preferred Stock is entitled to the voting rights set forth in the
Certificate of Designations.

The Series A Preferred Stock shall be redeemable as provided in the Certificate
of Designations.

The Company shall be subject to the covenants set forth in the Certificate of
Designations.

 

78



--------------------------------------------------------------------------------

SHARE TRANSFER FORM

FOR VALUE RECEIVED, the undersigned transfers the Series A Preferred Stock
evidenced hereby to:

 

 

 

(INSERT ASSIGNEE’S LEGAL NAME)

 

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

Date:                                           

 

Signature:  

 

           (Sign exactly as your name appears on the other side of this Series A
Preferred Stock Certificate)

 

Signature Guarantee*:                                                       

 

*

Signature must be guaranteed by an “eligible guarantor institution,” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the registrar
of the Company in addition to, or in substitution for, STAMP, all in accordance
with the Exchange Act).

 

79



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Series A Preferred Stock Certificate purchased
by the Company pursuant to Section 7(a) of the Certificate of Designations,
check the appropriate box below:

☐ Section 7(a)    

If you want to elect to have only a portion of the Series A Preferred Stock
represented by this certificate purchased by the Company pursuant to
Section 7(a) of the Certificate of Designations, state the number of shares you
elect to have purchased:

$                

 

Date:                                         

 

Your Signature:  

 

  (Sign exactly as your name appears on the other side of this Series A
Preferred Stock Certificate)

 

Tax Identification No.:    

 

Signature Guarantee*:                                         

 

*

Signature must be guaranteed by an “eligible guarantor institution,” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the registrar
of the Company in addition to, or in substitution for, STAMP, all in accordance
with the Exchange Act).

 

80



--------------------------------------------------------------------------------

[INSERT IN EACH GLOBAL CERTIFICATE:]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL CERTIFICATE

The following exchanges of a part of this Global Certificate for an interest in
another Global Certificate or for a Definitive Series A Preferred Stock
Certificate, or exchanges of a part of another Global Certificate or Definitive
Series A Preferred Stock Certificate for an interest in this Global Certificate,
have been made:

 

Date of Exchange

   Amount of
decrease in number
of shares of this
Global Certificate      Amount of
increase in
number of
shares of this
Global
Certificate      Number of shares of
this Global
Certificate following
such decrease (or
increase)     

Signature of
authorized
signatory of
Custodian

           

 

81



--------------------------------------------------------------------------------

[INSERT IN EACH GLOBAL CERTIFICATE:]

SCHEDULE OF COMPOUNDED DIVIDENDS

The initial Liquidation Preference of each share of Series A Preferred Stock
represented by this Global Certificate is $1,000. The following adjustments have
been made:

 

Date

   Per-share increase in
Liquidation
Preference due to
Compounded
Dividends      Per-share decrease
in Liquidation
Preference due to
Compounded
Dividend Reduction      Per-share Liquidation
Preference of each share
of Series A Preferred
Stock following such
decrease (or increase)     

Signature of
authorized
signatory of
Custodian

           

 

82



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CERTIFICATE OF TRANSFER

Vail Holdco Corp

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, Pennsylvania 19087

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Re:    Series A Preferred Stock

Reference is hereby made to the Certificate of Designations of the Series A
Preferred Stock, dated as of November 21, 2017 (the “Certificate of
Designations”), of Vail Holdco Corp, as issuer (the “Company”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Certificate of Designations.

(the “Transferor”) owns and proposes to transfer                  shares of the
Series A Preferred Stock in the manner specified in Annex A hereto (the
“Transfer”), to                  (the “Transferee”), as further specified in
Annex A hereto. In connection with the Transfer, the Transferor hereby certifies
that:

[CHECK ALL THAT APPLY]

☐ 1.    Check if Transferee shall take delivery of a beneficial interest in the
Rule 144A Global Certificate or a Definitive Series A Preferred Stock
Certificate pursuant to Rule 144A. The Transfer is being effected pursuant to
and in accordance with Rule 144A under the Securities Act of 1933, as amended
(the “Securities Act”), and, accordingly, the Transferor hereby further
certifies that the beneficial interest or Definitive Series A Preferred Stock
Certificate is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Series A Preferred
Stock Certificate for its own account, or for one or more accounts with respect
to which such Person exercises sole investment discretion, and such Person and
each such account is a “qualified institutional buyer” within the meaning of
Rule 144A in a transaction meeting the requirements of Rule 144A, and such
Transfer is in compliance with any applicable blue sky securities laws of any
state of the United States. Upon consummation of the proposed Transfer in
accordance with the terms of the Certificate of Designations, the transferred
beneficial interest or Definitive Series A Preferred Stock Certificate shall be
subject to the restrictions on transfer enumerated in the legend printed on the
Rule 144A Global Certificate and/or the Definitive Series A Preferred Stock
Certificate and in the Certificate of Designations and the Securities Act.

☐ 2.    Check if Transferee shall take delivery of a beneficial interest in the
Regulation S Global Certificate or a Definitive Series A Preferred Stock
Certificate pursuant to Regulation S. The Transfer is being effected pursuant to
and in accordance with Rule 903 or Rule 904 under the Securities Act and,
accordingly, the Transferor hereby further certifies that (i) the Transfer is
not being made to a

 

83



--------------------------------------------------------------------------------

person in the United States and (x) at the time the buy order was originated,
the Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) the transfer is not being made to a U.S. Person or for
the account or benefit of a U.S. Person. Upon consummation of the proposed
transfer in accordance with the terms of the Certificate of Designations, the
transferred beneficial interest or Definitive Series A Preferred Stock
Certificate shall be subject to the restrictions on transfer enumerated in the
legend printed on the Regulation S Global Certificate and/or the Definitive
Series A Preferred Stock Certificate and in the Certificate of Designations and
the Securities Act.

☐ 3.    Check and complete if Transferee shall take delivery of the IAI Global
Certificate or a Definitive Series A Preferred Stock Certificate pursuant to any
provision of the Securities Act other than Rule 144, Rule 144A or Regulation S.
The Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Certificates and
Restricted Definitive Series A Preferred Stock Certificates and pursuant to and
in accordance with the Securities Act and any applicable blue sky securities
laws of any state of the United States, and accordingly the Transferor hereby
further certifies that (check one):

☐ (a)    such Transfer is being effected to the Company or a Subsidiary thereof;
or

☐ (b)    such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act; or

☐ (c)    such Transfer is being effected to an Institutional Accredited Investor
and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor
hereby further certifies that it has not engaged in any general solicitation
within the meaning of Regulation D under the Securities Act and the Transfer
complies with the transfer restrictions applicable to beneficial interests in a
IAI Global Certificate or Restricted Definitive Series A Preferred Stock
Certificate and the requirements of the exemption claimed, which certification
is supported by (1) a certificate executed by the Transferee in the form of
Exhibit E to the Certificate of Designations and (2) if such Transfer is in
respect of a Liquidation Preference of the Series A Preferred Stock at the time
of transfer of less than $250,000, an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Series A Preferred Stock Certificate shall be subject to the restrictions on
transfer enumerated in the legend printed on the IAI Global Certificate and/or a
Restricted Definitive Series A Preferred Stock Certificate and in the
Certificate of Designations and the Securities Act.

☐ 4.    Check if Transferee shall take delivery of an Unrestricted Global
Certificate or of an Unrestricted Definitive Series A Preferred Stock
Certificate. The Transfer is of a beneficial interest in an Unrestricted Global
Certificate or an Unrestricted Definitive Series A Preferred Stock Certificate.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

Dated:                                         

 

84



--------------------------------------------------------------------------------

 

[Insert Name of Transferor]

 

By:  

 

  Name:   Title:

 

85



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.

The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  ☐

(a)        a beneficial interest in the:

 

  (i)

144A Global Certificate (CUSIP                 ); or

 

  (ii)

Regulation S Global Certificate (CUSIP                 ); or

 

  (iii)

IAI Global Certificate (CUSIP                 ); or

 

  ☐

(b)        a Restricted Definitive Series A Preferred Stock Certificate.

 

2.

After the Transfer the Transferee shall hold:

[CHECK ONE]

 

  ☐

(a)        a beneficial interest in the:

 

  (i)

144A Global Certificate (CUSIP                 ); or

 

  (ii)

Regulation S Global Certificate (CUSIP                 ); or

 

  (iii)

IAI Global Certificate (CUSIP                 ); or

 

  (iv)

Unrestricted Global Certificate (CUSIP                 ); or

 

  ☐

(b)        a Restricted Definitive Series A Preferred Stock Certificate; or

 

  ☐

(c)        an Unrestricted Definitive Series A Preferred Stock Certificate,

in accordance with the terms of the Certificate of Designations.

 

86



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

c/o Vail Holdco Corp

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, Pennsylvania 19087

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Re:    Series A Preferred Stock

Reference is hereby made to the Certificate of Designations of the Series A
Preferred Stock, dated as of November 21, 2017 (the “Certificate of
Designations”), of Vail Holdco Corp, as issuer (the “Company”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Certificate of Designations.

In connection with our proposed purchase of                 shares of the Series
A Preferred Stock in the form of:

 

  (a)

☐ a beneficial interest in a Global Certificate, or

 

  (b)

☐ a Definitive Series A Preferred Stock Certificate,

we confirm that:

 

  1.

We understand that any subsequent transfer of the Series A Preferred Stock or
any interest therein is subject to certain restrictions and conditions set forth
in the Certificate of Designations and the undersigned agrees to be bound by,
and not to resell, pledge or otherwise transfer the Series A Preferred Stock or
any interest therein except in compliance with such restrictions and conditions
and the Securities Act of 1933, as amended (the “Securities Act”).

 

  2.

We understand that the offer and sale of the Series A Preferred Stock has not
been registered under the Securities Act, and that the Series A Preferred Stock
and any interest therein may not be offered or sold except as permitted in the
following sentence. We agree, on our own behalf and on behalf of any accounts
for which we are acting as hereinafter stated, that if we should sell the Series
A Preferred Stock or any interest therein, we shall do so only (A) to the
Company or any affiliate thereof, (B) in accordance with Rule 144A under the
Securities Act to a “qualified institutional buyer” (as defined therein), (C) to
an institutional “accredited investor” (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
you and to the Company a signed letter substantially in the form of this letter
and, if such transfer is in respect of shares of Series A Preferred Stock with
an aggregate Liquidation Preference at the time of transfer

 

87



--------------------------------------------------------------------------------

  of less than $250,000, an Opinion of Counsel in form reasonably acceptable to
the Company to the effect that such transfer is in compliance with the
Securities Act, (D) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, (E) pursuant to the provisions of Rule
144 under the Securities Act or (F) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
Person purchasing the Definitive Series A Preferred Stock Certificate or
beneficial interest in a Global Certificate from us in a transaction meeting the
requirements of clauses (A) through (E) of this paragraph a notice advising such
purchaser that resales thereof are restricted as stated herein.

 

  3.

We understand that, on any proposed resale of the Series A Preferred Stock or
beneficial interest therein, we may be required to furnish to you and the
Company such certifications, legal opinions and other information as you and the
Company may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions. We further understand that the Series A Preferred
Stock Certificate purchased by us shall bear a legend to the foregoing effect.

 

  4.

We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3), (7) or (8) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Series A Preferred
Stock, and we and any accounts for which we are acting are each able to bear the
economic risk of our or its investment.

 

  5.

We are acquiring the Series A Preferred Stock or beneficial interest therein
purchased by us for our own account or for one or more accounts (each of which
is an institutional “accredited investor”) as to each of which we exercise sole
investment discretion. You and the Company are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby.

 

Dated:                                           

 

 

[Insert Name of Accredited Investor]

By:  

 

  Name:   Title:

 

88



--------------------------------------------------------------------------------

Annex C

Certificate of Designations of Junior Convertible Preferred Stock

See attached



--------------------------------------------------------------------------------

Execution Version

CERTIFICATE OF DESIGNATIONS

OF

JUNIOR CONVERTIBLE PREFERRED STOCK

OF

VAIL HOLDCO CORP

 

 

Pursuant to Section 151 of the General Corporation Law of the State of Delaware

 

 

Pursuant to Section 151 of the General Corporation Law of the State of Delaware
(the “DGCL”), Vail Holdco Corp, a corporation duly organized and validly
existing under the DGCL (the “Company”), in accordance with the provisions of
Section 103 thereof, does hereby submit the following:

WHEREAS, the Certificate of Incorporation of the Company (as amended, restated,
supplemented or otherwise modified from time to time, in each case, to the
extent not prohibited by Section 10 and 11, the “Certificate of Incorporation”)
authorizes the issuance of up to 45,000,000 shares of preferred stock, par value
$0.01 per share, of the Company (“Preferred Stock”) in one or more series, and
expressly authorizes the Board of Directors of the Company (the “Board of
Directors”), subject to limitations prescribed by Law, to provide, out of the
unissued shares of Preferred Stock, for series of Preferred Stock, and, with
respect to each such series, to establish and fix the powers, designations,
preferences and relative participating, optional or other special rights and
qualifications, limitations or restrictions of the shares of such series of
Preferred Stock; and

WHEREAS, it is the desire of the Board of Directors to establish and fix the
number of shares to be included in a new series of Preferred Stock and the
powers, designations, preferences and relative participating, optional or other
special rights, qualifications, and limitations or restrictions of the shares of
such new series of Preferred Stock.

NOW, THEREFORE, BE IT RESOLVED that the Board of Directors does hereby provide
authority for the Company to issue a series of Preferred Stock and does hereby
in this Certificate of Designations (this “Certificate of Designations”)
establish and fix and herein state and express the designations, rights,
preferences, powers, restrictions and limitations of such series of Preferred
Stock as follows:

1.    Definitions; Interpretation.

(a)    As used in this Certificate of Designations, the following capitalized
terms shall have the following meanings:

“Adjustment Event” has the meaning set forth in Section 6(f).

“Advisory Agreement” means the Amended and Restated Advisory Agreement by and
between New Mountain Capital, L.L.C., Avantor Holdings Sub, L.P., Avantor,
Avantor Performance Materials Holdings S.à r.l. and the Company, as in effect as
of the Closing Date.

“Affiliate” means, with respect to a particular Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
controlled by or is under common Control



--------------------------------------------------------------------------------

with the Person specified or, in the case of a natural Person, any other member
of such Person’s Family Group. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “controlling” and “controlled” have meanings correlative
thereto; provided, however, that notwithstanding the foregoing, with respect to
any Person that is an investment fund, an Affiliate shall also include any
investment fund, vehicle or holding company of which such Person or an Affiliate
of such Person serves as the general partner, managing member or discretionary
manager or advisor or sub-advisor. “Family Group” means, with respect to any
individual, such individual’s spouse and descendants (whether natural or
adopted) and any trust, partnership, limited liability company or similar
vehicle established and maintained solely for the benefit of (or the sole
members or partners of which are) such individual, such individual’s spouse
and/or such individual’s descendants. For the avoidance of doubt and
notwithstanding anything in the foregoing to the contrary, for purposes of the
Junior Convertible Preferred Stock Documents, each of BSPI, any affiliated
investment entity or any other Affiliate of Goldman Sachs & Co. LLC and any
fund, investor, entity or account that is or may become managed, sponsored or
advised by Goldman Sachs & Co. LLC or any of its Affiliates shall, in each case,
be deemed not to be an Affiliate of New Mountain or the Company.

“Aggregate Liquidation Preference” means, as of any date of determination, the
sum of the Liquidation Preference of each outstanding share of the Junior
Convertible Preferred Stock as of such date of determination.

“Avantor” means Avantor, Inc., a Delaware corporation, and any successor
thereto.

“Beneficially Own” means to possess beneficial ownership as determined pursuant
to Rule 13d-3 and Rule 13d-5 of the Exchange Act as in effect on and as of the
Closing Date.

“Board of Directors” has the meaning assigned to such term in the recitals
hereof.

“BSPI” means Broad Street Principal Investments, L.L.C., a Delaware limited
liability company.

“BSPI Director” has the meaning assigned to such term in Section 4(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York.

“Certificate of Designations” has the meaning assigned to such term in the
recitals hereof.

“Certificate of Incorporation” has the meaning assigned to such term in the
recitals hereof.

“Change of Control” means (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
and its Subsidiaries, as a whole, to any Person or Group other than to New
Mountain and/or any Affiliate of New Mountain or the Company or (ii) the sale
(whether by sale of Equity Securities, merger, consolidation or other business
combination transaction) by or involving the Company or any of its Subsidiaries
as a result of which 50% or more of the total voting power of the Equity
Securities of the Company (or, in the case of a merger or consolidation, of any
surviving entity or parent holding company thereof), is owned directly or
indirectly by any Person or Group other than New Mountain or its Affiliates and
such Person or Group did not own more than 50% or more of the total voting power
of the Company immediately prior to such sale.

 

2



--------------------------------------------------------------------------------

“Close of Business” means 5:00 p.m., New York City time.

“Closing Date” means November 21, 2017.

“Code” has the meaning assigned to such term in Section 9(b).

“Class B Stock” means the class B stock of the Company.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any common equity securities of the Company issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Company” has the meaning assigned to such term in the introductory paragraph
hereof.

“Contingent Payments” means consideration received or receivable by the Company,
its employees, former or current Equity Interest holders, or any other parties
in connection with a Change of Control in the form of deferred performance-based
payments, “earn-outs”, indemnity holdbacks, or other contingent payments based
on the future performance of the Company or any of its businesses or assets.

“Conversion” has the meaning assigned to such term in Section 6(d).

“Conversion Multiple” means, initially, that number, which, when multiplied by
the number of shares of Convertible Preferred Stock outstanding immediately
following the Closing, causes the resulting product to equal 0.4697 times the
sum of (a) such resulting product and (b) the Existing Common Shares. As of
November 21, 2017, the Conversion Multiple was 14.22. The Conversion Multiple
shall be subject to adjustment as provided in Section 6.

“DGCL” has the meaning assigned to such term in the introductory paragraph
hereof.

“Effective Date” means the first date on which shares of the Common Stock trade
in the applicable market reflecting the relevant Adjustment Event.

“Equity Interests” means, with respect to any Person, any and all of the shares,
interests, rights, participations or other equivalents of or interests in
(however designated) equity of such Person (including any common stock,
preferred stock, any limited or general partnership interest and any limited
liability company membership interest) and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

“ERISA” has the meaning assigned to such term in Section 9(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Common Shares” means the sum of (x) the number of shares of Common
Stock outstanding immediately following the Closing and (y) the number of shares
of Common Stock issued in connection with the Advisory Agreement prior to or
substantially concurrently with conversion of the Convertible Preferred Stock
pursuant to Section 6(b).

“Fair Market Value” (a) the fair market value as determined in good faith by a
majority of the Board of Directors; provided that, if the BSPI Director makes a
bona fide objection to the fair

 

3



--------------------------------------------------------------------------------

market value as determined in good faith by a majority of the Board, the Fair
Market Value shall be determined by a Financial Expert and such Financial
Expert’s determination shall be binding upon all parties or (b) in the case of
shares of stock that are listed on a Principal Exchange and have been so listed
for the thirty (30) trading days immediately preceding the day as of which Fair
Market Value is being determined, with respect to any Valuation Period, the
arithmetic average of the daily volume-weighted average price of such stock as
reported in composite transactions for United States exchanges and quotation
systems for each Valuation Day in such Valuation Period, as displayed under the
heading “Bloomberg VWAP” on the applicable Bloomberg page for such shares in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Valuation Day (or, if
such volume-weighted average price is unavailable, the Fair Market Value of such
shares as determined pursuant to clause (a) above).

“Financial Expert” means a nationally recognized and independent investment
banking or valuation firm selected in good faith by the Board of Directors.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Group” means a “group” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act (or any successor section thereto).

“Holder” means the Person in whose name a Junior Convertible Preferred Stock
Certificate is registered on the Transfer Agent’s books and records.

“Holdings” means Vail Holdco Sub LLC, a Delaware limited liability company and a
direct Wholly Owned Subsidiary of the Company.

“Junior Convertible Preferred Stock” has the meaning assigned to such term in
Section 2.

“Junior Convertible Preferred Stock Certificate” means one or more certificates
evidencing ownership of a share or shares of Junior Convertible Preferred Stock.

“Junior Convertible Preferred Stock Documents” means this Certificate of
Designations, the Certificate of Incorporation, the Stockholders Agreement, the
Junior Convertible Preferred Stock Purchase Agreement, the Registration Rights
Agreement (solely with respect to those Holders party thereto) and each Junior
Convertible Preferred Stock Certificate.

“Junior Convertible Preferred Stock Purchase Agreement” means the Junior
Convertible Preferred Stock Purchase Agreement, dated as of the Closing Date, by
and among the Company and the Holders party thereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, legally binding guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
legally binding interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, legally
binding requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

4



--------------------------------------------------------------------------------

“Liquidation Preference” means, with respect to each outstanding share of the
Junior Convertible Preferred Stock, $1,650.

“Management Investors” means the officers, directors, employees and other
members of the management of the Company and its Subsidiaries who are investors
in the Common Stock.

“Mandatory Conversion Date” has the meaning set forth in Section 6(e).

“Open of Business” means 9:00 a.m., New York City time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Portfolio Company” means, with respect to any Person, a “portfolio company” (as
such term is customarily used among institutional investors), or any entity
controlled by any “portfolio company”, of such Person or one of its Affiliates.

“Preferred Stock” has the meaning assigned to such term in the recitals hereof.

“Principal Exchange” means each of The New York Stock Exchange, The NASDAQ
Global Market and The NASDAQ Global Select Market (or any of their respective
successors).

“Qualified IPO” means the issuance by the Company, Holdings, Avantor or any
direct or indirect parent of Holdings of its common equity in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering) that results in the Company,
Holdings, Avantor or any direct or indirect parent of Holdings receiving gross
proceeds of at least $400,000,000.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, by and among the Company and the Holders (as defined
therein) from time to time party thereto.

“Required Holders” means, as of any date of determination, the Holders holding
at least a majority of the Aggregate Liquidation Preference as of such date of
determination.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, general
counsel, deputy general counsel, secretary or assistant secretary, treasurer or
assistant treasurer, controller or other similar officer of a Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Stock” means Series A Preferred Stock (par value $0.01)
(initial liquidation preference $1,000.00 per share) of the Company.

 

5



--------------------------------------------------------------------------------

“Similar Laws” has the meaning assigned to such term in Section 9 (b).

“Sponsor” means New Mountain Partners III Cayman (AIV-B), L.P. and any of its
Affiliates, and funds or partnerships managed or advised by any of them or any
of their respective Affiliates but not including, however, any portfolio company
of any of the foregoing.

“Stockholders” has the meaning assigned to such term in the Stockholders
Agreement.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the
Closing Date, by and among the Company and the Stockholders from time to time
party thereto.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the voting power of securities or other interests having ordinary voting power
for the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency
that has not yet happened) are at the time Beneficially Owned by such Person,
(ii) more than half of the issued share capital is at the time Beneficially
Owned by such Person or (iii) the management of which is otherwise controlled,
directly or indirectly, through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
For the avoidance of doubt, any entity that is owned at a 50.0% or less level
(as described above) shall not be a “Subsidiary” for any purpose under this
Agreement, regardless of whether such entity is consolidated on the Company’s or
any of its Subsidiaries’ financial statements.

“Supermajority Holders” means, as of any date of determination, the Holders
holding at least 80% of the Aggregate Liquidation Preference as of such date of
determination.

“Transfer Agent” means the transfer agent with respect to the Junior Convertible
Preferred Stock, which, on and as of Closing Date, shall be American Stock
Transfer & Trust Company, LLC, and any successor transfer agent appointed by the
Company and notified to the Holders.

“U.S.” means the United States of America.

“Valuation Day” means, with respect to any determination of Fair Market Value
pursuant to clause (i) of the definition thereof, each trading day included in
the applicable Valuation Period.

“Valuation Period” means, with respect to any determination of Fair Market Value
pursuant to clause (i) of the definition thereof, the thirty (30) consecutive
trading days immediately preceding the day as of which Fair Market Value is
being determined.

“Wholly Owned Subsidiary” means a Subsidiary all of the Equity Interests in
which are owned, directly or indirectly, by the Company.

(b)    Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference. The
headings are for convenience only and will not be given effect in interpreting
this Certificate of Designations. References herein to any Section shall be to a
Section hereof unless otherwise specifically provided. References herein to any
Law means such Law, including all rules and regulations promulgated under or
implementing such Law, as amended from time to time and any successor Law unless
otherwise specifically provided. The word “will” shall be construed to have the
same meaning and effect as the word “shall.” The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Certificate of
Designations, refer to this Certificate of Designations as a whole and not to
any particular provision of this Certificate of

 

6



--------------------------------------------------------------------------------

Designations. The use of the masculine, feminine or neutral gender or the
singular or plural form of words will not limit any provisions of this
Certificate of Designations. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The word “extent” in the phrase “to the extent” will mean the degree to which a
subject or other thing extends, and such phrase will not mean simply “if”. The
terms lease and license shall include sub-lease and sub-license, as applicable.
All references to $, currency, monetary values and dollars set forth herein
means U.S. dollars. When the terms of this Certificate of Designations refer to
a specific agreement or other document or a decision by any body or Person that
determines the meaning or operation of a provision hereof, the secretary of the
Company shall maintain a copy of such agreement, document or decision at the
principal executive offices of the Company and a copy thereof will be provided
free of charge to any stockholder who makes a request therefor. Unless expressly
provided herein or the context otherwise requires, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).

2.    Designations. A total of 5,000,000 shares of Preferred Stock shall be
designated as a series known as Junior Convertible Preferred Stock, with
1,650,000 shares issued as of the date hereof, with each such share having an
initial Liquidation Preference of $1,650 per share (the “Junior Convertible
Preferred Stock”). The Junior Convertible Preferred Stock shall be perpetual,
subject to the provisions hereof.

3.    Ranking. With respect to (a) payment of dividends and (b) distribution of
assets upon, or in connection with, the voluntary or involuntary liquidation,
dissolution or winding up of the Company, the Junior Convertible Preferred Stock
shall rank: (x) senior to all classes of Common Stock and all series of
Preferred Stock other than Series A Preferred Stock; (y) junior to the Series A
Preferred Stock; and (z) junior to all existing and future indebtedness of the
Company.

4.    Voting; Board Representation.

(a)    Voting. Except as otherwise required by law, each Holder shall be
entitled to vote with the holders of outstanding shares of Common Stock, voting
together as a single class, with respect to any and all matters presented to the
holders of Common Stock for their action or consideration. In any such vote,
each share of Junior Convertible Preferred Stock shall be entitled to a number
of votes equal to the number of shares of Common Stock into which such share of
Junior Convertible Preferred Stock is convertible pursuant to Section 6 herein
as of the record date for such vote or written consent or, if no record date
occurs, as of the date of such vote or written consent.

(b)    Right to Board Representation. The Holders shall have the right to
appoint five (5) members to the Board of Directors as set forth in the
Stockholders Agreement. The directors designated by the Holders (the “Junior
Preferred Directors”) shall have the power to vote on all matters submitted to
the Board of Directors and, for so long as BSPI, retains the right to appoint a
director to the Board of Directors pursuant to Section 2.1 of the Stockholders
Agreement (such director, the “BSPI Director”), the BSPI Director shall have
special voting power with respect to those matters described in Section 2.2(c)
of the Stockholders Agreement.

 

7



--------------------------------------------------------------------------------

5.    Dividends. In the event the Company declares or pays a dividend or
distribution on the Common Stock, whether such dividend or distribution is
payable in cash, securities or other property, including the purchase or
redemption by the Company or any of its Subsidiaries of shares of Common Stock
for cash, securities or property, but excluding (i) any dividend or distribution
payable on the Common Stock in shares of Common Stock and (ii) any repurchases
of Common Stock held by employees or consultants of the Company upon termination
of their employment or services pursuant to agreements providing for such
repurchase, the Company shall simultaneously declare and pay a dividend on the
Junior Convertible Preferred Stock on a pro rata basis with the Common Stock
determined on an as-converted basis assuming all shares of Junior Convertible
Preferred Stock had been converted into the number of shares of Common Stock
equal to the greater of (i) the aggregate Liquidation Preference of all
outstanding shares of Junior Convertible Preferred Stock divided by (ii) the
Fair Market Value of a share of Common Stock as of immediately prior to the
record date of the applicable dividend (or if no record date is fixed, the date
as of which the record holders of Common Stock entitled to such dividends are to
be determined) or (y) (i) the number of shares of Junior Convertible Preferred
Stock outstanding as of immediately prior to the record date of the applicable
dividend (or if no record date is fixed, the date as of which the record holders
of Common Stock entitled to such dividends are to be determined) multiplied by
(ii) the Conversion Multiple. Notwithstanding anything to the contrary herein,
the Company may not declare or pay any dividend or make any other payment to the
extent such declaration or payment of dividend or other payment is not permitted
by Law.

6.    Conversion.

(a)    Conversion Following a Qualified IPO. Subject to the provisions of this
Section 6, on the earlier of (x) the 90th day following the closing of a
Qualified IPO or (y) solely if the registration statement with respect to such
Qualified IPO includes shares of Common Stock held by the Sponsor or BSPI, the
effective date such Qualified IPO, all of the outstanding shares of Junior
Convertible Preferred Stock shall automatically convert into an aggregate number
of shares of Common Stock equal to the greater of (i)(A) the Aggregate
Liquidation Preference divided by (B) the Fair Market Value per share of Common
Stock (or the price per share of Common Stock being sold in such Qualified IPO,
if the registration statement with respect to such Qualified IPO includes shares
of Common Stock held by the Sponsor) or (ii) (A) the number of shares of Junior
Convertible Preferred Stock outstanding immediately prior to such conversion
multiplied by (B) the Conversion Multiple.

(b)    Conversion Upon a Change of Control. Subject to the provisions of this
Section 6, immediately prior to the closing of a Change of Control, all of the
outstanding shares of Junior Convertible Preferred Stock shall automatically
convert into an aggregate number of shares of Common Stock equal to the greater
of (i)(A) the Aggregate Liquidation Preference divided by (B) the price per
share of Common Stock payable to the holders thereof in such Change of Control
(including the Fair Market Value of any non-cash consideration payable in
respect of each share of Common Stock) (the “Change of Control Share Price”) or
(ii) (A) the number of shares of Junior Convertible Preferred Stock outstanding
as of the Closing Date multiplied by (B) the Conversion Multiple. In the event a
Change of Control is consummated and consideration in connection with such
Change of Control may be increased by payments related to future events, any
additional consideration to be paid in such transaction related to future
events, including without limitation, payments in accordance with promissory
notes delivered to the Company or any Contingent Payments, shall be included in
the aggregate consideration payable to the Holders upon the closing of such
Change of Control.

(c)    Conversion in Connection with Tag-Along Rights. If a Holder is
participating in a transaction contemplated by Section 3.3 of the Stockholders
Agreement, then, at the election of the Sponsor, the shares of Junior
Convertible Preferred Stock included in such transaction shall convert into
shares of Common Stock pursuant to the terms and conditions of Section 3.3 of
the Stockholders Agreement.

 

8



--------------------------------------------------------------------------------

(d)    Procedures for Conversion. Any conversion pursuant to clause (a), (b) or
(c) above or a redemption pursuant to the last sentence of this clause (d)
(each, a “Conversion”) shall occur without any further action by the Holders or
the Company. As promptly as practicable following a Conversion, but in any event
within ten (10) days thereafter or such other time period required to allow the
applicable Holders to fully and timely participate in the transaction giving
rise to such conversion, the Company shall send each Holder written notice of
such Conversion. Upon receipt of such notice, each Holder shall surrender to the
Company the certificate or certificates representing the shares of Junior
Convertible Preferred Stock being converted, duly assigned or endorsed for
transfer to the Company (or accompanied by duly executed stock powers relating
thereto) or, in the event the certificate or certificates are lost, stolen or
missing, accompanied by an affidavit of loss executed by the Holder. All shares
of Common Stock issued hereunder by the Company shall be duly and validly
issued, fully paid and nonassessable, free and clear of all taxes, liens,
charges and encumbrances with respect to the issuance thereof. Notwithstanding
the foregoing, in connection with a Change of Control, in lieu of issuing shares
of Common Stock in respect of each share of Junior Convertible Preferred Stock
held by such Holder immediately prior to such Change of Control, the Company or
its successor shall instead deliver to each Holder in respect of each share of
Junior Convertible Preferred Stock held by such Holder immediately prior to such
Change of Control the maximum consideration per share of Common Stock paid to
any holder of Common Stock in such Change of Control (or, if the Change of
Control comprised a sale of substantially all of the assets of the Company, the
Fair Market Value of a share of Common Stock implied by such Change of Control,
calculated after giving effect to such conversion) multiplied by the number of
shares of Common Stock into which such share of Junior Convertible Preferred
Stock would otherwise have been converted pursuant to clause (b) above.

(e)    Effect of Conversion. On the date of any Conversion (such date, the
“Mandatory Conversion Date”), all rights with respect to such Junior Convertible
Preferred Stock shall immediately cease and terminate, other than the right of
the Holder to receive shares of Common Stock issuable (or to receive
consideration payable to holders of Common Stock in connection with a Change of
Control) upon conversion thereof and, if applicable, a dividend on the Mandatory
Conversion Date. Any declared and unpaid dividends with respect to the Junior
Convertible Preferred Stock shall be paid to the Holders on the Mandatory
Conversion Date.

(f)    Adjustment to Conversion Multiple. In the case of any (i) stock split or
stock recombination affecting the Common Stock, or dividend or distribution
payable on the Common Stock in shares of Common Stock, (ii) recapitalization,
reclassification or change in the Common Stock (other than a change in par
value, or from par value to no par value, or from no par value to par value),
(iii) consolidation, merger or other combination involving the Company,
(iv) statutory share exchange of the Common Stock with another Person (other
than in connection with a merger or acquisition), (v) other reorganization or
restructuring involving the Common Stock, or (vi) the conversion of the Class B
Stock into Common Stock subject to and in accordance with Article 4.G of the
Certificate of Incorporation (each event described in clauses (i) through (vi),
an “Adjustment Event”), in each case, the Conversion Multiple shall be adjusted
based on the following formula:

(CM1/CM0) = (OS1/OS0)

where:

CM0 = the Conversion Multiple in effect immediately prior to the Open of
Business on the Effective Date of Adjustment Event;

 

9



--------------------------------------------------------------------------------

CM1 = the Conversion Multiple in effect immediately after to the Open of
Business on the Effective Date of such Adjustment Event;

OS0 = the number of shares of Common Stock outstanding immediately prior to the
Open of Business on the Effective Date of such Adjustment Event; and

OS1 = the number of shares of Common Stock outstanding immediately after to the
Open of Business on the Effective Date of such Adjustment Event.

Any adjustment made under this Section 6(f) shall become effective immediately
after the Open of Business on the Effective Date for such Adjustment Event.

7.    Liquidation Preference. Upon any bankruptcy, liquidation, dissolution or
winding up of the Company, whether voluntary or involuntary, each Holder shall
be entitled to receive in respect of each share of Junior Convertible Preferred
Stock, and to be paid out of the assets of the Company legally available for
distribution to its stockholders, after satisfaction of the liabilities to the
Company’s creditors and holders of shares of Series A Preferred Stock and before
any payment or distribution is made to holders of Common Stock, the greater of
(a) the Liquidation Preference and (b) the amount to be distributed in respect
of each share of Common Stock in such bankruptcy, liquidation, dissolution or
winding up of the Company multiplied by the Conversion Multiple.

8.    Covenants.

(a)    Anti-Layering. The Company shall not, and shall cause its Subsidiaries
not to (either directly or indirectly), without the Company first having
provided written notice of such proposed action to each Holder and having
obtained the affirmative vote or written consent of the Supermajority Holders,
issue any new, reclassify any existing Equity Interests into, or issue any
Equity Interests or indebtedness or debt securities in each case convertible
into, Equity Interests senior or pari passu to the Junior Convertible Preferred
Stock and junior to the Series A Preferred Stock.

(b)    Reservation of Common Stock. The Company shall, at all times when any
shares of Junior Convertible Preferred Stock are outstanding, reserve and keep
available out of its authorized but unissued shares of capital stock, solely for
the purpose of issuance upon the conversion of the Junior Convertible Preferred
Stock, such number of shares of Common Stock issuable upon the conversion of all
outstanding Junior Convertible Preferred Stock pursuant to Section 6 hereof,
taking into account any adjustment to such number of shares so issuable in
accordance with Section 6 hereof. The Company shall take all such actions as may
be necessary to assure that all such shares of Common Stock may be so issued
without violation of any applicable Law or governmental regulation or any
requirements of any domestic securities exchange upon which shares of Common
Stock may be listed (except for official notice of issuance which shall be
immediately delivered by the Company upon each such issuance). The Company shall
not close its books against the transfer of any of its capital stock in any
manner which would prevent the timely conversion of the shares of Junior
Convertible Preferred Stock.

9.    Transfers.

(a)    The shares of the Junior Convertible Preferred Stock are subject to the
transfer restrictions contained in this Section 9, the Stockholders Agreement
and under applicable securities Laws. In connection with the transfer of any
share of the Junior Convertible Preferred Stock, the Holder thereof will deliver
written notice to the Transfer Agent describing in reasonable detail the
transfer or proposed transfer, which will, if so requested by the Transfer Agent
in writing (and at the Company’s expense), be accompanied by an opinion of
counsel that such transfer may be effected without registration of such shares
of the Junior Convertible Preferred Stock under the Securities Act.

 

10



--------------------------------------------------------------------------------

(b)    Each transferee of shares of Junior Convertible Preferred Stock will be
deemed to have represented and agreed that either (i) the transferee is not
acquiring or holding such shares of Junior Convertible Preferred Stock or
interest therein with the assets of (A) an “employee benefit plan” as defined in
Section 3(3) of the U.S. Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that is subject to Part 4 of Subtitle B of Title I of ERISA,
(B) a “plan” as defined in and subject to Section 4975 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), (C) any entity whose underlying
assets are deemed under ERISA to include “plan assets” of any of the foregoing
by reason of an employee benefit plan’s or plan’s investment in such entity
(each such employee benefit plan and plan described in clauses (A) through (C)
referred to herein as an “ERISA Plan”), (D) any plan, account or other
arrangement subject to provisions under any other federal, state, local,
non-U.S. or other laws or regulations that are similar to the fiduciary
responsibility or prohibited transaction provisions of Title I of ERISA or
Section 4975 of the Code (“Similar Law”) that could cause the underlying assets
of the Company to be treated as assets of such plan, account or arrangement, or
(E) a governmental plan (as defined in Section 3(32) of ERISA), a church plan
(as defined in Section 3(33) of ERISA); or (ii) the acquisition, holding and
disposition of such shares of Junior Convertible Preferred Stock or interest
therein by the purchaser shall not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a violation of any Similar Laws.

Additionally, if any transferee of shares of Junior Convertible Preferred Stock
is using assets of any ERISA Plan to acquire or hold Junior Convertible
Preferred Stock, such transferee will be deemed to have represented and agreed
that (i) none of the Company, the placement agent or any of their respective
Affiliates has acted as the ERISA Plan’s fiduciary, or has been relied upon for
any advice, with respect to the transferee’s decision to acquire, hold, sell,
exchange, vote or provide any consent with respect to Junior Convertible
Preferred Stock and none of the Company, the placement agent or any of their
respective Affiliates shall at any time be relied upon as the ERISA Plan’s
fiduciary with respect to any decision to acquire, continue to hold, sell,
exchange, vote or provide any consent with respect to Junior Convertible
Preferred Stock and (ii) the decision to invest in Junior Convertible Preferred
Stock has been made at the recommendation or direction of an “independent
fiduciary” (“Independent Fiduciary”) within the meaning of U.S. Code of Federal
Regulations 29 C.F.R. Section 2510.3-21(c), as amended from time to time (the
“Fiduciary Rule”), who (a) is independent of the Company and the placement
agent; (b) is capable of evaluating investment risks independently, both in
general and with respect to particular transactions and investment strategies
(within the meaning of the Fiduciary Rule); (c) is a fiduciary (under ERISA
and/or Section 4975 of the Code) with respect to the transferee’s investment in
Junior Convertible Preferred Stock and is responsible for exercising independent
judgment in evaluating the investment in Junior Convertible Preferred Stock;
(d) is either (A) a bank as defined in Section 202 of the Investment Advisers
Act of 1940, as amended (the “Advisers Act”), or similar institution that is
regulated and supervised and subject to periodic examination by a state or
federal agency of the United States; (B) an insurance carrier which is qualified
under the laws of more than one state of the United States to perform the
services of managing, acquiring or disposing of assets of such an ERISA Plan;
(C) under the Advisers Act by reason of paragraph (1) of Section 203A of the
Advisers Act, is registered as an investment adviser under the laws of the state
(referred to in such paragraph (1)) in which it maintains its principal office
and place of business; (D) a broker dealer registered under the Securities
Exchange Act of 1934, as amended; and/or (E) an Independent Fiduciary (not
described in clauses (A) through (D) above) that holds or has under management
or control total assets of at least $50 million, and will at all times that such
transferee holds Junior Convertible Preferred Stock hold or have under
management or control total assets of at least $50 million; and (e) is aware of
and acknowledges that (I) none of the Company, the placement agent or any of
their respective Affiliates is undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transferee’s investment in Junior

 

11



--------------------------------------------------------------------------------

Convertible Preferred Stock, and (II) the Company, the placement agent and their
respective Affiliates have a financial interest in the transferee’s investment
in Junior Convertible Preferred Stock on account of the fees and other
remuneration the Company or they expect to receive in connection with
transactions contemplated hereunder. Notwithstanding the foregoing, any ERISA
Plan which is an individual retirement account that is not represented by an
Independent Fiduciary shall not be deemed to have made the representation in
clause (ii)(d) above.

(c)    Each transferee of such shares shall execute and deliver to the Company a
joinder to the Stockholders Agreement substantially in the form set forth in
Exhibit B at the time of or prior to such transfer. Any transfer in violation of
this Section 9 or the Stockholders Agreement will be null and void ab initio.

(d)    The Transfer Agent shall keep a register for the registration of the
Junior Convertible Preferred Stock. Subject to the Stockholders Agreement and
the Certificate of Incorporation or bylaws of the Company, upon the surrender of
any certificate representing shares of the Junior Convertible Preferred Stock at
such place, the Transfer Agent shall notify the Company and the Company shall,
upon the request of the record holder of such certificate, promptly (but in any
event within five Business Days after such request) prepare, execute and deliver
(at the Company’s expense) a new certificate or certificates in exchange
therefor representing the shares of the Junior Convertible Preferred Stock with
an aggregate Liquidation Preference of the Junior Convertible Preferred Stock
represented by the surrendered certificate. Each such new certificate shall be
registered in such name and shall represent such Liquidation Preference of the
Junior Convertible Preferred Stock as is requested by the Holder of the
surrendered certificate. The issuance of new certificates and of additional
shares of the Junior Convertible Preferred Stock shall be made without charge to
the Holders of the Junior Convertible Preferred Stock, and the Company shall pay
for any other cost incurred by the Company or the Transfer Agent in connection
with such issuance, other than any documentary, stamp and similar issuance or
transfer tax in respect of the preparation, execution and delivery of such new
certificates pursuant to this Section 9. All transfers and exchanges of the
shares of the Junior Convertible Preferred Stock shall be made promptly by
direct registration on the books and records of the Transfer Agent and each of
the Company and the Transfer Agent shall take all such other actions as may be
required to reflect and facilitate all transfers and exchanges permitted
pursuant to this Section 9.

(e)    Upon receipt of evidence reasonably satisfactory to the Company and the
Transfer Agent (it being understood that an affidavit of the registered holder
shall be satisfactory) of the ownership and the loss, theft, destruction or
mutilation of any certificate evidencing shares of the Junior Convertible
Preferred Stock, and in the case of any such loss, theft or destruction, upon
receipt of indemnity reasonably satisfactory to the Company and the Transfer
Agent (provided that if the Holder is a financial institution or other
institutional investor its own agreement shall be satisfactory), or, in the case
of any such mutilation upon surrender of such certificate, the Company shall (at
its expense) execute and deliver in lieu of such certificate a new certificate
of like kind representing the shares of the Junior Convertible Preferred Stock
represented by such lost, stolen, destroyed or mutilated certificate and dated
the date of such lost, stolen, destroyed or mutilated certificate.

(f)    Unless otherwise agreed to by the Company and the applicable Holder, each
certificate representing the shares of the Junior Convertible Preferred Stock
shall bear a restrictive legend substantially in the form set forth in Exhibit A
hereto, which is hereby incorporated in and expressly made a part of this
Certificate of Designations, and shall be subject to the restrictions set forth
therein. In addition, each such certificate may have notations, additional
legends or endorsements required by Law, stock exchange rules, agreements to
which the Company and all of the holders of shares of the Junior Convertible
Preferred Stock in their capacity as Holders are subject, if any.

 

12



--------------------------------------------------------------------------------

10.    Amendments and Waivers. No amendment, modification or waiver of, or
consent to any departure by the Company or any of its Subsidiaries from, any
provision of (I) the Certificate of Incorporation (other than the certificate of
designations governing the Series A Preferred Stock) or the bylaws of the
Company (but only if such amendment modification, waiver or consent to the
Certificate of Incorporation or bylaws of the Company alters or changes any of
the terms, designations, rights, privileges, powers or restrictions of the
shares of the Junior Convertible Preferred Stock so as to affect them adversely)
or (II) this Certificate of Designations (in each case of clauses (I) and (II),
by merger, consolidation, operation of Law or otherwise) will be effective
without being in writing and without the Company first having provided written
notice of such proposed action to each Holder and having obtained the
affirmative vote or written consent of the Required Holders; provided that,
without the affirmative vote or written consent of the Supermajority Holders, no
such action will (by merger, consolidation, operation of Law or otherwise)
(i) amend or waive any Holder’s right to payment of any dividends in the
amounts, in the manner and at the times specified in Section 5, (ii) amend or
waive this Section 10 or any voting percentages in this Certificate of
Designations (including the percentages in the definitions of “Required Holders”
and “Supermajority Holders”), (iii) amend or waive Section 3 or any other
provision affecting the ranking of the Junior Convertible Preferred Stock,
(iv) amend or waive Sections 8 or 9, (v) consummate a binding stock split or
stock recombination or (vi) consummate a binding share exchange or
reclassification involving the Junior Convertible Preferred Stock, or a merger,
consolidation or other transaction of the Company with another Person, in each
case other than a Change of Control contemplated by clause (ii) of the
definition thereof, which would have the effect of amending, modifying or
waiving the terms or the designations, rights, preferences, powers, restrictions
and limitations of the Junior Convertible Preferred Stock in a manner that would
not be permitted by clauses (i) through (vi) of this Section 10 or which would
cause the shares of Junior Convertible Preferred Stock to be converted into
cash, property, rights or securities to be cancelled; provided, further, that no
amendment, modification, restatement, supplement, termination, repeal or waiver
of, or consent to any departure by the Company or any of its Subsidiaries from,
this Certificate of Designations that treats any Holder, by its terms (as
opposed to its effect), disparately and in a materially adverse manner relative
to the other Holders may be effected without the consent of each such
disparately and materially adversely affected Holder; provided, further, that
any amendment or waiver with respect to the definition of “Conversion Multiple”
that adversely affects the Holders shall require the approval of the Holders
holding at least 95% of the Aggregate Liquidation Preference as of such date of
determination. Notwithstanding the foregoing, amendments may be made to the
definition of “Conversion Multiple” with the consent of the Required Holders to
correct any typographical or similar ministerial errors. No waiver of failure to
comply with any provision, condition or requirement of this Certificate of
Designations will be deemed to be a continuing waiver in the future or a waiver
of any subsequent failure or a waiver of any other provision, condition or
requirement hereof, nor will any delay or omission to exercise any right
hereunder in any manner impair the exercise of any such right.

11.    No Reissuance of the Junior Convertible Preferred Stock. No share or
shares of the Junior Convertible Preferred Stock acquired by the Company by
reason of purchase or otherwise shall be reissued or held in treasury for
reissuance, and the Company shall take all action to cause all such shares to be
canceled, retired and eliminated from the shares of the Junior Convertible
Preferred Stock which the Company shall be authorized to issue.

12.    Rights and Remedies of Holders.

(a)    The various provisions set forth herein are for the benefit of the
Holders and shall be enforceable by them, including by one or more actions for
specific performance. The Company acknowledges that the subject matter of this
Certificate of Designations is unique and that the Holders would be damaged
irreparably in the event that any of the provisions of this Certificate
Designations are not performed in accordance with their specific terms or
otherwise are breached, and that remedies at law

 

13



--------------------------------------------------------------------------------

would not be adequate to compensate such other parties not in default or in
breach. Accordingly, the Company agrees that the Holders will be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Certificate of Designations and to enforce specifically the terms and provisions
of this Certificate of Designations in addition to any other remedy to which
they may be entitled, at law or in equity. The Company waives any defense that a
remedy at law is adequate and any requirement to post bond or provide similar
security in connection with actions instituted for injunctive relief or specific
performance of this Certificate of Designations.

(b)    Except as expressly set forth herein, all remedies available under this
Certificate of Designations, at law, in equity or otherwise, will be deemed
cumulative and not alternative or exclusive of other remedies. The exercise by
any Holder of a particular remedy will not preclude the exercise of any other
remedy.

13.    Notices.

(a)    Any notice or other communication required or permitted to be delivered
under this Certificate of Designations will be in writing and delivered by
(i) email or (ii) overnight delivery via a national courier service, with
respect to any Holder, at the email address or physical address on file with the
Company or through the applicable procedures of DTC and, with respect to the
Company, to the following email address or physical address, as applicable:

Vail Holdco Corp

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, Pennsylvania 19087

Email: generalcounsel@avantorinc.com

with copies (which will not constitute notice) to:

New Mountain Capital, L.L.C.

787 Seventh Avenue, #49

New York, New York 10019

Attention:          Matthew Holt

Email:                mholt@newmountaincapital.com

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:          Alan Klein

    Elizabeth A. Cooper

    Benjamin P. Schaye

    Ryan Bekkerus

Email:               aklein@stblaw.com

    ecooper@stblaw.com

    ben.schaye@stblaw.com

    rbekkerus@stblaw.com

 

14



--------------------------------------------------------------------------------

(b)    Notice or other communication pursuant to Section 13(a) will be deemed
given or received when delivered, except that any notice or communication
received by email transmission on a non-Business Day or on any Business Day
after 5:00 p.m. addressee’s local time or by overnight delivery on a
non-Business Day will be deemed to have been given and received at 9:00 a.m.
addressee’s local time on the next Business Day.

14.    Severability. Whenever possible, each provision hereof shall be
interpreted in a manner as to be effective and valid under applicable Law, but
if any provision hereof is held to be prohibited by or invalid under applicable
Law, then such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions hereof.

15.    Governing Law. This Certificate of Designations and all questions
relating to the interpretation or enforcement of this Certificate of
Designations will be governed by and construed in accordance with the Laws of
the State of Delaware without regard to the Laws of the State of Delaware or any
other jurisdiction that would call for the application of the substantive Laws
of any jurisdiction other than Delaware.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed by an authorized officer this 21 day of November, 2017.

 

VAIL HOLDCO CORP By:  

         

Name:      Title:     

[SIGNATURE PAGE TO CERTIFICATE OF DESIGNATIONS]



--------------------------------------------------------------------------------

EXHIBIT A

Restrictive Legend to the Junior Convertible Preferred Stock Certificate

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER THE SECURITIES ACT OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE DESIGNATIONS,
RIGHTS, PREFERENCES, POWERS, RESTRICTIONS AND LIMITATIONS SET FORTH IN THE
CERTIFICATE OF DESIGNATIONS FOR THE JUNIOR CONVERTIBLE PREFERRED STOCK FILED
WITH THE SECRETARY OF STATE FOR THE STATE OF DELAWARE PURSUANT TO SECTION 151 OF
THE DELAWARE GENERAL CORPORATION LAW (THE “CERTIFICATE OF DESIGNATIONS”) AND THE
RIGHTS, TERMS AND CONDITIONS SET FORTH IN THE STOCKHOLDERS AGREEMENT BY AND
AMONG VAIL HOLDCO CORP (THE “COMPANY”) AND CERTAIN OF THE STOCKHOLDERS OF
COMPANY FROM TIME TO TIME PARTY THERETO (THE “STOCKHOLDERS AGREEMENT”). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF THE CERTIFICATE OF DESIGNATIONS AND THE STOCKHOLDERS
AGREEMENT. A COPY OF THE CERTIFICATE OF DESIGNATIONS AND THE STOCKHOLDERS
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER UPON
REQUEST.

IN ADDITION, THE HOLDER OF THIS SECURITY UNDERSTANDS THAT THE ISSUER MAY RECEIVE
A LIST OF PARTICIPANTS HOLDING POSITIONS IN THIS SECURITY. EACH PURCHASER OF
THIS SECURITY OR ANY BENEFICIAL INTERESTS HEREIN WILL BE DEEMED TO REPRESENT
THAT IT AGREES TO COMPLY WITH THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN
THE CERTIFICATE OF DESIGNATIONS AND THE STOCKHOLDERS AGREEMENT AND WILL NOT
TRANSFER THIS SECURITY OR ANY BENEFICIAL INTERESTS HEREIN EXCEPT TO AN ELIGIBLE
PURCHASER WHO CAN MAKE THE SAME ACKNOWLEDGMENTS, REPRESENTATIONS, WARRANTIES AND
AGREEMENTS ON BEHALF OF ITSELF AND EACH ACCOUNT FOR WHICH IT IS PURCHASING.



--------------------------------------------------------------------------------

EXHIBIT B

Joinder to Stockholders Agreement

The undersigned is executing and delivering this Joinder Agreement (the “Joinder
Agreement”) to the Stockholders Agreement, dated as of November 21, 2017 (as
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Stockholders Agreement”), among Vail Holdco Corp, a Delaware
corporation (the “Company”), and each of the stockholders of the Company whose
name appears on the signature pages listed therein (each, an “Existing
Stockholder” and collectively, the “Existing Stockholders”).

By executing and delivering this Joinder Agreement, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Stockholders Agreement in the same manner as if the undersigned were an
original signatory to such agreement as an Existing Stockholder.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
                             ,                     .

 

[NAME OF STOCKHOLDER]  

 

Name: Title:

Acknowledged by:

VAIL HOLDCO CORP

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit II

Company Bylaws

Attached.



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

BYLAWS

OF

AVANTOR, INC.

ARTICLE I

Offices

SECTION 1.01    Registered Office. The registered office and registered agent of
Avantor, Inc. (the “Corporation”) in the State of Delaware shall be as set forth
in the Second Amended and Restated Certificate of Incorporation (as defined
below). The Corporation may also have offices in such other places in the United
States or elsewhere (and may change the Corporation’s registered agent) as the
Board of Directors of the Corporation (the “Board of Directors”) may, from time
to time, determine or as the business of the Corporation may require.

ARTICLE II

Meetings of Stockholders

SECTION 2.01    Annual Meetings. Annual meetings of stockholders may be held at
such place, if any, either within or without the State of Delaware, and at such
time and date as the Board of Directors shall determine and state in the notice
of meeting. The Board of Directors may, in its sole discretion, determine that
meetings of stockholders shall not be held at any place, but may instead be held
solely by means of remote communication as described in Section 2.10 of these
Bylaws in accordance with Section 211(a)(2) of the General Corporation Law of
the State of Delaware (the “DGCL”). The Board of Directors may postpone,
reschedule or cancel any annual meeting of stockholders previously scheduled by
the Board of Directors.

SECTION 2.02    Special Meetings. Special meetings of the stockholders may only
be called in the manner provided in the Corporation’s amended and restated
certificate of incorporation as then in effect (as the same may be amended
and/or restated from time to time, the “Second Amended and Restated Certificate
of Incorporation”) and may be held at such place, if any, either within or
without the State of Delaware, and at such time and date as the Board of
Directors or the Chairman of the Board of Directors shall determine and state in
the notice of meeting. The Board of Directors may postpone, reschedule or cancel
any special meeting of stockholders previously scheduled by the Board of
Directors or the Chairman of the Board of Directors.

SECTION 2.03    Notice of Stockholder Business and Nominations.

(A)    Annual Meetings of Stockholders.

(1)    Nominations of persons for election to the Board of Directors and the
proposal of other business to be considered by the stockholders may be made at
an annual



--------------------------------------------------------------------------------

meeting of stockholders only (a) as provided in the Investor Rights Agreement
(as defined in the Second Amended and Restated Certificate of Incorporation)
(with respect to nominations of persons for election to the Board of Directors
only), (b) pursuant to the Corporation’s notice of meeting (or any supplement
thereto) delivered pursuant to Section 2.04 of Article II of these Bylaws,
(c) by or at the direction of the Board of Directors or any authorized committee
thereof or (d) by any stockholder of the Corporation who is entitled to vote at
the meeting, who, subject to paragraph (C)(4) of this Section 2.03, complied
with the notice procedures set forth in paragraphs (A)(2) and (A)(3) of this
Section 2.03 and who was a stockholder of record at the time such notice is
delivered to the Secretary of the Corporation.

(2) For nominations or other business to be properly brought before an annual
meeting by a stockholder pursuant to clause (d) of paragraph (A)(1) of this
Section 2.03, the stockholder must have given timely notice thereof in writing
to the Secretary of the Corporation, and, in the case of business other than
nominations of persons for election to the Board of Directors, such other
business must constitute a proper matter for stockholder action. To be timely, a
stockholder’s notice shall be delivered to the Secretary of the Corporation at
the principal executive offices of the Corporation not less than ninety
(90) days nor more than one hundred and twenty (120) days prior to the first
anniversary of the preceding year’s annual meeting (which date shall, for
purposes of the Corporation’s first annual meeting of stockholders after its
shares of Common Stock are first publicly traded, be deemed to have occurred on
May 21, 2019); provided, however, that in the event that the date of the annual
meeting is advanced by more than thirty (30) days or delayed by more than thirty
(30) days from the anniversary date of the previous year’s meeting, or if no
annual meeting was held in the preceding year, notice by the stockholder to be
timely must be so delivered not earlier than one hundred and twenty (120) days
prior to such annual meeting and not later than the close of business on the
later of the ninetieth (90th) day prior to such annual meeting or the tenth
(10th) day following the day on which public announcement of the date of such
meeting is first made. Public announcement of an adjournment or postponement of
an annual meeting shall not commence a new time period (or extend any time
period) for the giving of a stockholder’s notice. Notwithstanding anything in
this Section 2.03(A)(2) to the contrary, if the number of directors to be
elected to the Board of Directors at an annual meeting is increased and there is
no public announcement by the Corporation naming all of the nominees for
director or specifying the size of the increased Board of Directors at least one
hundred (100) calendar days prior to the first anniversary of the prior year’s
annual meeting of stockholders, then a stockholder’s notice required by this
Section shall be considered timely, but only with respect to nominees for any
new positions created by such increase, if it is received by the Secretary of
the Corporation not later than the close of business on the tenth (10th)
calendar day following the day on which such public announcement is first made
by the Corporation.

(3) Such stockholder’s notice shall set forth (a) as to each person whom the
stockholder proposes to nominate for election or re-election as a director, all
information relating to such person that is required to be disclosed in
solicitations of proxies for election of directors in an election contest, or is
otherwise required, in each case pursuant to Section 14(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder, including such person’s written consent to
being named in the proxy statement as a nominee and to serving as a director if
elected; (b) as to any other business that the stockholder proposes to bring
before the meeting, a brief description of the

 

2



--------------------------------------------------------------------------------

business desired to be brought before the meeting, the text of the proposal or
business (including the text of any resolutions proposed for consideration and,
in the event that such business includes a proposal to amend these Bylaws, the
language of the proposed amendment), the reasons for conducting such business at
the meeting and any material interest in such business of such stockholder and
the beneficial owner, if any, on whose behalf the proposal is made; (c) as to
the stockholder giving the notice and the beneficial owner, if any, on whose
behalf the nomination or proposal is made (i) the name and address of such
stockholder, as they appear on the Corporation’s books and records, and of such
beneficial owner, (ii) the class or series and number of shares of capital stock
of the Corporation that are owned, directly or indirectly, beneficially and of
record by such stockholder and such beneficial owner, (iii) a representation
that the stockholder is a holder of record of the stock of the Corporation at
the time of the giving of the notice, will be entitled to vote at such meeting
and will appear in person or by proxy at the meeting to propose such business or
nomination, (iv) a representation whether the stockholder or the beneficial
owner, if any, will be or is part of a group that will (x) deliver a proxy
statement and/or form of proxy to holders of at least the percentage of the
voting power of the Corporation’s outstanding capital stock required to approve
or adopt the proposal or elect the nominee and/or (y) otherwise to solicit
proxies or votes from stockholders in support of such proposal or nomination,
(v) a certification regarding whether such stockholder and beneficial owner, if
any, have complied with all applicable federal, state and other legal
requirements in connection with (x) the stockholder’s and/or beneficial owner’s
acquisition of shares of capital stock or other securities of the Corporation
and/or the stockholder’s and/or (y) the beneficial owner’s acts or omissions as
a stockholder of the Corporation and (vi) any other information relating to such
stockholder and beneficial owner, if any, required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitations
of proxies for, as applicable, the proposal and/or for the election of directors
in an election contest pursuant to and in accordance with Section 14(a) of the
Exchange Act and the rules and regulations promulgated thereunder; (d) a
description of any agreement, arrangement or understanding with respect to the
nomination or proposal and/or the voting of shares of any class or series of
stock of the Corporation between or among the stockholder giving the notice, the
beneficial owner, if any, on whose behalf the nomination or proposal is made,
any of their respective affiliates or associates and/or any others acting in
concert with any of the foregoing (collectively, “proponent persons”); and (e) a
description of any agreement, arrangement or understanding (including without
limitation any contract to purchase or sell, acquisition or grant of any option,
right or warrant to purchase or sell, swap or other instrument) to which any
proponent person is a party, the intent or effect of which may be (i) to
transfer to or from any proponent person, in whole or in part, any of the
economic consequences of ownership of any security of the Corporation, (ii) to
increase or decrease the voting power of any proponent person with respect to
shares of any class or series of stock of the Corporation and/or (iii) to
provide any proponent person, directly or indirectly, with the opportunity to
profit or share in any profit derived from, or to otherwise benefit economically
from, any increase or decrease in the value of any security of the Corporation.
A stockholder providing notice of a proposed nomination for election to the
Board of Directors or other business proposed to be brought before a meeting
(whether given pursuant to this paragraph (A)(3) or paragraph (B) of this
Section 2.03 of these Bylaws) shall update and supplement such notice from time
to time to the extent necessary so that the information provided or required to
be provided in such notice shall be true and correct (x) as of the record date
for determining the stockholders entitled to notice of the meeting and (y) as of
the date that

 

3



--------------------------------------------------------------------------------

is fifteen (15) days prior to the meeting or any adjournment or postponement
thereof, provided that if the record date for determining the stockholders
entitled to vote at the meeting is less than fifteen (15) days prior to the
meeting or any adjournment or postponement thereof, the information shall be
supplemented and updated as of such later date. Any such update and supplement
shall be delivered in writing to the Secretary of the Corporation at the
principal executive offices of the Corporation not later than five (5) days
after the record date for determining the stockholders entitled to notice of the
meeting (in the case of any update and supplement required to be made as of the
record date for determining the stockholders entitled to notice of the meeting),
not later than ten (10) days prior to the date for the meeting or any
adjournment or postponement thereof (in the case of any update or supplement
required to be made as of fifteen (15) days prior to the meeting or adjournment
or postponement thereof) and not later than five (5) days after the record date
for determining the stockholders entitled to vote at the meeting, but no later
than the date prior to the meeting or any adjournment or postponement thereof
(in the case of any update and supplement required to be made as of a date less
than fifteen (15) days prior the date of the meeting or any adjournment or
postponement thereof). The Corporation may require any proposed nominee to
furnish such other information as it may reasonably require to determine the
eligibility of such proposed nominee to serve as a director of the Corporation
and to determine the independence of such director under the Exchange Act and
rules and regulations thereunder and applicable stock exchange rules.

(B)    Special Meetings of Stockholders. Only such business shall be conducted
at a special meeting of stockholders as shall have been brought before the
meeting pursuant to the Corporation’s notice of meeting. Nominations of persons
for election to the Board of Directors may be made at a special meeting of
stockholders at which directors are to be elected pursuant to the Corporation’s
notice of meeting (1) by or at the direction of the Board of Directors or any
committee thereof or (2) provided that the Board of Directors has determined
that directors shall be elected at such meeting, by any stockholder of the
Corporation who is entitled to vote at the meeting, who (subject to paragraph
(C)(4) of this Section 2.03) complies with the notice procedures set forth in
this Section 2.03 and who is a stockholder of record at the time such notice is
delivered to the Secretary of the Corporation. In the event a special meeting of
stockholders is called for the purpose of electing one or more directors to the
Board of Directors, any such stockholder entitled to vote in such election of
directors may nominate a person or persons (as the case may be) for election to
such position(s) as specified in the Corporation’s notice of meeting if the
stockholder’s notice as required by paragraph (A)(2) of this Section 2.03 shall
be delivered to the Secretary at the principal executive offices of the
Corporation not earlier than the close of business on the 120th day prior to
such special meeting and not later than the close of business on the later of
the 90th day prior to such special meeting or the 10th day following the day on
which public announcement is first made of the date of the special meeting and
of the nominees proposed by the Board of Directors to be elected at such
meeting. In no event shall the public announcement of an adjournment or
postponement of a special meeting commence a new time period (or extend any time
period) for the giving of a stockholder’s notice as described above.

(C)    General. (1) Except as provided in paragraph (C)(4) of this Section 2.03,
only such persons who are nominated in accordance with the procedures set forth
in this Section 2.03 or the Investor Rights Agreement shall be eligible to serve
as directors and only such business shall be conducted at an annual or special
meeting of stockholders as shall have been

 

4



--------------------------------------------------------------------------------

brought before the meeting in accordance with the procedures set forth in this
Section. Except as otherwise provided by law, the Second Amended and Restated
Certificate of Incorporation or these Bylaws, the chairman of the meeting shall,
in addition to making any other determination that may be appropriate for the
conduct of the meeting, have the power and duty to determine whether a
nomination or any business proposed to be brought before the meeting was made or
proposed, as the case may be, in accordance with the procedures set forth in
these Bylaws and, if any proposed nomination or business is not in compliance
with these Bylaws, to declare that such defective proposal or nomination shall
be disregarded. The date and time of the opening and the closing of the polls
for each matter upon which the stockholders will vote at a meeting shall be
announced at the meeting by the chairman of the meeting. The chairman of the
meeting may adopt such rules and regulations for the conduct of the meeting of
stockholders as he or she shall deem appropriate. Except to the extent
inconsistent with such rules and regulations as adopted by the Board of
Directors, the chairman of the meeting shall have the right and authority to
convene and (for any or no reason) to recess and/or adjourn the meeting, to
prescribe such rules, regulations and procedures and to do all such acts as, in
the judgment of such chairman, are appropriate for the proper conduct of the
meeting. Such rules, regulations or procedures, whether adopted by the Board of
Directors or prescribed by the chairman of the meeting, may include, without
limitation, the following: (a) the establishment of an agenda or order of
business for the meeting, (b) rules and procedures for maintaining order at the
meeting and the safety of those present; (c) limitations on attendance at or
participation in the meeting to stockholders entitled to vote at the meeting,
their duly authorized and constituted proxies or such other persons as the
chairman of the meeting shall determine; (d) restrictions on entry to the
meeting after the time fixed for the commencement thereof; and (e) limitations
on the time allotted to questions or comments by participants. Notwithstanding
the foregoing provisions of this Section 2.03, unless otherwise required by law,
if the stockholder (or a qualified representative of the stockholder) does not
appear at the annual or special meeting of stockholders of the Corporation to
present a nomination or business, such nomination shall be disregarded and such
proposed business shall not be transacted, notwithstanding that proxies in
respect of such vote may have been received by the Corporation. For purposes of
this Section 2.03, to be considered a qualified representative of the
stockholder, a person must be a duly authorized officer, manager or partner of
such stockholder or must be authorized by a writing executed by such stockholder
or an electronic transmission delivered by such stockholder to act for such
stockholder as proxy at the meeting of stockholders and such person must produce
such writing or electronic transmission, or a reliable reproduction of the
writing or electronic transmission, at the meeting of stockholders. Unless and
to the extent determined by the Board of Directors or the chairman of the
meeting, meetings of stockholders shall not be required to be held in accordance
with the rules of parliamentary procedure.

(2) Whenever used in these Bylaws, “public announcement” shall mean disclosure
(a) in a press release released by the Corporation, provided such press release
is released by the Corporation following its customary procedures, is reported
by the Dow Jones News Service, Associated Press, Business Wire, PR Newswire or
comparable national news service, or is generally available on internet news
sites, or (b) in a document publicly filed by the Corporation with the
Securities and Exchange Commission pursuant to Section 13, 14 or 15(d) of the
Exchange Act and the rules and regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

(3)    Notwithstanding the foregoing provisions of this Section 2.03, a
stockholder shall also comply with all applicable requirements of the Exchange
Act and the rules and regulations promulgated thereunder with respect to the
matters set forth in this Section 2.03; provided, however, that, to the fullest
extent permitted by law, any references in these Bylaws to the Exchange Act or
the rules and regulations promulgated thereunder are not intended to and shall
not limit any requirements applicable to nominations or proposals as to any
other business to be considered pursuant to these Bylaws (including paragraphs
(A)(1)(d) and (B) hereof), and compliance with paragraphs (A)(1)(d) and (B) of
this Section 2.03 of these Bylaws shall be the exclusive means for a stockholder
to make nominations or submit other business. Nothing in these Bylaws shall be
deemed to affect any rights of the holders of any class or series of stock
having a preference over the Common Stock as to dividends or upon liquidation to
elect directors under specified circumstances.

SECTION 2.04    Notice of Meetings. Whenever stockholders are required or
permitted to take any action at a meeting, a timely notice in writing or by
electronic transmission, in the manner provided in Section 232 of the DGCL, of
the meeting, which shall state the place, if any, date and time of the meeting,
the means of remote communications, if any, by which stockholders and
proxyholders may be deemed to be present in person and vote at such meeting, the
record date for determining the stockholders entitled to vote at the meeting, if
such date is different from the record date for determining stockholders
entitled to notice of the meeting, and, in the case of a special meeting, the
purposes for which the meeting is called, shall be mailed or transmitted
electronically by the Secretary of the Corporation to each stockholder of record
entitled to vote thereat as of the record date for determining the stockholders
entitled to notice of the meeting. Unless otherwise provided by law, the Second
Amended and Restated Certificate of Incorporation or these Bylaws, the notice of
any meeting shall be given not less than ten (10) nor more than sixty (60) days
before the date of the meeting to each stockholder entitled to vote at such
meeting as of the record date for determining the stockholders entitled to
notice of the meeting.

SECTION 2.05    Quorum. Unless otherwise required by law, the Second Amended and
Restated Certificate of Incorporation or the rules of any stock exchange upon
which the Corporation’s securities are listed, the holders of record of a
majority of the voting power of the issued and outstanding shares of capital
stock of the Corporation entitled to vote thereat, present in person or
represented by proxy, shall constitute a quorum for the transaction of business
at all meetings of stockholders. Notwithstanding the foregoing, where a separate
vote by a class or series or classes or series is required, a majority in voting
power of the outstanding shares of such class or series or classes or series,
present in person or represented by proxy, shall constitute a quorum entitled to
take action with respect to the vote on that matter. Once a quorum is present to
organize a meeting, it shall not be broken by the subsequent withdrawal of any
stockholders. If a quorum shall fail to attend any meeting, the chairman of the
meeting may adjourn the meeting to another place, date and/or time.

SECTION 2.06    Voting. Except as otherwise provided by or pursuant to the
provisions of the Second Amended and Restated Certificate of Incorporation, each
stockholder entitled to vote at any meeting of stockholders shall be entitled to
one vote for each share of stock held by such stockholder that has voting power
upon the matter in question. Each stockholder entitled to vote at a meeting of
stockholders or to express consent to corporate action

 

6



--------------------------------------------------------------------------------

in writing without a meeting may authorize another person or persons to act for
such stockholder by proxy in any manner provided by applicable law, but no such
proxy shall be voted or acted upon after three (3) years from its date, unless
the proxy provides for a longer period. A proxy shall be irrevocable if it
states that it is irrevocable and if, and only as long as, it is coupled with an
interest sufficient in law to support an irrevocable power. A stockholder may
revoke any proxy that is not irrevocable by attending the meeting and voting in
person or by delivering to the Secretary of the Corporation a revocation of the
proxy or a new proxy bearing a later date. Unless required by the Second Amended
and Restated Certificate of Incorporation or applicable law, or determined by
the chairman of the meeting to be advisable, the vote on any question need not
be by ballot. On a vote by ballot, each ballot shall be signed by the
stockholder voting, or by such stockholder’s proxy, if there be such proxy. When
a quorum is present or represented at any meeting, the vote of the holders of a
majority of the voting power of the shares of stock present in person or
represented by proxy and entitled to vote on the subject matter shall decide any
question brought before such meeting, unless the question is one upon which, by
express provision of applicable law, of the rules or regulations of any stock
exchange applicable to the Corporation, of any regulation applicable to the
Corporation or its securities, of the Second Amended and Restated Certificate of
Incorporation or of these Bylaws, a different vote is required, in which case
such express provision shall govern and control the decision of such question.
Notwithstanding the foregoing sentence and subject to the Second Amended and
Restated Certificate of Incorporation, all elections of directors shall be
determined by a plurality of the votes cast in respect of the shares present in
person or represented by proxy at the meeting and entitled to vote on the
election of directors.

SECTION 2.07    Chairman of Meetings. The Chairman of the Board of Directors, if
one is elected, or, in his or her absence or disability, the Chief Executive
Officer of the Corporation, or in the absence of the Chairman of the Board of
Directors and the Chief Executive Officer, a person designated by the Board of
Directors shall be the chairman of the meeting and, as such, preside at all
meetings of the stockholders.

SECTION 2.08    Secretary of Meetings. The Secretary of the Corporation shall
act as secretary at all meetings of the stockholders. In the absence or
disability of the Secretary, the Chairman of the Board of Directors, the Chief
Executive Officer or the chairman of the meeting shall appoint a person to act
as secretary at such meetings.

SECTION 2.09    Adjournment. At any meeting of stockholders of the Corporation,
if less than a quorum be present, the chairman of the meeting or stockholders
holding a majority in voting power of the shares of stock of the Corporation,
present in person or by proxy and entitled to vote thereat, shall have the power
to adjourn the meeting from time to time without notice other than announcement
at the meeting until a quorum shall be present. Any business may be transacted
at the adjourned meeting that might have been transacted at the meeting
originally noticed. If the adjournment is for more than thirty (30) days, a
notice of the adjourned meeting shall be given to each stockholder of record
entitled to vote at the meeting. If after the adjournment a new record date for
determination of stockholders entitled to vote is fixed for the adjourned
meeting, the Board of Directors shall fix as the record date for determining
stockholders entitled to notice of such adjourned meeting the same or an earlier
date as that fixed for determination of stockholders entitled to vote at the
adjourned meeting, and shall give notice of the adjourned meeting to each
stockholder of record entitled to vote at such adjourned meeting as of the
record date so fixed for notice of such adjourned meeting.

 

7



--------------------------------------------------------------------------------

SECTION 2.10     Remote Communication. If authorized by the Board of Directors
in its sole discretion, and subject to such guidelines and procedures as the
Board of Directors may adopt, stockholders and proxy holders not physically
present at a meeting of stockholders may, by means of remote communication:

(A)    participate in a meeting of stockholders; and

(B)    be deemed present in person and vote at a meeting of stockholders whether
such meeting is to be held at a designated place or solely by means of remote
communication, provided, that

(1)    the Corporation shall implement reasonable measures to verify that each
person deemed present and permitted to vote at the meeting by means of remote
communication is a stockholder or proxyholder;

(2)    the Corporation shall implement reasonable measures to provide such
stockholders and proxyholders a reasonable opportunity to participate in the
meeting and to vote on matters submitted to the stockholders, including an
opportunity to read or hear the proceedings of the meeting substantially
concurrently with such proceedings; and

(3)    if any stockholder or proxyholder votes or takes other action at the
meeting by means of remote communication, a record of such vote or other action
shall be maintained by the Corporation.

SECTION 2.11     Inspectors of Election. The Corporation may, and shall if
required by law, in advance of any meeting of stockholders, appoint one or more
inspectors of election, who may be employees of the Corporation, to act at the
meeting or any adjournment thereof and to make a written report thereof. The
Corporation may designate one or more persons as alternate inspectors to replace
any inspector who fails to act. In the event that no inspector so appointed or
designated is able to act at a meeting of stockholders, the chairman of the
meeting shall appoint one or more inspectors to act at the meeting. Each
inspector, before entering upon the discharge of his or her duties, shall take
and sign an oath to execute faithfully the duties of inspector with strict
impartiality and according to the best of his or her ability. The inspector or
inspectors so appointed or designated shall (a) ascertain the number of shares
of capital stock of the Corporation outstanding and the voting power of each
such share, (b) determine the shares of capital stock of the Corporation
represented at the meeting and the validity of proxies and ballots, (c) count
all votes and ballots, (d) determine and retain for a reasonable period a record
of the disposition of any challenges made to any determination by the
inspectors, and (e) certify their determination of the number of shares of
capital stock of the Corporation represented at the meeting and such inspectors’
count of all votes and ballots. Such certification and report shall specify such
other information as may be required by law. In determining the validity and
counting of proxies and ballots cast at any meeting of stockholders of the
Corporation, the inspectors may consider such information as is permitted by
applicable law. No person who is a candidate for an office at an election may
serve as an inspector at such election.

 

8



--------------------------------------------------------------------------------

ARTICLE III

Board of Directors

SECTION 3.01    Powers. Except as otherwise provided in the Second Amended and
Restated Certificate of Incorporation or the DGCL, the business and affairs of
the Corporation shall be managed by or under the direction of the Board of
Directors. The Board of Directors may exercise all such authority and powers of
the Corporation and do all such lawful acts and things as are not by the DGCL or
the Second Amended and Restated Certificate of Incorporation directed or
required to be exercised or done by the stockholders.

SECTION 3.02    Number and Term; Chairman. Subject to the Second Amended and
Restated Certificate of Incorporation, the number of directors shall be fixed
exclusively by resolution of the Board of Directors. Directors shall be elected
by the stockholders at their annual meeting, and the term of each director so
elected shall be as set forth in the Second Amended and Restated Certificate of
Incorporation. Directors need not be stockholders. The Board of Directors shall
elect a Chairman of the Board of Directors, who shall have the powers and
perform such duties as provided in these Bylaws and as the Board of Directors
may from time to time prescribe. The Chairman of the Board of Directors shall
preside at all meetings of the Board of Directors at which he or she is present.
If the Chairman of the Board of Directors is not present at a meeting of the
Board of Directors, the Chief Executive Officer (if the Chief Executive Officer
is a director and is not also the Chairman of the Board of Directors) shall
preside at such meeting, and, if the Chief Executive Officer is not present at
such meeting or is not a director, a majority of the directors present at such
meeting shall elect one of their members to preside.

SECTION 3.03    Resignations. Any director may resign at any time upon notice
given in writing or by electronic transmission to the Board of Directors, the
Chairman of the Board of Directors, the Chief Executive Officer or the Secretary
of the Corporation. The resignation shall take effect at the time specified
therein, and if no time is specified, at the time of its receipt. The acceptance
of a resignation shall not be necessary to make it effective unless otherwise
expressly provided in the resignation.

SECTION 3.04    Removal. Directors of the Corporation may be removed in the
manner provided in the Second Amended and Restated Certificate of Incorporation,
the Investor Rights Agreement and applicable law.

SECTION 3.05    Vacancies and Newly Created Directorships. Except as otherwise
provided by applicable law and subject to the Investor Rights Agreement,
vacancies occurring in any directorship (whether by death, resignation,
retirement, disqualification, removal or other cause) and newly created
directorships resulting from any increase in the number of directors shall be
filled in accordance with the Second Amended and Restated Certificate of
Incorporation. Any director elected to fill a vacancy or newly created
directorship shall hold office until the next election of the class for which
such director shall have been chosen and until his or her successor shall be
elected and qualified, or until his or her earlier death, resignation,
retirement, disqualification or removal.

 

9



--------------------------------------------------------------------------------

SECTION 3.06    Meetings. Regular meetings of the Board of Directors may be held
at such places and times as shall be determined from time to time by the Board
of Directors. Special meetings of the Board of Directors may be called by the
Chief Executive Officer of the Corporation or the Chairman of the Board of
Directors or as provided by the Second Amended and Restated Certificate of
Incorporation, and shall be called by the Chief Executive Officer or the
Secretary of the Corporation if directed by the Board of Directors and shall be
at such places and times as they or he or she shall fix. Notice need not be
given of regular meetings of the Board of Directors. At least twenty four
(24) hours before each special meeting of the Board of Directors, either written
notice, notice by electronic transmission or oral notice (either in person or by
telephone) notice of the time, date and place of the meeting shall be given to
each director. Unless otherwise indicated in the notice thereof, any and all
business may be transacted at a special meeting.

SECTION 3.07    Quorum, Voting and Adjournment. A majority of the total number
of directors shall constitute a quorum for the transaction of business. Except
as otherwise provided by law, the Second Amended and Restated Certificate of
Incorporation or these Bylaws, the act of a majority of the directors present at
a meeting at which a quorum is present shall be the act of the Board of
Directors. In the absence of a quorum, a majority of the directors present
thereat may adjourn such meeting to another time and place. Notice of such
adjourned meeting need not be given if the time and place of such adjourned
meeting are announced at the meeting so adjourned.

SECTION 3.08    Committees; Committee Rules. The Board of Directors may
designate one or more committees, including but not limited to an audit and
finance committee, a nominating and governance committee and a compensation and
human resources committee, each such committee to consist of one or more of the
directors of the Corporation subject to the terms of the Investor Rights
Agreement, the Exchange Act and rules and regulations thereunder and applicable
stock exchange rules. The Board of Directors may designate one or more directors
as alternate members of any committee to replace any absent or disqualified
member at any meeting of the committee. Any such committee, to the extent
provided in the resolution of the Board of Directors establishing such
committee, shall have and may exercise all the powers and authority of the Board
of Directors in the management of the business and affairs of the Corporation,
and may authorize the seal of the Corporation to be affixed to all papers that
may require it; but no such committee shall have the power or authority in
reference to the following matters: (a) approving or adopting, or recommending
to the stockholders, any action or matter (other than the election or removal of
directors) expressly required by the DGCL to be submitted to stockholders for
approval or (b) adopting, amending or repealing any Bylaw of the Corporation.
All committees of the Board of Directors shall keep minutes of their meetings
and shall report their proceedings to the Board of Directors when requested or
required by the Board of Directors. Each committee of the Board of Directors may
fix its own rules of procedure and shall hold its meetings as provided by such
rules, except as may otherwise be provided by a resolution of the Board of
Directors designating such committee. Unless otherwise provided in such a
resolution, the presence of at least a majority of the members of the committee
shall be necessary to constitute a quorum unless the committee shall consist of
one or two members, in which event one member shall constitute a quorum; and all
matters shall be determined by a majority vote of the members present at a
meeting of the committee at which a quorum is present. Unless otherwise provided
in such a resolution, in the

 

10



--------------------------------------------------------------------------------

event that a member and that member’s alternate, if alternates are designated by
the Board of Directors, of such committee is or are absent or disqualified, the
member or members thereof present at any meeting and not disqualified from
voting, whether or not such member or members constitute a quorum, may
unanimously appoint another member of the Board of Directors to act at the
meeting in place of any such absent or disqualified member.

SECTION 3.09    Action Without a Meeting. Unless otherwise restricted by the
Second Amended and Restated Certificate of Incorporation, any action required or
permitted to be taken at any meeting of the Board of Directors or of any
committee thereof may be taken without a meeting if all members of the Board of
Directors or any committee thereof, as the case may be, consent thereto in
writing or by electronic transmission, and the writing or writings or electronic
transmission or transmissions are filed in the minutes of proceedings of the
Board of Directors. Such filing shall be in paper form if the minutes are
maintained in paper form or shall be in electronic form if the minutes are
maintained in electronic form.

SECTION 3.10    Remote Meeting. Unless otherwise restricted by the Second
Amended and Restated Certificate of Incorporation, members of the Board of
Directors, or any committee designated by the Board of Directors, may
participate in a meeting by means of conference telephone or other
communications equipment in which all persons participating in the meeting can
hear each other. Participation in a meeting by means of conference telephone or
other communications equipment shall constitute presence in person at such
meeting.

SECTION 3.11     Compensation. The Board of Directors shall have the authority
to fix the compensation, including fees and reimbursement of expenses, of
directors for services to the Corporation in any capacity.

SECTION 3.12     Reliance on Books and Records. A member of the Board of
Directors, or a member of any committee designated by the Board of Directors
shall, in the performance of such person’s duties, be fully protected in relying
in good faith upon records of the Corporation and upon such information,
opinions, reports or statements presented to the Corporation by any of the
Corporation’s officers or employees, or committees of the Board of Directors, or
by any other person as to matters the member reasonably believes are within such
other person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation.

ARTICLE IV

Officers

SECTION 4.01    Number. The officers of the Corporation shall include a Chief
Executive Officer, a President, a principal financial officer, a principal
accounting officer and a Secretary, each of whom shall be elected by the Board
of Directors and who shall hold office for such terms as shall be determined by
the Board of Directors and until their successors are elected and qualify or
until their earlier resignation or removal. In addition, the Board of Directors
may elect one or more Vice Presidents, including one or more Executive Vice
Presidents, Senior Vice Presidents, a Treasurer and one or more Assistant
Treasurers and one or more Assistant Secretaries, who shall hold their office
for such terms and shall exercise such powers and perform such duties as shall
be determined from time to time by the Board of Directors. Any number of offices
may be held by the same person.

 

11



--------------------------------------------------------------------------------

SECTION 4.02    Other Officers and Agents. The Board of Directors may appoint
such other officers and agents as it deems advisable, who shall hold their
office for such terms and shall exercise and perform such powers and duties as
shall be determined from time to time by the Board of Directors. The Board of
Directors may appoint one or more officers called a Vice Chairman, each of whom
does not need to be a member of the Board of Directors.

SECTION 4.03    Chief Executive Officer/President. The Chief Executive Officer,
who may also be the President, subject to the determination of the Board of
Directors, shall have general executive charge, management, and control of the
properties and operations of the Corporation in the ordinary course of its
business, with all such powers with respect to such properties and operations as
may be reasonably incident to such responsibilities. If the Board of Directors
has not elected a Chairman of the Board of Directors or in the absence or
inability to act as the Chairman of the Board of Directors, the Chief Executive
Officer shall exercise all of the powers and discharge all of the duties of the
Chairman of the Board of Directors, but only if the Chief Executive Officer is a
director of the Corporation.

SECTION 4.04    Vice Presidents. Each Vice President, if any are appointed, of
whom one or more may be designated an Executive Vice President or Senior Vice
President, shall have such powers and shall perform such duties as shall be
assigned to him or her by the Chief Executive Officer or the Board of Directors.

SECTION 4.05    Treasurer. The Treasurer, if any is appointed, shall have
custody of the corporate funds, securities, evidences of indebtedness and other
valuables of the Corporation and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Corporation. The Treasurer
shall deposit all moneys and other valuables in the name and to the credit of
the Corporation in such depositories as may be designated by the Board of
Directors or its designees selected for such purposes. The Treasurer shall
disburse the funds of the Corporation, taking proper vouchers therefor. The
Treasurer shall render to the Chief Executive Officer and the Board of
Directors, upon their request, a report of the financial condition of the
Corporation. If required by the Board of Directors, the Treasurer shall give the
Corporation a bond for the faithful discharge of his or her duties in such
amount and with such surety as the Board of Directors shall prescribe.

In addition, the Treasurer shall have such further powers and perform such other
duties incident to the office of Treasurer as from time to time are assigned to
him or her by the Chief Executive Officer or the Board of Directors.

SECTION 4.06    Secretary. The Secretary shall: (a) cause minutes of all
meetings of the stockholders and directors to be recorded and kept properly;
(b) cause all notices required by these Bylaws or otherwise to be given
properly; (c) see that the minute books, stock books, and other nonfinancial
books, records and papers of the Corporation are kept properly; and (d) cause
all reports, statements, returns, certificates and other documents to be
prepared and filed when and as required. The Secretary shall have such further
powers and perform such other duties as prescribed from time to time by the
Chief Executive Officer or the Board of Directors.

 

12



--------------------------------------------------------------------------------

SECTION 4.07    Assistant Treasurers and Assistant Secretaries. Each Assistant
Treasurer and each Assistant Secretary, if any are appointed, shall be vested
with all the powers and shall perform all the duties of the Treasurer and
Secretary, respectively, in the absence or disability of such officer, unless or
until the Chief Executive Officer or the Board of Directors shall otherwise
determine. In addition, Assistant Treasurers and Assistant Secretaries shall
have such powers and shall perform such duties as shall be assigned to them by
the Chief Executive Officer or the Board of Directors.

SECTION 4.08    Corporate Funds and Checks. The funds of the Corporation shall
be kept in such depositories as shall from time to time be prescribed by the
Board of Directors or its designees selected for such purposes. All checks or
other orders for the payment of money shall be signed by the Chief Executive
Officer, a Vice President, the Treasurer or the Secretary or such other person
or agent as may from time to time be authorized and with such countersignature,
if any, as may be required by the Board of Directors.

SECTION 4.09    Contracts and Other Documents. The Chief Executive Officer and
the Secretary, or such other officer or officers as may from time to time be
authorized by the Board of Directors or any other committee given specific
authority in the premises by the Board of Directors during the intervals between
the meetings of the Board of Directors, shall have power to sign and execute on
behalf of the Corporation deeds, conveyances and contracts, and any and all
other documents requiring execution by the Corporation.

SECTION 4.10    Ownership of Stock of Another Corporation. Unless otherwise
directed by the Board of Directors, the Chief Executive Officer, a Vice
President, the Treasurer or the Secretary, or such other officer or agent as
shall be authorized by the Board of Directors, shall have the power and
authority, on behalf of the Corporation, to attend and to vote at any meeting of
securityholders of any entity in which the Corporation holds securities or
equity interests and may exercise, on behalf of the Corporation, any and all of
the rights and powers incident to the ownership of such securities or equity
interests at any such meeting, including the authority to execute and deliver
proxies and consents on behalf of the Corporation.

SECTION 4.11    Delegation of Duties. In the absence, disability or refusal of
any officer to exercise and perform his or her duties, the Board of Directors
may delegate to another officer such powers or duties.

SECTION 4.12    Resignation and Removal. Any officer of the Corporation may be
removed from office for or without cause at any time by the Board of Directors.
Any officer may resign at any time in the same manner prescribed under
Section 3.03 of these Bylaws.

SECTION 4.13    Vacancies. The Board of Directors shall have the power to fill
vacancies occurring in any office.

 

13



--------------------------------------------------------------------------------

ARTICLE V

Stock

SECTION 5.01    Shares With Certificates. The shares of stock of the Corporation
shall be represented by certificates, provided that the Board of Directors may
provide by resolution or resolutions that some or all of any or all classes or
series of the Corporation’s stock shall be uncertificated shares. Any such
resolution shall not apply to shares represented by a certificate until such
certificate is surrendered to the Corporation. Every holder of stock in the
Corporation represented by certificates shall be entitled to have a certificate
signed by, or in the name of the Corporation by any two authorized officers of
the Corporation (it being understood that each of the Chairman of the Board of
Directors, the Vice Chairman of the Board of Directors, the Chief Executive
Officer, the President, the Chief Financial Officer, a Vice President, the
Treasurer, an Assistant Treasurer, the Secretary and an Assistant Secretary of
the Corporation shall be an authorized officer for such purpose). Any or all of
the signatures on the certificate may be a facsimile or other electronic
signature. The Board of Directors shall have the power to appoint one or more
transfer agents and/or registrars for the transfer or registration of
certificates of stock of any class, and may require stock certificates to be
countersigned or registered by one or more of such transfer agents and/or
registrars.

SECTION 5.02    Shares Without Certificates. If the Board of Directors chooses
to issue shares of stock without certificates, the Corporation, if required by
the DGCL, shall, within a reasonable time after the issue or transfer of shares
without certificates, send the stockholder a written statement of the
information required by the DGCL. The Corporation may adopt a system of
issuance, recordation and transfer of its shares of stock by electronic or other
means not involving the issuance of certificates, provided the use of such
system by the Corporation is permitted in accordance with applicable law.

SECTION 5.03    Transfer of Shares. Shares of stock of the Corporation shall be
transferable upon its books by the holders thereof, in person or by their duly
authorized attorneys or legal representatives, in the manner prescribed by law,
the Second Amended and Restated Certificate of Incorporation and in these
Bylaws, upon surrender to the Corporation by delivery thereof (to the extent
evidenced by a physical stock certificate) to the person in charge of the stock
and transfer books and ledgers. Certificates representing such shares, if any,
shall be cancelled and new certificates, if the shares are to be certificated,
shall thereupon be issued. Shares of capital stock of the Corporation that are
not represented by a certificate shall be transferred in accordance with
applicable law. A record shall be made of each transfer. Whenever any transfer
of shares shall be made for collateral security, and not absolutely, it shall be
so expressed in the entry of the transfer if, when the certificates are
presented, both the transferor and transferee request the Corporation to do so.
The Board of Directors shall have power and authority to make such rules and
regulations as it may deem necessary or proper concerning the issue, transfer
and registration of certificates for shares of stock of the Corporation.

SECTION 5.04    Lost, Stolen, Destroyed or Mutilated Certificates. A new
certificate of stock or uncertificated shares may be issued in the place of any
certificate previously issued by the Corporation alleged to have been lost,
stolen or destroyed, and the

 

14



--------------------------------------------------------------------------------

Corporation may, in its discretion, require the owner of such lost, stolen or
destroyed certificate, or his or her legal representative, to give the
Corporation a bond, in such sum as the Corporation may direct, in order to
indemnify the Corporation against any claims that may be made against it in
connection therewith. A new certificate or uncertificated shares of stock may be
issued in the place of any certificate previously issued by the Corporation that
has become mutilated upon the surrender by such owner of such mutilated
certificate and, if required by the Corporation, the posting of a bond by such
owner in an amount sufficient to indemnify the Corporation against any claim
that may be made against it in connection therewith.

SECTION 5.05    List of Stockholders Entitled To Vote. The Corporation shall
prepare, at least ten (10) days before every meeting of stockholders, a complete
list of the stockholders entitled to vote at the meeting (provided, however,
that if the record date for determining the stockholders entitled to vote is
less than ten (10) days before the date of the meeting, the list shall reflect
the stockholders entitled to vote as of the tenth (10th) day before the meeting
date), arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting at least ten (10) days prior to the meeting (a) on a
reasonably accessible electronic network, provided that the information required
to gain access to such list is provided with the notice of meeting, or
(b) during ordinary business hours at the principal place of business of the
Corporation. In the event that the Corporation determines to make the list
available on an electronic network, the Corporation may take reasonable steps to
ensure that such information is available only to stockholders of the
Corporation. If the meeting is to be held at a place, then a list of
stockholders entitled to vote at the meeting shall be produced and kept at the
time and place of the meeting during the whole time thereof and may be examined
by any stockholder who is present. If the meeting is to be held solely by means
of remote communication, then the list shall also be open to the examination of
any stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to access such list shall be
provided with the notice of the meeting. Except as otherwise provided by law,
the stock ledger shall be the only evidence as to who are the stockholders
entitled to examine the list of stockholders required by this Section 5.05 or to
vote in person or by proxy at any meeting of stockholders.

SECTION 5.06    Fixing Date for Determination of Stockholders of Record.

(A)    In order that the Corporation may determine the stockholders entitled to
notice of any meeting of stockholders or any adjournment thereof, the Board of
Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Board of
Directors, and which record date shall, unless otherwise required by law, not be
more than sixty (60) nor less than ten (10) days before the date of such
meeting. If the Board of Directors so fixes a date, such date shall also be the
record date for determining the stockholders entitled to vote at such meeting
unless the Board of Directors determines, at the time it fixes such record date,
that a later date on or before the date of the meeting shall be the date for
making such determination. If no record date is fixed by the Board of Directors,
the record date for determining stockholders entitled to notice of or to vote at
a meeting of stockholders shall be at the close of business on the day next
preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held. A determination of stockholders of record entitled to notice

 

15



--------------------------------------------------------------------------------

of or to vote at a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the Board of Directors may fix a new record
date for determination of stockholders entitled to vote at the adjourned
meeting, and in such case shall also fix as the record date for stockholders
entitled to notice of such adjourned meeting the same or an earlier date as that
fixed for determination of stockholders entitled to vote in accordance herewith
at the adjourned meeting.

(B)    In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any
rights, or entitled to exercise any rights in respect of any change, conversion
or exchange of stock or for the purpose of any other lawful action, the Board of
Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted, and which record
date shall not be more than sixty (60) days prior to such action. If no such
record date is fixed, the record date for determining stockholders for any such
purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.

(C)    Unless otherwise restricted by the Second Amended and Restated
Certificate of Incorporation, in order that the Corporation may determine the
stockholders entitled to express consent to corporate action in writing without
a meeting, the Board of Directors may fix a record date, which record date shall
not precede the date upon which the resolution fixing the record date is adopted
by the Board of Directors, and which record date shall not be more than ten
(10) days after the date upon which the resolution fixing the record date is
adopted by the Board of Directors. If no record date for determining
stockholders entitled to express consent to corporate action in writing without
a meeting is fixed by the Board of Directors, (a) when no prior action of the
Board of Directors is required by law, the record date for such purpose shall be
the first date on which a signed written consent setting forth the action taken
or proposed to be taken is delivered to the Corporation in accordance with
applicable law, and (b) if prior action by the Board of Directors is required by
law, the record date for such purpose shall be at the close of business on the
day on which the Board of Directors adopts the resolution taking such prior
action.

SECTION 5.07    Registered Stockholders. Prior to the surrender to the
Corporation of the certificate or certificates for a share or shares of stock or
notification to the Corporation of the transfer of uncertificated shares with a
request to record the transfer of such share or shares, the Corporation may
treat the registered owner of such share or shares as the person entitled to
receive dividends, to vote, to receive notifications and otherwise to exercise
all the rights and powers of an owner of such share or shares. To the fullest
extent permitted by law, the Corporation shall not be bound to recognize any
equitable or other claim to or interest in such share or shares on the part of
any other person, whether or not it shall have express or other notice thereof.

ARTICLE VI

Notice and Waiver of Notice

SECTION 6.01    Notice. If mailed, notice to stockholders shall be deemed given
when deposited in the United States mail, postage prepaid, directed to the
stockholder at

 

16



--------------------------------------------------------------------------------

such stockholder’s address as it appears on the records of the Corporation.
Without limiting the manner by which notice otherwise may be given effectively
to stockholders, any notice to stockholders may be given by electronic
transmission in the manner provided in Section 232 of the DGCL.

SECTION 6.02    Waiver of Notice. A written waiver of any notice, signed by a
stockholder or director, or waiver by electronic transmission by such person,
whether given before or after the time of the event for which notice is to be
given, shall be deemed equivalent to the notice required to be given to such
person. Neither the business nor the purpose of any meeting need be specified in
such a waiver. Attendance at any meeting (in person or by remote communication)
shall constitute waiver of notice except attendance for the express purpose of
objecting at the beginning of the meeting to the transaction of any business
because the meeting is not lawfully called or convened.

ARTICLE VII

Indemnification

SECTION 7.01    Right to Indemnification. Each person who was or is made a party
or is threatened to be made a party to or is otherwise involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she is or was a
director or an officer of the Corporation or, is or was serving at the request
of the Corporation as a director, officer, employee, agent or trustee of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan (hereinafter an
“indemnitee”), whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee, agent or trustee or in any
other capacity while serving as a director, officer, employee, agent or trustee,
shall be indemnified and held harmless by the Corporation to the fullest extent
permitted by Delaware law, as the same exists or may hereafter be amended (but,
in the case of any such amendment, if permitted, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
such law permitted the Corporation to provide prior to such amendment), against
all expense, liability and loss (including attorneys’ fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) reasonably
incurred or suffered by such indemnitee in connection therewith; provided,
however, that, except as provided in Section 7.03 with respect to proceedings to
enforce rights to indemnification or advancement of expenses or with respect to
any compulsory counterclaim brought by such indemnitee, the Corporation shall
indemnify any such indemnitee in connection with a proceeding (or part thereof)
initiated by such indemnitee only if such proceeding (or part thereof) was
authorized by the Board of Directors.

SECTION 7.02    Right to Advancement of Expenses. In addition to the right to
indemnification conferred in Section 7.01, an indemnitee shall also have the
right to be paid by the Corporation the expenses (including attorney’s fees)
incurred in appearing at, participating in or defending any such proceeding in
advance of its final disposition or in connection with a proceeding brought to
establish or enforce a right to indemnification or advancement of expenses under
this Article VII (which shall be governed by Section 7.03 (hereinafter an
“advancement of expenses”); provided, however, that, if the DGCL requires or in

 

17



--------------------------------------------------------------------------------

the case of an advance made in a proceeding brought to establish or enforce a
right to indemnification or advancement, an advancement of expenses incurred by
an indemnitee in his or her capacity as a director or officer (and not in any
other capacity in which service was or is rendered by such indemnitee,
including, without limitation, service to an employee benefit plan) shall be
made solely upon delivery to the Corporation of an undertaking (hereinafter an
“undertaking”), by or on behalf of such indemnitee, to repay all amounts so
advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal (hereinafter a “final adjudication”)
that such indemnitee is not entitled to be indemnified or entitled to
advancement of expenses under Sections 7.01 and 7.02 or otherwise.

SECTION 7.03    Right of Indemnitee to Bring Suit. If a claim under Section 7.01
or 7.02 is not paid in full by the Corporation within (a) 45 days after a
written claim for indemnification has been received by the Corporation or (b) 20
days after a claim for an advancement of expenses has been received by the
Corporation, the indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim or to obtain advancement
of expenses, as applicable. To the fullest extent permitted by law, if
successful in whole or in part in any such suit, or in a suit brought by the
Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the indemnitee shall be entitled to be paid also the expense of
prosecuting or defending such suit. In any suit brought by the indemnitee to
enforce a right to indemnification hereunder (but not in a suit brought by the
indemnitee to enforce a right to an advancement of expenses) it shall be a
defense that the indemnitee has not met any applicable standard for
indemnification set forth in the DGCL, and in any suit brought by the
Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the Corporation shall be entitled to recover such expenses upon a
final adjudication that the indemnitee has not met any applicable standard for
indemnification set forth in the DGCL. Neither the failure of the Corporation
(including its directors who are not parties to such action, a committee of such
directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
indemnitee is proper in the circumstances because the indemnitee has met the
applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Corporation (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel, or its
stockholders) that the indemnitee has not met such applicable standard of
conduct, shall create a presumption that the indemnitee has not met the
applicable standard of conduct or, in the case of such a suit brought by the
indemnitee, be a defense to such suit. In any suit brought by the indemnitee to
enforce a right to indemnification or to an advancement of expenses hereunder,
or brought by the Corporation to recover an advancement of expenses pursuant to
the terms of an undertaking, the burden of proving that the indemnitee is not
entitled to be indemnified, or to such advancement of expenses, under this
Article VII or otherwise shall be on the Corporation.

SECTION 7.04    Indemnification Not Exclusive.

(A)    The provision of indemnification to or the advancement of expenses and
costs to any indemnitee under this Article VII, or the entitlement of any
indemnitee to indemnification or advancement of expenses and costs under this
Article VII, shall not limit or restrict in any way the power of the Corporation
to indemnify or advance expenses and costs to

 

18



--------------------------------------------------------------------------------

such indemnitee in any other way permitted by law or be deemed exclusive of, or
invalidate, any right to which any indemnitee seeking indemnification or
advancement of expenses and costs may be entitled under any law, agreement, vote
of stockholders or disinterested directors or otherwise, both as to action in
such indemnitee’s capacity as an officer, director, employee or agent of the
Corporation and as to action in any other capacity.

(B) Any person serving as a director, officer, partner, member, trustee,
administrator, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise, at least 50% of
whose equity interests are owned by the Corporation (a “subsidiary” for purposes
of this Article VII) shall be conclusively presumed to be serving in such
capacity at the request of the Corporation.

(C) Given that certain jointly indemnifiable claims (as defined below) may arise
due to the service of the indemnitee as a director and/or officer of the
Corporation at the request of the indemnitee-related entities (as defined
below), the Corporation shall be fully and primarily responsible for the payment
to the indemnitee in respect of indemnification or advancement of all expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of the Second Amended and Restated
Certificate of Incorporation or these Bylaws of the Corporation (or any other
agreement between the Corporation and such persons, including the Investor
Rights Agreement, as applicable) in connection with any such jointly
indemnifiable claims, pursuant to and in accordance with the terms of this
Article VII, irrespective of any right of recovery the indemnitee may have from
the indemnitee-related entities. Any obligation on the part of any
indemnitee-related entities to indemnify or advance expenses to any indemnitee
shall be secondary to the Corporation’s obligation and shall be reduced by any
amount that the indemnitee may collect as indemnification or advancement from
the Corporation. The Corporation irrevocably waives, relinquishes and releases
the indemnitee-related entities from any and all claims it may have against the
indemnitee-related entities for contribution, subrogation or any other recovery
of any kind in respect thereof. Under no circumstance shall the Corporation be
entitled to any right of subrogation or contribution by the indemnitee-related
entities and no right of advancement or recovery the indemnitee may have from
the indemnitee-related entities shall reduce or otherwise alter the rights of
the indemnitee or the obligations of the Corporation hereunder. In the event
that any of the indemnitee-related entities shall make any payment to the
indemnitee in respect of indemnification or advancement of expenses with respect
to any jointly indemnifiable claim, the indemnitee-related entity making such
payment shall be subrogated to the extent of such payment to all of the rights
of recovery of the indemnitee against the Corporation, and the indemnitee shall
execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable the indemnitee-related entities
effectively to bring suit to enforce such rights. Each of the indemnitee-related
entities shall be third-party beneficiaries with respect to this Section 7.04(C)
of Article VII, entitled to enforce this Section 7.04(C) of Article VII.

For purposes of this Section 7.04(C) of Article VII, the following terms shall
have the following meanings:

(1) The term “indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than

 

19



--------------------------------------------------------------------------------

the Corporation or any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise for
which the indemnitee has agreed, on behalf of the Corporation or at the
Corporation’s request, to serve as a director, officer, employee or agent and
which service is covered by the indemnity described herein) from whom an
indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Corporation may also have an
indemnification or advancement obligation.

(2) The term “jointly indemnifiable claims” shall be broadly construed and shall
include, without limitation, any action, suit or proceeding for which the
indemnitee shall be entitled to indemnification or advancement of expenses from
both the indemnitee-related entities and the Corporation pursuant to Delaware
law, any agreement or certificate of incorporation, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Corporation or the
indemnitee-related entities, as applicable.

SECTION 7.05    Corporate Obligations; Reliance. The rights granted pursuant to
the provisions of this Article VII shall vest at the time a person becomes a
director or officer of the Corporation and shall be deemed to create a binding
contractual obligation on the part of the Corporation to the persons who from
time to time are elected as officers or directors of the Corporation, and such
persons in acting in their capacities as officers or directors of the
Corporation or any subsidiary shall be entitled to rely on such provisions of
this Article VII without giving notice thereof to the Corporation. Such rights
shall continue as to an indemnitee who has ceased to be a director or officer
and shall inure to the benefit of the indemnitee’s heirs, executors and
administrators. Any amendment, alteration or repeal of this Article VII that
adversely affects any right of an indemnitee or its successors shall be
prospective only and shall not limit, eliminate, or impair any such right with
respect to any proceeding involving any occurrence or alleged occurrence of any
action or omission to act that took place prior to such amendment or repeal.

SECTION 7.06    Insurance. The Corporation may maintain insurance, at its
expense, to protect itself and any director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Corporation would have the power to indemnify such person against such expense,
liability or loss under the DGCL.

SECTION 7.07    Indemnification of Employees and Agents of the Corporation. The
Corporation may grant rights to indemnification and to the advancement of
expenses to any employee or agent of the Corporation to the fullest extent of
the provisions of this Article VII with respect to the indemnification and
advancement of expenses of directors and officers of the Corporation.

ARTICLE VIII

Miscellaneous

SECTION 8.01    Electronic Transmission. For purposes of these Bylaws,
“electronic transmission” means any form of communication, not directly
involving the physical

 

20



--------------------------------------------------------------------------------

transmission of paper, that creates a record that may be retained, retrieved,
and reviewed by a recipient thereof, and that may be directly reproduced in
paper form by such a recipient through an automated process.

SECTION 8.02    Corporate Seal. The Board of Directors may provide a suitable
seal, containing the name of the Corporation, which seal shall be in the charge
of the Secretary. If and when so directed by the Board of Directors or a
committee thereof, duplicates of the seal may be kept and used by the Treasurer
or by an Assistant Secretary or Assistant Treasurer.

SECTION 8.03    Fiscal Year. The fiscal year of the Corporation shall end on the
Saturday closest to December 31 of each year, or such other day as the Board of
Directors may designate.

SECTION 8.04    Section Headings. Section headings in these Bylaws are for
convenience of reference only and shall not be given any substantive effect in
limiting or otherwise construing any provision herein.

SECTION 8.05    Inconsistent Provisions. In the event that any provision of
these Bylaws is or becomes inconsistent with any provision of the Second

Amended and Restated Certificate of Incorporation, the DGCL or any other
applicable law, such provision of these Bylaws shall not be given any effect to
the extent of such inconsistency but shall otherwise be given full force and
effect.

ARTICLE IX

Amendments

SECTION 9.01    Amendments. The Board of Directors is authorized to make,
repeal, alter, amend and rescind, in whole or in part, these Bylaws without the
assent or vote of the stockholders in any manner not inconsistent with the laws
of the State of Delaware or the Second Amended and Restated Certificate of
Incorporation. Notwithstanding any other provisions of these Bylaws or any
provision of law that might otherwise permit a lesser vote of the stockholders,
the affirmative vote of the holders of at least 662⁄3% in voting power of all
the then-outstanding shares of stock of the Corporation entitled to vote
thereon, voting together as a single class, shall be required in order for the
stockholders of the Corporation to alter, amend, repeal or rescind, in whole or
in part, any provision of these Bylaws (including, without limitation, this
Section 9.01) or to adopt any provision inconsistent herewith.

[Remainder of Page Intentionally Left Blank]

 

21